Exhibit 10.3

EXECUTION VERSION

ANNEX A TO SECOND RESTATEMENT AGREEMENT

Published CUSIP Number: 389376AV6

Revolving Credit CUSIP Number: 389376AW4

Term B-2 Loan CUSIP Number: 389376AX2

Term C Loan CUSIP Number: 389376AY0

 

 

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of January 2, 2019

by and among

GRAY TELEVISION, INC.,

as Borrower,

THE LENDERS REFERRED TO HEREIN,

as Lenders,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

Swingline Lender and Issuing Bank,

BANK OF AMERICA, N. A., DEUTSCHE BANK SECURITIES INC., JPMORGAN CHASE BANK, N.A.
and ROYAL BANK OF CANADA,

as Syndication Agents,

and

REGIONS BANK, BARCLAYS BANK PLC, CITIZENS BANK, N.A., FIFTH THIRD BANK and MUFG
UNION BANK, N.A.,

as Documentation Agents

WELLS FARGO SECURITIES, LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
DEUTSCHE BANK SECURITIES INC., JPMORGAN CHASE BANK, N.A. and ROYAL BANK OF
CANADA

as Joint Lead Arrangers and Joint Bookrunners

REGIONS CAPITAL MARKETS, a division of REGIONS BANK, BARCLAYS BANK PLC, CITIZENS
BANK, N.A., FIFTH THIRD BANK and MFUG UNION BANK, N.A.,

as Co-Managers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1 DEFINITIONS

     1  

Section 1.1

 

Defined Terms

     1  

Section 1.2

 

Interpretation

     43  

Section 1.3

 

Cross References

     43  

Section 1.4

 

Accounting Provisions

     43  

Section 1.5

 

Rounding

     44  

Section 1.6

 

References to Agreement and Laws

     44  

Section 1.7

 

Times of Day

     44  

Section 1.8

 

Letter of Credit Amounts

     44  

Section 1.9

 

Guaranty

     45  

Section 1.10

 

Limited Condition Acquisition

     45  

Section 1.11

 

EAT Transactions

     46  

Section 1.12

 

Rates

     47  

Section 1.13

 

Divisions

     47  

ARTICLE 2 LOANS AND LETTERS OF CREDIT

     47  

Section 2.1

 

The Loans

     47  

Section 2.2

 

Manner of Borrowing and Disbursement

     49  

Section 2.3

 

Interest

     51  

Section 2.4

 

Fees

     54  

Section 2.5

 

Voluntary Commitment Reductions

     54  

Section 2.6

 

Prepayments and Repayments

     55  

Section 2.7

 

Evidence of Indebtedness; Loan Accounts

     58  

Section 2.8

 

Manner of Payment

     59  

Section 2.9

 

Reimbursement

     59  

Section 2.10

 

Pro Rata Treatment

     60  

Section 2.11

 

Capital Adequacy

     60  

Section 2.12

 

Taxes

     61  

Section 2.13

 

Letters of Credit

     64  

Section 2.14

 

Incremental Increases

     67  

Section 2.15

 

Cash Collateral

     70  

Section 2.16

 

Defaulting Lenders

     71  

Section 2.17

 

Reverse Dutch Auction Prepayments

     73  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 2.18

 

Extensions of Term Loans and Revolving Loan Commitments

     75  

ARTICLE 3 CONDITIONS PRECEDENT

     78  

Section 3.1

 

Conditions Precedent to Effectiveness of Agreement

     78  

Section 3.2

 

Conditions Precedent to Each Advance, Swingline Loan and Letter of Credit

     78  

ARTICLE 4 REPRESENTATIONS AND WARRANTIES

     79  

Section 4.1

 

Representations and Warranties

     79  

Section 4.2

 

Survival of Representations and Warranties, etc

     86  

ARTICLE 5 GENERAL COVENANTS

     87  

Section 5.1

 

Preservation of Existence and Similar Matters

     87  

Section 5.2

 

Business; Compliance with Applicable Law

     87  

Section 5.3

 

Maintenance of Properties

     87  

Section 5.4

 

Accounting Methods and Financial Records

     87  

Section 5.5

 

Insurance

     88  

Section 5.6

 

Payment of Taxes and Claims

     88  

Section 5.7

 

Compliance with ERISA

     88  

Section 5.8

 

Visits and Inspections

     88  

Section 5.9

 

[Reserved]

     88  

Section 5.10

 

Use of Proceeds

     89  

Section 5.11

 

Indemnity

     89  

Section 5.12

 

Compliance with Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions;
Beneficial Ownership Regulation

     90  

Section 5.13

 

Covenants Regarding Formation of Subsidiaries and Acquisitions; Partnership,
Subsidiaries; Designation of Subsidiaries

     90  

Section 5.14

 

Payment of Wages

     92  

Section 5.15

 

Further Assurances

     92  

Section 5.16

 

License Subs

     92  

Section 5.17

 

Maintenance of Network Affiliations; Operating Agreements

     93  

Section 5.18

 

Ownership Reports

     93  

Section 5.19

 

Environmental Compliance.

     93  

Section 5.20

 

Covenants Regarding Post-Closing Deliveries

     93  

Section 5.21

 

Maintenance of Debt Ratings

     94  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE 6 INFORMATION COVENANTS

     94  

Section 6.1

 

Quarterly Financial Statements and Information

     94  

Section 6.2

 

Annual Financial Statements and Information

     94  

Section 6.3

 

Officer’s Compliance Certificates

     94  

Section 6.4

 

Copies of Other Reports

     95  

Section 6.5

 

Notice of Litigation and Other Matters

     96  

ARTICLE 7 NEGATIVE COVENANTS

     97  

Section 7.1

 

Indebtedness

     98  

Section 7.2

 

Limitation on Liens

     100  

Section 7.3

 

Amendment and Waiver

     100  

Section 7.4

 

Liquidation, Merger; Disposition of Assets; Specified Servicing Provider Sales

     101  

Section 7.5

 

Investments

     104  

Section 7.6

 

Restricted Payments

     106  

Section 7.7

 

First Lien Leverage Ratio

     108  

Section 7.8

 

Affiliate Transactions

     109  

Section 7.9

 

ERISA Liabilities

     109  

Section 7.10

 

No Limitation on Upstream Dividends by Subsidiaries

     109  

Section 7.11

 

Nature of Business

     109  

Section 7.12

 

Anti-Corruption; Anti-Money Laundering Laws and Sanctions

     109  

ARTICLE 8 DEFAULT

     109  

Section 8.1

 

Events of Default

     109  

Section 8.2

 

Remedies

     113  

Section 8.3

 

Payments Subsequent to Declaration of Event of Default

     115  

Section 8.4

 

Administrative Agent May File Proofs of Claim

     116  

Section 8.5

 

Credit Bidding

     116  

ARTICLE 9 THE ADMINISTRATIVE AGENT

     117  

Section 9.1

 

Appointment and Authority

     117  

Section 9.2

 

Rights as a Lender

     117  

Section 9.3

 

Exculpatory Provisions

     117  

Section 9.4

 

Reliance by the Administrative Agent

     118  

Section 9.5

 

Delegation of Duties

     118  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 9.6

 

Resignation of Administrative Agent

     119  

Section 9.7

 

Non-Reliance on Administrative Agent and Other Lenders

     119  

Section 9.8

 

No Other Duties, etc

     120  

Section 9.9

 

Indemnification

     120  

Section 9.10

 

Collateral and Guaranty Matters

     120  

Section 9.11

 

Secured Hedge Agreements and Secured Cash Management Agreements

     121  

ARTICLE 10 CHANGE IN CIRCUMSTANCES AFFECTING LIBOR ADVANCES

     121  

Section 10.1

 

LIBOR Basis Determination Inadequate or Unfair

     121  

Section 10.2

 

Illegality

     121  

Section 10.3

 

Increased Costs

     122  

Section 10.4

 

Effect On Other Advances

     122  

Section 10.5

 

Claims for Increased Costs and Taxes

     123  

ARTICLE 11 MISCELLANEOUS

     124  

Section 11.1

 

Notices

     124  

Section 11.2

 

Expenses

     126  

Section 11.3

 

Waivers

     126  

Section 11.4

 

Set-Off

     126  

Section 11.5

 

Successors and Assigns; Participations

     127  

Section 11.6

 

No Advisory or Fiduciary Responsibility

     130  

Section 11.7

 

Counterparts

     131  

Section 11.8

 

Governing Law

     131  

Section 11.9

 

Severability

     132  

Section 11.10

 

Interest

     132  

Section 11.11

 

Table of Contents and Headings

     132  

Section 11.12

 

Amendment and Waiver

     132  

Section 11.13

 

Entire Agreement

     135  

Section 11.14

 

Other Relationships

     135  

Section 11.15

 

Directly or Indirectly

     135  

Section 11.16

 

Reliance on and Survival of Various Provisions

     135  

Section 11.17

 

Senior Indebtedness

     135  

Section 11.18

 

Obligations Several

     135  

Section 11.19

 

Survival of Indemnities

     135  

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 11.20

 

Term of Agreement

     135  

Section 11.21

 

Advice of Counsel

     136  

Section 11.22

 

No Strict Construction

     136  

Section 11.23

 

USA Patriot Act; Anti-Money Laundering Laws

     136  

Section 11.24

 

Treatment of Certain Information; Confidentiality

     136  

Section 11.25

 

Amendment and Restatement; No Novation

     137  

Section 11.26

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     137  

Section 11.27

 

Certain ERISA Matters.

     138  

ARTICLE 12 WAIVER OF JURY TRIAL

     139  

Section 12.1

 

Waiver of Jury Trial

     139  

ARTICLE 13 HOLDING COMPANY REORGANIZATION

     139  

Section 13.1

 

Holding Company Reorganization

     139  

 

v



--------------------------------------------------------------------------------

EXHIBITS

    

Exhibit A

  -   

Form of Assignment and Assumption Agreement

Exhibit B

  -   

Form of Second Amended and Restated Collateral Agreement

Exhibit C

  -   

[Reserved]

Exhibit D

  -   

Form of Request for Advance

Exhibit E-1

  -   

Form of Revolving Loan Note

Exhibit E-2

  -   

Form of Term Loan Note

Exhibit E-3

  -   

[Reserved]

Exhibit E-4

  -   

Form of Swingline Note

Exhibit F

  -   

Form of Second Amended and Restated Subsidiary Guaranty

Exhibit G-1

  -   

[Reserved]

Exhibit G-2

  -   

[Reserved]

Exhibit H

  -   

Form of Officer’s Compliance Certificate

Exhibit I

  -   

Form of Auction Procedures

Exhibit J

  -   

Form of Notice of Account Designation

Exhibit K-1

  -   

Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Lenders)

Exhibit K-2

  -   

Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Participants)

Exhibit K-3

  -   

Form of U.S. Tax Compliance Certificate (Foreign Participant Partnerships)

Exhibit K-4

  -   

Form of U.S. Tax Compliance Certificate (Foreign Lender Partnerships)

SCHEDULES

    

Schedule 1

  -   

Liens

Schedule 2

  -   

Stations, Operating Agreements and Licenses

Schedule 3

  -   

Litigation

Schedule 4

  -   

Subsidiaries

Schedule 5

  -   

Affiliate Transactions

Schedule 6

  -   

Indebtedness

Schedule 7

  -   

Trademarks, Patents, Copyrights

Schedule 8

  -   

Labor Matters

Schedule 9

  -   

Environmental Matters

Schedule 10

  -   

Post-Closing Matters

Schedule 11

  -   

Existing Letters of Credit

 

vi



--------------------------------------------------------------------------------

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

This FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered
into as of January 2, 2019 by and among GRAY TELEVISION, INC., a Georgia
corporation (“Gray”), as borrower, the lenders who are party to this Agreement
and the lenders who may become party to this Agreement pursuant to the terms
hereof, as Lenders (as defined below), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent (as defined below).

STATEMENT OF PURPOSE

WHEREAS, the Borrower (as defined below), the Administrative Agent and the
lenders party thereto entered into that certain Credit Agreement dated as of
March 19, 2007 by and among the Borrower, the lenders party thereto and Wells
Fargo (successor by merger to Wachovia Bank, National Association), as
administrative agent (the “Original Credit Agreement”);

WHEREAS, the Original Credit Agreement was amended and restated by that certain
Amended and Restated Credit Agreement dated as of October 12, 2012 by and among
the Borrower, the lenders party thereto and Wells Fargo, as administrative agent
(the “First Amended and Restated Credit Agreement”);

WHEREAS, the First Amended and Restated Credit Agreement was amended and
restated by that certain Second Amended and Restated Credit Agreement dated as
of June 13, 2014 by and among the Borrower, the lenders party thereto and Wells
Fargo, as administrative agent (the “Second Amended and Restated Credit
Agreement”);

WHEREAS, the Second Amended and Restated Credit Agreement was amended and
restated by that certain Third Amended and Restated Credit Agreement dated as of
February 7, 2017 by and among the Borrower, the lenders party thereto and Wells
Fargo, as administrative agent (as amended, restated, supplemented or otherwise
modified prior to the Restatement Effective Date (as defined below), the “Third
Amended and Restated Credit Agreement”);

WHEREAS, the Borrower has requested, and the Lenders have agreed, to amend and
restate the Third Amended and Restated Credit Agreement and to extend certain
credit facilities to the Borrower on the terms and conditions of this Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

ARTICLE 1

Definitions

Section 1.1    Defined Terms. The following terms when used in this Agreement
shall have the following meanings:

“Acquisition” shall mean, whether, in a single transaction or a series of
related transactions and whether by purchase, lease (including any lease that
contains upfront payments and/or buyout options), exchange, issuance of stock or
other equity or debt securities, merger, reorganization or any other method,
(a) any acquisition by the Borrower or any Restricted Subsidiary of a majority
of the Capital Stock of any other Person which have the ordinary voting power
for the election of the board of directors (or equivalent governing body) of
such other Person, (b) any acquisition by the Borrower or any Restricted
Subsidiary of all or substantially all of the assets of any other Person
(including, without limitation, any acquisition by the Borrower or any
Restricted Subsidiary of the assets or Capital Stock of any other Person (or the
rights to

 

1



--------------------------------------------------------------------------------

acquire, or assign the right to acquire, such assets or Capital Stock) and the
substantially concurrent entry into (or assumption of) a Station Servicing
Arrangement), (c) any other acquisition by the Borrower or any Restricted
Subsidiary of the assets constituting a business, division, line of business or
a television station (including the FCC License with respect thereto) from
another Person which acquisition is not in the ordinary course of business for
the Borrower or such Restricted Subsidiary or (d) any Investment in an
Unrestricted Subsidiary, the proceeds of which will be used to acquire the
Capital Stock of such Unrestricted Subsidiary from a third party, if as result
of, and substantially concurrently with, such Investment such Unrestricted
Subsidiary becomes a Restricted Subsidiary in accordance with the terms hereof.

“Acquisition Documents” shall mean, with respect to any applicable Acquisition
or Acquisitions (including, without limitation, the Project Future Acquisition),
(a) the applicable purchase agreement (or equivalent), together with all
schedules, exhibits, addenda and attachments thereto (including, without
limitation, any assignment agreements or options to purchase any rights of any
other Persons under the applicable purchase agreement (or equivalent) and any
related agreements granting the Borrower or any of its Restricted Subsidiaries
the right to assign any of its respective rights under any such agreements), (b)
all Shared Services Agreements, Joint Sales Agreements, Local Marketing
Agreements, option agreements, put/call agreements, management services
agreements (or similar agreements or instruments), as applicable, and other
material agreements and documents (if any) entered into (or assumed) in
connection with any Sharing Arrangement to which the Borrower, any Restricted
Subsidiary or any target of such Acquisition is or will be a party or relating
to any television station to be acquired in such Acquisition and (c) subject to
Section 6.5, all other material documents and agreements (if any) entered into
by any Credit Party (including, without limitation, all material documents and
agreements filed with the FCC), in each case, entered into in connection
therewith.

“Act” shall have the meaning ascribed thereto in Section 11.23.

“Additional Revolving Loan Commitment” shall mean (a) as to any Incremental
Lender, the several commitment of such Incremental Lender to fund its respective
portion of the Additional Revolving Loans in an amount set forth in the
Register, and (b) as to all Incremental Lenders, the aggregate commitments of
such Incremental Lenders to make Additional Revolving Loans, as such amount may
be modified at any time and from time to time pursuant to the terms hereof
(including, without limitation, Section 2.14).

“Additional Revolving Loan Commitment Increase” shall have the meaning ascribed
thereto in Section 2.14.

“Additional Revolving Loan Commitment Ratio” shall mean, with respect to any
Incremental Lender, the percentage equivalent of the ratio which such
Incremental Lender’s portion of the Additional Revolving Loan Commitment bears
to the aggregate Additional Revolving Loan Commitment of all Incremental Lenders
(as each may be adjusted from time to time as provided herein).

“Additional Revolving Loan Facility” shall have the meaning ascribed thereto in
Section 2.14.

“Additional Revolving Loan Maturity Date” shall mean, with respect to the
Additional Revolving Loan Facility, the date specified in the Incremental
Increase Amendment as the maturity date of such Additional Revolving Loan
Facility.

“Additional Revolving Loans” shall having the meaning ascribed thereto in
Section 2.14.

“Adjusted Total Indebtedness” shall mean, as of any date, the difference between
(a) the total amount of Indebtedness of the Borrower and its Restricted
Subsidiaries, determined on a consolidated basis, as of such date (excluding any
Indebtedness of the type described in clause (b) of the definition of
Obligations from the

 

2



--------------------------------------------------------------------------------

amount determined pursuant to this clause (a)) minus (b) the aggregate amount of
Unrestricted cash and Cash Equivalents of the Borrower and its Restricted
Subsidiaries then on hand (other than the proceeds of Indebtedness incurred
substantially concurrently with the determination of such amount).

“Administrative Agent” shall mean Wells Fargo, in its capacity as Administrative
Agent for the Secured Parties or any successor Administrative Agent appointed
pursuant to Section 9.6.

“Administrative Agent Fee Letter” shall mean that certain second amended and
restated letter agreement dated as of October 12, 2018 by and between Wells
Fargo and one or more of its Related Parties and Gray.

“Administrative Agent’s Office” shall mean the office of the Administrative
Agent located at Syndication Agency Services, MAC D1109-019, 1525 W.T. Harris
Blvd., Charlotte, NC 28262, or such other office as may be designated pursuant
to the provisions of Section 11.1.

“Administrative Questionnaire” shall mean an administrative questionnaire in a
form supplied by the Administrative Agent.

“Advance” shall mean amounts advanced by the Lenders to the Borrower pursuant to
Article 2 on the occasion of any borrowing and having the same Interest Rate
Basis and Interest Period; and “Advances” shall mean more than one Advance.

“Affiliate” shall mean, with respect to a Person, any other Person that directly
or indirectly through one or more intermediaries Controls, or is Controlled by
or is otherwise under common Control with the Person specified. Unless otherwise
specified, “Affiliate” shall mean an Affiliate of the Borrower.

“Agreement” shall mean this Fourth Amended and Restated Credit Agreement, as
amended, supplemented, restated or otherwise modified from time to time.

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries or Affiliates from
time to time concerning or relating to bribery or corruption, including, without
limitation, the United States Foreign Corrupt Practices Act of 1977, as amended,
and the rules and regulations thereunder.

“Anti-Money Laundering Laws” shall mean any and all laws, statutes, regulations
or obligatory government orders, decrees, ordinances, or rules applicable to a
Credit Party, its Subsidiaries or Affiliates related to terrorism financing or
money laundering, including, without limitation, any applicable provision of the
Act and The Currency and Foreign Transactions Reporting Act (also known as the
“Bank Secrecy Act,” 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and
1951-1959).

“Applicable Law” shall mean, in respect of any Person, all provisions of
constitutions, laws, statutes, ordinances, rules, treaties, regulations,
permits, licenses, approvals, interpretations and orders of Governmental
Authorities applicable to such Person, including, without limitation, the
Communications Laws, zoning ordinances and all Environmental Laws, and all
orders, decisions, judgments and decrees of all courts and arbitrators in
proceedings or actions to which the Person in question is a party or by which it
is bound.

“Applicable Margin” shall mean the interest rate margin applicable to Base Rate
Advances and LIBOR Advances, as the case may be, in each case determined in
accordance with Section 2.3(f) (or, (i) with respect to Incremental Term Loans
or the Additional Revolving Loan Facility, as set forth in the applicable
Incremental Increase Amendment, and (ii) with respect to any Extended Term Loans
or any Initial Revolving Loans or Additional Revolving Loans, as applicable,
made pursuant to any Extended Revolving Loan Commitments, as set forth in the
applicable Extension Offer).

 

3



--------------------------------------------------------------------------------

“Applicable Period” shall have the meaning ascribed thereto in
Section 2.3(f)(iii).

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Asset Sale” shall mean (a) the sale, lease, conveyance, transfer or other
disposition by the Borrower or any Restricted Subsidiary to any Person of any of
the Capital Stock of any Restricted Subsidiary or any other assets of the
Borrower or any Restricted Subsidiary (including, without limitation, insurance
and condemnation proceedings, sale and leaseback transactions and divisions
described in Section 1.13), (b) the entering into of any Station Sharing
Arrangement by the Borrower or any Restricted Subsidiary and (c) any Spectrum
Tender.

“Assignment and Assumption Agreement” shall mean any assignment and assumption
agreement substantially in the form of Exhibit A attached hereto (or any other
form approved by the Administrative Agent) pursuant to which any Lender, as
further provided in Section 11.5, sells a portion of its Commitments and/or
Loans.

“Auction” shall have the meaning ascribed thereto in Section 2.17(a).

“Auction Manager” shall have the meaning ascribed thereto in Section 2.17(a).

“Auction Notice” shall have the meaning ascribed thereto in Exhibit I.

“Auction Procedures” shall mean the procedures set forth in Exhibit I.

“Authorized Signatory” shall mean, as to any Person, the chief executive
officer, president, chief financial officer, chief accounting officer,
controller, treasurer, assistant treasurer, senior vice president or vice
president of such Person or any other officer of such Person reasonably
acceptable to the Administrative Agent. Any document delivered hereunder that is
signed by an Authorized Signatory of a Person shall be conclusively presumed to
have been authorized by all necessary corporate, partnership and/or other action
on the part of such Person and such Authorized Signatory shall be conclusively
presumed to have acted on behalf of such Person.

“Available Amount” shall mean, as of any date and time of determination, an
amount equal to the sum of (a) $10,000,000 plus (b) 100% of the cumulative
amount of Excess Cash Flow for each fiscal year of the Borrower (commencing with
the fiscal year ending December 31, 2013) less the ECF Prepayment Amount for
such fiscal year plus (c) to the extent not already included in the calculation
of Operating Cash Flow of the Borrower and its Restricted Subsidiaries, and
subject to Section 2.6(b)(iii), any returns in cash on Investments made pursuant
to Section 7.5(k), including, without limitation, the aggregate amount received
in cash through interest payments, principal payments, dividends or
distributions or any sale, transfer or other disposition of such Investment (in
an amount equal to the lesser of the return of capital with respect to such
Investment and the cost of such Investment, in either case, reduced (but not
below zero) by the excess, if any, of the cost of the disposition of such
Investment over the gain, if any, realized by the Borrower or its Restricted
Subsidiary, as the case may be, in respect of such disposition) plus (d) the
amount of all Net Proceeds (Equity), but only to the extent such Net Proceeds
(Equity) have been received by the Borrower prior to the applicable date of
determination in cash as equity that is not Disqualified Stock (other than any
such Net Proceeds (Equity) to the extent utilized for an Investment permitted
pursuant to Section 7.5 or a Restricted Payment permitted pursuant to
Section 7.6) plus (e) in the event that any Unrestricted Subsidiary is
re-designated as a Restricted

 

4



--------------------------------------------------------------------------------

Subsidiary or is merged, consolidated or amalgamated with or into, or transfers
or conveys its assets to, or is liquidated into, the Borrower or any Restricted
Subsidiary, the fair market value of the Investments of the Borrower or any
Restricted Subsidiary in such Unrestricted Subsidiary at the time of such
re-designation, combination or transfer (or of the assets transferred or
conveyed, as applicable), in each case to the extent that such Investments were
originally made pursuant to Section 7.5(k) in an aggregate amount not to exceed
the original amount of such Investments minus (f) the aggregate amount of
Investments made pursuant to Section 7.5(k) (including any Investments deemed to
be made thereunder pursuant to Section 1.11(b)) and Restricted Payments made or
declared pursuant to Section 7.6(f), in each case, (i) prior to such time of
determination and (ii) except to the extent such Investments and/or Restricted
Payments were excluded from the amount determined pursuant the foregoing clause
(d).

“Available Letter of Credit Commitment” shall mean, at any time, the lesser of
(a) (i) $40,000,000, minus (ii) all Letter of Credit Obligations then
outstanding, and (b) the Available Revolving Loan Commitment.

“Available Revolving Loan Commitment” shall mean, as of any date, (a) the
Initial Revolving Loan Commitment in effect on such date minus (b) the sum of
(i) the aggregate amount of all Letter of Credit Obligations then outstanding,
(ii) the Swingline Loans then outstanding and (iii) the Initial Revolving Loans
then outstanding.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Bankruptcy Exception” shall have the meaning ascribed thereto in
Section 4.1(b).

“Base Rate” shall mean, at any time, a fluctuating interest rate per annum equal
to the highest of (a) the Prime Rate, (b) the Federal Funds Rate plus one-half
of one percent (1/2%) and (c) LIBOR plus one percent (1.00%).

“Base Rate Advance” shall mean an Advance (a) which the Borrower requests to be
made as or converted to a Base Rate Advance, in accordance with the provisions
of Sections 2.2(a) through (c), (b) in the form of a Swingline Loan which the
Borrower requests to be made in accordance with the provisions Section 2.1(d)
and (c) which (i) in the case of any such Advance (other than an Advance in the
form of a Swingline Loan) shall be in a principal amount of at least $500,000,
and in an integral multiple of $250,000 and (ii) in the case of any such Advance
in the form of a Swingline Loan, shall be in a principal amount of at least
$100,000, and in an integral multiple of $100,000.

“Base Rate Basis” shall mean a simple interest rate equal to the sum of (a) the
Base Rate and (b) the Applicable Margin applicable to Base Rate Advances. The
Base Rate Basis shall be adjusted automatically as of the opening of business on
the effective date of each change in the Base Rate to account for such change,
and shall also be adjusted to reflect changes of the Applicable Margin
applicable to Base Rate Advances.

“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” shall mean 31 CFR § 1010.230.

 

5



--------------------------------------------------------------------------------

“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in and
subject to Section 4975 of the Code or (c) any Person whose assets include (for
purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Borrower” shall mean (a) prior to the date of completion of a Holding Company
Reorganization, Gray, and (b) on or after the date of completion of a Holding
Company Reorganization, Gray or a New Borrower, as applicable.

“Borrower Materials” shall have the meaning ascribed thereto in Section 6.5.

“Business Day” shall mean (a) for all purposes other than as set forth in clause
(b) below, any day other than a Saturday, Sunday or legal holiday on which banks
in Charlotte, North Carolina and New York, New York, are open for the conduct of
their commercial banking business, and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Advance, or any Base Rate Advance as to which the interest rate is
determined by reference to LIBOR, any day that is a Business Day described in
clause (a) and that is also a day for trading by and between banks in Dollar
deposits in the London interbank market.

“Calculation Date” shall have the meaning ascribed thereto in Section 2.3(f)(i).

“Capital Expenditures” shall mean, with respect to the Borrower and its
Restricted Subsidiaries for any period, the aggregate of all items classified as
capital expenditures in accordance with GAAP; provided, however, that neither
(a) the capitalized portion of the purchase price and other consideration
payable in connection with any Acquisition, nor (b) expenditures of proceeds of
insurance policies reasonably and promptly applied to replace insured assets,
shall constitute a Capital Expenditure for purposes of this Agreement.

“Capital Stock” shall mean (a) in the case of a corporation, capital stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership interests (whether
general or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person. Except as expressly set forth herein, the term
“Capital Stock” shall include all warrants, options, purchase rights, conversion
or exchange rights, voting rights, calls or claims of any character with respect
thereto.

“Capitalized Lease Obligation” shall mean with respect to any Person, the
obligations to pay rent or other amounts under a lease of (or other Indebtedness
arrangements conveying the right to use) real or personal property of such
Person which are required to be classified and accounted for as a capital lease
on the balance sheet of such Person in accordance with GAAP. The amount of such
obligations shall be the capitalized amount thereof in accordance with GAAP and
the stated maturity thereof shall be the date of the last payment of rent or any
other amount due under such lease prior to the first date upon which such lease
may be terminated by the lessee without payment of a penalty.

“Cash Collateralize” shall mean, to deposit in a Controlled Account or to pledge
and deposit with, or deliver to, the Administrative Agent, for the benefit of
one or more of the Issuing Bank, the Swingline Lender or the Lenders, as
collateral for Letter of Credit Obligations or obligations of the Lenders to
fund participations in respect of Letter of Credit Obligations or Swingline
Loans, cash or deposit account balances or, if the Administrative Agent, the
Issuing Bank and the Swingline Lender shall agree, in their sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to the Administrative Agent, the Issuing Bank and the
Swingline Lender. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

6



--------------------------------------------------------------------------------

“Cash Equivalents” shall mean (a) marketable direct obligations issued or
guaranteed by the United States, or any governmental entity or agency or
political subdivision thereof (provided that the full faith and credit of the
United States is pledged in support thereof) maturing within one year of the
date of purchase; (b) commercial paper issued by corporations, each of which
shall have a consolidated net worth of at least $500,000,000, maturing within
180 days from the date of the original issue thereof, and rated “P-1” or better
by Moody’s or “A-1” or better by S&P or an equivalent rating or better by any
other nationally recognized securities rating agency; (c) certificates of
deposit issued or acceptances accepted by or guaranteed by any bank or trust
company organized under the laws of the United States or any state thereof or
the District of Columbia, in each case having capital, surplus and undivided
profits totaling more than $500,000,000, maturing within one year of the date of
purchase; and (d) any money market fund sponsored by a registered broker dealer
or mutual fund distributor that invests solely in the securities specified in
the foregoing clause (a), (b) or (c).

“Cash Management Agreement” shall mean any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables), electronic funds transfer and other
cash management arrangements.

“Cash Management Bank” shall mean the Administrative Agent or any Affiliate
thereof or any Lender or any Affiliate thereof with an Initial Revolving Loan
Commitment or an Additional Revolving Loan Commitment that is a party to a Cash
Management Agreement with a Credit Party.

“Change in Law” shall mean the occurrence, after the Original Closing Date, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented or issued.

“Class” shall mean (a) when used with respect to Commitments, a specific tranche
of Initial Revolving Loan Commitments, Extended Revolving Loan Commitments,
Additional Revolving Loan Commitments or Commitments with respect to Term Loans,
in each case, as set forth in the Register, (b) when used with respect to Loans
or Advances, a specific tranche of Initial Revolving Loans, Initial Revolving
Loans made pursuant to an Extended Revolving Loan Commitment, Additional
Revolving Loans made pursuant to an Extended Revolving Loan Commitment,
Additional Revolving Loans, Term Loans, Extended Term Loans or Incremental Term
Loans comprising such Loans or Advance, as set forth on the Register and
(c) when used with respect to Lenders, whether such Lenders are Lenders holding
Initial Revolving Loan Commitments, Lenders holding Extended Revolving Loan
Commitments, Lenders holding Additional Revolving Loan Commitments or Lenders
holding a specific tranche of Term Loans, in each case with respect to the same
“Class” as described in clauses (a) or (b) above, as applicable. Loans and
Advances that have different terms and conditions shall be construed to be in
different Classes.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

7



--------------------------------------------------------------------------------

“Collateral” shall mean any property of any kind constituting collateral for the
Obligations under any of the Security Documents.

“Collateral Agreement” shall mean the Second Amended and Restated Collateral
Agreement dated as of the Restatement Effective Date and executed by the Credit
Parties in favor of the Administrative Agent for the ratable benefit of itself
and the other Secured Parties, substantially in the form of Exhibit B attached
hereto, as reaffirmed, amended, restated, supplemented or otherwise modified
from time to time.

“Commitment Ratio” shall mean, with respect to any Lender for any Commitment,
the percentage equivalent of the ratio which such Lender’s portion of such
Commitment (or, in the case of any Term Loan or, to the extent applicable, any
Incremental Term Loan, in each case after the funding date thereof, such
Lender’s outstanding portion of such Loan) bears to the aggregate amount of such
Commitment or Loan, as the case may be (as each may be adjusted from time to
time as provided herein); and “Commitment Ratios” shall mean, with respect to
any Commitment, the Commitment Ratios of all of the Lenders with respect to such
Commitment. The Commitment Ratios of the Lenders party to this Agreement shall
be set forth in the Register.

“Commitments” shall mean, collectively, the Initial Revolving Loan Commitment,
the Term B-2 Loan Commitment, the Term C Loan Commitment and, as applicable, the
Incremental Term Loan Commitments and the Additional Revolving Loan Commitments;
and “Commitment” shall mean any of the foregoing Commitments.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Communications Act” shall mean the Communications Act of 1934, as amended, and
any similar or successor federal statute.

“Communications Laws” shall mean the Communications Act and the FCC Regulations,
as each may be in effect from time to time.

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Total Assets” shall mean, subject to Sections 1.4 and 1.10, as of
any date of determination, the total amount of assets (less applicable reserves
and other properly deductible items) of the Borrower and the Restricted
Subsidiaries (including the value of any broadcast licensing agreements)
reflected on the most recent consolidated balance sheet of the Borrower and the
Restricted Subsidiaries as at the end of the most recently ended fiscal quarter
for which financial statements have been delivered pursuant to this Agreement,
determined on a consolidated basis in accordance with GAAP on a pro forma basis
to give effect to any acquisition or disposition of assets made after such
balance sheet date and on or prior to the date of determination.

“Continue”, “Continuation” and “Continued” shall mean the continuation pursuant
to Article 2 of a LIBOR Advance as a LIBOR Advance from one Interest Period to
the next Interest Period.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

8



--------------------------------------------------------------------------------

“Controlled Account” shall mean each deposit account and securities account that
is subject to an account control agreement in form and substance satisfactory to
the Administrative Agent and the Issuing Bank.

“Convert”, “Conversion” and “Converted” shall mean a conversion pursuant to
Article 2 of a LIBOR Advance into a Base Rate Advance or of a Base Rate Advance
into a LIBOR Advance, as applicable.

“Credit Parties” shall mean, collectively, the Borrower and the Subsidiary
Guarantors.

“Debt Incurrence Test” shall mean, with respect to any incurrence of
Indebtedness or other transaction, a Leverage Ratio of less than or equal to
7.00 to 1.00, calculated for the most recent fiscal quarter end for which
financial statements have been provided pursuant to Section 6.1 or 6.2, as
applicable, and calculated after giving pro forma effect to such transaction and
the incurrence or repayment or prepayment of any Indebtedness in connection
therewith and the application of the proceeds thereof.

“Debt Rating” shall mean, as applicable, as to any Rating Agency, (a) the
corporate family or corporate (or equivalent) rating of the Borrower as
determined by such Rating Agency from time to time, (b) the ratings of the Term
B-2 Loan as determined by such Rating Agency from time to time and (c) the
ratings of the Term C Loan as determined by such Rating Agency from time to
time.

“Debt Service” shall mean, for any period with respect to the Borrower and its
Restricted Subsidiaries on a consolidated basis, the amount of all principal
required to be paid and actually made and Interest Expense paid in cash in
respect of Indebtedness of the Borrower and its Restricted Subsidiaries (other
than, for the avoidance of doubt, (a) pursuant to a Restricted Payment in the
form of principal payments with respect to Junior Securities that are permitted
by this Agreement and made by the Borrower or any of its Restricted Subsidiaries
during such period, (b) any such payments made in connection with a refinancing
of Indebtedness, (c) voluntary or mandatory prepayments of the Term Loans
(including pursuant to Section 2.17) or any New Securities that are secured by a
pari passu Lien on any Collateral, (d) principal payments of the Initial
Revolving Loans, Additional Revolving Loans and/or Swingline Loans and
(e) principal payments of other revolving Indebtedness which are not required to
be accompanied by an identical permanent reduction in the applicable commitments
therefor).

“Debtor Relief Laws” shall mean, collectively, the Bankruptcy Code of the United
States, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” shall mean any of the events specified in Section 8.1, regardless of
whether there shall have occurred any passage of time or giving of notice, or
both, that would be necessary in order to constitute such event as an Event of
Default.

“Default Rate” shall mean a simple per annum interest rate equal to the
applicable rate specified in Section 2.3(d)(i).

“Defaulting Lender” shall mean, subject to Section 2.16(b), any Lender that
(a) has failed to (i) fund all or any portion of the Initial Revolving Loans,
the Term B-2 Loan, the Term C Loan, any Additional Revolving Loans, any
Incremental Term Loan, participations in Letter of Credit Obligations or
participations in Swingline Loans required to be funded by it hereunder within
two Business Days of the date such Loans or participations were required to be
funded hereunder unless such Lender notifies the Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default,

 

9



--------------------------------------------------------------------------------

shall be specifically identified in such writing) has not been satisfied, or
(ii) pay to the Administrative Agent, the Issuing Bank, the Swingline Lender or
any other Lender any other amount required to be paid by it hereunder within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, the Issuing Bank or the Swingline Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.16(b)) upon delivery of written
notice of such determination to the Borrower, the Issuing Bank, the Swingline
Lender and each Lender.

“Designated Non-Cash Consideration” shall mean (a) the fair market value of
non-cash consideration received by the Borrower or a Restricted Subsidiary in
connection with an Asset Sale pursuant to Section 7.4(a)(iii) that is designated
as Designated Non-Cash Consideration pursuant to a certificate of an Authorized
Signatory of the Borrower or such Restricted Subsidiary, as applicable, setting
forth the basis of such valuation less (b) the amount of cash or Cash
Equivalents received in connection with a subsequent sale of, or collection on,
such Designated Non-Cash Consideration.

“Disqualified Stock” shall mean any Capital Stock that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case, at the option of the holder of the Capital Stock),
or upon the happening of any event, (a) matures or is mandatorily redeemable
pursuant to a sinking fund obligation or otherwise, (b) is redeemable at the
option of the holder thereof, in whole or in part, or (c) requires the scheduled
payment of dividends in cash (for the avoidance of doubt, this clause (c) shall
not be deemed to include any Capital Stock that permits the issuer thereof, at
its option, to pay dividends in kind in lieu of a cash payment of such
dividends) on or prior to the date that is 180 days after the latest applicable
Maturity Date; provided that if such Capital Stock is issued pursuant to a plan
for the benefit of the Borrower or its Restricted Subsidiaries or by any such
plan to officers or employees of the Borrower or any of its Restricted
Subsidiaries such Capital Stock shall not constitute Disqualified Stock solely
because it must be required to be repurchased by the Borrower or its Restricted
Subsidiaries in order to satisfy applicable statutory or regulatory obligations.
Notwithstanding the preceding sentence, any Capital Stock that would constitute
Disqualified Stock solely because the holders of the Capital Stock have the
right to require the Borrower to repurchase such Capital Stock upon the
occurrence of a change of control or an asset sale will not constitute
Disqualified Stock if the terms of such Capital Stock either provide that
(A) any such repurchase (and the rights of the holders of such Capital Stock)
are subject to the prior repayment in full of the Loans and the other Loan
Obligations that are accrued and payable and the termination of the Commitments
or (B) the

 

10



--------------------------------------------------------------------------------

Borrower may not repurchase or redeem any such Capital Stock pursuant to such
provisions unless such repurchases or redemptions comply with Section 7.6 and in
any event shall otherwise be deemed to constitute Disqualified Stock only upon
the occurrence of such change of control or asset sale. Disqualified Stock shall
be valued at the greater of its voluntary or involuntary maximum fixed
repurchase price plus accrued and unpaid dividends thereon. For purposes hereof,
the “maximum fixed repurchase price” of any Disqualified Stock which does not
have a fixed repurchase price shall be calculated in accordance with the terms
of such Disqualified Stock as if such Disqualified Stock were purchased on any
date on which Indebtedness shall be required to be determined pursuant to this
Agreement, and if such price is based upon, or measured by the fair market value
of, such Disqualified Stock, such fair market value is to be determined in good
faith by the board of directors of the issuer of such Disqualified Stock.

“Dollars” or “$” shall mean, unless otherwise qualified, dollars in lawful
currency of the United States.

“Domestic Subsidiary” shall mean any Subsidiary organized under the laws of any
political subdivision of the United States.

“EAT Completion Event” shall have the meaning ascribed thereto in
Section 1.11(b).

“EAT Completion Period” shall have the meaning ascribed thereto in
Section 1.11(b).

“EAT Restricted Subsidiary” shall mean an EAT Subsidiary that is a Restricted
Subsidiary that has become a Credit Party pursuant to and in compliance with all
applicable requirements of Section 5.13.

“EAT Subsidiary” shall mean, a special purpose Subsidiary of the Borrower or a
Restricted Subsidiary formed as an “exchange accommodation titleholder” solely
for the benefit of the Borrower or a Restricted Subsidiary to facilitate a
like-kind exchange under Section 1031 of the Code which will act as agent of the
Borrower or a Restricted Subsidiary for all purposes (including, the
Communications Laws), except as required by the Code or the regulations of the
Internal Revenue Service; provided that such special purpose Subsidiary shall:

(a)    have no assets or liabilities other than (i) the initial Investment
therein made by the Borrower and its Subsidiaries the proceeds of which shall be
promptly used to acquire the assets to be held for a like-kind exchange under
Section 1031 of the Code, (ii) the assets to be held for such like-kind
exchange, (iii) minute books and other organizational books and records,
(iv) other miscellaneous de minimis assets and liabilities, (v) franchise taxes
and organizational, administrative and overhead expenses, in each case that are
incidental to the maintenance of its legal existence and (vi) solely in the case
of any EAT Subsidiary that is a Restricted Subsidiary, (A) liabilities under the
Loan Documents, (B) Guarantees of the Senior Notes or other Indebtedness
permitted under Section 7.1(c) and (C) Guarantees and, if applicable, Liens with
respect to New Securities, in each case to the extent permitted under this
Agreement; and

(b)    engage in no operations or business other than (i) issuing its own
Capital Stock, (ii) holding the assets and liabilities specified in clause
(a) above and (iii) completing the applicable like-kind exchange and EAT
Completion Event, in each case for the benefit of the Borrower or the applicable
Restricted Subsidiary; and

(c)    comply in all respects with all Applicable Laws (including, without
limitation, Communications Laws).

“ECF Prepayment Amount” shall have the meaning ascribed thereto in
Section 2.6(b)(iv).

 

11



--------------------------------------------------------------------------------

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any credit
institution or investment firm established in any EEA Member Country.

“Effective Yield” shall mean, as to any tranche of Term Loans (including,
without limitation, the Term B-2 Loan, the Term C Loan or any Incremental Term
Loan), the effective yield on such Term Loans as determined by the
Administrative Agent in consultation with the Borrower, taking into account the
applicable interest rate margins, any interest rate floors or similar devices
and all upfront or similar fees or original issue discount (amortized over the
shorter of (x) the life of such Term Loans and (y) the four years following the
date of incurrence thereof) payable generally to Lenders making such Loans, but
excluding any arrangement, structuring, commitment, syndication, ticking,
unused, underwriting or other fees payable in connection therewith that are not
generally shared with the relevant Lenders and customary consent fees paid
generally to consenting Lenders.

“Eligible Assignee” shall mean any Person that meets the requirements to be an
assignee under Section 11.5(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.5(b)(iii)).

“Environmental Claim” shall mean any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any governmental authority or any other
Person, arising (a) pursuant to or in connection with any actual or alleged
violation of any Environmental Law, (b) in connection with any Hazardous
Materials or any actual or alleged Hazardous Materials Activity, or (c) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

“Environmental Laws” shall mean all applicable federal, state or local laws,
statutes, rules, regulations or ordinances, codes, common law, consent
agreements, orders, decrees, judgments or injunctions issued, promulgated,
approved or entered thereunder relating to public health, safety or the
pollution or protection of the environment, including, without limitation, those
relating to releases, discharges, emissions, spills, leaching, or disposals to
air, water, land or ground water, to the withdrawal or use of ground water, to
the use, handling or disposal of polychlorinated biphenyls, asbestos or urea
formaldehyde, to the treatment, storage, disposal or management of hazardous
substances (including, without limitation, petroleum, crude oil or any fraction
thereof, or other hydrocarbons), pollutants or contaminants, to exposure to
toxic, hazardous or other controlled, prohibited, or regulated substances,
including, without limitation, any such provisions under the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended (42
U.S.C. § 9601 et seq.), the Hazardous Materials Transportation Act (49 U.S.C.
§1801 et seq.), the Resource Conservation and Recovery Act of 1976, as amended
(42 U.S.C. § 6901 et seq.), the Federal Water Pollution Control Act (33 U.S.C. §
1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the Toxic
Substances Control Act (15 U.S.C. § 2601 et seq.), the Federal Insecticide,
Fungicide and Rodenticide Act (7 U.S.C. § 136 et seq.), the Occupational Safety
and Health Act (29 U.S.C. § 651 et seq.), the Oil Pollution Act (33 U.S.C. §
2701 et seq.) and the Emergency Planning and Community Right-to-Know Act (42
U.S.C. § 11001 et seq.), each as amended or supplemented, any analogous present
or future state or local statutes or laws, and any regulations promulgated
pursuant to any of the foregoing.

 

12



--------------------------------------------------------------------------------

“Equity Issuance” shall mean (a) any issuance by the Borrower or any of its
Restricted Subsidiaries, any Holding Company or any Intermediate Holding Company
of Capital Stock (including any issuance pursuant to the granting of or exercise
of any options or warrants or the incurrence of or conversion of any debt
securities into Capital Stock) to any Person other than a Credit Party and
(b) any capital contribution from any Person (other than a Credit Party) to the
Borrower or any of its Restricted Subsidiaries or any Holding Company or any
Intermediate Holding Company.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974 and the
rules and regulations thereunder, as in effect from time to time.

“ERISA Affiliate” shall mean any Person, including a Subsidiary or an Affiliate
of the Borrower, that together with the Borrower would be deemed to be a member
of the same “controlled group” within the meaning of Title IV of ERISA.

“ERISA Event” shall mean an event where any one or more of the following occurs:
(a) any Reportable Event with respect to a Plan; or (b) any failure to satisfy
the minimum funding standards, or any occurrence of an accumulated funding
deficiency, within the meaning of Section 302, 303, and 304 of ERISA or in
Section 412, 430, 431, and 432 of the Code, with respect to any Plan maintained
by Borrower, any of its Restricted Subsidiaries or any ERISA Affiliate, or to
which the Borrower, any of its Restricted Subsidiaries or any ERISA Affiliate
has liabilities or, any trust created thereunder; or (c) a trustee is appointed
by a United States District Court to administer any Plan; or (d) the PBGC
institutes proceedings to terminate any Plan; or (e) the Borrower, any of its
Restricted Subsidiaries or any ERISA Affiliate incurs any liability to the PBGC
in connection with the termination of any Plan; or (f) the withdrawal of the
Borrower, any of its Restricted Subsidiaries or any ERISA Affiliate from a Plan
subject to 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; or (g) any Plan or trust created under any Plan of the Borrower, any of
its Restricted Subsidiaries or any ERISA Affiliate engages in a “prohibited
transaction” (as such term is defined in Section 406 of ERISA or Section 4975 of
the Code) which would subject any such Plan, any trust created thereunder, any
trustee or administrator thereof or any party dealing with any such Plan or
trust to be taxed or assessed a penalty on “prohibited transactions” imposed by
Section 502 of ERISA or Section 4975 of the Code; or (h) any excise taxes are
assessed by the Internal Revenue Service or the Department of Labor and relate
to any Plan; or (i) a Lien arises under Section 303(k) of ERISA in favor of any
Plan of the Borrower, any of its Restricted Subsidiaries or its ERISA
Affiliates; or (j) the Borrower, any of its Restricted Subsidiaries or any of
its ERISA Affiliates engages in any transaction in connection with the Borrower,
any of its Restricted Subsidiaries or any of its ERISA Affiliates which could
reasonably be subject to either a civil penalty assessed under Section 502(i) of
ERISA or a tax imposed by Section 4975 of the Code; or (k) the Borrower or any
of its Restricted Subsidiaries has made promises of Borrower-funded retirement
benefits to employees, other than the Plans, which are set forth in written
agreements with such employees, are in the Borrower’s employee handbook or are
in correspondence to employees; or (l) the determination that any Plan is
considered an at-risk plan within the meaning of Section 303 of ERISA and
Section 430 of the Code.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time. 1

 

1 

The EU Bail-In Legislation Schedule may be found at
http://www.lma.eu.com/uploads/files/EU%20BAIL-IN%20LEGISLATION%20SCHEDULE%2022-Dec-2015%2010-46%20.pdf

 

13



--------------------------------------------------------------------------------

“Event of Default” shall mean any of the events specified in Section 8.1;
provided that any requirement for notice or lapse of time, or both, has been
satisfied.

“Excess Cash Flow” shall mean, with respect to the Borrower and its Restricted
Subsidiaries, as of the end of any fiscal year of the Borrower based on the
audited financial statements provided under Section 6.2 for such fiscal year,
the excess, if any, without duplication, of (a) the sum of (i) Operating Cash
Flow for such fiscal year (determined without giving effect to clause (e) of the
definition of Operating Cash Flow) and (ii) any decrease in the Borrower’s
working capital account during such fiscal year (excluding cash and Cash
Equivalents from current assets for such working capital account determination),
minus (b) the sum of the following: (i) cash Investments made during such fiscal
year and permitted under clauses (c), (e), (f), (i), (j), (l), (n), (q) or
(r) of Section 7.5; (ii) Debt Service paid in cash during such fiscal year;
(iii) cash taxes paid during such fiscal year; (iv) Restricted Payments made
during such fiscal year which are permitted under clauses (g), (h), (l) or
(m) of Section 7.6; (v) any Specified Transaction Costs and Expenses and any
other cash charges or expenses added back to Net Earnings in such fiscal year
pursuant to the definition of Operating Cash Flow and (vi) any increase in the
Borrower’s working capital account during such fiscal year (excluding cash and
Cash Equivalents from current assets for such working capital account
determination), in each case, as determined in accordance with GAAP and in the
case of clauses (b)(i) through (b)(v) above only to the extent not made with the
proceeds of Indebtedness (other than Indebtedness incurred pursuant to any
Additional Revolving Loan, Initial Revolving Loan and/or Swingline Loan), any
Equity Issuance, Asset Sale or other proceeds that would not be included in
calculating Operating Cash Flow for such fiscal year.

“Excluded Swap Obligation” shall mean, with respect to any Credit Party, any
Swap Obligation if, and to the extent that, all or a portion of the liability of
such Credit Party for or the guarantee of such Credit Party of, or the grant by
such Credit Party of a security interest to secure, such Swap Obligation (or any
liability or guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Credit Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the liability for or the guarantee of such
Credit Party or the grant of such security interest becomes effective with
respect to such Swap Obligation (such determination being made after giving
effect to any applicable keepwell, support or other agreement for the benefit of
the applicable Credit Party, including under Section 2.12 of the Subsidiary
Guaranty). If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal for the reasons identified in the immediately
preceding sentence of this definition.

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, United States federal withholding Taxes imposed on amounts payable to
or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Commitment (other than pursuant to
an assignment request by the Borrower under Section 10.5(b)) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 2.12, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.12(g) and
(d) any United States federal withholding Taxes imposed under FATCA.

 

14



--------------------------------------------------------------------------------

“Excluded VIE” shall mean, at any time, any “variable interest entity” under
GAAP that is not a Qualified VIE.

“Existing Letters of Credit” shall mean those letters of credit existing on the
Restatement Effective Date and identified on Schedule 11.

“Extended Revolving Loan Commitment” shall have the meaning ascribed thereto in
Section 2.18(a)(ii).

“Extended Term Loans” shall have the meaning ascribed thereto in
Section 2.18(a)(iii).

“Extension” shall have the meaning ascribed thereto in Section 2.18(a).

“Extension Offer” shall have the meaning ascribed thereto in Section 2.18(a).

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

“FCC” shall mean the Federal Communications Commission and any successor or
substitute governmental commission, agency, department, board or authority
performing functions similar to those performed by the Federal Communications
Commission on the Original Closing Date.

“FCC License” shall mean any license required under the Communications Laws.

“FCC Regulations” shall mean all rules, regulations, written policies, orders
and decisions of the FCC under the Communications Act.

“Fed Regulations” shall have the meaning ascribed thereto in Section 4.1(n).

“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System on such day (or, if such day is not a
Business Day, for the immediately preceding Business Day), as published by the
Federal Reserve Bank of New York on the Business Day next succeeding such day,
provided that if such rate is not so published for any day which is a Business
Day, the average of the quotation for such day on such transactions received by
the Administrative Agent from three (3) federal funds brokers of recognized
standing selected by the Administrative Agent. Notwithstanding the foregoing, if
the Federal Funds Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

“First Amended and Restated Credit Agreement” shall have the meaning ascribed
thereto in the Statement of Purpose hereof

“First Lien Adjusted Total Indebtedness” shall mean, as of any date, the
difference between (a) the sum of (i) the Obligations plus (ii) all other
Indebtedness of the Borrower and its Restricted Subsidiaries secured by a Lien
(A) on assets not constituting Collateral or (B) on the Collateral that ranks
pari passu or prior to the Lien of the Administrative Agent for the benefit of
the Secured Parties (excluding any Indebtedness of the type described in clause
(b) of the definition of Obligations from the amount determined pursuant to this
clause (a)) minus (b) the aggregate amount of the Unrestricted cash and Cash
Equivalents of the Borrower and its Restricted Subsidiaries then on hand (other
than the proceeds of Indebtedness incurred substantially concurrently with the
determination of such amount) minus (c) an amount, not to exceed $20,000,000, of
undrawn letters of credit included under clause (a) above as of such date.

 

15



--------------------------------------------------------------------------------

“First Lien Leverage Ratio” shall mean, as of any date, subject to Sections 1.4
and 1.10, the ratio of (a) First Lien Adjusted Total Indebtedness as of such
date to (b) Operating Cash Flow for the then applicable Reference Period divided
by two (2).

“First Tier Foreign Subsidiary” shall mean any Foreign Subsidiary that is a
“controlled foreign corporation” with the meaning of Section 957 of the Code and
the Capital Stock of which is owned directly by any Credit Party.

“Fitch” shall mean Fitch Ratings, Inc.

“Foreign Lender” shall mean a Lender that is not a U.S. Person.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender,
(a) with respect to the Issuing Bank, such Defaulting Lender’s Initial Revolving
Loan Commitment Ratio of the outstanding Letter of Credit Obligations other than
Letter of Credit Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof and (b) with respect to the Swingline Lender,
such Defaulting Lender’s Initial Revolving Loan Commitment Ratio of outstanding
Swingline Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
business.

“GAAP” shall mean generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Gray” shall have the meaning ascribed thereto in the preamble hereof.

“GTG” shall mean Gray Television Group, Inc., a Delaware corporation.

“Guaranty” or “Guaranteed,” as applied to an obligation, shall mean and include
(a) a guaranty, direct or indirect, in any manner, of all or any part of such
obligation, and (b) any agreement, direct or indirect, contingent or otherwise,
the practical effect of which is to assure in any way the payment or performance
(or payment of damages in the event of non-performance) of all or any part of
such obligation, including, without limitation, any reimbursement obligations as
to amounts drawn down by beneficiaries of outstanding letters

 

16



--------------------------------------------------------------------------------

of credit or capital call requirements; provided, that the term “Guaranty” or
“Guaranteed” shall not include endorsements for collection or deposit, in either
case, in the ordinary course of business, or customary and reasonable indemnity
obligations entered into in connection with any Acquisition or Asset Sale
permitted under this Agreement (other than such obligations with respect to
Indebtedness).

“Hazardous Materials” shall mean (a) any chemical, material or substance at any
time defined as or included in the definition of “hazardous substances,”
“hazardous wastes,” “hazardous materials,” “extremely hazardous waste,” “acutely
hazardous waste,” “radioactive waste,” “biohazardous waste,” “pollutant,” “toxic
pollutant,” “contaminant,” “restricted hazardous waste,” “infectious waste,”
“toxic substances,” or any other term or expression intended to define, list or
classify substances by reason of properties harmful to health, safety or the
indoor or outdoor environment (including, without limitation, harmful properties
such as ignitability, corrosivity, reactivity, carcinogenicity, toxicity,
reproductive toxicity, “TCLP toxicity” or “EP toxicity” or words of similar
import under any applicable Environmental Laws); (b) any oil, petroleum,
petroleum fraction or petroleum derived substance; (c) any drilling fluids,
produced waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (d) any flammable
substances or explosives; (e) any radioactive materials; (f) any friable
asbestos-containing materials; (g) urea formaldehyde foam insulation;
(h) electrical equipment which contains any oil or dielectric fluid containing
polychlorinated biphenyls; (i) pesticides; and (j) any other chemical, material
or substance, exposure to which is prohibited, limited or regulated under
Environmental Laws.

“Hazardous Materials Activity” shall mean any past, current, proposed or
threatened activity, event or occurrence involving any Hazardous Materials,
including the use, manufacture, possession, storage, holding, presence,
existence, location, Release, threatened Release, discharge, placement,
generation, transportation, processing, construction, treatment, abatement,
removal, remediation, disposal, disposition or handling of any Hazardous
Materials, and any corrective action or response action with respect to any of
the foregoing.

“Hedge Agreement” shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, including, without limitation,
all Interest Rate Hedge Agreements, and (b) any and all transactions of any
kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement.

“Hedge Bank” shall mean any counterparty to a Hedge Agreement (a) existing on
the Original Closing Date that was a Lender, the Administrative Agent or an
Affiliate of a Lender or the Administrative Agent or (b) entered into after the
Original Closing Date with a counterparty that was a Lender, the Administrative
Agent or an Affiliate of a Lender or the Administrative Agent at the time such
Hedge Agreement was executed.

“Holding Company” shall mean a holding company entity formed to effectuate a
Holding Company Reorganization that, after giving effect to a Holding Company
Reorganization, will own, directly or indirectly, all of the Capital Stock of
(a) each Intermediate Holding Company and (b) the Borrower.

“Holding Company Overhead Expenses” shall mean (a) any reasonable and customary
fees payable in connection with the issuance of any Permitted Holding Company
Indebtedness; (b) accounting and auditing

 

17



--------------------------------------------------------------------------------

costs and expenses incurred by the Holding Company in the ordinary course of its
business in connection with preparing consolidated and consolidating financial
reports and tax filings; (c) customary fees and expenses payable to the United
States Securities and Exchange Commission and other reasonable and customary
costs and expenses payable in connection with such Holding Company being a
publicly traded company (including, without limitation, reasonable and customary
fees and expenses required to be paid for professional and regulatory
compliance); (d) reasonable and customary legal fees and expenses required for
the corporate maintenance of the Holding Company and its Subsidiaries;
(e) reasonable and customary director fees; (f) reasonable and customary costs
and expenses payable for director and officer insurance; (g) transfer agent fees
payable in connection with Capital Stock of the Holding Company; and
(h) franchise taxes and other fees payable to the jurisdiction of incorporation
or qualification of the Holding Company incurred in the ordinary course of
conducting its business; provided that in no event shall Holding Company
Overhead Expenses include management fees, salaries, bonuses, debt service and
dividends and other distributions in respect of the Capital Stock of the Holding
Company.

“Holding Company Reorganization” shall mean any restructuring of Gray and its
Subsidiaries which results in the Borrower becoming a wholly owned Subsidiary of
the Holding Company, whether directly, or indirectly through one or more
Intermediate Holding Companies.

“Immaterial Subsidiary” shall mean any Restricted Subsidiary (other than (x) a
License Sub or (y) any Subsidiary that is a party to any documentation governing
any Station Servicing Arrangement) that (a) together with its Subsidiaries,
(i) represents no more than 2% of the consolidated total assets of the Borrower
and its Restricted Subsidiaries and (ii) generates no more than 2% of the
consolidated revenues of the Borrower and its Restricted Subsidiaries, in each
case, as reflected in the most recent financial statements delivered pursuant to
Section 6.1 or 6.2, as applicable, (b) does not Guaranty and has not granted a
Lien securing the Senior Notes or any other Indebtedness of any Credit Party,
(c) has no Subsidiaries that are not also Immaterial Subsidiaries and (d) has
been designated as an “Immaterial Subsidiary” by the Borrower in accordance with
Section 5.13(a); provided that, if at any time, the aggregate total assets or
aggregate total revenues of all of the Immaterial Subsidiaries, taken as a
whole, as of the last day of the Borrower’s most recently ended fiscal quarter
shall be greater than (1) 5% of the consolidated total assets of the Borrower
and its Restricted Subsidiaries or (2) 5% of the consolidated total revenues of
the Borrower and its Restricted Subsidiaries on such date, then, in each case,
the Borrower shall take such actions necessary, including causing an Immaterial
Subsidiary to become a Subsidiary Guarantor and grant security interests
pursuant to Section 5.13, to ensure that the aggregate total assets and the
aggregate total revenues of all of the remaining Immaterial Subsidiaries, taken
as a whole, would not constitute greater than 5% of the consolidated total
assets of the Borrower and its Restricted Subsidiaries or 5% of the consolidated
total revenues of the Borrower and its Restricted Subsidiaries at such time. The
Immaterial Subsidiaries as of the Restatement Effective Date (after giving
effect to the Transactions occurring on the Restatement Effective Date) are
identified as such on Schedule 4.

“Incremental Increase” shall have the meaning ascribed thereto in
Section 2.14(a).

“Incremental Increase Amendment” shall have the meaning ascribed thereto in
Section 2.14(d)(vii).

“Incremental Increase Effective Date” shall have the meaning ascribed thereto in
Section 2.14(c).

“Incremental Indebtedness Limit” shall mean, as of any date of determination, an
amount equal to the sum of (a) $325,000,000 less the total aggregate principal
amount (determined as of the date of incurrence thereof) of all Incremental
Increases and New Securities, in each case previously or concurrently incurred
under this clause (a) plus (b) the maximum amount of Indebtedness that could be
incurred on such date which would not cause (i) the Secured Leverage Ratio to
exceed 5.5 to 1.0 or (ii) the First Lien Leverage Ratio to exceed 4.0 to 1.0 (in
each case, calculated on a pro forma basis after giving effect to any then
requested Incremental Increase or issuance of New Securities (and, in each case,
assuming that such Incremental Increase

 

18



--------------------------------------------------------------------------------

or issuance of New Securities is fully funded on the effective date thereof) and
to any permanent repayment of Indebtedness in connection therewith).
Notwithstanding anything to the contrary contained herein, in the case of any
Incremental Increase or New Securities, the proceeds of which shall be used to
finance a substantially concurrent Limited Condition Acquisition, the
determination of the Incremental Indebtedness Limit shall be subject to
Section 1.10.

“Incremental Institutional Term Loan” shall mean an Incremental Term Loan in the
form of a term “B” facility, as such term is understood in the leveraged finance
market and which is marketed primarily to institutional investors, and increase
in any such Incremental Term Loan.

“Incremental Lender” shall have the meaning ascribed thereto in Section 2.14(b).

“Incremental Term Loan” shall have the meaning ascribed thereto in
Section 2.14(a).

“Incremental Term Loan Commitment” shall mean the commitment of any Incremental
Lender to make an Incremental Term Loan to the Borrower in accordance with
Section 2.14, and “Incremental Term Loan Commitments” shall mean the aggregate
of the Incremental Term Loan Commitments of each Incremental Lender.

“Incremental Term Loan Maturity Date” shall mean, with respect to any
Incremental Term Loan, the date specified in the applicable Incremental Increase
Amendment as the maturity date of such Incremental Term Loan.

“Indebtedness” shall mean, with respect to any Person, without duplication,
whether or not contingent, (a) all obligations of such Person for borrowed money
or for the deferred purchase price of property or services or which is evidenced
by a note, bond, debenture or similar instrument; provided that, for the
avoidance of doubt, “Indebtedness” shall not include (i) the deferred purchase
price of property or services (including, without limitation, trade payables
arising in the ordinary course of business) which are payable over a period of
one (1) year or less and (ii) all Programming Obligations), (b) all Capitalized
Lease Obligations of such Person, (c) all obligations of such Person as an
account party to reimburse any Person in respect of letters of credit
(including, without limitation, the Letters of Credit) or bankers’ acceptances,
(d) all net payment obligations incurred by any such Person pursuant to Hedge
Agreements, (e) all obligations of others secured by (or for which the holder of
such obligations has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed by such Person, provided that if
such obligation shall not have been assumed by such Person and is otherwise
limited in recourse only to property of such Person securing such obligation,
the amount of such obligation shall not exceed the lesser of (i) the fair market
value of the property of such Person securing such obligation as determined by
such Person in good faith and (ii) the amount of such obligation so secured, (f)
[Reserved], (g) all obligations of such Person with respect to Disqualified
Stock, valued at the greater of its voluntary or involuntary maximum fixed
repurchase price plus accrued and unpaid dividends thereon and (h) to the extent
not otherwise included, any Guaranty by such Person with respect to liabilities
or obligations of any other Person of the type described in clauses (a) through
(g) above. For purposes hereof, (i) the amount of Indebtedness represented by
Hedge Agreements shall be equal to (A) zero if such Hedge Agreement has been
incurred pursuant to clause (b)(i) of Section 7.1 or (B) the notional amount
thereof if such Hedge Agreement is incurred otherwise and (ii) the Indebtedness
of any Person shall include any recourse Indebtedness of any partnership in
which such Person is a general partner.

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

 

19



--------------------------------------------------------------------------------

“Indemnitee” shall have the meaning ascribed thereto in Section 5.11.

“Initial Revolving Loan Commitment” shall mean (a) as to any Lender the several
commitment of such Lender to fund its respective portion of the Initial
Revolving Loans to, and to purchase participations in Letter of Credit
Obligations and Swingline Loans for the account of, the Borrower in an amount
set forth in the Register and (b) as to all Lenders, the aggregate commitments
of such Lenders to make Initial Revolving Loans, and to purchase participations
in Letter of Credit Obligations and Swingline Loans, as such amount may be
modified at any time or from time to time pursuant to the terms hereof
(including, without limitation, Section 2.14). The aggregate Initial Revolving
Loan Commitment of all the Lenders as of the Restatement Effective Date shall be
$200,000,000. The Initial Revolving Loan Commitment of each Lender as of the
Restatement Effective Date is set forth on Annex C to the Restatement Agreement.

“Initial Revolving Loan Commitment Increase” shall have the meaning ascribed
thereto in Section 2.14.

“Initial Revolving Loan Commitment Ratio” shall mean, with respect to any
Lender, the percentage equivalent of the ratio which such Lender’s portion of
the Initial Revolving Loan Commitment bears to the aggregate Initial Revolving
Loan Commitment of all Lenders (as each may be adjusted from time to time as
provided herein).

“Initial Revolving Loan Facility” shall mean the revolving credit facility
tranche consisting of Initial Revolving Loans and Initial Revolving Loan
Commitments.

“Initial Revolving Loan Maturity Date” shall mean the earlier to occur of
(a) January 2, 2024, or (b) such date as payment of the Initial Revolving Loans
shall be due (whether by acceleration, reduction of the Initial Revolving Loan
Commitment to zero or otherwise).

“Initial Revolving Loans” shall mean, collectively, those revolving loans
advanced by the Lenders to the Borrower pursuant to Section 2.1(a).

“Interest Expense” shall mean, for any period, the gross interest expense
accrued by the Borrower and its Restricted Subsidiaries in respect of their
Indebtedness for such period, net of interest income for such period, determined
on a consolidated basis, all fees payable under Section 2.4 or any fee letter of
the Borrower executed in connection with this Agreement, and any other fees,
charges, commissions and discounts in respect of Indebtedness, including,
without limitation, any fees payable in connection with the Letters of Credit,
but excluding the amortization of deferred finance charges all calculated in
accordance with GAAP. For purposes of the foregoing, gross interest expense
shall be determined after giving effect to any net payments made or received by
the Borrower and its Restricted Subsidiaries with respect to Interest Rate Hedge
Agreements, but shall exclude any non-cash mark-to-market adjustments made by
the Borrower and its Restricted Subsidiaries with respect to Interest Rate Hedge
Agreements.

“Interest Period” shall mean (a) in connection with any Base Rate Advance, the
period beginning on the date such Advance is made as or Converted to a Base Rate
Advance and ending on the last day of the fiscal quarter in which such Advance
is made or as Converted to a Base Rate Advance, provided, however, that if a
Base Rate Advance is made or Converted on the last day of any fiscal quarter, it
shall have an Interest Period ending on, and its Payment Date shall be, the last
day of the following fiscal quarter, and (b) in connection with any LIBOR
Advance, the term of such Advance selected by the Borrower or otherwise
determined in accordance with this Agreement. Notwithstanding the foregoing,
however, (i) any applicable Interest Period which would otherwise end on a day
which is not a Business Day shall be extended to the next succeeding Business
Day unless, with respect to LIBOR Advances only, such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (ii) any applicable

 

20



--------------------------------------------------------------------------------

Interest Period, with respect to LIBOR Advances only, which begins on a day for
which there is no numerically corresponding day in the calendar month during
which such Interest Period is to end shall (subject to clause (i) above) end on
the last day of such calendar month, and (iii) the Borrower shall not select an
Interest Period which extends beyond the applicable Maturity Date, or such
earlier date as would interfere with the Borrower’s repayment obligations under
Section 2.6. Interest shall be due and payable with respect to any Advance as
provided in Section 2.3.

“Interest Rate Basis” shall mean the Base Rate Basis or the LIBOR Basis, as
appropriate.

“Interest Rate Hedge Agreements” shall mean any agreement or other arrangement
of any Person with any other Person whereby, directly or indirectly, such Person
is entitled to receive from time to time periodic payments calculated by
applying either a floating or a fixed rate of interest on a stated notional
amount in exchange for periodic payments made by such Person calculated by
applying a fixed or a floating rate of interest on the same notional amount and
shall include, without limitation, interest rate swaps, caps, floors, collars
and similar agreements.

“Intermediate Holding Company” shall mean any Subsidiary of the Holding Company
formed in connection with a Holding Company Reorganization that, after giving
effect to a Holding Company Reorganization, will own, directly or indirectly,
all of the Capital Stock of the Borrower.

“Investment” shall mean, with respect to the Borrower or any of its Restricted
Subsidiaries, (a) any loan, advance or extension of credit (other than to
customers in the ordinary course of business) by such Person to, or any Guaranty
or other contingent liability with respect to the capital stock, indebtedness or
other obligations of, or any contributions to the capital of, any other Person,
or any ownership, purchase or other acquisition by such Person of any interest
in any capital stock, limited partnership interests, general partnership
interest, or other securities of such other Person, including an Acquisition,
and (b) any Station Servicing Arrangement of the Borrower or any of its
Restricted Subsidiaries.

“Issuing Bank” shall mean Wells Fargo, in its capacity as the issuer of the
Letters of Credit, or any successor issuer of the Letters of Credit.

“Joint Sales Agreement” shall mean an agreement for the sale of commercial or
advertising time or any similar arrangement pursuant to which a Person (other
than the Person holding the FCC License for the applicable television broadcast
station or an Affiliate of such Person) obtains the right to (a) sell at least a
majority of the time for commercial spot announcements, and/or resell to
advertisers such time on, (b) provide the sales staff for the sale of the
advertising time or the collection of accounts receivable with respect to
commercial advertisements broadcast on, (c) set the rates for advertising on
and/or (d) provide the advertising material for broadcast on, such television
broadcast station.

“Junior Securities” shall mean, collectively, (a) the Senior Notes, (b) any
Indebtedness incurred in accordance with Section 7.1(c), (c) any subsequent New
Securities incurred by the Borrower on or after the Restatement Effective Date,
that are secured by Liens on all or a portion of the Collateral that, pursuant
to the terms of the applicable intercreditor agreement, rank junior in priority
to the Liens securing the Term B-2 Loan and the Term C Loan and (d) any
Refinancing Indebtedness in respect of any of the Indebtedness specified in
clauses (a) through (c) of this definition.

“known to the Borrower” or “to the knowledge of the Borrower” shall mean known
by, or reasonably should have been known by, the executive officers of the
Borrower (including, without limitation, the chief executive officer, president,
the chief operating officer, if any, the chief financial officer, the
controller, the chief accounting officer or the general counsel of the
Borrower).

 

21



--------------------------------------------------------------------------------

“LCA Period” shall have the meaning ascribed thereto in Section 1.10.

“Lead Arrangers” shall mean, collectively, Wells Fargo Securities, LLC, Merrill
Lynch, Pierce, Fenner & Smith Incorporated (or any other registered
broker-dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the Restatement Effective Date), Deutsche Bank Securities
Inc., JPMorgan Chase Bank, N.A. and Royal Bank of Canada.

“Lenders” shall mean the Persons who are “Lenders” under and as defined in the
Third Amended and Restated Credit Agreement immediately prior to the
effectiveness of this Agreement, the Persons who agree to be bound by this
Agreement by executing a signature page hereto (or to the Restatement Agreement
to which this Agreement is attached) on the Restatement Effective Date and any
other Person which becomes a “Lender” hereunder after the Restatement Effective
Date pursuant to an Assignment and Assumption Agreement; and “Lender” shall mean
any one of the foregoing Lenders. Unless the context otherwise requires, the
term “Lenders” includes the Swingline Lender.

“Lending Office” shall mean, with respect to any Lender, the office of such
Lender maintaining such Lender’s Advances, and, if applicable, participations in
Letters of Credit.

“Letter of Credit Obligations” shall mean, as of any date, the sum of (a) an
amount equal to the aggregate undrawn and unexpired amount (including the amount
to which any such Letter of Credit can be reinstated pursuant to the terms
hereof) of the then outstanding Letters of Credit and (b) an amount equal to the
aggregate drawn, but unreimbursed drawings on any Letters of Credit.

“Letters of Credit” shall mean the collective reference to (a) standby letters
of credit issued to support obligations of the Borrower or its Restricted
Subsidiaries and issued by the Issuing Bank at the request of the Borrower on
behalf of the Borrower or its Restricted Subsidiaries from time to time in
accordance with the terms hereof and (b) the Existing Letters of Credit.

“Leverage Ratio” shall mean, as of any date, subject to Sections 1.4 and 1.10,
the ratio of (a) Adjusted Total Indebtedness as of such date to (b) Operating
Cash Flow for the then applicable Reference Period divided by two (2).

“LIBOR” shall mean,

(a)    for any interest rate calculation with respect to a LIBOR Advance, with
respect to a particular Interest Period, the rate of interest per annum
determined on the basis of the rate for deposits in Dollars for a period equal
to the applicable Interest Period as published by ICE Benchmark Administration
Limited, a United Kingdom company, or a comparable or successor quoting service
approved by the Administrative Agent, at approximately 11:00 a.m. (London time)
two (2) Business Days prior to the first day of the applicable Interest Period.
If, for any reason, such rate is not so published, then “LIBOR” shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars would be offered by first class banks in
the London interbank market to the Administrative Agent at approximately 11:00
a.m. (London time) two (2) Business Days prior to the first day of the
applicable Interest Period for a period equal to such Interest Period; and

(b)    for any interest rate calculation with respect to a Base Rate Advance,
the rate of interest per annum determined on the basis of the rate for deposits
in Dollars for a period equal to one month (commencing on the date of
determination of such interest rate) as published by ICE Benchmark
Administration Limited, a United Kingdom company, or a comparable or successor
quoting service approved

 

22



--------------------------------------------------------------------------------

by the Administrative Agent, at approximately 11:00 a.m. (London time) on the
applicable date of determination or, if such date is not a Business Day, then
the immediately preceding Business Day. If, for any reason, such rate is not so
published, then “LIBOR” for such Base Rate Advance shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars would be offered by first class banks in the London
interbank market to the Administrative Agent at approximately 11:00 a.m. (London
time) on the applicable date of determination for a period of one month
commencing on such date of determination.

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error. Notwithstanding the foregoing,
in no event shall LIBOR be less than 0%.

“LIBOR Advance” shall mean an Advance which the Borrower requests to be made as,
Continued as or Converted to a LIBOR Advance in accordance with the provisions
of Section 2.2, and which shall be in a principal amount of at least $1,000,000
and in an integral multiple of $1,000,000.

“LIBOR Basis” shall mean a simple per annum interest rate equal to the sum of
(a) the quotient of (i) LIBOR divided by (ii) one (1) minus the LIBOR Reserve
Percentage, if any, stated as a decimal, plus (b) the Applicable Margin. The
LIBOR Basis shall apply to Interest Periods of one (1), two (2), three (3), six
(6) months and, to the extent available to, and agreed to by, all applicable
Lenders, twelve (12) months and, once determined, shall remain unchanged during
the applicable Interest Period, except for changes to reflect adjustments in the
LIBOR Reserve Percentage and the Applicable Margin as adjusted pursuant to
Section 2.3(f). The LIBOR Basis for any LIBOR Advance shall be adjusted as of
the effective date of any change in the LIBOR Reserve Percentage and the
Applicable Margin.

“LIBOR Reserve Percentage” shall mean for any day that percentage (expressed as
a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, all basic,
supplemental, marginal and other reserves and taking into account any
transitional adjustments or other scheduled changes in reserve requirements) for
a member bank of the Federal Reserve System in respect of Eurocurrency
Liabilities (as that term is defined in Regulation D of the Board of Governors
of the Federal Reserve System, as in effect from time to time) or any similar
category of liabilities for a member bank of the Federal Reserve System in New
York City. The LIBOR Basis shall be adjusted automatically on and as of the
effective date of any change in the LIBOR Reserve Percentage.

“License” shall mean any license, authorization, permit, consent, franchise,
ordinance, registration, certificate, agreement or other right filed with,
granted by, or entered into by a federal, state or local governmental authority
which permits or authorizes the acquisition, construction or operation of a
television station or any part of a television station or which is required for
the acquisition, ownership or operation of any Station or any other Permitted
Business, including, without limitation, the FCC Licenses.

“License Sub” shall mean each wholly-owned Domestic Subsidiary of the Borrower
which has no assets other than FCC Licenses.

“Lien” shall mean, with respect to any asset, any mortgage, lien, pledge,
charge, security interest, hypothecation or encumbrance of any kind in respect
of such asset, whether or not filed, recorded or otherwise perfected under
Applicable Law (including any conditional sale or title retention agreement, any
lease in the nature thereof and any option or other agreement to sell or give a
security interest in any asset).

“Limited Condition Acquisition” shall mean any Acquisition that (a) is not
prohibited hereunder and (b) is not conditioned on the availability of, or on
obtaining, third-party financing.

 

23



--------------------------------------------------------------------------------

“Liquidity” shall mean, as of any date, the sum of (a) all Unrestricted cash and
Cash Equivalents of the Borrower and its Restricted Subsidiaries on such date
and (b) the amount available and permitted to be drawn under the Initial
Revolving Loan Commitment and the Additional Revolving Loan Commitment as of
such date.

“Loan Documents” shall mean this Agreement, the Restatement Agreement, the
Notes, the Security Documents, the Administrative Agent Fee Letter, all Requests
for Advance, all Requests for Issuance of Letters of Credit, all Incremental
Increase Amendments, all compliance certificates issued by the Borrower or any
of its Restricted Subsidiaries (including, without limitation, each Officer’s
Compliance Certificate) and all other documents, agreements, supplements,
confirmations, instruments or certificates conveying any rights or remedies to,
or creating any liability or obligation of, the Administrative Agent or any
Secured Party in connection with the transactions contemplated by this Agreement
or any of the foregoing (excluding any Hedge Agreement or Cash Management
Agreement).

“Loan Obligations” shall mean all payment and performance obligations of every
kind, nature and description of the Borrower, its Subsidiaries, and any other
obligors to the Lenders, or the Administrative Agent, or any of them or their
respective Related Parties, under this Agreement and the other Loan Documents
(including any interest, fees and other charges on the Loans or otherwise under
the Loan Documents irrespective of whether a claim for such interest, fees and
other charges is allowed or allowable in any proceeding under any Debtor Relief
Law or otherwise) as they may be amended from time to time, or as a result of
making the Loans, whether such obligations are direct or indirect, absolute or
contingent, due or not due, contractual or tortious, liquidated or unliquidated,
arising by operation of law or otherwise, now existing or hereafter arising.

“Loans” shall mean, collectively, the Initial Revolving Loans, the Swingline
Loans, the Term B-2 Loan, the Term C Loan and, if applicable, the Incremental
Term Loans and the Additional Revolving Loans and, to the extent the context
requires, Extended Term Loans and Initial Revolving Loans and Additional
Revolving Loans made pursuant to any Extended Revolving Loan Commitments.

“Local Marketing Agreement” shall mean a local marketing arrangement, time
brokerage agreement, management agreement or similar arrangement pursuant to
which a Person (other than the Person holding the FCC License for the applicable
television broadcast station or an Affiliate of such Person) obtains the right,
subject to customary preemption rights and other limitations, to exhibit
programming and sell advertising time during more than fifteen percent (15%) of
the air time per week of such television broadcast station.

“Margin Stock” shall have the meaning ascribed thereto in Section 4.1(n).

“Materially Adverse Effect” shall mean a material adverse effect upon or change
in (a) the business, assets, liabilities (actual or contingent), operations or
financial condition of the Borrower and its Restricted Subsidiaries, taken as a
whole, or on the ability of the Borrower and its Restricted Subsidiaries, taken
as a whole, to conduct their business, (b) the validity or enforceability of
this Agreement, the Restatement Agreement, any of the Notes, any Security
Document, the Administrative Agent Fee Letter, any Incremental Increase
Amendment or any other material Loan Document against the Borrower or any
Subsidiary of the Borrower party thereto, or (c) the rights or remedies of the
Administrative Agent or the Lenders under this Agreement or any other Loan
Document or at law or in equity.

“Maturity Date” shall mean the Initial Revolving Loan Maturity Date, the Term
B-2 Loan Maturity Date, the Term C Loan Maturity Date, the applicable Additional
Revolving Loan Maturity Date or the applicable Incremental Term Loan Maturity
Date, as applicable.

 

24



--------------------------------------------------------------------------------

“Minimum Collateral Amount” shall mean, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 100% of the sum of the Fronting Exposure of the Issuing Bank
with respect to Letters of Credit issued and outstanding at such time plus the
Fronting Exposure of the Swingline Lender with respect to all Swingline Loans
outstanding at such time and (b) otherwise, an amount determined by the
Administrative Agent and the Issuing Bank in their reasonable discretion.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Multiemployer Plan” shall mean a multiemployer pension plan as defined in
Section 3(37) of ERISA to which the Borrower, any of its Subsidiaries or any
ERISA Affiliate is or has been required to contribute.

“Necessary Authorizations” shall mean all approvals, consents and licenses from,
and all filings and registrations with, any Governmental Authority, shareholder
or other third party, including, without limitation, (a) all approvals,
consents, Licenses, filings and registrations under the Communications Laws and
(b) all approvals, consents, filings and registrations required by the United
States Securities and Exchange Commission, or any Governmental Authority
succeeding to any of its principal functions, and any state securities
regulatory authorities.

“Net Earnings” shall mean, as of any date with respect to the Borrower, the
consolidated net income (or deficit) of the Borrower and its Restricted
Subsidiaries for the period involved, after taxes accrued and after all proper
charges and reserves (excluding, however, non-recurring special charges and
credits), all as determined in accordance with GAAP; provided that the net
income of any Unrestricted Subsidiary, Excluded VIE or Qualified Joint Venture
shall only be included to the extent specified in Section 1.4 hereof.

“Net Proceeds (Asset Sales)” shall mean, with respect to any Asset Sale by, or
any insurance or condemnation proceeding in respect of any assets of, the
Borrower or any of its Restricted Subsidiaries, as applicable, the aggregate
amount of cash or Cash Equivalents received for such assets (including, without
limitation, any payments received for non-competition covenants, any time
brokerage, consulting or management fees for services rendered on or prior to
the consummation of such sale (other than such fees received in the ordinary
course of business for brokerage, management or consulting services rendered
after the consummation of such sale in amounts usual and customary for the
services rendered), and any portion of the amount received evidenced by a
promissory note or other evidence of Indebtedness issued by the purchaser), net
of (a) amounts reasonably and in good faith reserved, if any, for (i) taxes
payable with respect to any such sale (after application of any available
losses, credits or other offsets), (ii) pension and other post-employment
benefit liabilities, (iii) workers compensation liabilities, (iv) liabilities
associated with retiree benefits and (v) liabilities relating to environmental
matters, (b) transaction costs properly attributable to such transaction and
payable by the Borrower or any of its Restricted Subsidiaries (other than to an
Affiliate) in connection with such Asset Sale, including, without limitation,
reasonable and customary commissions, fees and out-of-pocket expenses
attributable to claiming such proceeds and the principal amount of, premium, if
any, and interest on any Indebtedness secured by a Lien on the asset or assets
(or any portion thereof) disposed of, which Indebtedness is required to be
repaid in connection with such Asset Sale, (c) until actually received by the
Borrower or any of its Restricted Subsidiaries, any portion of the amount
received held in escrow, evidenced by a promissory note or other evidence of
Indebtedness, or in respect of a purchase or non-compete, consulting or
management agreement or covenant or otherwise for which compensation is paid
over time, (d) until no longer reserved, any reserves for indemnification
liabilities, the amount of which are reasonably ascertainable on or prior to the
consummation of such sale and (e) amounts required to be paid to any third party
in respect of an Unrestricted Subsidiary pursuant to legally binding and
enforceable provisions of the organizational documents, Operating Agreements or
other applicable contractual provisions governing such Unrestricted Subsidiary
in connection with the Asset Sale of such Unrestricted Subsidiary or its Capital
Stock. Upon receipt by the Borrower or any of its Restricted Subsidiaries of
(i) amounts referred to in clause (c) of

 

25



--------------------------------------------------------------------------------

the preceding sentence, (ii) a payment resulting from any reduction in the
reserves referred to in clause (a) of the preceding sentence or (iii) any amount
that was reserved as described in clause (a) of the preceding sentence that
exceeds the actual amount paid with respect to taxes or other liabilities of the
type referred to in clause (a) of the preceding sentence, such amounts shall, in
each case, be deemed to be “Net Proceeds (Asset Sales).”

“Net Proceeds (Equity)” shall mean, with respect to any Equity Issuance, the
difference between (a) the aggregate amount of cash or Cash Equivalents received
in connection with such Equity Issuance, and (b) the aggregate amount of any
reasonable and customary legal, underwriting or other fees and expenses incurred
in connection with such Equity Issuance.

“Net Proceeds (Indebtedness)” shall mean, with respect to any sale, issuance or
other disposition of any Indebtedness of any Holding Company, any Intermediate
Holding Company, the Borrower or its Restricted Subsidiaries by any Holding
Company, any Intermediate Holding Company, the Borrower or its Restricted
Subsidiaries, the difference between (a) the aggregate amount of cash or Cash
Equivalents received in connection with the sale, issuance or other disposition
of such Indebtedness, and (b) the aggregate amount of any reasonable and
customary transaction costs incurred in connection therewith, including, without
limitation, all reasonable and customary fees and expenses of attorneys,
accountants and other consultants, all reasonable and customary underwriting or
placement agent fees, and reasonable and customary fees and expenses of any
trustee, registrar or transfer agent.

“New Borrower” shall mean one or more newly formed entities which, after giving
effect to a Holding Company Reorganization (a) shall be an entity organized
under the laws of any political subdivision of the United States and be wholly
owned (whether directly, or indirectly through one or more Intermediate Holding
Companies) by the Holding Company; (b) shall, upon the completion of a Holding
Company Reorganization, own or acquire (whether by transfer, consolidation,
merger or otherwise) all of the assets that were owned by Gray immediately prior
to a Holding Company Reorganization (including without limitation all of the
Capital Stock of the operating Subsidiaries of Gray) and (c) shall assume all of
the rights and obligations of Gray as “Borrower” under this Agreement and the
other Loan Documents.

“New Notes” shall mean the 7% senior unsecured notes of the Borrower due 2027.

“New Securities” shall mean secured Indebtedness; provided that, in any event,
such Indebtedness (a) shall have a final maturity date that is not earlier than
180 days after the latest Maturity Date then in effect at the time of issuance
of such Indebtedness and shall have no required prepayment or repayment of
principal, amortization, mandatory redemption, put right or sinking fund
obligation prior to such date (other than reasonable and customary prepayment,
redemption, repurchase or defeasance obligations in connection with (i) a change
of control, (ii) asset sale, (iii) the exercise of remedies after an event of
default or (iv) reasonable and customary AHYDO catch up payments) (provided that
any Indebtedness that automatically converts to, or is exchangeable into, notes
or other Indebtedness that meet this clause (a) shall be deemed to satisfy this
condition so long as the Borrower irrevocably agrees at the time of the issuance
thereof to take all actions necessary to convert or exchange such Indebtedness);
(b) shall not be secured by Liens on any assets other than the Collateral (and
any Liens on the Collateral securing such New Securities shall be subject to an
intercreditor agreement in form and substance satisfactory to the Administrative
Agent, which such intercreditor agreement shall provide that any Liens securing
such New Securities shall rank no higher in priority than the Liens securing the
Term B-2 Loans and the Term C Loans); (c) in the case of any Indebtedness in the
form of notes or bonds, shall not contain any financial performance
“maintenance” covenants (whether stated as a covenant, default or otherwise,
although “incurrence-based” financial tests may be included) or (other than in
the case of New Securities secured by Liens ranking pari passu with the Liens
securing the Term B-2 Loans and the Term C Loans) cross defaults (but may
include cross-defaults at final stated maturity and cross-acceleration); (d)
shall not be recourse to or guaranteed by any Person that is not a Credit Party;
(e)

 

26



--------------------------------------------------------------------------------

to the extent such Indebtedness constitutes term loans that are secured on a
pari passu basis with the Term B-2 Loans and the Term C Loans, such Indebtedness
will be subject to the “most favored nation” pricing protections set forth in
Sections 2.14(e)(ii) and (iii) as if such Indebtedness were Incremental
Institutional Term Loans referred to therein and (f) prior to the incurrence of
such New Securities, the Borrower shall have delivered to the Administrative
Agent a certificate from an Authorized Signatory of the Borrower (i) certifying
as to compliance with the requirements of the preceding clauses (a) through (d),
(ii) certifying that such New Securities do not contain terms (including,
without limitation, all covenants, defaults, guaranties and remedies, but
excluding as to interest rate, call protection and redemption premiums), when
taken as a whole, that are more restrictive or adverse to the Borrower and its
Restricted Subsidiaries than those contained in this Agreement and the other
Loan Documents; and (iii) containing calculations, in a form satisfactory to the
Administrative Agent, with respect to clause (ii) of Section 7.1(m).

“Non-Consenting Lender” shall mean any Lender that does not approve any consent,
waiver, amendment, modification or termination that (a) requires the approval of
all Lenders, all Lenders of a Class, or all affected Lenders in accordance with
the terms of Section 11.12 and (b) has been approved by the Required Lenders,
Required Revolving Lenders, Required Initial Revolving Lenders or Required
Additional Revolving Lenders, as applicable.

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

“Non-Guarantor Subsidiary” shall mean any Subsidiary of the Borrower that is not
a party to the Subsidiary Guaranty.

“Notes” shall mean, collectively, the Revolving Loan Notes, the Swingline Note,
and the Term Loan Notes.

“Notice of Account Designation” shall mean the notice by the Borrower,
substantially in the form of Exhibit J attached hereto.

“Obligations” shall mean, collectively, (a) the Loan Obligations and (b) all
existing or future payment and other obligations owing by any Credit Party under
(i) any Secured Hedge Agreement (excluding any Excluded Swap Obligation) and
(ii) any Secured Cash Management Agreement.

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Officer’s Compliance Certificate” shall have the meaning ascribed thereto in
Section 6.3.

“Operating Agreement” shall mean any agreement in respect of a Sharing
Arrangement, network affiliation agreement, programming agreement, franchise
agreement, lease or other agreement of the Borrower or any of its Restricted
Subsidiaries relating to the operation of a Station or any other Permitted
Business, the termination or adverse modification of which could reasonably be
expected to have a Materially Adverse Effect.

“Operating Cash Flow” shall mean, with respect to the Borrower and its
Restricted Subsidiaries on a consolidated basis, as of any date for any period,
(a) the Net Earnings for such period (excluding, to the extent included in Net
Earnings for such period, (i) the effect of any exchange of advertising time for
non-cash consideration, such as merchandise or services, (ii) any other non-cash
income or expense (including the cumulative effect of a change in accounting
principles and extraordinary items), (iii) any gains or losses from sales,
exchanges and other dispositions of property not in the ordinary course of
business and (iv) the non-cash portion of any reserves or accruals for one-time
charges incurred in connection with corporate

 

27



--------------------------------------------------------------------------------

restructurings or expense saving measures), minus (b) any cash payments made by
the Borrower and its Restricted Subsidiaries during such period in respect of
(i) Programming Obligations or (ii) reserves or accruals described in clause
(a)(iv) above, to the extent such reserves or accruals were excluded from Net
Earnings in a prior period, plus (c) the sum, without duplication, of the
following to the extent deducted in determining Net Earnings (i) depreciation on
or obsolescence of fixed or capital assets and amortization of intangibles and
leasehold improvements (including, without limitation, amortization in respect
of Programming Obligations) for such period, plus (ii) Interest Expense and the
amortization of deferred finance charges in such period, plus (iii) federal,
state and local income taxes in such period to the extent deducted in
calculating Net Earnings in such period (other than any such taxes resulting
from any gains from sales and exchanges and other distributions not in the
ordinary course of business), plus (iv) Specified Transaction Costs and
Expenses, plus (d) one-time corporate restructuring charges, as approved by the
Administrative Agent, related to a Holding Company Reorganization, which charges
are taken during or reserved for during the twelve (12) month period following
such Holding Company Reorganization, plus (e) adjustments (including, without
limitation, run-rate cost savings, operating expense reductions, other operating
improvements and initiatives and synergies) to actual historical Operating Cash
Flow in connection with any Acquisition permitted pursuant to Section 7.5;
provided that such adjustments are (i) consistent with Regulation S-X of the
United States Securities and Exchange Commission or (ii) not in excess fifteen
percent (15%) of the Operating Cash Flow of the Borrower and its Restricted
Subsidiaries for such period (determined without giving effect to this
clause (e)), which, in the case of this clause (e)(ii), are reasonably
identifiable, factually supportable and based on actions already taken or
reasonably expected to be taken within twelve (12) months and for which the full
run-rate effect of such actions is expected to be realized within twelve
(12) months of such action, as determined in good faith by the Borrower;
provided further that, in each case, such adjustments shall be on a consolidated
basis and computed on the accrual method. For the purposes of calculating
Operating Cash Flow (other than as used in calculating Excess Cash Flow) for any
period any Acquisition, Station Servicing Arrangement with a Qualified VIE or
Asset Sale which occurs during such period shall be deemed to have occurred on
the first day of such period.

“Original Closing Date” shall mean June 13, 2014.

“Original Credit Agreement” shall have the meaning ascribed thereto in the
Statement of Purpose hereof

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” shall mean all present or future stamp, court, documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 10.5).

“Ownership Reports” shall mean, with respect to any Station, the reports and
certifications filed with the FCC pursuant to 47 C.F.R. § 73.3615, or any
comparable reports filed pursuant to any successor regulation thereto.

“Participant” shall have the meaning ascribed thereto in Section 11.5(d).

 

28



--------------------------------------------------------------------------------

“Participant Register” shall have the meaning ascribed thereto in
Section 11.5(d).

“Payment Date” shall mean the last day of any Interest Period.

“PBGC” shall mean the Pension Benefit Guaranty Corporation, or any successor
thereto.

“Permitted Acquisition” shall mean:

(a)    an Acquisition;

(b)    entry by a Credit Party into any Station Servicing Arrangement; or

(c)    the Investment by the Borrower or any Restricted Subsidiary in any EAT
Subsidiary for the purpose of facilitating a like-kind exchange on behalf of the
Borrower or such Restricted Subsidiary in accordance with Section 1031 of the
Code if the Borrower shall have provided an irrevocable notice to the
Administrative Agent at least five (5) Business Days prior to the date of such
Investment electing to treat such Investment (and the related like-kind
exchange) as a Permitted Acquisition,

so long as, in each case and subject (x) in the case of a Limited Condition
Acquisition to Section 1.10 and (y) in the case of clause (c) above, to
Section 1.11:

(A)    immediately prior to and immediately after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing;

(B)    the Leverage Ratio (determined on a pro forma basis, after giving effect
to such transaction and any Indebtedness incurred or assumed in connection
therewith) is less than or equal to the greater of (1) the Leverage Ratio as of
the last day of the most recently ended fiscal quarter for which financial
statements have been, or were required to be, delivered under Section 6.1 or
6.2, as applicable and (2) the ratio that is 0.25 to 1.00 less than the Debt
Incurrence Test applicable at the time of such transaction and the Borrower’s
compliance with this subsection (B) shall, unless waived by the Administrative
Agent in its sole discretion, be set forth in a certificate executed by an
Authorized Signatory of the Borrower, in form and substance reasonably
satisfactory to the Administrative Agent, certifying that the requirements in
this subsection have been satisfied and containing reasonably detailed
supporting calculations and financial information;

(C)    the Borrower shall comply with all applicable provisions of Section 5.13
within the time frames set forth in Section 5.13 (or such later time frames as
the Administrative Agent may determine in its sole discretion) and take all
actions required under the Loan Documents to perfect the Security Interest in
any assets acquired in such transaction within the time frames set forth herein
or therein (or such later timeframes as the Administrative Agent may determine
in its sole discretion);

(D)    except as provided in clause (c) above, the Acquisition of a Qualified
Joint Venture or a Person that substantially concurrently with such Acquisition
is designated as an Unrestricted Subsidiary shall, in each case, not be a
Permitted Acquisition, but instead shall be an Investment that is otherwise
subject to Section 7.5;

(E)    the Borrower and its Restricted Subsidiaries (including any newly formed
or acquired entity) shall not assume or otherwise be liable for any Indebtedness
(other than Indebtedness permitted pursuant to Section 7.1) and none of the
assets of the Borrower and its Restricted Subsidiaries (including any assets
acquired in connection with such transaction) shall be subject to any Liens
(other than Permitted Liens);

 

29



--------------------------------------------------------------------------------

(F)    in the case of an Acquisition, the Administrative Agent shall have
received evidence, in form and substance reasonably satisfactory to it, that
such Acquisition has been approved by the board of directors of the entity to be
acquired or the seller of the assets included in such Acquisition, as the case
may be;

(G)    after giving effect thereto, the Borrower shall have Liquidity of at
least $20,000,000;

(H)    with respect to (i) any Station Servicing Arrangement with a Qualified
VIE, the Borrower shall have delivered to the Administrative Agent true, correct
and complete copies of the Joint Sales Agreement, Local Marketing Agreement,
Shared Services Agreement, option agreement, put/call agreements, management
services agreement (or similar agreements or instruments), as applicable, and
any other material agreements or documents with respect to such Station
Servicing Arrangement and (ii) any such transaction that involves aggregate
consideration in excess of $75,000,000, the Borrower shall have delivered to the
Administrative Agent true, correct and complete copies of the applicable
Acquisition Documents for such transaction and, to the extent requested by the
Administrative Agent, all financial information with respect to the entities,
television stations or assets to be acquired in connection with (or otherwise
subject to) such transaction (including, without limitation, updated projections
of the Borrower and its Restricted Subsidiaries after giving effect such
transaction); and

(I)    the consideration applicable to all such transactions made by Restricted
Subsidiaries that are not Credit Parties and Acquisitions of entities that
become Restricted Subsidiaries but do not become Credit Parties, shall not
exceed $25,000,000 in the aggregate.

Without limiting the generality of clause (c) above, except for purposes of
permitting the applicable Investment to be made and calculating Excess Cash Flow
and the Available Amount, any Permitted Acquisition of the type referred to in
clause (c) above and Section 1.11 shall not be deemed to have been completed
until the applicable EAT Completion Event in respect thereof is completed.

“Permitted Business” shall mean (a) any businesses, services or activities
engaged in by the Borrower or any of its Restricted Subsidiaries on the
Restatement Effective Date and (b) any businesses, services or activities that
are engaged in by the Borrower or any of its Restricted Subsidiaries that are
related, complementary, incidental, ancillary or similar to any of the foregoing
or are reasonable extensions or developments thereof.

“Permitted Holder” shall mean (a) the estate of J. Mack Robinson, (b) Harriet J.
Robinson and her lineal descendants and spouses of her lineal descendants,
(c) in the event of the incompetence or death of any of the Persons described in
clause (b), such Person’s estate, executor, administrator, committee or other
personal representative, (d) any trusts created for the benefit of the Persons
described in clause (a) or (b), (e) any Person Controlled by any of the Persons
described in clause (a), (b), (c) or (d) and (f) any group of Persons (as
defined in the Securities Exchange Act of 1934, as amended) in which the Persons
described in clause (a), (b), (c), (d) or (e), individually or collectively,
Control such group.

“Permitted Holding Company Indebtedness” shall mean all Indebtedness (including
any assumed Indebtedness) of the Holding Company or an Intermediate Holding
Company (a) that is non-recourse to the Borrower or any of its Restricted
Subsidiaries, (b) that has a maturity date that is at least six (6) months after
the latest Maturity Date and does not require any principal repayment prior to
such date, (c) that provides that interest thereon is not required to be paid in
cash, (d) is unsecured and (e) the Net Proceeds (Indebtedness) of which shall be
applied to prepay the Loans in accordance with Section 2.6(b)(v).

 

30



--------------------------------------------------------------------------------

“Permitted Liens” shall mean, as applied to any Person:

(a)    any Lien created pursuant to the Loan Documents (including, without
limitation, Liens in favor of the Swingline Lender and/or the Issuing Bank, as
applicable, on Cash Collateral granted pursuant to the Loan Documents);

(b)    (i) Liens on real estate or other property for taxes, assessments,
governmental charges or levies not yet delinquent and (ii) Liens for taxes,
assessments, governmental charges or levies or claims the non-payment of which
is being diligently contested in good faith by appropriate proceedings and for
which adequate reserves have been set aside on such Person’s books in accordance
with GAAP, but only so long as no forfeiture, foreclosure, distraint, sale or
similar proceedings have been commenced with respect thereto;

(c)    statutory Liens of carriers, warehousemen, mechanics, vendors, laborers
and materialmen incurred in good faith in the ordinary course of business for
sums not yet due or being diligently contested in good faith, if adequate
reserves have been set aside on such Person’s books in accordance with GAAP, or
appropriate provisions shall have been made therefor, and no forfeiture,
foreclosure, distraint, sale or similar proceedings have been commenced with
respect thereto;

(d)    Liens incurred, or pledges and deposits made, in the ordinary course of
business in connection with worker’s compensation and unemployment insurance,
social security obligations, assessments or government charges which are not
overdue for more than sixty (60) days;

(e)    restrictions on the transfer of assets of the Borrower or its Restricted
Subsidiaries imposed by the Communications Laws;

(f)    easements, rights-of-way, zoning and other restrictions, leases,
licenses, reservations or restrictions on use and other similar encumbrances on
the use of Real Property which do not materially interfere with the ordinary
conduct of the business of such Person or the use or value of such property;

(g)    Liens reflected by Uniform Commercial Code financing statements filed in
respect of true leases (excluding any Capitalized Lease Obligations) of the
Borrower or any of its Restricted Subsidiaries;

(h)    Liens to secure performance of statutory obligations, surety or appeal
bonds, performance bonds, bids, tenders or escrow deposits in connection with
Acquisitions permitted hereunder and, in each case, in the ordinary course of
business;

(i)    Liens securing judgments not constituting an Event of Default under
Section 8.1(i);

(j)    Liens existing on the Restatement Effective Date as set forth in Schedule
1 hereto;

(k)    customary Liens arising out of Tax Advantaged Transactions otherwise
permitted by this Agreement; provided that (A) such Liens only apply to the
specific real property, equipment or other related assets that are the subject
of such Tax Advantaged Transactions (and any additions, accessions, improvements
and replacements thereof, customary deposits in connection therewith and
proceeds and products therefrom) and, for the avoidance of doubt do not encumber
any FCC License or any Capital Stock in any License Sub, (B) such Liens do not
interfere with the ordinary conduct of the business of the Borrower and its
Restricted Subsidiaries and (C) the fair market value of the assets encumbered
pursuant to this clause (k) does not exceed an aggregate amount equal to the
greater of (x) $75,000,000 and (y) two percent (2.0%) of Consolidated Total
Assets (calculated at the time of incurrence or creation of any such Lien);

 

31



--------------------------------------------------------------------------------

(l)    Liens securing other Indebtedness or obligations in an aggregate amount
not to exceed the greater of (i) $75,000,000 and (ii) two percent (2.0%) of
Consolidated Total Assets (calculated at the time of incurrence or creation of
any such Lien);

(m)    (i) Liens of a collecting bank arising in the ordinary course of business
under Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction and (ii) Liens of any depositary bank in connection with statutory,
common law and contractual rights of set-off and recoupment with respect to any
deposit account;

(n)    Liens on the Collateral securing New Securities permitted to be issued or
incurred under Section 7.1(m), which Liens are subject to an intercreditor
agreement in form and substance reasonably satisfactory to the Administrative
Agent, which amongst other things shall provide that such New Securities shall
have priority equal to or junior to the Term B-2 Loans and the Term C Loans;

(o)    leases, subleases or licenses granted by the Borrower or any of its
Restricted Subsidiaries to third persons in the ordinary course of business that
do not interfere in any material respect with the business of the Borrower or
any of its Restricted Subsidiaries and do not secure any Indebtedness;

(p)    licenses of patents, trademarks and other intellectual property rights
granted by the Borrower or any Restricted Subsidiaries in the ordinary course of
business to the Borrower or another Restricted Subsidiary;

(q)    Liens securing Indebtedness permitted under Section 7.1(e); provided that
(i) such Liens and the Indebtedness secured thereby shall be created prior to or
within 180 days after the acquisition, repair, improvement or lease, as
applicable, of the related property, (ii) such Liens do not at any time encumber
any property other than the property financed by such Indebtedness, (iii) the
amount of Indebtedness secured thereby is not increased and (iv) the principal
amount of Indebtedness secured by any such Lien shall at no time exceed one
hundred percent (100%) of the original price for the purchase, repair,
improvement or lease amount (as applicable) of such property at the time of
purchase, repair, improvement or lease (as applicable);

(r)     Liens on property or assets (i) of any Restricted Subsidiary which are
in existence at the time that such Restricted Subsidiary is acquired pursuant to
an Investment permitted under Section 7.5 and (ii) of the Borrower or any of its
Restricted Subsidiaries existing at the time such tangible property or tangible
assets are purchased or otherwise acquired by the Borrower or such Restricted
Subsidiary thereof pursuant to a transaction permitted pursuant to this
Agreement; provided that, with respect to each of the foregoing clauses (i) and
(ii), (A) such Liens are not incurred in connection with, or in anticipation of,
such Investment, purchase or other acquisition, (B) such Liens are applicable
only to specific property or assets, (C) in the case of clause (ii) only, such
Liens are not “blanket” or all asset Liens, (D) such Liens do not attach to any
other property or assets of the Borrower or any of its Restricted Subsidiaries
(other than to the extent of any applicable customary cross collateralization
provisions which are in existence at the time such Restricted Subsidiary is
acquired or such tangible property or asset is purchased or otherwise acquired,
that attach solely to other specific property or assets that secure Indebtedness
owed to the same lender so long as the Lien created by such
cross-collateralization provision otherwise satisfies each of the requirements
of this clause (r)), and (E) the Indebtedness secured by such Liens (including
any applicable Indebtedness secured under any cross-collateralization provision)
is permitted under Section 7.1(l); and

(s)    Liens securing Refinancing Indebtedness where the Liens securing the
Indebtedness being refinanced, renewed, refunded or extended were permitted
under this Agreement; provided that such Liens shall have the same or lower
priority as the Liens securing such Indebtedness being refinanced.

 

32



--------------------------------------------------------------------------------

“Permitted Purchase Money Indebtedness” shall mean any Indebtedness incurred for
the acquisition of intellectual property rights, property, plant or equipment
used or useful in the business of the Borrower or any of its Restricted
Subsidiaries.

“Person” shall mean an individual, corporation, limited liability company,
association, partnership, joint venture, trust or estate, an unincorporated
organization, a government or any agency or political subdivision thereof, or
any other entity.

“Plan” shall mean an employee benefit plan within the meaning of Section 3(3) of
ERISA subject to Title IV of ERISA (other than a Multiemployer Plan) maintained
by the Borrower, any of its Subsidiaries or any ERISA Affiliate.

“Platform” shall have the meaning ascribed thereto in Section 6.5.

“Preferred Stock” shall mean, as applied to the Capital Stock of a Person, the
Capital Stock of any class or classes (however designated) which is preferred as
to the payment of dividends or distributions of assets upon any voluntary or
involuntary liquidation or dissolution of such Person, over the Capital Stock of
any other class of such Person.

“Prime Rate” shall mean at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

“Programming Obligations” shall mean all direct or indirect monetary
liabilities, contingent or otherwise, with respect to contracts for television
broadcast rights relating to television series or other programs produced or
distributed for television release, including, without limitation, any such
liabilities with respect to (a) the Notice of Award of Price Contract dated as
of October 1, 2004 among the University of Kentucky, Gray and IMG Worldwide,
Inc. (as successor in interest to Host Communication, Inc.) and (b) the Amended
and Restated Rights Sharing Agreement dated as of July 1, 2006 between GTG and
IMG Worldwide, Inc. (as successor in interest to Host Communication, Inc.).

“Project Future Acquisition” shall mean the Acquisition by one or more Credit
Parties of all of the Project Future Targets.

“Project Future Merger Agreement” shall mean the Agreement and Plan of Merger,
dated as of June 23, 2018, by and among the Borrower, East Future Group, Inc., a
Delaware corporation, Raycom Media, Inc. and Tara Advisors, LLC, a Delaware
limited liability company.

“Project Future Targets” shall mean Raycom Media, Inc., a Delaware corporation
those certain Subsidiaries of Raycom Media, Inc. identified on Schedule 4.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” shall have the meaning ascribed thereto in Section 6.5.

“Qualified Joint Venture” shall mean a Person with respect to which the Borrower
or a Restricted Subsidiary owns less than all of the Capital Stock of such
Person where the remaining Capital Stock of such Person is issued to a Person
who is not affiliated with the Borrower or any of its Restricted Subsidiaries in

 

33



--------------------------------------------------------------------------------

consideration of the contribution primarily consisting of cash or assets used or
useful in a Permitted Business; provided that in the case of any such Person
with respect to which the Borrower and its Restricted Subsidiaries (other than
other Qualified Joint Ventures) own a majority of the Capital Stock, such Person
shall immediately cease to be a Qualified Joint Venture at any time that the
governing documents of such Person no longer prohibit or require the consent of
a Person that is not an Affiliate of the Borrower in order to guarantee and
provide a Lien securing the Obligations (or such consent has been obtained).

“Qualified VIE” shall mean, at any time, any “variable interest entity” under
GAAP if, as of the applicable time, any of the following applies:

(a)     such variable interest entity has no Indebtedness of the type described
in clause (a) of the definition of Indebtedness;

(b)     (i) any Indebtedness of such variable interest entity of the type
described in clause (a) of the definition of Indebtedness is, at such time,
Guaranteed by one or more Credit Parties pursuant to a Guaranty that is
(A) permitted hereunder; and (B) in accordance with all Applicable Laws
(including, without limitation, the Communications Laws), in each case as
certified by an Authorized Signatory of the Borrower; and (ii) all Necessary
Authorizations with respect to such Guaranty and the applicable Station
Servicing Arrangement (including, without limitation, any consent of the FCC to
such transactions required under Applicable Laws) have been obtained, are in
full force and effect and are not subject to any pending reversal or
cancellation; or

(c)    such variable interest entity is an EAT Restricted Subsidiary.

“Rating Agency” shall mean any of (a) Moody’s, (b) S&P, (c) Fitch or (d) any
other nationally recognized rating agency that is reasonably acceptable to the
Administrative Agent.

“Real Property” shall mean any and all real property (including all buildings,
fixtures or other improvements located thereon) now, hereafter or heretofore
owned, leased, operated or used by the Borrower or any of its Restricted
Subsidiaries or any of their respective predecessors or Affiliates.

“Recipient” shall mean (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, as applicable.

“Reference Period” shall mean, as to any applicable date of determination of any
applicable financial ratio, the most recent eight (8) consecutive fiscal quarter
period then ended or most recently ended for which financial statements have
been made available to the Administrative Agent and the Lenders.

“Refinancing Indebtedness” shall mean with respect to any Indebtedness permitted
to be incurred by the Borrower or any Restricted Subsidiary hereunder that is
permitted to be refinanced, renewed, refunded or extended hereunder in
accordance with Section 7.1(p) (such Indebtedness, the “Refinanced
Indebtedness”), any other Indebtedness incurred solely to refinance, renew,
refund or extend such Refinanced Indebtedness; provided that such refinancing,
renewal, refunding and extension shall (a) if the Refinanced Indebtedness is
subordinated to the Loan Obligations, be subordinated to the Loan Obligations to
at least the same extent as the Refinanced Indebtedness; (b) mature no earlier
than, or have a Weighted Average Life to Maturity no shorter than, the
Refinanced Indebtedness; (c) be in an aggregate principal amount that does not
exceed the principal amount of the Refinanced Indebtedness at the time of such
refinancing, renewal, refunding or extension, except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing, refunding, renewal or
extension and by an amount equal to any existing commitments unutilized under
the Refinanced Indebtedness; (d) not be secured by Liens having a higher
priority than the Liens, if any, securing the Refinanced Indebtedness at the
time of

 

34



--------------------------------------------------------------------------------

such refinancing, renewal, refunding or extension; and (e) not be guaranteed,
secured or otherwise recourse to any Person or assets other than the Person(s)
to whom the Refinanced Indebtedness is recourse and the assets securing such
Refinanced Indebtedness, in each case as of the time of such refinancing,
refunding, renewal or extension. In addition, in connection with the incurrence
of any such Refinancing Indebtedness the Borrower shall have delivered to the
Administrative Agent a certificate from an Authorized Signatory of the Borrower
certifying that such Refinancing Indebtedness (i) complies with the requirements
of clauses (a) through (e) of the prior sentence and (ii) either (A) does not
have terms that, when taken as a whole, are more restrictive on the Borrower and
its Restricted Subsidiaries than the Refinanced Indebtedness at the time of such
refinancing, renewal, refunding or extension or (B) solely in the case of a
refinancing of any Indebtedness incurred under Section 7.1(l), contains market
terms (as determined by the Borrower in good faith as of the time of the
incurrence of such Refinancing Indebtedness).

“Register” shall have the meaning ascribed thereto in Section 11.5(c).

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” shall mean any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials into the indoor or outdoor environment
(including, without limitation, the abandonment or disposal of any barrels,
containers or other closed receptacles containing any Hazardous Materials),
including the movement of any Hazardous Materials through the air, soil, surface
water or groundwater.

“Relevant Municipal Party” shall mean with respect to any Tax Advantaged
Transaction, the United States Governmental Authority that is party to such
transaction and, if applicable, shall include any trustee with respect to such
transaction.

“Reportable Event” shall mean, with respect to any Plan, an event described in
Section 4043(c) of ERISA, other than those events as to which the 30 day notice
period is waived.

“Request for Advance” shall mean a certificate designated as a “Request for
Advance,” signed by an Authorized Signatory of the Borrower requesting an
Advance, Continuation or Conversion hereunder, which shall be in substantially
the form of Exhibit D attached hereto, and shall, among other things,
(i) specify the date of such Advance, Continuation or Conversion, which shall be
a Business Day, the amount and type of Advance (LIBOR or Base Rate), and, with
respect to LIBOR Advances, the Interest Period selected by the Borrower,
(ii) state that there shall not exist, on the date of the requested Advance and
after giving effect thereto, a Default or Event of Default and (iii) designate
the amount of the Initial Revolving Loans, Swingline Loans, Term Loans, and
Additional Revolving Loans, as applicable, being drawn.

“Request for Issuance of Letter of Credit” shall mean any application or other
documents signed by an Authorized Signatory of the Borrower requesting that the
Issuing Bank issue a Letter of Credit hereunder, which application or other
documents shall be in such form as may be approved from time to time by the
Issuing Bank and shall, among other things, specify (a) the stated amount of the
Letter of Credit, (b) the effective date for the issuance of the Letter of
Credit (which shall be a Business Day), (c) the date on which the Letter of
Credit is to expire (which shall be a Business Day), (d) the Person for whose
benefit such Letter of Credit is to be issued, and (e) other relevant terms of
such Letter of Credit.

“Required Additional Revolving Lenders” shall mean, at any time, the Lenders
holding more than fifty percent (50%) of the then aggregate Additional Revolving
Loan Commitments, or, if no Additional Revolving Loan Commitments are then
outstanding, the Lenders holding more than fifty percent (50%) of the

 

35



--------------------------------------------------------------------------------

aggregate unpaid principal amount of the Additional Revolving Loans then
outstanding; provided that the Additional Revolving Loan Commitment of, and the
portion of the Additional Revolving Loans, as applicable, held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Additional Revolving Lenders; provided further, that
if at any time any one Lender holds fifty percent (50%) or more of the
Additional Revolving Loan Commitments or fifty percent (50%) or more of the then
outstanding Additional Revolving Loans, Required Additional Revolving Lenders
shall require at least two (2) such Lenders.

“Required Initial Revolving Lenders” shall mean, at any time, the Lenders
holding more than fifty percent (50%) of the then aggregate Initial Revolving
Loan Commitments, or, if no Initial Revolving Loan Commitments are then
outstanding, the Lenders holding more than fifty percent (50%) of the aggregate
unpaid principal amount of the Initial Revolving Loans and participations in any
Swingline Loans and Letter of Credit Obligations then outstanding; provided that
the Initial Revolving Loan Commitment of, and the portion of the Initial
Revolving Loans and participations in any Swingline Loans and Letter of Credit
Obligations, as applicable, held or deemed held by, any Defaulting Lender shall
be excluded for purposes of making a determination of Required Initial Revolving
Lenders; provided further, that if at any time any one Lender holds fifty
percent (50%) or more of the Initial Revolving Loan Commitments or fifty percent
(50%) or more of the then outstanding Initial Revolving Loans and participations
(or other credit exposure) in outstanding Swingline Loans and Letter of Credit
Obligations, Required Initial Revolving Lenders shall require at least two
(2) such Lenders.

“Required Lenders” shall mean, at any time, the Lenders holding more than fifty
percent (50%) of the sum of (a) the aggregate amount of the Initial Revolving
Loan Commitments or, if no Initial Revolving Loan Commitments are then
outstanding, the aggregate unpaid principal amount of the Initial Revolving
Loans and participations in any Swingline Loans and Letter of Credit Obligations
then outstanding plus (b) if applicable, the aggregate amount of the Additional
Revolving Loan Commitments or, if no Additional Revolving Loan Commitments are
then outstanding, the aggregate unpaid principal amount of the Additional
Revolving Loans then outstanding plus (c) the aggregate outstanding principal
amount of the Term Loans, as applicable; provided that the Initial Revolving
Loan Commitment and, if applicable, the Additional Revolving Loan Commitment of,
and the portion of the Loans and participations in any Swingline Loans and
Letter of Credit Obligations, as applicable, held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

“Required Revolving Lenders” shall mean, at any time, the Lenders holding more
than fifty percent (50%) of the sum of (a) the aggregate amount of Initial
Revolving Loan Commitments or, if no Initial Revolving Loan Commitments are then
outstanding, the aggregate unpaid principal amount of the Initial Revolving
Loans then outstanding and participations (or other credit exposure) in
Swingline Loans and Letter of Credit Obligations then outstanding plus (b) if
applicable, the aggregate amount of the Additional Revolving Loan Commitments
or, if no Additional Revolving Loan Commitments are then outstanding, the
aggregate unpaid principal amount of the Additional Revolving Loans then
outstanding; provided that the Initial Revolving Loan Commitment and, if
applicable, the Additional Revolving Loan Commitment of, and the portion of the
Loans, as applicable, held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Revolving Lenders;
provided further, that if at any time any one Lender holds fifty percent (50%)
or more of the Initial Revolving Loan Commitments and, if applicable, the
Additional Revolving Loan Commitments or fifty percent (50%) or more of the then
outstanding Initial Revolving Loans and participations (or other credit
exposure) in outstanding Swingline Loans and Letter of Credit Obligations, and,
if applicable, the then outstanding Additional Revolving Loans, Required
Revolving Lenders shall require at least two (2) such Lenders.

“Restatement Agreement” shall mean that certain Second Restatement Agreement,
dated as of January 2, 2019, executed in connection with this Agreement.

 

36



--------------------------------------------------------------------------------

“Restatement Effective Date” shall mean January 2, 2019.

“Restricted Payment” shall mean (a) any direct or indirect distribution,
dividend or other payment to any Person (other than to the Borrower or any of
its Restricted Subsidiaries) on account of any Capital Stock of the Borrower or
any of its Restricted Subsidiaries (other than dividends payable solely in
Capital Stock (other than Disqualified Stock) of such Person and splits
thereof), (b) any payment (including any prepayment or installment payment) of
principal of, or interest on, or payment into a sinking fund for the retirement
of, or any defeasance of Subordinated Indebtedness of the Borrower and its
Restricted Subsidiaries or Junior Securities, or any loan advance, release or
forgiveness of Indebtedness by the Borrower or any of its Restricted
Subsidiaries to any partner, shareholder or Affiliate (other than to the
Borrower or any of its Restricted Subsidiaries) of any such Person, (c) any
management, consulting or similar fees, or any interest thereon, payable by the
Borrower or any of its Restricted Subsidiaries to any of their respective
Affiliates (other than such fees and interest payable to the Borrower or any of
its Restricted Subsidiaries) or (d) any direct or indirect purchase, redemption,
or other acquisition or retirement (or payment into a sinking fund for the
purchase, redemption, acquisition or retirement) of any Capital Stock of the
Borrower or any of its Restricted Subsidiaries, including, without limitation,
any warrants or other rights or options to acquire shares of Capital Stock of
the Borrower or of any of its Restricted Subsidiaries.

“Restricted Subsidiary” shall mean any Subsidiary that has not been designated
as an Unrestricted Subsidiary in accordance with this Agreement (including,
without limitation, Section 5.13).

“Revolving Commitment Fees” shall have the meaning ascribed thereto in
Section 2.4(a).

“Revolving Loan Notes” shall mean, collectively, those promissory notes issued
to each Lender requesting a note pursuant to Section 2.7 by the Borrower with
respect to the Initial Revolving Loan Commitment or Additional Revolving Loan
Commitment, as applicable, of such Lender, each one substantially in the form of
Exhibit E-1 attached hereto, any other promissory note issued by the Borrower to
evidence the Initial Revolving Loans and Initial Revolving Loan Commitments or
Additional Revolving Loans and Additional Revolving Loan Commitments, as the
case may be, of any Lender requesting such note pursuant to this Agreement, and
any extensions, renewals or amendments to, or replacements of, any of the
foregoing.

“S&P” shall mean Standard & Poor’s Financial Services LLC, a part of McGraw-Hill
Financial and any successor thereto.

“Sanctioned Country” shall mean at any time, a country, region or territory
which is itself the subject or target of any Sanctions (including, as of the
Restatement Effective Date, Cuba, Iran, North Korea, Syria and Crimea).

“Sanctioned Person” shall mean (a) any Person listed in any Sanctions-related
list of designated Persons maintained by OFAC, the United States Department of
State, the United Nations Security Council, the European Union (or any
participating member state thereof), Her Majesty’s Treasury, or other relevant
sanctions authority, (b) any Person operating, organized or resident in a
Sanctioned Country, (c) any Person owned or controlled by any such Person or
Persons described in clauses (a) and (b) above, including a Person that is
deemed by OFAC to be a Sanctions target based on the ownership of such legal
entity by Sanctioned Person(s) or (d) any Person otherwise a target of
Sanctions, including vessels, planes and ships, that are designated under any
Sanctions program.

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the United States
government (including those administered by OFAC), the European Union (or any
participating member state thereof), Her Majesty’s Treasury, or other relevant
sanctions authority.

 

37



--------------------------------------------------------------------------------

“Second Amended and Restated Credit Agreement” shall have the meaning ascribed
thereto in the Statement of Purpose hereof

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
between or among any Credit Party and any Cash Management Bank.

“Secured Hedge Agreement” shall mean any Hedge Agreement between or among any
Credit Party and any Hedge Bank.

“Secured Leverage Ratio” shall mean, subject to Sections 1.4 and 1.10, the ratio
of (a) as of any date of determination, the difference between (i) total amount
of Indebtedness of the Borrower and its Restricted Subsidiaries, determined on a
consolidated basis, as of such date, that is secured by a Lien on any asset or
property of the Borrower or any of its Restricted Subsidiaries (excluding any
Indebtedness of the type described in clause (b) of the definition of
Obligations from the amount determined pursuant to this clause (a)(i)) minus
(ii) the aggregate amount of Unrestricted cash and Cash Equivalents of the
Borrower and its Restricted Subsidiaries then on hand (other than the proceeds
of Indebtedness incurred substantially concurrently with the determination of
such amount) to (b) Operating Cash Flow for the then applicable Reference Period
divided by two (2).

“Secured Parties” shall mean, collectively, (a) the Administrative Agent,
(b) the Lenders, (c) each Hedge Bank and (d) each Cash Management Bank.

“Security Documents” shall mean, collectively, the Collateral Agreement, the
Subsidiary Guaranty, any parent guaranty, any intercreditor agreement entered
into in connection with the incurrence of any Indebtedness permitted under this
Agreement and any other agreement or instrument providing for the guarantee of
or Collateral for the Obligations whether now or hereafter in existence, and any
filings, instruments, agreements and documents related thereto or to this
Agreement, and providing the Administrative Agent, for the benefit of the
Secured Parties, with Collateral for the Obligations.

“Security Interest” shall mean, collectively, all Liens in favor of the
Administrative Agent, for the benefit of the Secured Parties, created hereunder
or under any of the Security Documents to secure the Obligations.

“Senior Notes” shall mean, collectively, the Borrower’s (a) 5.125% senior
unsecured notes due 2024, (b) 5.875% senior unsecured notes due 2026 and (c) the
New Notes.

“Shared Services Agreement” shall mean a shared services arrangement or other
similar arrangement pursuant to which two Persons (who are not Affiliates of
each other) owning separate television broadcast stations agree to share the
costs of certain services and procurements which they individually require in
connection with the ownership and operation of one television broadcast station,
whether through the form of joint or cooperative buying arrangements or the
performance of certain functions relating to the operation of one television
broadcast station by employees of the owner and operator of the other television
broadcast station, including, but not limited to, the co-location of the studio,
non-managerial administrative and/or master control and technical facilities of
such television broadcast station and/or the sharing of maintenance, security
and other services relating to such facilities.

“Sharing Arrangement” shall mean any Station Servicing Arrangement or Station
Sharing Arrangement.

 

38



--------------------------------------------------------------------------------

“Specified Servicing Amendment” shall mean, any amendment, waiver, modification
or other change to any agreement or instrument in respect of a Specified
Servicing Arrangement.

“Specified Servicing Arrangement” shall mean, any Station Servicing Arrangement
with respect to a television broadcast station, the acquisition of which
television broadcast station was financed with the proceeds of Indebtedness that
is (a) provided by one or more of the Lenders with an Initial Revolving Loan
Commitment or an Additional Revolving Loan Commitment and (b) not Guaranteed by
the Credit Parties.

“Specified Servicing Provider Sale” shall mean, any Asset Sale of (a) the
Capital Stock of, or any of the assets or properties of, the Borrower or any
Restricted Subsidiary that provides services or has obtained the right to
provide programming to, or sell advertising availabilities on, a television
broadcast station of another Person under a Specified Servicing Arrangement or
(b) the FCC License or any of the assets or properties of the Station identified
as the “service provider station” (or any similar or equivalent term or
designation) in any agreement or instrument in respect of a Specified Servicing
Arrangement.

“Specified Transaction Costs and Expenses” shall mean (a) reasonable and
customary transaction costs (including without limitation, all reasonable and
customary fees and expenses of attorneys, accountants and other consultants, all
reasonable and customary investment banking, underwriting or placement agent or
similar fees, and reasonable and customary fees and expenses of any trustee,
registrar or transfer agent) to the extent incurred and paid in cash in
connection with and directly related to (i) this Agreement (including all such
amounts incurred in connection with the granting of Liens on Collateral pursuant
to the terms hereof) and all such amounts incurred in connection with any
amendment, modification, consent or waiver in respect thereof (in each case,
whether or not successful) and (ii) Acquisitions, Investments, Asset Sales,
incurrences or repayments (excluding premiums, make whole or penalty payments)
of Indebtedness and Equity Issuances (in each case, whether or not successful)
and (b) any premiums, make whole or penalty payments in connection with the
repayment of Indebtedness, in the case of each of clauses (a) and (b), paid or
otherwise recognized prior to the date that is six (6) months after the
completion or abandonment of the applicable transaction.

“Spectrum Tender” shall mean the entry by the Borrower or any of its Restricted
Subsidiaries into any agreement or arrangement alienating, relinquishing,
surrendering or otherwise transferring the right to use all or a material
portion of the spectrum associated with any FCC License of any Station
(including, without limitation, pursuant to an auction of such spectrum,
conducted by a Governmental Authority, but excluding any involuntary
reorganization of such spectrum by the FCC pursuant to 47 U.S.C. §1452(b)).

“Station” shall mean, collectively (a) each of the television stations owned and
operated by the Borrower and its Restricted Subsidiaries on the Restatement
Effective Date (after giving effect to the Transactions occurring on the
Restatement Effective Date) as set forth in Schedule 2 attached hereto and
(b) any television station acquired after the Restatement Effective Date by the
Borrower or any of its Restricted Subsidiaries in accordance herewith.

“Station Servicing Arrangement” shall mean any arrangement or transaction
evidenced by any Joint Sales Agreement, Local Marketing Agreement, Shared
Services Agreement or similar agreement or instrument under which the Borrower
or any of its Restricted Subsidiaries provides services or obtains the right to
provide programming to, or sells advertising availabilities on, a television
broadcast station of another Person (other than the Borrower or any of its
Restricted Subsidiaries).

“Station Sharing Arrangement” shall mean any arrangement or transaction
evidenced by any Joint Sales Agreement, Local Marketing Agreement, Shared
Services Agreement or similar agreement or instrument under which a Person,
other than the Borrower or any of its Restricted Subsidiaries, provides services
or obtains the right to provide programming to, or sells advertising
availabilities on, a Station.

 

39



--------------------------------------------------------------------------------

“Subordinated Indebtedness” shall mean, as of any date, any Indebtedness of the
Borrower and its Restricted Subsidiaries the repayment of which is subordinated
in right of payment to the Loan Obligations pursuant to a subordination
agreement in form and substance satisfactory to the Administrative Agent, in
each case, as of such date.

“Subsidiary” shall mean, as applied to any Person, a corporation, partnership,
joint venture, limited liability company or other business entity of which a
majority of the shares of securities or other interests having ordinary voting
power for the election of directors or other governing body (other than
securities or interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. “Subsidiaries” as used herein shall
mean the Subsidiaries of the Borrower unless otherwise specified.

“Subsidiary Guarantors” shall mean, subject to Section 5.20, each Restricted
Subsidiary (other than any Immaterial Subsidiary) in existence on the
Restatement Effective Date and each Restricted Subsidiary that becomes a
guarantor pursuant to Section 5.13 or Section 5.20, as applicable.

“Subsidiary Guaranty” shall mean that certain Second Amended and Restated
Guaranty Agreement dated as of the Restatement Effective Date, in favor of the
Administrative Agent and the Secured Parties, given by the Subsidiary
Guarantors, substantially in the form of Exhibit F attached hereto, as
reaffirmed, amended, restated, supplemented or otherwise modified from time to
time.

“Suspension Period” shall mean any time during which no Initial Revolving Loans,
Swingline Loans, Additional Revolving Loans or Letters of Credit are then
outstanding (other than (a) undrawn Letters of Credit in an aggregate amount of
up to $40,000,000 and (b) Letters of Credit which have been Cash Collateralized
in a manner and on terms and pursuant to documentation that, in each case, is
reasonably satisfactory to each of the Administrative Agent and the Issuing
Bank).

“Swap Obligation” shall mean, with respect to any Credit Party, any obligation
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swingline Commitment” shall mean the lesser of (a) $5,000,000 and (b) the
Initial Revolving Loan Commitment.

“Swingline Lender” shall mean Wells Fargo in its capacity as swingline lender
hereunder or any successor thereto.

“Swingline Loan” shall mean, collectively, those amounts advanced by the
Swingline Lender to the Borrower under the Swingline Commitment.

“Swingline Note” shall mean a promissory note made by the Borrower in favor of
the Swingline Lender evidencing the Swingline Loans made by the Swingline
Lender, substantially in the form attached as Exhibit E-4, and any substitutes
therefor, and any replacements, restatements, renewals or extension thereof, in
whole or in part.

“Tax Advantaged Transactions” shall mean a transaction between the Borrower or
any of its Restricted Subsidiaries, on the one hand, and a Relevant Municipal
Party, on the other hand, entered into in consideration of a reduction of
certain of the Borrower’s or such Restricted Subsidiary’s tax liabilities
through (i) the issuance by such Relevant Municipal Party of industrial revenue
or development bonds or other similar securities, (ii) the transfer to such
Relevant Municipal Party of title to certain specific real property, equipment

 

40



--------------------------------------------------------------------------------

or other related assets of the Borrower or such Restricted Subsidiary, (iii) the
granting to such Relevant Municipal Parties of Liens on certain specific real
property, equipment or other related assets of the Borrower or such Restricted
Subsidiary, (iv) the sale to and leaseback from such Relevant Municipal Party of
certain specific real property, equipment or other related assets of the
Borrower or such Restricted Subsidiary or (v) any combination of the foregoing
or through arrangements similar thereto, in each case so long as the Borrower or
such Restricted Subsidiary (or its applicable designee or any assignee of its
rights under such transaction, including any collateral assignee) (A) may upon
not more than one hundred twenty (120) days’ notice (but without any requirement
for any further action) obtain title from such Relevant Municipal Party to such
real property, equipment or other assets free and clear of any Liens (other than
Permitted Liens (excluding any Liens permitted by clause (k) of the definition
of Permitted Liens)) by paying a nominal fee or the amount of any taxes (or any
portion thereof) that would have otherwise been due and payable had such
transaction not been terminated, by canceling issued bonds, if any, or otherwise
terminating or unwinding such transaction, as the case may be, and (B) in no
event shall be liable (including though the payment of fees, penalties or other
amounts), in connection therewith for any amount in excess of the amount by
which such transaction has reduced tax liabilities of the Borrower and its
Restricted Subsidiaries.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholdings), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
fines, additions to tax or penalties applicable thereto.

“Term B-2 Loan” shall mean the term loan advanced to the Borrower on February 7,
2017 in accordance with Section 2.1(b).

“Term B-2 Loan Commitment” shall mean (a) as to any Lender, the several
obligation of such Lender to advance to the Borrower its respective portion of
the Term B-2 Loan, in accordance with its respective Term B-2 Loan Commitment
Ratio and (b) as to all Lenders, the aggregate commitments of such Lenders to
make Term B-2 Loans.

“Term B-2 Loan Commitment Ratio” shall mean, with respect to any Lender, the
percentage equivalent of the ratio which such Lender’s unfunded Term B-2 Loan
Commitment bears to the aggregate Term B-2 Loan Commitments of all Lenders.

“Term B-2 Loan Maturity Date” shall mean the earlier to occur of (a) February 7,
2024, or (b) such date as payment of the Term B-2 Loan shall be due (whether by
acceleration or otherwise).

“Term C Loan” shall mean the term loan advanced to the Borrower on the
Restatement Effective Date in accordance with Section 2.1(b) and the Restatement
Agreement.

“Term C Loan Commitment” shall mean (a) as to any Lender, the several obligation
of such Lender to advance to the Borrower its respective portion of the Term C
Loan, in accordance with its respective Term C Loan Commitment Ratio and (b) as
to all Lenders, the aggregate commitments of such Lenders to make Term C Loans.
The aggregate Term C Loan Commitment of all the Lenders is $1,400,000,000 as of
the Restatement Effective Date. The Term C Loan Commitment of each Lender as of
the Restatement Effective Date is set forth on Annex D to the Restatement
Agreement.

“Term C Loan Commitment Ratio” shall mean, with respect to any Lender, the
percentage equivalent of the ratio which such Lender’s unfunded Term C Loan
Commitment bears to the aggregate Term C Loan Commitments of all Lenders.

“Term C Loan Maturity Date” shall mean the earlier to occur of (a) January 2,
2026, or (b) such date as payment of the Term C Loan shall be due (whether by
acceleration or otherwise).

 

41



--------------------------------------------------------------------------------

“Term Loan Notes” shall mean, collectively, those promissory notes issued to
each Lender requesting a note pursuant to Section 2.7 by the Borrower with
respect to a Class of Term Loans of such Lender, each one substantially in the
form of Exhibit E-2 hereto, any other promissory note issued by the Borrower to
evidence any Class of Term Loan of any Lender requesting such note pursuant to
this Agreement, and any extensions, renewals, or amendments to, or replacements
of, any of the foregoing.

“Term Loans” shall mean the collective reference to (a) the Term B-2 Loans,
(b) the Term C Loans and (c) if applicable, the Incremental Term Loans and “Term
Loan” shall mean any of such Term Loans.

“Third Amended and Restated Credit Agreement” shall have the meaning ascribed
thereto in the Statement of Purpose hereof

“Transactions” shall mean, collectively, (a) the Project Future Acquisition,
(b) the refinancing of existing Indebtedness of the Project Future Targets on
the Restatement Effective Date, (c) the entry into the credit facility
established by this Agreement, (d) the issuance of the New Notes and (e) the
payment of premiums, fees and expenses incurred in connection with the
transactions described in clauses (a) through (d) of this definition.

“Treasury Stock” shall mean any Capital Stock of the Borrower held by the
Borrower as treasury stock.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect in
the State of New York.

“United States” shall mean the United States of America.

“Unrestricted” shall mean, when referring to cash and Cash Equivalents of the
Borrower and its Restricted Subsidiaries, that such cash and Cash Equivalents
(a) do not appear or would not be required to appear as “restricted” on the
financial statements of the Borrower or any such Restricted Subsidiary (unless
related to the Loan Documents or the Liens created thereunder), (b) are not
subject to a Lien in favor of any Person other than the Administrative Agent
under the Loan Documents, (c) are assets of the Borrower or a Restricted
Subsidiary that is a Domestic Subsidiary and are held in bank accounts or
securities accounts located in the United States or (d) are not otherwise
unavailable to the Borrower or such Restricted Subsidiary.

“Unrestricted Subsidiary” shall mean any Subsidiary (a) existing on the
Restatement Effective Date that is identified as an “Unrestricted Subsidiary” on
Schedule 4 or (b) formed or acquired after the Restatement Effective Date that
is designated as such by the board of directors of the Borrower in accordance
with Section 5.13 and each Subsidiary of such designated Subsidiary, in each
case, until such Person ceases to be an Unrestricted Subsidiary of the Borrower
in accordance with Section 5.13 or ceases to be a Subsidiary of the Borrower.

“Upstream Dividends” shall have the meaning ascribed thereto in Section 7.10.

“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning ascribed thereto in
Section 2.12(g).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal,

 

42



--------------------------------------------------------------------------------

including payment at final maturity, in respect thereof, by (ii) the number of
years (calculated to the nearest one-twelfth) that will elapse between such date
and the making of such payment; by (b) the then outstanding principal amount of
such Indebtedness, in each case of clauses (a) and (b), without giving effect to
the application of any prior prepayment to such installment, sinking fund,
serial maturity or other required payment of principal.

“Wells Fargo” shall mean Wells Fargo Bank, National Association, a national
banking association, and any successor thereto.

“Withholding Agent” shall mean the Borrower and the Administrative Agent.

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

Section 1.2    Interpretation. Except where otherwise specifically restricted,
reference to a party to this Agreement or any other Loan Document includes that
party and its successors and assigns. All capitalized terms used herein which
are defined in Article 9 of the Uniform Commercial Code on the Restatement
Effective Date and which are not otherwise defined herein shall have the same
meanings herein as set forth therein. All terms defined in this Agreement in the
singular shall have comparable meanings when used in the plural and vice versa.
The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.

Section 1.3    Cross References. Unless otherwise specified, references in this
Agreement and in each other Loan Document to any Article or Section are
references to such Article or Section of this Agreement or such other Loan
Document, as the case may be, and, unless otherwise specified, references in any
Article, Section or definition to any clause are references to such clause in
such Article, Section or definition.

Section 1.4    Accounting Provisions.

(a)    All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with GAAP, applied on a
consistent basis, as in effect from time to time and in a manner consistent with
that used in preparing the audited financial statements required by Section 6.2,
except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, (i) for purposes of determining compliance with any covenant
(including the computation of any financial covenant) contained herein,
Indebtedness of the Borrower and its Restricted Subsidiaries shall be deemed to
be carried at 100% of the outstanding principal amount thereof, and the effects
of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be
disregarded, (ii) all references herein to consolidated financial statements of
the Borrower and its Subsidiaries or the Borrower and its Restricted
Subsidiaries or to the determination of any amount or calculation for the
Borrower and its Subsidiaries or the Borrower and its Restricted Subsidiaries
that is to be provided, made or determined on a consolidated basis (or any
similar reference) shall, in each case, be deemed to exclude each Excluded VIE
(and the Indebtedness and results of operations thereof) notwithstanding that
the Borrower is required or permitted to consolidate such Excluded VIE pursuant
to FASB ASC 810 or any similar accounting principle having the effect of
requiring or permitting the consolidation of any variable interest entity and
(iii) there shall be excluded from any financial calculations hereunder or under
any other Loan Document (A) the net income, cash and Cash Equivalents and assets
of any Unrestricted Subsidiary, Excluded VIE or Qualified Joint Venture, except
to the

 

43



--------------------------------------------------------------------------------

extent that such net income or cash is actually paid in cash, or such Cash
Equivalents or assets are actually distributed, to the Borrower or any of its
Restricted Subsidiaries (that is not also a Qualified Joint Venture) by dividend
or other distribution prior to such date (including, without limitation (but
without duplication), in the form of fees paid in connection with a Station
Servicing Arrangement) and (B) any Indebtedness of a Qualified Joint Venture
unless and until the net income of such Qualified Joint Venture is included
pursuant to clause (iii)(A) of this Section 1.4(a).

(b)    If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. Without
limiting the generality of the foregoing, leases shall continue to be classified
and accounted for on a basis consistent with that reflected in the audited
financial statements of the Borrower with respect to the fiscal year ended
December 31, 2015 for all purposes, notwithstanding any change in GAAP relating
thereto (provided that, in connection with all financial statements delivered to
the Administrative Agent in accordance with the terms of this Agreement after
the date of such accounting change, the Borrower shall provide to the
Administrative Agent a summary of the aggregate adjustments in a form reasonably
acceptable to the Administrative Agent to reconcile such financial statements
with GAAP as in effect immediately prior to such accounting change, which
schedule may be included in the Officer’s Compliance Certificate).

Section 1.5    Rounding. Any financial ratios required to be maintained pursuant
to this Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio or percentage is expressed herein and rounding the
result up or down to the nearest number (with a rounding-up if there is no
nearest number).

Section 1.6    References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) any definition or reference to formation documents,
governing documents, agreements (including the Loan Documents) and other
contractual documents or instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not prohibited by any Loan Document; and
(b) any definition or reference to any Applicable Law, including, without
limitation, Anti-Corruption Laws, Anti-Money Laundering Laws, the Code, the
Commodity Exchange Act, ERISA, the Securities Exchange Act of 1934, the Act, the
Uniform Commercial Code, the Investment Company Act of 1940, or any of the
foreign assets control regulations of the United States Treasury Department,
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Applicable Law.

Section 1.7    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.8    Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Request for Issuance of Letter of Credit therefor (at the time specified
therefor in such applicable Letter of Credit or Request for Issuance of Letter
of Credit and as such amount may be reduced by (a) any permanent reduction of
such Letter of Credit or (b) any amount which is drawn, reimbursed and no longer
available under such Letter of Credit).

 

44



--------------------------------------------------------------------------------

Section 1.9    Guaranty. Unless otherwise specified, the amount of any Guaranty
shall be the lesser of (a) the stated or determinable amount of the primary
obligations guaranteed and still outstanding and (b) the maximum amount for
which the guaranteeing Person may be liable pursuant to the terms of the
instrument embodying such Guaranty unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable in which case the amount of such Guaranty shall be the
guaranteeing person’s anticipated liability in respect thereof as determined by
such person in good faith.

Section 1.10    Limited Condition Acquisition. In the event that the Borrower
notifies the Administrative Agent in writing that any proposed Acquisition is a
Limited Condition Acquisition and that the Borrower wishes to test the
conditions to such Acquisition and the availability of the Indebtedness incurred
in connection with such Acquisition in accordance with this Section, then the
following provisions shall apply:

(a)    any condition to such Acquisition or such Indebtedness that requires that
no Default or Event of Default shall have occurred and be continuing at the time
of such Acquisition or the incurrence of such Indebtedness (including, without
limitation, Section 3.2 hereof), shall be satisfied if (i) no Default or Event
of Default shall have occurred and be continuing at the time of the execution of
the definitive purchase agreement, merger agreement or other acquisition
agreement governing such Acquisition and (ii) no Event of Default under any of
Sections 8.1(b), 8.1(g) or 8.1(h) shall have occurred and be continuing both
before and after giving effect to such Acquisition and any Indebtedness incurred
in connection therewith (including such additional Indebtedness);

(b)    any condition to such Acquisition or such Indebtedness that the
representations and warranties in this Agreement and the other Loan Documents
shall be true and correct at the time of such Acquisition or the incurrence of
such Indebtedness (including, without limitation, Section 3.2 hereof) shall be
subject to customary “SunGard” or other customary applicable “certain funds”
conditionality provisions (including, without limitation, a condition that the
representations and warranties under the relevant agreements relating to such
Limited Condition Acquisition as are material to the lenders providing such
Indebtedness shall be true and correct, but only to the extent that the Borrower
or its applicable Subsidiary has the right to terminate its obligations under
such agreement as a result of a breach of such representations and warranties or
the failure of those representations and warranties to be true and correct), so
long as all representations and warranties in this Agreement and the other Loan
Documents are true and correct at the time of execution of the definitive
purchase agreement, merger agreement or other acquisition agreement governing
such Acquisition;

(c)    any financial ratio test or condition to such Acquisition or the
incurrence of such Indebtedness, may upon the written election of the Borrower
delivered to the Administrative Agent prior to the execution of the definitive
agreement for such Acquisition, be tested either (i) upon the execution of the
definitive agreement with respect to such Limited Condition Acquisition or
(ii) upon the consummation of the Limited Condition Acquisition and related
incurrence of Indebtedness, in each case, after giving effect to the relevant
Limited Condition Acquisition and related incurrence of Indebtedness, on a pro
forma basis; provided that the failure to deliver a notice under this
Section 1.10(c) prior to the date of execution of the definitive agreement for
such Limited Condition Acquisition shall be deemed an election to test the
applicable financial ratio under subclause (ii) of this Section 1.10(c); and

(d)    if the Borrower has made an election with respect to any Limited
Condition Acquisition to test a financial ratio test or condition at the time
specified in clause (c)(i) of this Section, then in connection with any
subsequent calculation of any ratio or basket during the period commencing on
the

 

45



--------------------------------------------------------------------------------

relevant date of execution of the definitive agreement with respect to such
Limited Condition Acquisition until the earlier of (i) the date on which such
Limited Condition Acquisition is consummated or (ii) the date that the
definitive agreement for such Limited Condition Acquisition is terminated or
expires without consummation of such Limited Condition Acquisition (such period,
the “LCA Period”), any such ratio or basket shall be calculated during such LCA
Period as follows:

(x)    except for those calculations specifically described in clauses (y) or
(z) below, on a pro forma basis assuming such Limited Condition Acquisition and
other transactions in connection therewith (including the incurrence or
assumption of Indebtedness) have been consummated;

(y)    solely for purposes of determining whether the Borrower or any of its
Restricted Subsidiaries may make a Restricted Payment or Investment during the
LCA Period (other than (A) regular cash dividends in respect of common stock or
preferred stock made in accordance with Section 7.6(f) or (B) any Investment
made in accordance with Section 7.5(r), which, in each case, shall be determined
both (1) in accordance with clause (x) above and (2) assuming such Limited
Condition Acquisition and other transactions in connection therewith (including
the incurrence or assumption of Indebtedness) have not been consummated), the
Operating Cash Flow, Net Earnings and Consolidated Total Assets of any target of
such Limited Condition Acquisition shall not be included in the determination of
the relevant ratios and baskets unless and until such Limited Condition
Acquisition is consummated, but the incurrence or assumption of Indebtedness in
connection with such Limited Condition Acquisition shall be included on a pro
forma basis; and

(z)     solely for purposes of determining the Applicable Margin or compliance
with the covenant in Section 7.7, such Limited Condition Acquisition and any
Indebtedness incurred in connection therewith shall not be taken into account
until such Limited Condition Acquisition is consummated.

The foregoing provisions shall apply with similar effect during the pendency of
multiple Limited Condition Acquisitions such that each of the possible scenarios
is separately tested.

Section 1.11    EAT Transactions.

(a)    Any election by the Borrower to treat an Investment in an EAT Subsidiary
as a Permitted Acquisition shall be conditioned upon the satisfaction of the
requirements of the definition of Permitted Acquisition on the date of such
Investment as if the Investment, the related exchange and the related EAT
Completion Event were all being made directly as an Acquisition by the Borrower
or a Restricted Subsidiary on such date.

(b)    Notwithstanding any election to treat an Investment in an EAT Subsidiary
as a Permitted Acquisition, if within the earlier of (i) 180 days and (ii) such
shorter period as required by Applicable Law, including the Code (such earlier
period, the “EAT Completion Period”) one of the following (each, an “EAT
Completion Event”) has not occurred:

(A)     the subsequent acquisition by the Borrower or one of its Restricted
Subsidiaries of all of the assets of the applicable EAT Subsidiary or Capital
Stock issued by such EAT Subsidiary;

(B)     the subsequent merger, consolidation or amalgamation of the applicable
EAT Subsidiary with and into the Borrower or a Restricted Subsidiary; or

 

46



--------------------------------------------------------------------------------

(C)     the subsequent re-designation of the applicable EAT Subsidiary as a
Restricted Subsidiary in accordance with Section 5.13,

then such Investment shall cease to be a Permitted Acquisition and the initial
amount of such Investment less the amount repaid as provided above shall cease
to be accounted for as a Permitted Acquisition and shall thereafter be deemed to
have utilized the Available Amount as if originally made under Section 7.5(k).

Section 1.12    Rates. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBOR”

Section 1.13    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Capital
Stock at such time.

ARTICLE 2

Loans and Letters of Credit

Section 2.1    The Loans.

(a)    Initial Revolving Loans. The Lenders with an Initial Revolving Loan
Commitment agree, severally, in accordance with their respective Initial
Revolving Loan Commitment Ratios and not jointly, upon the terms and subject to
the conditions of this Agreement and the other Loan Documents to lend to the
Borrower, prior to the Initial Revolving Loan Maturity Date, amounts not at any
one time outstanding to exceed, the aggregate of the Initial Revolving Loan
Commitments of all the Lenders as then in effect less the aggregate amount of
all Letter of Credit Obligations and Swingline Loans then outstanding. Subject
to the terms and conditions hereof, the Borrower may from time to time
(i) Convert a Base Rate Advance into a LIBOR Advance or a LIBOR Advance into a
Base Rate Advance or (ii) Continue a LIBOR Advance as a LIBOR Advance.

(b)    Term Loans.

(i)    The Term B-2 Loan was lent the Borrower in two separate draws, the first
of which occurred on February 7, 2017 in an aggregate principal amount of
$556,437,500 and the second of which occurred on April 3, 2017 in an aggregate
principal amount of $85,000,000. As of the Restatement Effective Date, the
outstanding principal amount of the Term B-2 Loan is $595,025,774.60.

(ii)    The Lenders with a Term C Loan Commitment agree severally, in accordance
with their respective Term C Loan Commitment Ratios, and not jointly, upon the
terms and subject to the conditions of this Agreement and the other Loan
Documents, to lend to the Borrower in a single draw on the Restatement Effective
Date, in an aggregate principal amount not to exceed such Lender’s respective
Term C Loan Commitment with respect to such draw.

(iii)    Subject to the terms and conditions hereof, the Borrower may from time
to time (x) Convert from a Base Rate Advance into a LIBOR Advance or from a
LIBOR Advance into a Base Rate Advance; or (y) Continue a LIBOR Advance as a
LIBOR Advance.

 

47



--------------------------------------------------------------------------------

(c)    The Letters of Credit. Subject to the terms and conditions of this
Agreement, the Issuing Bank agrees to issue Letters of Credit for the account of
the Borrower (for itself and on behalf of its Restricted Subsidiaries) pursuant
to Section 2.13; provided that no Letter of Credit shall be issued in an amount
exceeding the Available Letter of Credit Commitment determined immediately prior
to giving effect to the issuance thereof.

(d)    Swingline Loans.

(i)    Subject to the terms and conditions of this Agreement, the Swingline
Lender shall make Swingline Loans to the Borrower from time to time from the
Restatement Effective Date through, but not including, the Initial Revolving
Loan Maturity Date; provided, that (A) such requested Swingline Loan shall not
exceed the Available Revolving Loan Commitment and (B) the aggregate principal
amount of all outstanding Swingline Loans (after giving effect to any amount
requested), shall not exceed the Swingline Commitment.

(ii)    Swingline Loans shall be refunded by the Lenders with an Initial
Revolving Loan Commitment on demand by the Swingline Lender. Such refundings
shall be made by such Lenders in accordance with their respective Initial
Revolving Loan Commitment Ratios and shall thereafter be reflected as Initial
Revolving Loans of such Lenders on the books and records of the Administrative
Agent. Each Lender with an Initial Revolving Loan Commitment shall fund its
respective Initial Revolving Loan Commitment Ratio of Initial Revolving Loans as
required to repay Swingline Loans outstanding to the Swingline Lender upon
demand by the Swingline Lender but in no event later than 2:00 p.m. on the next
succeeding Business Day after such demand is made. No Lender’s obligation to
fund its respective Initial Revolving Loan Commitment Ratio of a Swingline Loan
shall be affected by any other Lender’s failure to fund its Initial Revolving
Loan Commitment Ratio of a Swingline Loan, nor shall any Lender’s Initial
Revolving Loan Commitment Ratio be increased as a result of any such failure of
any other Lender to fund its Initial Revolving Loan Commitment Ratio of a
Swingline Loan.

(iii)    The Borrower shall pay to the Swingline Lender on demand the amount of
such Swingline Loans to the extent amounts received from the Lenders with an
Initial Revolving Loan Commitment are not sufficient to repay in full the
outstanding Swingline Loans requested or required to be refunded. In addition,
the Borrower hereby authorizes the Administrative Agent to charge any account
maintained by the Borrower with the Swingline Lender (up to the amount available
therein) in order to immediately pay the Swingline Lender the amount of such
Swingline Loans to the extent amounts received from such Lenders are not
sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. If any portion of any such amount paid to the Swingline
Lender shall be recovered by or on behalf of the Borrower from the Swingline
Lender in bankruptcy or otherwise, the loss of the amount so recovered shall be
ratably shared among all Lenders with an Initial Revolving Loan Commitment in
accordance with their respective Initial Revolving Loan Commitment Ratios
(unless the amounts so recovered by or on behalf of the Borrower pertain to a
Swingline Loan extended after the occurrence and during the continuance of an
Event of Default of which the Administrative Agent has received notice in the
manner required pursuant to Section 6.5 and which such Event of Default has not
been waived by the Required Initial Revolving Lenders, the Required Lenders or
the Lenders, as applicable).

(iv)    Each Lender with an Initial Revolving Loan Commitment acknowledges and
agrees that its obligation to refund Swingline Loans in accordance with the
terms of this Section is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including, without limitation, non-satisfaction of
the conditions set forth in Article 3. Further, each such Lender agrees and
acknowledges that if prior to the refunding of any outstanding Swingline Loans
pursuant to this Section, one of the events described in Section 8.1(g) or
(h) shall have occurred, such Lender will, on the date the applicable Initial
Revolving Loan would have been made, purchase an undivided participating
interest in the Swingline Loan

 

48



--------------------------------------------------------------------------------

to be refunded in an amount equal to its Initial Revolving Loan Commitment Ratio
of the aggregate amount of such Swingline Loan. Each Lender with an Initial
Revolving Loan Commitment will immediately transfer to the Swingline Lender, in
immediately available funds, the amount of its participation and upon receipt
thereof the Swingline Lender will deliver to such Lender a certificate
evidencing such participation dated the date of receipt of such funds and for
such amount. Whenever, at any time after the Swingline Lender has received from
any Lender with an Initial Revolving Loan Commitment such Lender’s participating
interest in a Swingline Loan, the Swingline Lender receives any payment on
account thereof, the Swingline Lender will distribute to such Lender its
participating interest in such amount (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s
participating interest was outstanding and funded).

(v)    Notwithstanding anything to the contrary contained in this Agreement,
this Section 2.1(d) shall be subject to the terms and conditions of Sections
2.15 and 2.16.

Section 2.2    Manner of Borrowing and Disbursement.

(a)    Choice of Interest Rate, Etc. Any (i) Advance (other than an Advance in
the form of a Swingline Loan) shall, at the option of the Borrower, be made as a
Base Rate Advance or a LIBOR Advance and (ii) Advance in the form of a Swingline
Loan shall be made only as a Base Rate Advance; provided, however, that at such
time as there shall have occurred and be continuing a Default or Event of
Default hereunder, the Borrower shall not have the right to receive, Convert an
Advance to, or Continue an Advance as, a LIBOR Advance. Any notice given to the
Administrative Agent in connection with a Request for Advance hereunder shall be
given to the Administrative Agent prior to 11:00 a.m. on any Business Day in
order for such Business Day to count toward the minimum number of Business Days
required.

(b)    Base Rate Advances.

(i)    Advances; Conversion. The Borrower shall give the Administrative Agent,
(A) in the case of a request for a Base Rate Advance, irrevocable telephonic
notice on the date of such Advance and (B) in the case of a request to Convert a
Base Rate Advance (other than an Advance in the form of a Swingline Loan) to a
LIBOR Advance, at least three (3) Business Days’ irrevocable prior telephonic
notice, in each case, followed immediately by a Request for Advance; provided,
however, that the Borrower’s failure to confirm any telephonic notice with a
Request for Advance shall not invalidate any notice so given if acted upon by
the Administrative Agent. Upon receipt of such notice from the Borrower, the
Administrative Agent shall promptly notify each Lender by telephone or telecopy
of the contents thereof.

(ii)    Repayments and Reborrowings. Subject to Section 2.1, the Borrower may
repay or prepay a Base Rate Advance without regard to its Payment Date and,
(A) upon irrevocable telephonic notice on the date of such repayment or
prepayment, as applicable, followed immediately by a Request for Advance,
reborrow all or a portion of the principal amount of any Initial Revolving Loans
and/or Swingline Loans previously repaid or prepaid as a Base Rate Advance,
(B) upon at least three (3) Business Days’ irrevocable prior telephonic notice
followed immediately by a Request for Advance, reborrow all or a portion of the
principal of any Initial Revolving Loan previously repaid or prepaid as one or
more LIBOR Advances, or (C) not reborrow all or any portion of such Base Rate
Advance. On the date indicated by the Borrower, such Base Rate Advance shall be
so repaid and, as applicable, reborrowed. The failure to give timely notice
hereunder with respect to the Payment Date of any Base Rate Advance shall be
considered a request for a Base Rate Advance.

 

49



--------------------------------------------------------------------------------

(c)    LIBOR Advances.

(i)    Advances. Upon request, the Administrative Agent, whose determination in
absence of manifest error shall be conclusive, shall determine the available
LIBOR Basis and shall notify the Borrower of such LIBOR Basis. The Borrower
shall give the Administrative Agent in the case of LIBOR Advances at least three
(3) Business Days’ irrevocable prior telephonic notice followed immediately by a
Request for Advance; provided, however, that the Borrower’s failure to confirm
any telephonic notice with a Request for Advance shall not invalidate any notice
so given if acted upon by the Administrative Agent. Upon receipt of such notice
from the Borrower, the Administrative Agent shall promptly notify each Lender by
telephone or telecopy of the contents thereof.

(ii)    Repayments; Conversion; Continuation. Subject to Section 2.1, at least
three (3) Business Days prior to the last Business Day of each Interest Period
for each LIBOR Advance, the Borrower shall give the Administrative Agent
telephonic notice followed immediately by a Request for Advance specifying
whether all or a portion of such LIBOR Advance (A) is to be Continued in whole
or in part as one or more LIBOR Advances, (B) is to be Converted in whole or in
part to a Base Rate Advance (other than a Swingline Loan), or (C) is to be
repaid and not Continued or Converted. The failure to give such notice shall
preclude the Borrower from Continuing such Advance as a LIBOR Advance on such
day and shall be considered a request for a Conversion to a Base Rate Advance
(other than a Swingline Loan). Upon the last Business Day of the applicable
Interest Period such LIBOR Advance will, subject to the provisions hereof, be so
repaid, Continued or Converted, as applicable.

(d)    Notification of Lenders. Upon receipt of a Request for Advance, or a
notice from the Borrower with respect to any outstanding Advance prior to last
Business Day of each Interest Period for such Advance, the Administrative Agent
shall promptly, but no later than, (i) with respect to LIBOR Advances, the close
of business on the day of such notice, and (ii) with respect to Base Rate
Advances (other than a Swingline Loan), 12:30 p.m. on the date of such notice,
notify each applicable Lender (including, in the case of an Incremental Term
Loan, each Lender having an Incremental Term Loan Commitment) by telephone or
telecopy of the contents thereof and the amount of such Lender’s portion of the
Advance. With respect to each Request for Advance, each applicable Lender
(including, in the case of an Incremental Term Loan, each Lender having an
Incremental Term Loan Commitment) shall, not later than 2:00 p.m. on the date of
borrowing specified in such Request for Advance, make available to the
Administrative Agent at the Administrative Agent’s Office, or at such account as
the Administrative Agent shall designate, the amount of its portion of any
Advance which represents an additional borrowing hereunder in immediately
available funds.

(e)    Disbursement.

(i)    Subject to the satisfaction of the conditions set forth in Article 3,
prior to 3:00 p.m. on the date of (A) an Advance (other than an Advance in the
form of a Swingline Loan) hereunder, the Administrative Agent shall disburse the
amounts made available to the Administrative Agent by the Lenders in like funds
and (B) an Advance hereunder in the form of a Swingline Loan, the Administrative
Agent shall disburse the amounts made available to the Administrative Agent by
the Swingline Lender in like funds, in each case, by (1) transferring the
amounts so made available by wire transfer pursuant to the Borrower’s
instructions or (2) in the absence of such instructions, crediting the amounts
so made available to the account of the Borrower maintained with the
Administrative Agent and identified in the most recent Notice of Account
Designation received from the Borrower. Advances in the form of Initial
Revolving Loans to be made for the purpose of refunding Swingline Loans shall be
made by the Lenders with an Initial Revolving Loan Commitment as provided in
Sections 2.1(d)(ii) through (iv).

 

50



--------------------------------------------------------------------------------

(ii)    Unless the Administrative Agent shall have received notice from a Lender
prior to 2:00 p.m. on the date of any Advance that such Lender will not make
available to the Administrative Agent such Lender’s ratable portion of such
Advance, the Administrative Agent may assume that such Lender has made or will
make such portion available to the Administrative Agent on the date of such
Advance and the Administrative Agent may in its sole discretion and in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent the Lender does not make such ratable
portion available to the Administrative Agent, such Lender agrees to repay to
the Administrative Agent on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
the Borrower until the date such amount is repaid to the Administrative Agent,
at the Federal Funds Rate.

(iii)    If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Lender’s
portion of the applicable Advance for purposes of this Agreement. If such Lender
does not repay such corresponding amount immediately upon the Administrative
Agent’s demand therefor, the Administrative Agent shall notify the Borrower and
the Borrower shall immediately pay such corresponding amount to the
Administrative Agent, with interest at the Federal Funds Rate, without prejudice
to Borrower’s claims against such Lender. The failure of any Lender to fund its
portion of any Advance shall not relieve any other Lender of its obligation, if
any, hereunder to fund its respective portion of the Advance on the date of such
borrowing, but no Lender shall be responsible for any such failure of any other
Lender.

Section 2.3    Interest.

(a)    On Base Rate Advances. Interest on each Base Rate Advance based on the
rate of interest quoted by the Administrative Agent as its Prime Rate shall be
computed on the basis of a 365/366-day year for the actual number of days
elapsed. Interest on each Base Rate Advance based on the Federal Funds Rate or
LIBOR shall be computed on the basis of a 360-day year for the actual number of
days elapsed. All interest on Base Rate Advances shall be payable at the Base
Rate Basis for such Advance, in arrears on the applicable Payment Date. Interest
on Base Rate Advances then outstanding shall also be due and payable on the
applicable Maturity Date.

(b)    On LIBOR Advances. Interest on each LIBOR Advance and all fees payable
hereunder shall be computed on the basis of a 360-day year for the actual number
of days elapsed and shall be payable at the LIBOR Basis for such Advance, in
arrears on the applicable Payment Date, and, in addition, if the Interest Period
for a LIBOR Advance exceeds three (3) months, interest on such LIBOR Advance
shall also be due and payable in arrears on every three-month anniversary of the
beginning of such Interest Period. Interest on LIBOR Advances then outstanding
shall also be due and payable on the applicable Maturity Date.

(c)    Interest if No Notice of Selection of Interest Rate Basis. If the
Borrower fails to give the Administrative Agent timely notice of its selection
of a LIBOR Basis, or if for any reason a determination of a LIBOR Basis for any
Advance is not timely concluded, the Base Rate Basis shall apply to such
Advance. If the Borrower fails to give the Administrative Agent timely notice of
its selection of an Interest Period for any LIBOR Advance then an Interest
Period of one (1) month shall apply to such LIBOR Advance.

(d)    Interest Upon Default.

(i)    (A) automatically upon the occurrence and during the continuation of any
Event of Default under Section 8.1(b), (g) or (h), or (B) at the discretion of
the Administrative Agent, or as directed by the Required Lenders, upon the
occurrence and during the continuance of an Event of Default not described in
subclause (A) above, (1) all outstanding LIBOR Advances shall bear interest at a
rate per annum of two percent (2%) in excess of the

 

51



--------------------------------------------------------------------------------

rate then applicable to LIBOR Advances until the end of the applicable Interest
Period and thereafter at a rate equal to two percent (2%) in excess of the rate
then applicable to Base Rate Advances and (2) all outstanding Base Rate Advances
and other Loan Obligations arising hereunder or under any other Loan Document
shall bear interest at a rate per annum equal to two percent (2%) in excess of
the rate then applicable to Base Rate Advances or such other Loan Obligations
arising hereunder or under any other Loan Document. Such interest shall be
payable on demand by the Required Lenders and shall accrue until the earlier of
(x) waiver or cure of the applicable Event of Default, (y) agreement by the
Required Lenders to rescind the charging of interest at the Default Rate or
(z) payment in full of the Loan Obligations. Interest shall continue to accrue
on the Loan Obligations after the filing by or against the Borrower of any
petition seeking any relief in bankruptcy or under any act or law pertaining to
insolvency or debtor relief, whether state, federal or foreign.

(ii)    upon and during the continuance any Default or Event of Default, the
Borrower shall no longer have the option to request, Convert any Advance to, or
Continue an Advance as, a LIBOR Advance or request Letters of Credit.

(e)    LIBOR Contracts. At no time may the number of outstanding LIBOR Advances
hereunder exceed eight (8) in the aggregate.

(f)    Applicable Margin.

(i)    Initial Revolving Loans. The Applicable Margin with respect to the
Initial Revolving Loans shall be based on the First Lien Leverage Ratio as set
forth below:

 

Level

  

First Lien Leverage Ratio

   Applicable
Margin for
LIBOR
Advances     Applicable
Margin for Base
Rate Advances     Revolving
Commitment
Fee  

I

   Greater than or equal to 3.25 to 1.00      2.50 %      1.50 %      0.500 % 

II

   Greater than or equal to 2.50 to 1.00 but less than 3.25 to 1.00      2.25 % 
    1.25 %      0.500 % 

III

   Greater than or equal to 1.75 to 1.00 but less than 2.50 to 1.00      2.00 % 
    1.00 %      0.375 % 

IV

   Less than 1.75 to 1.00      1.75 %      0.75 %      0.375 % 

The Applicable Margin shall be determined and adjusted quarterly on the date
(each a “Calculation Date”) five (5) Business Days after the day by which the
Borrower provides an Officer’s Compliance Certificate pursuant to Section 6.3
for the most recently ended fiscal quarter of the Borrower; provided that
(A) the Applicable Margin shall be based on Pricing Level III until the
Calculation Date with respect to the first full fiscal quarter ending after the
Restatement Effective Date and, thereafter the Pricing Level shall be determined
by reference to the First Lien Leverage Ratio as of the last day of the most
recently ended fiscal quarter of the Borrower preceding the applicable
Calculation Date, and (B) if the Borrower fails to provide the Officer’s
Compliance Certificate as required by Section 6.3 for the most recently ended
fiscal quarter of the Borrower preceding the applicable Calculation Date, the
Applicable Margin from such Calculation Date shall be based

 

52



--------------------------------------------------------------------------------

on Pricing Level I until such time as an appropriate Officer’s Compliance
Certificate is provided, at which time the Pricing Level shall be determined by
reference to the First Lien Leverage Ratio as of the last day of the most
recently ended fiscal quarter of the Borrower preceding such Calculation Date.
The applicable Pricing Level shall be effective from one Calculation Date until
the next Calculation Date. Any adjustment in the Pricing Level shall be
applicable to all Initial Revolving Loans, Swingline Loans and Letters of Credit
then outstanding or subsequently made or issued. Notwithstanding the foregoing,
the Applicable Margin in respect of any tranche of Extended Revolving Loan
Commitments or any Initial Revolving Loans or Additional Revolving Loans, as
applicable, made pursuant to any Extended Revolving Loan Commitments shall be
the applicable percentages per annum set forth in the relevant Extension Offer
with respect to such tranche.

(ii)    Term Loans.

(A)    The Applicable Margin with respect to the Term B-2 Loan shall initially
be 2.50% for all LIBOR Advances and 1.50% for all Base Rate Advances until the
Calculation Date that is five (5) Business Days after the Administrative Agent’s
receipt of the Officer’s Compliance Certificate with respect to the fiscal
quarter ending September 30, 2017 and, thereafter such Applicable Margin shall
be determined by reference to the Leverage Ratio as of the last day of the most
recently ended fiscal quarter of the Borrower preceding the applicable
Calculation Date as follows: (1) if such Leverage Ratio is greater than 5.25 to
1.00, such Applicable Margin shall be 2.50% for all LIBOR Advances and 1.50% for
all Base Rate Advances and (2) if such Leverage Ratio is less than or equal to
5.25 to 1.00, such Applicable Margin shall be 2.25% for all LIBOR Advances and
1.25% for all Base Rate Advances; provided that if the Borrower fails to provide
the Officer’s Compliance Certificate as required by Section 6.3 for the most
recently ended fiscal quarter of the Borrower preceding the applicable
Calculation Date, such Applicable Margin from such Calculation Date shall be
2.50% for all LIBOR Advances and 1.50% for all Base Rate Advances until such
time as an appropriate Officer’s Compliance Certificate is provided, at which
time such Applicable Margin shall be determined by reference to the Leverage
Ratio as of the last day of the most recently ended fiscal quarter of the
Borrower preceding such Calculation Date. Such Applicable Margin shall be
effective from one Calculation Date until the next Calculation Date. Any
adjustment in the Applicable Margin shall be applicable to all Term B-2 Loans
then outstanding or subsequently made or issued.

(B)    The Applicable Margin with respect to the Term C Loan shall be 2.50% for
all LIBOR Advances and 1.50% for all Base Rate Advances.

(iii)    Notwithstanding the foregoing, for purposes of determining the
Applicable Margins under clauses (i) and (ii)(A) above, in the event that any
financial statement or Officer’s Compliance Certificate delivered pursuant to
Sections 6.1, 6.2 or 6.3 is shown to be inaccurate (regardless of whether
(A) this Agreement is in effect, (B) any Commitments are in effect, or (C) any
Loan is outstanding when such inaccuracy is discovered or such financial
statement or Officer’s Compliance Certificate was delivered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (1) the Borrower shall
immediately deliver to the Administrative Agent a corrected Officer’s Compliance
Certificate for such Applicable Period, (2) the Applicable Margins for such
Applicable Period shall be determined as if the First Lien Leverage Ratio and
the Leverage Ratio in the corrected Officer’s Compliance Certificate were
applicable for such Applicable Period and (3) the Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent the accrued
additional interest and fees owing as a result of such increased Applicable
Margin for such Applicable Period, which payment shall be promptly applied by
the Administrative Agent in accordance with Section 2.10. Nothing in this
paragraph shall limit the rights of the

 

53



--------------------------------------------------------------------------------

Administrative Agent and Lenders with respect to Sections 2.3(d) and 8.2 nor any
of their other rights under this Agreement or any other Loan Document. The
Borrower’s obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Loan Obligations hereunder.

(iv)    Swingline Loans. The Applicable Margin with respect to Swingline Loans
shall be equal to the Applicable Margin for Base Rate Advances in the form of
Initial Revolving Loans.

Section 2.4    Fees.

(a)    Revolving Commitment Fees.

(i)    Subject to Section 2.16(a)(iii)(A), the Borrower agrees to pay to the
Administrative Agent for the account of each of the Lenders with an Initial
Revolving Loan Commitment, in accordance with such Lender’s respective Initial
Revolving Loan Commitment Ratio, commitment fees (“Revolving Commitment Fees”)
on the unused Initial Revolving Loan Commitment for each day from the
Restatement Effective Date through the Initial Revolving Loan Maturity Date. The
Revolving Commitment Fee shall initially be an amount equal to the product of
the unused Initial Revolving Loan Commitment times a rate per annum equal to
0.375% until the Calculation Date with respect to the first full fiscal quarter
ending after the Restatement Effective Date and thereafter the Revolving
Commitment Fee shall be an amount equal to the product of the unused Initial
Revolving Loan Commitment times a rate per annum equal to the applicable
percentage set forth under the heading “Revolving Loan Commitment Fee” in the
table set forth in Section 2.3(f)(i); provided, that the amount of outstanding
Swingline Loans shall not be considered usage of the Initial Revolving Loan
Commitment for the purposes of calculating the Revolving Commitment Fee.

(ii)    The Revolving Commitment Fees shall be computed on the basis of a year
of 360 days for the actual number of days elapsed, shall be payable quarterly in
arrears on the last Business Day of each fiscal quarter commencing March 31,
2019, and shall be fully earned when due and non-refundable when paid. A final
payment of all Revolving Commitment Fees then payable shall also be due and
payable on the Initial Revolving Loan Maturity Date.

(b)    Letter of Credit Fees. Subject to Section 2.16(a)(iii)(B), the Letters of
Credit shall be issued for a fee equal to the Applicable Margin for LIBOR
Advances for Initial Revolving Loans on a per annum basis as in effect as of the
date of issuance, times the face amount of each Letter of Credit, payable
quarterly in arrears. The fee shall be payable to the Administrative Agent for
the benefit of the Lenders with an Initial Revolving Loan Commitment in
accordance with their respective Initial Revolving Loan Commitment Ratios. If
any Letter of Credit is drawn upon prior to its expiration date, the Lenders
shall reimburse to the Borrower that portion of the fee allocable to the period
from the date of the draw to the expiration date, calculated in accordance with
the Issuing Bank’s standard letter of credit procedures. In addition, the
Borrower shall pay to the Issuing Bank for its own account (i) a fronting fee as
set forth in the Administrative Agent Fee Letter, payable quarterly in arrears
and (ii) its standard charges for the issuance, transfer or other administration
of letters of credit and for draws upon letters of credit.

(c)    Other Fees. The Borrower shall pay such other fees as are set forth in
the Administrative Agent Fee Letter.

Section 2.5    Voluntary Commitment Reductions. The Borrower shall have the
right, at any time and from time to time after the Restatement Effective Date,
upon at least three (3) Business Days’ prior written notice to the
Administrative Agent, without premium or penalty, to cancel or reduce
permanently all or a portion of the Initial Revolving Loan Commitment on a pro
rata basis among the Lenders with an Initial Revolving Loan Commitment;
provided, however, that any such partial reduction shall be made in an amount
not less than $5,000,000 and in integral multiples of not less than $1,000,000.
Each permanent

 

54



--------------------------------------------------------------------------------

reduction of the Initial Revolving Loan Commitment permitted pursuant to this
Section shall be accompanied by a payment of principal sufficient to reduce the
aggregate outstanding Initial Revolving Loans, Swingline Loans and Letter of
Credit Obligations, as applicable, after such reduction to the Initial Revolving
Loan Commitment as so reduced, and if the aggregate amount of all outstanding
Letters of Credit exceeds the Initial Revolving Loan Commitment as so reduced,
the Borrower shall be required to deposit Cash Collateral in a Cash Collateral
account opened by the Administrative Agent in an amount equal to such excess.
Such Cash Collateral shall be applied in accordance with Section 8.2(b). Any
reduction of the Initial Revolving Loan Commitment to zero shall be accompanied
by payment of all outstanding Initial Revolving Loans and Swingline Loans (and
furnishing of Cash Collateral satisfactory to the Administrative Agent for all
Letter of Credit Obligations) and shall result in the termination of the Initial
Revolving Loan Commitment and the Swingline Commitment. If the reduction of the
Initial Revolving Loan Commitment requires the repayment of any LIBOR Advance,
such repayment shall be accompanied by any amount required to be paid pursuant
to Section 2.9 hereof.

Section 2.6    Prepayments and Repayments.

(a)    Prepayments.

(i)    The principal amount of any Base Rate Advance may be prepaid in full or
ratably in part at any time without premium (except as provided in
clause (a)(ii) of this Section) or penalty and without regard to the Payment
Date for such Advance (in the case of any Base Rate Advance) upon written
notice, or telephonic notice followed immediately by written notice, to the
Administrative Agent on the date of such prepayment; provided, however, that the
Borrower’s failure to confirm any telephonic notice with a written notice shall
not invalidate any notice so given if acted upon by the Administrative Agent.
LIBOR Advances may be prepaid in full or ratably in part at any time without
premium (except as provided in clause (a)(ii) of this Section) or penalty prior
to the applicable Payment Date, upon three (3) Business Days’ prior written
notice, or telephonic notice followed immediately by written notice, to the
Administrative Agent; provided, however, that the Borrower shall reimburse the
Lenders and the Administrative Agent, on the earlier of demand by the applicable
Lender or the applicable Maturity Date, for any loss or reasonable out-of-pocket
expense incurred by any Lender or the Administrative Agent in connection with
such prepayment, as set forth in Section 2.9; provided further, however, that
the Borrower’s failure to confirm any telephonic notice with a written notice
shall not invalidate any notice so given if acted upon by the Administrative
Agent. Any partial prepayment hereunder shall be in amounts of not less than
$500,000 and in integral multiples of $250,000. Initial Revolving Loans and
Swingline Loans prepaid pursuant to this Section 2.6(a) may be reborrowed,
subject to the terms and conditions hereof. Any Term B-2 Loan, any Term C Loan
or Incremental Term Loan, as applicable, prepaid pursuant to this Section 2.6(a)
may not be reborrowed. Amounts prepaid shall be paid together with accrued
interest on the amount so prepaid accrued through the date of such prepayment.
Repayments under this Section 2.6(a) shall be applied to the remaining scheduled
principal installments of the applicable Term Loans as the Borrower shall
direct. Notwithstanding the foregoing, any notice of prepayment delivered in
connection with any refinancing of all of the Loans with the proceeds of such
refinancing or of any other incurrence of Indebtedness may be, if expressly so
stated to be, contingent upon the consummation of such refinancing or incurrence
and may be revoked by the Borrower in the event such refinancing is not
consummated; provided that the delay or failure of such contingency shall not
relieve the Borrower from its obligations in respect thereof under Section 2.9.

(ii)    In the event that, during the six month period following the Restatement
Effective Date, the Borrower (A) makes any prepayment of the Term C Loan in
connection with any Repricing Transaction (as defined below) or (B) effects any
amendment of this Agreement resulting in a Repricing Transaction, the Borrower
shall pay to the Administrative Agent, for the ratable account of each
applicable Lender with the Term C Loan, a fee in an amount equal to, (1) in the
case of clause (A), a prepayment premium of 1.0% of the amount of the Term C
Loan being prepaid and (2) in the case of clause (B), a payment equal to

 

55



--------------------------------------------------------------------------------

1.0% of the aggregate principal amount of the applicable Term C Loan outstanding
immediately prior to such amendment. Such amounts shall be due and payable
within three (3) Business Days of the date of the effectiveness of such
Repricing Transaction. For the purpose of this Section 2.6(a)(ii), “Repricing
Transaction” shall mean (x) any prepayment or repayment of the Term C Loan with
the proceeds of, or any conversion of the Term C Loan into, any new or
replacement Indebtedness with an “effective yield” that is less than the
“effective yield” applicable to the Term C Loan (in each case with such
comparative “effective yields” to be determined in the reasonable judgment of
the Administrative Agent consistent with generally accepted financial practices
taking into account, for example, upfront fees, interest rate margins, interest
rate benchmark floors and original issue discount, but excluding the effect of
any arrangement, structuring, commitment, syndication, underwriting or other
fees payable in connection therewith that are not shared with all lenders or
holders of the Term C Loan or such new or replacement Indebtedness, as the case
may be) and (y) any amendment to the pricing terms of the Term C Loan which
reduces the “effective yield” (determined in accordance with clause (x) above)
applicable to the Term C Loan.

(b)    Repayments. The Borrower shall repay the Loans as follows:

(i)    Term Loans.

(A)    As a result of prepayments of scheduled installments on the Term B-2 Loan
prior to the Restatement Effective Date, the Borrower shall not be required to
make any amortization payments with respect to the Term B-2 Loan prior to the
final installment payment on the Term B-2 Loan Maturity Date. The final
principal repayment installment of the Term B-2 Loan shall be repaid on the Term
B-2 Loan Maturity Date in an amount equal to the aggregate principal amount of
all Term B-2 Loan outstanding on such date.

(B)    The Borrower shall, on the last day of each fiscal quarter, commencing
March 31, 2019, repay the outstanding principal amount of the Term C Loan in
consecutive quarterly principal installments in an amount that is equal to
$3,500,000 for each such quarter (in each case as such installments shall be
adjusted, if applicable, to give effect to any prepayments as set forth herein).
The final principal repayment installment of the Term C Loan shall be repaid on
the Term C Loan Maturity Date in an amount equal to the aggregate principal
amount of all Term C Loan outstanding on such date.

(ii)    Initial Revolving Loans and Swingline Loans in Excess of Initial
Revolving Loan Commitment. If, at any time, the sum of the aggregate amount of
the Initial Revolving Loans, Swingline Loans and Letter of Credit Obligations
outstanding shall exceed the Initial Revolving Loan Commitment, the Borrower
shall make a prepayment thereof on such date in an aggregate amount equal to
such excess, together with any accrued interest with respect thereto, with each
such prepayment applied first, to the principal amount of outstanding Swingline
Loans, second to the principal amount of outstanding Initial Revolving Loans and
third, with respect to any Letters of Credit then outstanding, a payment of Cash
Collateral into a Controlled Account in an amount equal to such excess (such
Cash Collateral to be applied in accordance with Section 8.2(b)).

(iii)    Repayments From Net Proceeds of Asset Sales or Insurance or
Condemnation Proceedings. Within three (3) Business Days following the date of
receipt by the Borrower or any of its Restricted Subsidiaries of any Net
Proceeds (Asset Sales) in connection with Asset Sales to the extent made in
reliance upon Section 7.4(a)(ii), (iii), (xii) or (xiv) and Asset Sales not
otherwise permitted hereunder, the Borrower shall prepay the Loans in an amount
equal to, in the aggregate, one-hundred percent (100%) of any Net Proceeds
(Asset Sales) to the extent that the aggregate amount of such Net Proceeds
(Asset Sales) exceed $20,000,000 during the term of this Agreement; provided,
however, that no prepayment under this Section 2.6(b)(iii) shall be required if
such Net Proceeds (Asset Sales) are reinvested in assets customarily used or
useful in a Permitted Business within the two hundred seventy (270) day period
following the receipt

 

56



--------------------------------------------------------------------------------

of Net Proceeds (Asset Sales) of any such Asset Sale (or if, within such two
hundred seventy (270) day period, the Borrower or such Restricted Subsidiary
enters into a legally binding commitment to reinvest the Net Proceeds (Asset
Sales), the date that is the earlier of (1) three hundred fifty five (355) days
after the date of the receipt of Net Proceeds (Asset Sales) of such Asset Sale
or (2) five (5) Business Days prior to any date of payment of, or requirement to
offer to purchase, any Junior Securities with such proceeds).

(iv)    Excess Cash Flow. With respect to each fiscal year, commencing with the
fiscal year ending December 31, 2014, on or prior to April 15 of the following
year (commencing with April 15, 2015), the Loans shall be repaid in an amount
equal to the ECF Prepayment Amount for such fiscal year less (1) the aggregate
amount of all Term Loans prepaid during such fiscal year pursuant to
Section 2.6(a), (2) the cash amount paid with respect to all Term Loans prepaid
during such fiscal year pursuant to Section 2.17, (3) any optional prepayments
of any New Securities that are secured by a pari passu Lien on any Collateral
(to the extent not otherwise prohibited under this Agreement or the other Loan
Documents) and (4) any prepayments of Initial Revolving Loans or Additional
Revolving Loans made during such fiscal year which result in a permanent
reduction of the Initial Revolving Loan Commitments or Additional Revolving Loan
Commitments, as applicable (in each case of such clauses (1) through (4) above,
only to the extent not made with the proceeds of Indebtedness (other than any
Indebtedness incurred pursuant to any Initial Revolving Loan, Additional
Revolving Loan and/or Swingline Loan), any Equity Issuance, Asset Sale or other
proceeds that would not be included in calculating Operating Cash Flow for such
fiscal year). For the purposes of this clause (iv), “ECF Prepayment Amount”
shall mean:

(A)    if the First Lien Leverage Ratio as of the end of the fiscal year ended
on the immediately preceding December 31 is greater than 4.50 to 1.00, an amount
equal to fifty percent (50%) of Excess Cash Flow for such fiscal year;

(B)    if the First Lien Leverage Ratio as of the end of the fiscal year ended
on the immediately preceding December 31 is less than or equal to 4.50 to 1.00
and greater than 3.75 to 1.00, an amount equal to twenty-five percent (25%) of
Excess Cash Flow for such fiscal year; and

(C)    if the First Lien Leverage Ratio as of the end of the fiscal year ended
on the immediately preceding December 31 is less than or equal to 3.75 to 1.00,
0% of Excess Cash Flow for such fiscal year.

(v)    Issuance of Indebtedness. Within three (3) Business Days following the
date of receipt by any Holding Company, any Intermediate Holding Company, the
Borrower or any of its Restricted Subsidiaries of any Net Proceeds
(Indebtedness) arising from the issuance of Indebtedness by any such Person
after the Restatement Effective Date not otherwise permitted pursuant to
Section 7.1, the Loans shall be repaid in an amount equal to one hundred percent
(100%) of the Net Proceeds (Indebtedness) related thereto.

(vi)    Application of Mandatory Repayments. Repayments under clauses (iii),
(iv) and (v) of this Section 2.6(b) shall be applied first, pro rata, to the
principal of the Term B-2 Loan, the Term C Loan and, if applicable, the
Incremental Term Loans (applied to reduce the next four scheduled principal
installments of such Term Loans in direct order of maturity, then to the
remaining scheduled principal installments on a pro rata basis (other than the
payment of principal due on the Maturity Date of the applicable Term Loan) and
then to the payment of principal due on the Maturity Date of the applicable Term
Loan) and, second pro rata to the outstanding principal amount of the Initial
Revolving Loans and Swingline Loans and, if applicable, Additional Revolving
Loans (in each case without a reduction in the related Commitments). Accrued
interest on the principal amount of the Loans being repaid pursuant to clauses
(iii), (iv) and (v) of Section 2.6(b) to the date of such repayment (together
with any additional amount owing under Section 2.9) will be paid by the Borrower
concurrently with such principal repayment. Notwithstanding the forgoing, in
connection with any repayment pursuant to Section 2.6(b)(iii), if any New
Securities are secured by a pari

 

57



--------------------------------------------------------------------------------

passu Lien on any Collateral, then the Borrower may, to the extent required
pursuant to the documentation governing such New Securities, prepay Term Loans
and purchase such New Securities (at a purchase price no greater than par plus
accrued and unpaid interest) on a pro rata basis in accordance with the
respective outstanding principal amounts of the Term Loans and such New
Securities as of the time of the applicable Net Cash Proceeds (Asset Sales).

(vii)    Initial Revolving Loan Maturity Date. In addition to the foregoing, a
final payment of all Initial Revolving Loans and Swingline Loans, together with
accrued interest and fees with respect thereto, shall be due and payable on the
Initial Revolving Loan Maturity Date.

(viii)    Term B-2 Loan Maturity Date. In addition to the foregoing, a final
payment of the Term B-2 Loan, together with accrued interest and fees with
respect thereto, shall be due and payable on the Term B-2 Loan Maturity Date.

(ix)    Incremental Term Loan Maturity Date. If applicable, each Incremental
Term Loan, together with accrued interest and fees with respect thereto, shall
be due and payable on the applicable Incremental Term Loan Maturity Date.

(x)    Term C Loan Maturity Date. In addition to the foregoing, a final payment
of the Term C Loan, together with accrued interest and fees with respect
thereto, shall be due and payable on the Term C Loan Maturity Date.

(c)    Term Loans. Any Term B-2 Loan, Term C Loan or Incremental Term Loan, as
applicable, repaid pursuant to Section 2.6(b) may not be reborrowed.

(d)    Interest Rate Hedge Agreements. No repayment or prepayment pursuant to
this Section 2.6 shall affect any of the Borrower’s obligations under any
Interest Rate Hedge Agreement.

Section 2.7    Evidence of Indebtedness; Loan Accounts.

(a)    Extensions of Credit. The Loans made by each Lender and the Letters of
Credit issued by the Issuing Bank shall be evidenced by one or more accounts or
records maintained by such Lender or the Issuing Bank and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent, the Issuing Bank and each Lender shall be conclusive
absent manifest error of the amount of the Loans made by the Lenders to the
Borrower or the amounts of Letters of Credit issued by the Issuing Bank for the
account of the Borrower and the interest and payments thereon. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Loan Obligations. In the event of any conflict between the accounts and
records maintained by any Lender or the Issuing Bank and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error. Upon the request of any Lender made through the Administrative Agent, the
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Revolving Loan Note, a Swingline Note or a Term Loan Note, as
applicable, which shall evidence such Lender’s Initial Revolving Loans,
Swingline Loans, Additional Revolving Loans, Term B-2 Loans, Term C Loans and/or
applicable Incremental Term Loans, as applicable, in addition to such accounts
or records. Each Lender may attach schedules to its Notes and endorse thereon
the date, amount and maturity of its Loans and payments with respect thereto.

(b)    Participations. In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swingline

 

58



--------------------------------------------------------------------------------

Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

Section 2.8    Manner of Payment.

(a)    Each payment (including any prepayment) by the Borrower on account of the
principal of or interest on the Loans, Revolving Commitment Fees and any other
amount owed to the Lenders or the Administrative Agent or any of them under this
Agreement or the Notes shall be made not later than 1:00 p.m. on the date
specified for payment under this Agreement to the Administrative Agent at the
Administrative Agent’s Office, for the account of the Lenders entitled to such
payment or the Administrative Agent, as the case may be, in Dollars in
immediately available funds. Any payment received by the Administrative Agent
after 1:00 p.m. shall be deemed received on the next Business Day. Receipt by
the Administrative Agent of any payment intended for any Lender or Lenders
hereunder prior to 1:00 p.m. on any Business Day shall be deemed to constitute
receipt by such Lender or Lenders on such Business Day. In the case of a payment
for the account of a Lender, the Administrative Agent will promptly, but no
later than the close of business on the date such payment is deemed received,
thereafter distribute the amount so received in like funds to such Lender. If
the Administrative Agent shall not have received any payment from the Borrower
as and when due, the Administrative Agent will promptly notify the Lenders
accordingly. In the event that the Administrative Agent shall fail to make
distribution to any Lender as required under this Section 2.8, the
Administrative Agent agrees to pay such Lender interest from the date such
payment was due until paid at the Federal Funds Rate.

(b)    The Borrower agrees to pay principal, interest, fees and all other
amounts due hereunder or under the Notes without set-off or counterclaim or any
deduction whatsoever.

(c)    Subject to any contrary provisions in the definition of Interest Period,
if any payment under this Agreement or any of the other Loan Documents is
specified to be made on a day which is not a Business Day, it shall be made on
the next Business Day, and such extension of time shall in such case be included
in computing interest and fees, if any, in connection with such payment.

(d)    Notwithstanding the foregoing clause (a), if there exists a Defaulting
Lender each payment by the Borrower to such Defaulting Lender hereunder shall be
applied in accordance with Section 2.16(a)(ii).

Section 2.9    Reimbursement.

(a)    Whenever any Lender shall sustain or incur any losses or reasonable
out-of-pocket expenses in connection with (i) failure by the Borrower to borrow,
Continue or Convert any LIBOR Advance after having given notice of its intention
to borrow, Continue or Convert such Advance in accordance with Section 2.2
(whether by reason of the Borrower’s election not to proceed or the
non-fulfillment of any of the conditions set forth in Article 3 or for any other
reason other than the failure of such Lender to fund its portion of such
Advance), or (ii) prepayment (or failure to prepay after giving notice thereof)
of any LIBOR Advance in whole or in part for any reason, the Borrower agrees to
pay to such Lender, upon the earlier of such Lender’s demand or the Maturity
Date, an amount sufficient to compensate such Lender for all such losses and
out-of-pocket expenses. Such Lender’s good faith determination of the amount of
such losses or out-of-pocket expenses, as set forth in writing and accompanied
by calculations in reasonable detail demonstrating the basis for its demand,
shall be presumptively correct absent manifest error.

 

59



--------------------------------------------------------------------------------

(b)    Losses subject to reimbursement hereunder shall include, without
limitation, expenses incurred by any Lender or any participant of such Lender
permitted hereunder in connection with the re-employment of funds prepaid, paid,
repaid, not borrowed, or not paid, as the case may be, and will be payable
whether the Maturity Date is changed by virtue of an amendment hereto (unless
such amendment expressly waives such payment) or as a result of acceleration of
the Loan Obligations.

Section 2.10    Pro Rata Treatment.

(a)    Advances. Each Advance under the Initial Revolving Loan Commitment from
the Lenders hereunder made on or after the Restatement Effective Date, shall be
made pro rata on the basis of the respective Initial Revolving Loan Commitment
Ratios of the Lenders. On the Restatement Effective Date, each Advance from the
Lenders under the Term C Loan shall be made pro rata on the basis of the
respective Term C Loan Commitment Ratios of the Lenders.

(b)    Payments. Except as provided in Section 2.17, each payment and prepayment
of principal of the Loans, and, except as provided in each of Section 2.2(e) and
Article 10, each payment of interest on the Loans, shall be made to the Lenders
pro rata on the basis of their respective unpaid principal amounts outstanding
immediately prior to such payment or prepayment.

(c)    Adjustments. If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations (other than pursuant to
Sections 2.9, 2.12, 5.11, 10.3 or 11.2) greater than its pro rata share thereof
as provided herein, then the Lender receiving such greater proportion shall
(i) notify the Administrative Agent of such fact, and (ii) purchase (for cash at
face value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that

(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and

(ii)    the provisions of this paragraph shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including, without limitation, Section 2.17
hereof), (y) or the application of Cash Collateral provided for in Section 2.15
(z) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or participations in Swingline Loans
and Letters of Credit to any assignee or participant, other than to the Borrower
or any Subsidiary thereof (as to which the provisions of this paragraph shall
apply).

The Borrower and each Subsidiary consent to the foregoing and agree, to the
extent they may effectively do so under Applicable Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower and each Subsidiary rights of setoff and counterclaim with
respect to such participation as fully as if such Lender were a direct creditor
of the Borrower and each Subsidiary in the amount of such participation.

Section 2.11    Capital Adequacy. If any Lender or the Issuing Bank determines
that any Change in Law affecting such Lender or the Issuing Bank or any Lending
Office of such Lender or such Lender’s or the Issuing Bank’s holding company, if
any, regarding capital or liquidity requirements, has or would have the effect
of reducing the rate of return on such Lender’s or the Issuing Bank’s capital or
on the capital of such Lender’s or the Issuing Bank’s holding company, if any,
as a consequence of this Agreement,

 

60



--------------------------------------------------------------------------------

the Commitment of such Lender or the Loans made by, or participations in Letters
of Credit or Swingline Loans held by, such Lender, or the Letters of Credit
issued by the Issuing Bank, to a level below that which such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the Issuing Bank’s policies and the policies of such Lender’s or the Issuing
Bank’s holding company with respect to capital adequacy and liquidity), then
from time to time upon written request of such Lender or such Issuing Bank the
Borrower shall promptly pay to such Lender or the Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered. Notwithstanding the foregoing, the Borrower shall only be
obligated to compensate such Lender or the Issuing Bank for any amount under
this Section arising or occurring during (i) in the case of each such request
for compensation, any time or period commencing not more than ninety (90) days
prior to the date on which such Lender or the Issuing Bank submits such request
and (ii) any other time or period during which, because of the unannounced
retroactive application of such law, regulation, interpretation, request or
directive, such Lender or Issuing Bank could not reasonably have known that the
resulting reduction in return might arise.

Section 2.12    Taxes.

(a)    Defined Terms. For purposes of this Section 2.12, the term “Lender”
includes the Issuing Bank and the term “Applicable Law” includes FATCA.

(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that, after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section), the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

(c)    Payments of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(d)    Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Recipient (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Recipient, shall be conclusive absent manifest error.

(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes

 

61



--------------------------------------------------------------------------------

attributable to such Lender’s failure to comply with the provisions of
Section 11.5(d) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to a Governmental Authority pursuant to this Section 2.12, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(g)    Status of Lenders.

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.12(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender

(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

(A)    Any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from United States federal
backup withholding tax;

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments

 

62



--------------------------------------------------------------------------------

of interest under any Loan Document, executed copies of IRS Form W-8BEN or
W-8BEN-E, as applicable establishing an exemption from, or reduction of, United
States federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or W-8BEN-E, as applicable establishing an exemption
from, or reduction of, United States federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2)    executed copies of IRS Form W-8ECI;

(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit K-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or W-8BEN-E, as
applicable; or

(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit K-2 or Exhibit K-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit K-4 on behalf of each such direct and indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in United States federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and

(D)    if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by Applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

63



--------------------------------------------------------------------------------

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.12 (including by
the payment of additional amounts pursuant to this Section 2.12), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i)    Survival. Each party’s obligations under this Section 2.12 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 2.13    Letters of Credit.

(a)    Subject to the terms and conditions hereof, the Issuing Bank, on behalf
of the Lenders, and in reliance on the agreements of the Lenders set forth in
Section 2.13(d), hereby agrees to issue one or more Letters of Credit in an
aggregate face amount not to exceed the Available Letter of Credit Commitment
determined immediately prior to giving effect to the issuance thereof; provided,
however, that the Issuing Bank shall not issue any Letter of Credit unless the
conditions precedent to the issuance thereof set forth in Section 3.2 have been
satisfied, and shall have no obligation to issue any Letter of Credit if any
Default then exists or would be caused thereby or if, after giving effect to
such issuance, the Available Revolving Loan Commitment or the Available Letter
of Credit Commitment would be less than zero. Each Letter of Credit shall (i) be
denominated in Dollars, and (ii) expire no later than the earlier to occur of
(A) the fifth (5th) Business Day prior to the Initial Revolving Loan Maturity
Date or (B) one (1) year after its date of issuance (but may contain provisions
for automatic renewal; provided that no Default or Event of Default exists on
the renewal date or would be caused by such renewal). Each Letter of Credit
shall be subject to the International Chamber of Commerce Publication No. 500
and, to the extent not inconsistent therewith, the laws of the State of New
York. The Issuing Bank shall not at any time be obligated to issue, or cause to
be issued, any Letter of Credit if such issuance would conflict with, or cause
the Issuing Bank to exceed any limits imposed by, any Applicable Law.

 

64



--------------------------------------------------------------------------------

(b)    The Borrower may from time to time request the issuance of, and be
provided with by the Issuing Bank, Letters of Credit. The Borrower shall execute
and deliver to the Administrative Agent and the Issuing Bank a Request for
Issuance of Letter of Credit for each Letter of Credit to be issued by the
Issuing Bank, not later than 12:00 noon on the fifth (5th) Business Day
preceding the date on which the requested Letter of Credit is to be issued, or
such shorter notice as may be acceptable to the Issuing Bank and the
Administrative Agent. Upon receipt of any such Request for Issuance of Letter of
Credit, subject to satisfaction of all conditions precedent thereto as set forth
in Section 3.2, the Issuing Bank shall process such Request for Issuance of
Letter of Credit and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby. The Issuing Bank shall furnish a copy of such Letter of Credit to the
Borrower and the Administrative Agent following the issuance thereof. The
Borrower shall pay or reimburse the Issuing Bank for normal and customary costs
and expenses incurred by the Issuing Bank in issuing, effecting payment under,
amending or otherwise administering the Letters of Credit.

(c)    At such time as the Administrative Agent shall be notified by the Issuing
Bank that the beneficiary under any Letter of Credit has drawn on the same, the
Administrative Agent shall promptly notify the Borrower and each Lender with an
Initial Revolving Loan Commitment, by telephone or telecopy, of the amount of
the draw and, in the case of each Lender with an Initial Revolving Loan
Commitment, such Lender’s portion of such draw amount as calculated in
accordance with its Initial Revolving Loan Commitment Ratio.

(d)    The Borrower hereby agrees to immediately reimburse the Issuing Bank for
amounts paid by the Issuing Bank in respect of draws under a Letter of Credit
issued at the Borrower’s request. In order to facilitate such repayment, the
Borrower hereby irrevocably requests the Lenders having an Initial Revolving
Loan Commitment, and such Lenders hereby severally agree, on the terms and
conditions of this Agreement (other than as provided in Article 2 with respect
to the amounts of, the timing of requests for, and the repayment of Advances
hereunder and in Section 3.2 with respect to conditions precedent to Advances
hereunder), with respect to any drawing under a Letter of Credit prior to the
occurrence of an event described in Sections 8.1(g) or (h), to make an Advance
(which Advance may be a LIBOR Advance if the Borrower so requests in a timely
manner or may be Converted to a LIBOR Advance as provided in this Agreement) to
the Borrower on each day on which a draw is made under any Letter of Credit and
in the amount of such draw, and to pay the proceeds of such Advance directly to
the Issuing Bank to reimburse the Issuing Bank for the amount paid by it upon
such draw. Each Lender having an Initial Revolving Loan Commitment shall pay its
share of such Advance by paying its portion of such Advance to the
Administrative Agent in accordance with Article 2 and its Initial Revolving Loan
Commitment Ratio, without reduction for any set-off or counterclaim of any
nature whatsoever and regardless of whether any Default or Event of Default
(other than with respect to an event described in Sections 8.1(g) or (h)) then
exists or would be caused thereby. If at any time that any Letters of Credit are
outstanding, any of the events described in Sections 8.1(g) or (h) shall have
occurred and be continuing, then each Lender having an Initial Revolving Loan
Commitment shall, automatically upon the occurrence of any such event and
without any action on the part of the Issuing Bank, the Borrower, the
Administrative Agent or such Lender, be deemed to have purchased an undivided
participation in the face amount of all Letters of Credit then outstanding in an
amount equal to such Lender’s Initial Revolving Loan Commitment Ratio of such
Letters of Credit, and each Lender having an Initial Revolving Loan Commitment
shall, notwithstanding such Default or Event of Default, upon a drawing under
any Letter of Credit, immediately pay to the Administrative Agent for the
account of the Issuing Bank, in immediately available funds, the amount of such
Lender’s participation in such drawn amount (and the Issuing Bank shall deliver
to such Lender a loan participation certificate dated the date of the occurrence
of such event and in the amount of such Lender’s Initial Revolving Loan
Commitment Ratio). The disbursement of funds in connection with a draw under a
Letter of Credit pursuant to this Section 2.13(d) shall be subject to the terms
and conditions of Article 2. The obligation of each Lender having an Initial
Revolving Loan Commitment to make payments to the Administrative Agent, for the
account of the Issuing Bank, in accordance with this Section 2.13 shall be

 

65



--------------------------------------------------------------------------------

absolute and unconditional and no such Lender shall be relieved of its
obligations to make such payments by reason of noncompliance by any other Person
with the terms of the Letter of Credit or for any other reason. The
Administrative Agent shall promptly remit to the Issuing Bank the amounts so
received from the other Lenders. Any overdue amounts payable by the Lenders
having an Initial Revolving Loan Commitment to the Issuing Bank in respect of a
draw under any Letter of Credit shall bear interest, payable on demand, at the
Federal Funds Rate.

(e)    The Borrower agrees that any action taken or omitted to be taken by the
Issuing Bank in connection with any Letter of Credit, except for such actions or
omissions as shall constitute gross negligence or willful misconduct on the part
of the Issuing Bank, shall be binding on the Borrower as between the Borrower
and the Issuing Bank, and shall not result in any liability of the Issuing Bank
to the Borrower. The obligation of the Borrower to reimburse the Lenders for
Advances made to reimburse the Issuing Bank for draws under the Letter of Credit
shall be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances whatsoever,
including, without limitation, the following circumstances:

(i)    any lack of validity or enforceability of any Loan Document;

(ii)    any amendment or waiver of or consent to any departure from any or all
of the Loan Documents;

(iii)    any improper use which may be made of any Letter of Credit or any
improper acts or omissions of any beneficiary or transferee of any Letter of
Credit in connection therewith;

(iv)    the existence of any claim, set-off, defense or any right which the
Borrower may have at any time against any beneficiary or any transferee of any
Letter of Credit (or Persons for whom any such beneficiary or any such
transferee may be acting) or any Lender (other than the defense of payment to
such Lender in accordance with the terms of this Agreement) or any other Person,
whether in connection with any Letter of Credit, any transaction contemplated by
any Letter of Credit, this Agreement or any other Loan Document, or any
unrelated transaction;

(v)    any statement or any other documents presented under any Letter of Credit
proving to be insufficient, forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect whatsoever;

(vi)    the insolvency of any Person issuing any documents in connection with
any Letter of Credit;

(vii)    any breach of any agreement between the Borrower and any beneficiary or
transferee of any Letter of Credit, provided that the same shall not have
resulted from the gross negligence or willful misconduct of the Issuing Bank;

(viii)    any irregularity in the transaction with respect to which any Letter
of Credit is issued, including, without limitation, any fraud by the beneficiary
or any transferee of such Letter of Credit, provided that the same shall not be
the result of the gross negligence or willful misconduct of the Issuing Bank;

(ix)    any errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, wireless or otherwise,
whether or not they are in code, provided that the same shall not be the result
of the gross negligence or willful misconduct of the Issuing Bank;

 

66



--------------------------------------------------------------------------------

(x)    any act, error, neglect, default, omission, insolvency or failure of
business of any of the correspondents of the Issuing Bank, provided that the
same shall not have constituted gross negligence or willful misconduct of the
Issuing Bank;

(xi)    any other circumstances arising from causes beyond the control of the
Issuing Bank;

(xii)    payment by the Issuing Bank under any Letter of Credit against
presentation of a sight draft or a certificate which does not comply with the
terms of such Letter of Credit, provided that such payment shall not have
constituted gross negligence or willful misconduct of the Issuing Bank; and

(xiii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, provided that such other circumstances or happenings
shall not have been the result of gross negligence or willful misconduct of the
Issuing Bank.

(f)    Each Lender having an Initial Revolving Loan Commitment shall be
responsible for its pro rata share (based on such Lender’s Initial Revolving
Loan Commitment Ratio) of any and all reasonable out-of-pocket costs, expenses
(including, without limitation, reasonable legal fees) and disbursements which
may be incurred or made by the Issuing Bank in connection with the collection of
any amounts due under, the administration of, or the presentation or enforcement
of any rights conferred by any Letter of Credit, the Borrower’s or any
guarantor’s obligations to reimburse or otherwise. In the event the Borrower
shall fail to pay such expenses of the Issuing Bank within ten (10) days after
demand for payment by the Issuing Bank, each Lender having an Initial Revolving
Loan Commitment shall thereupon pay to the Issuing Bank its pro rata share
(based on such Lender’s Initial Revolving Loan Commitment Ratio) of such
expenses within five (5) days from the date of the Issuing Bank’s notice to the
Lenders having an Initial Revolving Loan Commitment of the Borrower’s failure to
pay; provided, however, that if the Borrower or any guarantor shall thereafter
pay such expense, the Issuing Bank will repay to each Lender having an Initial
Revolving Loan Commitment Ratio the amounts received from such Lender hereunder.

(g)    The Borrower agrees that each Advance by the Lenders having an Initial
Revolving Loan Commitment to reimburse the Issuing Bank for draws under any
Letter of Credit, shall, for all purposes hereunder, be deemed to be an Advance
under the Initial Revolving Loan Commitment to the Borrower and shall be payable
and bear interest in accordance with all other Initial Revolving Loans to the
Borrower.

(h)    Notwithstanding anything to the contrary contained in this Agreement,
this Section 2.13 shall be subject to the terms and conditions of Section 2.15
and Section 2.16.

Section 2.14    Incremental Increases.

(a)    Request for Increase. At any time, upon written notice to the
Administrative Agent, the Borrower may, from time to time, request (i) one or
more incremental term loans or increases in the outstanding amount of any
Class of Term Loans (each, an “Incremental Term Loan”) or (ii) additional
revolving credit facility tranches (each, an “Additional Revolving Loan
Facility”) and one or more increases in the Commitments with respect to the
Initial Revolving Loan Facility (each, an “Initial Revolving Loan Commitment
Increase”) or an Additional Revolving Loan Facility (each, an “Additional
Revolving Loan Commitment Increase” and, collectively with the Additional
Revolving Loan Facilities, the Initial Revolving Loan Commitment Increases and
the Incremental Term Loans, the “Incremental Increases”); provided that (A) the
initial aggregate principal amount for such requested Incremental Increase shall
not exceed the Incremental Indebtedness Limit and (B) any such request shall be
in a minimum amount of $25,000,000 for any Incremental Term Loan or $5,000,000
for any Additional Revolving Loan Facility or Additional Revolving Loan
Commitment Increase or, in each case if less, the remaining amount permitted
pursuant to this clause (a).

 

67



--------------------------------------------------------------------------------

(b)    Incremental Lenders. Each notice from the Borrower pursuant to this
Section shall set forth the requested amount and proposed terms of the relevant
Incremental Increases. Incremental Increases may be provided by any existing
Lender (but no existing Lender will have an obligation to make a portion of any
Incremental Increase) or by any other Persons (each, an “Incremental Lender”);
provided that the Administrative Agent, the Issuing Bank and the Swingline
Lender, as applicable, shall have consented (such consent not to be unreasonably
withheld, conditioned or delayed) to such Incremental Lender’s providing such
Incremental Increase to the extent any such consent would be required under
Section 11.5(b) for an assignment of Loans or Commitments, as applicable, to
such Incremental Lender. At the time of sending such notice, the Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each Incremental Lender is requested to respond, which shall in no event
be less than ten (10) Business Days from the date of delivery of such notice to
the proposed Incremental Lenders (or such shorter period as agreed to by the
Administrative Agent in its sole discretion). Each proposed Incremental Lender
may elect or decline, in its sole discretion, and shall notify the
Administrative Agent within such time period whether it agrees, to provide an
Incremental Increase and, if so, whether by an amount equal to, greater than or
less than requested. Any Person not responding within such time period shall be
deemed to have declined to provide an Incremental Increase.

(c)    Incremental Increase Effective Date and Allocations. The Administrative
Agent and the Borrower shall determine the effective date (each, an “Incremental
Increase Effective Date”) and the final allocation of such Incremental Increase.
The Administrative Agent shall promptly notify the Borrower and the Incremental
Lenders of the final allocation of such Incremental Increase (limited in the
case of the Incremental Lenders to their own respective allocations thereof) and
the Incremental Increase Effective Date.

(d)    Conditions and Terms Applicable to Each Incremental Increase. Any
Incremental Increase shall become effective as of the applicable Incremental
Increase Effective Date; provided that the following terms and conditions shall
apply to each Incremental Increase, subject, in the case of any Incremental
Increase the proceeds of which will be used to fund a substantially concurrent
Limited Condition Acquisition, to the provisions of Section 1.10:

(i)    no Default or Event of Default shall exist on such Incremental Increase
Effective Date immediately prior to or after giving effect to (A) such
Incremental Increase or (B) the making of any extension of credit pursuant
thereto;

(ii)    after giving effect to the incurrence of such Incremental Increase (and
assuming that such Incremental Increase is fully funded), the Borrower shall be
in compliance with the Debt Incurrence Test;

(iii)    all of the representations and warranties of the Borrower under this
Agreement and the other Loan Documents (including, without limitation, all
representations and warranties with respect to the Restricted Subsidiaries)
shall be true and correct at such time (or to the extent related specifically to
a specific prior date, as of such date) in all material respects (except to the
extent that any such representation and warranty is qualified by materiality or
Materially Adverse Effect, in which case such representation and warranty shall
be true and correct in all respects), both before and after giving effect to
such Incremental Increase, and after giving effect to any updates to information
provided to the Lenders in accordance with the terms of such representations and
warranties;

 

68



--------------------------------------------------------------------------------

(iv)    no Incremental Increase may have a stated maturity date that is earlier
than the then applicable latest maturity date applicable to the Initial
Revolving Loan Facility (including, without limitation, the maturity date of any
Extended Revolving Loan Commitment);

(v)    each Incremental Increase shall constitute Loan Obligations and shall
rank (A) with respect to each Additional Revolving Loan Facility and any
Additional Revolving Loan Commitment Increase, pari passu with the existing Loan
Obligations and (B) with respect to each Incremental Term Loan, (1) pari passu
or junior in right of payment and (2) pari passu or junior with respect to Liens
with the existing Loan Obligations;

(vi)    the Incremental Lenders shall be included in any determination of the
Required Lenders and, if applicable, Required Additional Revolving Lenders and
Required Revolving Lenders; and

(vii)    each such Incremental Increase shall be effected pursuant to (A) an
amendment (each, an “Incremental Increase Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, the
Administrative Agent and the applicable Incremental Lenders, which Incremental
Increase Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.14 and (B) to the extent that any Incremental
Increase ranks junior in right or payment or junior with respect to Liens, an
intercreditor agreement executed by the Borrower, the Administrative Agent and
the applicable Lenders.

(e)    Terms of Incremental Term Loans. All of the terms and conditions
applicable to an Incremental Term Loan shall be set forth in the relevant
Incremental Increase Amendment and, to the extent not consistent with the Term C
Loans, be satisfactory to the Administrative Agent, the Borrower and the
applicable Incremental Lenders; provided that in the case of an Incremental
Institutional Term Loan:

(i)    such Incremental Institutional Term Loan will not have (A) a stated
maturity date prior to the Term C Loan Maturity Date or (B) a shorter Weighted
Average Life to Maturity than the remaining Weighted Average Life to Maturity of
the Term C Loan;

(ii)    the Effective Yield for such Incremental Institutional Term Loan (at
each applicable pricing level with respect thereto) may not exceed by more than
0.50% the Effective Yield for the Term B-2 Loan unless the Effective Yield for
the Term B-2 Loan is adjusted to equal the Effective Yield applicable to such
Incremental Institutional Term Loan (at each applicable pricing level with
respect thereto) minus 0.50%; and

(iii)    solely in the case of an Incremental Institutional Term Loan incurred
prior to January 2, 2020, the Effective Yield for such Incremental Institutional
Term Loan (at each applicable pricing level with respect thereto) may not exceed
by more than 0.50% the Effective Yield for the Term C Loan unless the Effective
Yield for the Term C Loan is adjusted to equal the Effective Yield applicable to
such Incremental Institutional Term Loan (at each applicable pricing level with
respect thereto) minus 0.50%.

(f)    Terms of Additional Revolving Loan Facility.    All of the terms and
conditions applicable to the Additional Revolving Loan Facility shall be set
forth in the relevant Incremental Increase Amendment and, to the extent not
consistent with the Initial Revolving Loan Facility, be satisfactory to the
Administrative Agent, the Borrower and the applicable Incremental Lenders;
provided that such Additional Revolving Loan Facility shall require no scheduled
amortization or mandatory commitment reduction prior to the then applicable
latest maturity date applicable to the Initial Revolving Loan Facility
(including, without limitation, the maturity date of any Extended Revolving Loan
Commitment).

 

69



--------------------------------------------------------------------------------

(g)    Terms of Additional Revolving Loan Commitment Increases and Initial
Revolving Loan Commitment Increases. All of the terms and conditions applicable
to each Additional Revolving Loan Commitment Increase or Initial Revolving Loan
Commitment Increase, as the case may be, shall be set forth in the relevant
Incremental Increase Amendment and shall be consistent with those applicable to
the applicable Additional Revolving Loan Facility or Initial Revolving Loan
Commitment Increase; provided that in connection with any such Incremental
Increase:

(i)    all outstanding Additional Revolving Loans and the Additional Revolving
Loan Commitment Ratios will be reallocated by the Administrative Agent on the
applicable Incremental Increase Effective Date among the Lenders with an
Additional Revolving Loan Commitment (including the Incremental Lenders
providing any portion of such Additional Revolving Loan Commitment Increase) in
accordance with their revised Additional Revolving Loan Commitment Ratios (and
the applicable Lenders (including the Incremental Lenders providing any portion
of such Additional Revolving Loan Commitment Increase) agree to make all
payments and adjustments necessary to effect such reallocation and the Borrower
shall pay any and all costs required pursuant to Section 2.9 in connection with
such reallocation as if such reallocation were a repayment);

(ii)    all outstanding Initial Revolving Loans and the Initial Revolving Loan
Commitment Ratios will be reallocated by the Administrative Agent on the
applicable Incremental Increase Effective Date among the Lenders with an Initial
Revolving Loan Commitment (including the Incremental Lenders providing any
portion of such Initial Revolving Loan Commitment Increase) in accordance with
their revised Initial Revolving Loan Commitment Ratios (and the applicable
Lenders (including the Incremental Lenders providing any portion of such Initial
Revolving Loan Commitment Increase) agree to make all payments and adjustments
necessary to effect such reallocation and the Borrower shall pay any and all
costs required pursuant to Section 2.9 in connection with such reallocation as
if such reallocation were a repayment); and

(iii)    any Incremental Lender providing any portion of an Additional Revolving
Loan Commitment Increase shall be entitled to the same voting rights as the
existing Lenders with Additional Revolving Loan Commitments and any extensions
of credit made in connection with each Additional Revolving Loan Commitment
Increase shall receive proceeds of prepayments on the same basis as the other
Additional Revolving Loans made hereunder.

(h)    Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.10 or 11.12 to the contrary.

Section 2.15    Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent, the Issuing Bank or the Swingline Lender (with a copy to
the Administrative Agent), the Borrower shall Cash Collateralize the Fronting
Exposure of the Issuing Bank and/or the Swingline Lender, as applicable, with
respect to such Defaulting Lender (determined after giving effect to
Section 2.16(a)(iv) and any Cash Collateral provided by such Defaulting Lender)
in an amount not less than the Minimum Collateral Amount.

(a)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Bank and the Swingline
Lender, and agrees to maintain, a first priority security interest in all such
Cash Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of Letter of Credit Obligations and Swingline Loans,
to be applied pursuant to subsection (b) below. If at any time the

 

70



--------------------------------------------------------------------------------

Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent, the Issuing Bank and
the Swingline Lender as herein provided (other than Liens referred to in clause
(a) of the definition of Permitted Liens), or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, the Borrower will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).

(b)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.15 or Section 2.16 in
respect of Letters of Credit and Swingline Loans shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of Letter of Credit Obligations and Swingline Loans (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(c)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of the Issuing Bank and/or the
Swingline Lender, as applicable, shall no longer be required to be held as Cash
Collateral pursuant to this Section 2.15 following (i) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (ii) the determination by the
Administrative Agent, the Issuing Bank and the Swingline Lender that there
exists excess Cash Collateral; provided that, subject to Section 2.16, the
Person providing Cash Collateral, the Issuing Bank and the Swingline Lender may
agree that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations; and provided further that to the extent that such
Cash Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

Section 2.16    Defaulting Lenders.

(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders, Required
Revolving Lenders, Required Initial Revolving Lenders, Required Additional
Revolving Lenders and Section 11.12.

(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 8 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Bank and the Swingline Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of the Issuing
Bank and the Swingline Lender with respect to such Defaulting Lender in
accordance with Section 2.15; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan or funded
participation in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans and funded participations under this Agreement and (B) Cash
Collateralize the Issuing Bank’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit and

 

71



--------------------------------------------------------------------------------

Swingline Loans issued under this Agreement, in accordance with Section 2.15;
sixth, to the payment of any amounts owing to the Lenders, the Issuing Bank or
the Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Bank or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(1) such payment is a payment of the principal amount of any Loans or funded
participations in Letters of Credit or Swingline Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (2) such Loans
were made or the related Letters of Credit or Swingline Loans were issued at a
time when the conditions set forth in Section 3.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and funded participations
in Letters of Credit or Swingline Loans owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or funded
participations in Letters of Credit or Swingline Loans owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
Letter of Credit Obligations and Swingline Loans are held by the Lenders pro
rata in accordance with the Initial Revolving Loan Commitments without giving
effect to Section 2.16(a)(iv). Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii)    Certain Fees.

(A)    No Defaulting Lender shall be entitled to receive any Revolving
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(B)    Each Defaulting Lender shall be entitled to receive letter of credit
commissions pursuant to Section 2.4(b) for any period during which that Lender
is a Defaulting Lender only to the extent allocable to its Initial Revolving
Loan Commitment Ratio of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 2.15.

(C)    With respect to any Revolving Commitment Fee or letter of credit
commission not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the Borrower shall (1) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in Letter of Credit Obligations or
Swingline Loans that has been reallocated to such Non-Defaulting Lender pursuant
to clause (iv) below, (2) pay to each Issuing Bank and Swingline Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Bank’s or Swingline Lender’s
Fronting Exposure to such Defaulting Lender, and (3) not be required to pay the
remaining amount of any such fee.

(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letter of Credit Obligations
and Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Initial Revolving Loan Commitment Ratios
(calculated without regard to such Defaulting Lender’s Initial Revolving Loan
Commitment) but only to the extent that (x) the conditions set forth in
Section 3.2 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at

 

72



--------------------------------------------------------------------------------

such time), and (y) such reallocation does not cause the aggregate principal
amount at such time of any Non-Defaulting Lender’s outstanding Initial Revolving
Loans and such Non-Defaulting Lender’s participation in Letter of Credit
Obligations and Swingline Loans at such time to exceed such Non-Defaulting
Lender’s Initial Revolving Loan Commitment. Subject to Section 11.26, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(v)    Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swingline Loans in an amount equal to
the Swingline Lender’s Fronting Exposure and (y) second, Cash Collateralize the
Issuing Bank’s Fronting Exposure in accordance with the procedures set forth in
Section 2.15.

(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Issuing Bank and the Swingline Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), such Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Commitments
(without giving effect to Section 2.16(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

Section 2.17    Reverse Dutch Auction Prepayments.

(a)    Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may at any time and from time to time conduct reverse Dutch auctions in
order to prepay Term Loans below par value on a non-pro rata basis (each, an
“Auction”, and each such Auction to be managed exclusively by the Administrative
Agent or another investment bank of recognized standing selected by the Borrower
and acceptable to the Administrative Agent (in such capacity, the “Auction
Manager”)), so long as the following conditions are satisfied:

(i)    each Auction shall be conducted in accordance with the procedures, terms
and conditions set forth in this Section and the Auction Procedures;

(ii)    no Default or Event of Default shall have occurred and be continuing on
the date of the delivery of each Auction Notice and at the time of prepayment of
any Term Loans in connection with any Auction and after giving effect to any
Indebtedness incurred in connection therewith;

(iii)    the cash amount that the Borrower offers to pay in any such Auction
shall be no less than $10,000,000 and whole increments of $1,000,000 in excess
thereof (unless another amount is agreed to by the Administrative Agent and
Auction Manager);

(iv)    after giving effect to any prepayment of Term Loans pursuant to this
Section and any Indebtedness incurred in connection therewith (A) Liquidity
shall not be less than $20,000,000 and (B) the aggregate amount of outstanding
Initial Revolving Loans, Swingline Loans, Letter of Credit Obligations and
Additional Revolving Loans on such date shall not be greater than $10,000,000;

 

73



--------------------------------------------------------------------------------

(v)    the aggregate principal amount (calculated on the face amount thereof) of
all Term Loans so prepaid by the Borrower shall automatically be cancelled and
retired by the Borrower on the settlement date of the relevant prepayment;

(vi)    no more than one Auction may be ongoing at any one time;

(vii)    the aggregate principal amount (calculated on the face amount thereof)
of all Term Loans prepaid pursuant to this Section shall not exceed 25% of the
original issuance amount (calculated on the face amount thereof) of the Class of
Term Loans being prepaid;

(viii)    no more than three (3) such prepayments shall be made in any
consecutive twelve (12) month period;

(ix)    the Borrower represents and warrants that, at the time of each such
Auction and at the time of any prepayment of Term Loans pursuant to such
Auction, neither the Borrower nor any of its Subsidiaries shall have any
material non-public information (within the meaning of the United States federal
securities laws, “MNPI”) with respect to the Borrower and its Subsidiaries or
with respect to the Loans or any securities of the Borrower and its Subsidiaries
that has not been previously disclosed in writing to the Administrative Agent
and the Lenders (other than because such Lender does not wish to receive MNPI)
prior to such time and could reasonably be expected to have a material effect
upon, or otherwise be material to, a Lender’s decision to participate in the
Auction;

(x)    at the time of each prepayment of Term Loans through the Auction the
Borrower shall have delivered to the Administrative Agent and the Auction
Manager an officer’s certificate executed by an Authorized Signatory of the
Borrower certifying as to compliance with the preceding clauses (ii), (iv) and
(ix);

(xi)    any Auction shall be offered to all Lenders with a Commitment or
outstanding Loans of the applicable tranche of Term Loans that are to be prepaid
on a pro rata basis; and

(xii)    the Borrower shall only use (A) Excess Cash Flow that it is permitted
to retain pursuant to Section 2.6(b)(iv) or (B) one time in any consecutive six
(6) month period, the proceeds of Equity Issuances consisting solely of Capital
Stock (other than Disqualified Stock) of the Borrower, in each case for such
prepayment (it being acknowledged and agreed that, for the avoidance of doubt,
no prepayment of any Term Loans pursuant to this Section 2.17 shall be made from
the proceeds of any Initial Revolving Loan or any Additional Revolving Loan).

(b)    The Borrower must terminate an Auction if it fails to satisfy one or more
of the conditions set forth above which are required to be met at the time which
otherwise would have been the time of prepayment of Term Loans pursuant to the
respective Auction. If the Borrower commences any Auction (and all relevant
requirements set forth above which are required to be satisfied at the time of
the commencement of the respective Auction have in fact been satisfied), and if
at such time of commencement the Borrower reasonably believes that all required
conditions set forth above which are required to be satisfied at the time of the
prepayment of Term Loans pursuant to such Auction shall be satisfied, then the
Borrower shall have no liability to any Lender for any termination of the
respective Auction as a result of its failure to satisfy one or more of the
conditions set forth above which are required to be met at the time which
otherwise would have been the time of prepayment of Term Loans pursuant to the
respective Auction, and any such failure shall not result in any Default
hereunder. With respect to all prepayments of Term Loans made by the

 

74



--------------------------------------------------------------------------------

Borrower pursuant to this Section, (i) the Borrower shall pay on the settlement
date of each such prepayment all accrued and unpaid interest and fees (except to
the extent otherwise set forth in the relevant offering documents), if any, on
the prepaid Term Loans up to the settlement date of such prepayment and
(ii) such prepayments shall not constitute voluntary or mandatory payments or
prepayments for purposes of this Agreement, including, without limitation,
Section 2.6.

(c)    The Administrative Agent and the Lenders hereby consent to the Auctions
and the other transactions contemplated by this Section (provided that no Lender
shall have an obligation to participate in any such Auctions) and hereby waive
the requirements of any provision of this Agreement (including, without
limitation, Sections 2.6 and 2.10), it being understood and acknowledged that
prepayments of the Term Loans by the Borrower contemplated by this Section shall
not constitute Investments by the Borrower) that may otherwise prohibit any
Auction or any other transaction contemplated by this Section. The Auction
Manager acting in its capacity as such hereunder shall be entitled to the
benefits of the provisions of Section 5.11 and Article 9 mutatis mutandis as if
each reference therein to the “Administrative Agent” were a reference to the
Auction Manager, and the Administrative Agent shall cooperate with the Auction
Manager as reasonably requested by the Auction Manager in order to enable it to
perform its responsibilities and duties in connection with each Auction.

Section 2.18    Extensions of Term Loans and Revolving Loan Commitments.

(a)    Notwithstanding anything to the contrary contained in this Agreement,
pursuant to one or more offers (each, an “Extension Offer”) made from time to
time by the Borrower to all Lenders of any tranche of Term Loans with a like
maturity date or Initial Revolving Loan Commitments or Additional Revolving Loan
Commitments, as applicable, with a like maturity date, in each case on a pro
rata basis (based on the aggregate outstanding principal amount of the
respective tranche of Term Loans or Initial Revolving Loan Commitments or
Additional Revolving Loan Commitments, as applicable, with a like maturity date,
as the case may be) and on the same terms to each such Lender, the Borrower is
hereby permitted to consummate from time to time transactions with individual
Lenders that accept the terms contained in such Extension Offers to extend the
maturity date of each such Lender’s Term Loans of such tranche and/or Initial
Revolving Loan Commitments or Additional Revolving Loan Commitments, as
applicable, of such tranche and otherwise modify the terms of such Term Loans
and/or Initial Revolving Loan Commitments or Additional Revolving Loan
Commitments, as applicable, pursuant to the terms of the relevant Extension
Offer (including, without limitation, by increasing the interest rate or fees
payable in respect of such Term Loans and/or Initial Revolving Loan Commitments
or Additional Revolving Loan Commitments, as applicable (and related
outstandings) and/or modifying the amortization schedule in respect of such Term
Loans) (each, an “Extension”, and each group of Term Loans, Initial Revolving
Loan Commitments or Additional Revolving Loan Commitments, as applicable, in
each case as so extended, as well as the original Term Loans and the original
Initial Revolving Loan Commitments or Additional Revolving Loan Commitments, as
applicable (in each case not so extended), being a separate “tranche”; any
Extended Term Loans shall constitute a separate tranche of Term Loans from the
tranche of Term Loans from which they were converted, and any Extended Revolving
Loan Commitments shall constitute a separate tranche of Commitments from the
tranche of Initial Revolving Loan Commitments or Additional Revolving Loan
Commitments, as applicable, from which they were converted), so long as the
following terms are satisfied:

(i)    no Default or Event of Default shall have occurred and be continuing at
the time the offering document in respect of an Extension Offer is delivered to
the Lenders or immediately prior to the effectiveness of such Extension;

(ii)    except as to interest rates, fees and final maturity (which shall be
determined by the Borrower and set forth in the relevant Extension Offer), the
Initial Revolving Loan Commitment or Additional Revolving Loan Commitments, as
applicable, of any Lender that agrees to an Extension with

 

75



--------------------------------------------------------------------------------

respect to such Initial Revolving Loan Commitment or Additional Revolving Loan
Commitment, as applicable, extended pursuant to an Extension (an “Extended
Revolving Loan Commitment”), and the related outstandings, shall be an Initial
Revolving Loan Commitment or Additional Revolving Loan Commitment, as applicable
(or related outstandings, as the case may be) with the same terms as the
original Initial Revolving Loan Commitments or Additional Revolving Loan
Commitment, as applicable (and related outstandings); provided that:

(A)    the borrowing and repayment (except for (1) payments of interest and fees
at different rates on Extended Revolving Loan Commitments (and related
outstandings), (2) repayments required upon the maturity date of the
non-extending Initial Revolving Loan Commitments or Additional Revolving Loan
Commitment, as applicable, and (3) repayment made in connection with a permanent
repayment and termination of commitments in accordance with clause (C) below) of
Initial Revolving Loans or Additional Revolving Loans, as applicable, with
respect to Extended Revolving Loan Commitments after the applicable Extension
date shall be made on a pro rata basis with all other Initial Revolving Loan
Commitments or Additional Revolving Loan Commitments, as applicable;

(B)    all Swingline Loans and Letters of Credit shall be participated on a pro
rata basis by all Lenders with Initial Revolving Loan Commitments in accordance
with their applicable Initial Revolving Loan Commitment Ratio;

(C)    the permanent repayment of Initial Revolving Loans or Additional
Revolving Loans, as applicable, with respect to, and termination of, Extended
Revolving Loan Commitments after the applicable Extension date shall be made on
a pro rata basis with all other Initial Revolving Loan Commitments or Additional
Revolving Loan Commitments, as applicable, except that the Borrower shall be
permitted to permanently repay and terminate commitments of any such tranche on
a better than pro rata basis as compared to any other tranche with a later
maturity date than such tranche; and

(D)    assignments and participations of Extended Revolving Loan Commitments and
extended Initial Revolving Loans or Additional Revolving Loans, as applicable,
shall be governed by the same assignment and participation provisions applicable
to Initial Revolving Loan Commitments or Additional Revolving Loan Commitments,
as applicable, and Initial Revolving Loans or Additional Revolving Loans, as
applicable;

(iii)    except as to interest rates, fees, amortization, final maturity date,
premium, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (iv), (v) and (vi) below, be
determined by the Borrower and set forth in the relevant Extension Offer), the
Term Loans of any Lender that agrees to an Extension with respect to such Term
Loans extended pursuant to any Extension (“Extended Term Loans”) shall have the
same terms as the tranche of Term Loans subject to such Extension Offer;

(iv)    the final maturity date of any Extended Term Loans shall be no earlier
than the latest Maturity Date hereunder;

(v)    the weighted average life to maturity of any Extended Term Loans shall be
no shorter than the remaining weighted average life to maturity of the
applicable tranche of Term Loans extended thereby;

(vi)    any Extended Term Loans may participate on a pro rata basis or a less
than pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments hereunder, in each case as specified in the
respective Extension Offer;

 

76



--------------------------------------------------------------------------------

(vii)    if the aggregate principal amount of Term Loans (calculated on the face
amount thereof), Initial Revolving Loan Commitments or Additional Revolving Loan
Commitments, as the case may be, in respect of which Lenders who have issued
such Term Loans, Initial Revolving Loan Commitments and/or Additional Revolving
Loan Commitments, as the case may be, shall have accepted the relevant Extension
Offer shall exceed the maximum aggregate principal amount of Term Loans, Initial
Revolving Loan Commitments or Additional Revolving Loan Commitments, as the case
may be, offered to be extended by the Borrower pursuant to such Extension Offer,
then the Term Loans, Initial Revolving Loan Commitments or Additional Revolving
Loan Commitments, as the case may be, of such Lenders shall be extended ratably
up to such maximum amount based on the respective principal amounts (but not to
exceed actual holdings of record) with respect to which such Lenders have
accepted such Extension Offer;

(viii)    all documentation in respect of such Extension shall be consistent
with the foregoing; and

(ix)    at no time shall there be more than (A) two (2) different tranches of
Initial Revolving Loan Commitments hereunder, (B) two (2) different tranches of
Additional Revolving Loan Commitments hereunder or (C) four (4) different
tranches of Term Loans hereunder.

(b)    With respect to all Extensions consummated by the Borrower pursuant to
this Section, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.6 and (ii) unless otherwise
agreed to by the Administrative Agent, each Extension Offer shall be in a
minimum principal amount (to be specified in the relevant Extension Offer) for
the applicable tranche to be extended of (A) $100,000,000 with respect to Term
Loans and (B) $20,000,000 with respect to Initial Revolving Loan Commitments or
Additional Revolving Loan Commitments (in each case, or, if less, the remaining
amount of such tranche). The Administrative Agent and the Lenders hereby consent
to the transactions contemplated by this Section (including, for the avoidance
of doubt, payment of any interest, fees or premium in respect of any Extended
Term Loans and/or Extended Revolving Loan Commitments on such terms as may be
set forth in the relevant Extension Offer) and hereby waive the requirements of
any provision of this Agreement or any other Loan Document that may otherwise
prohibit any such Extension or any other transaction contemplated by this
Section.

(c)    No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (i) the consent of each Lender agreeing to
such Extension with respect to one or more of its Term Loans, Initial Revolving
Loan Commitments and/or Additional Revolving Loan Commitments (or a portion
thereof) and (ii) with respect to any Extension of the Initial Revolving Loan
Commitments, the consent of the Issuing Bank and the Swingline Lender, which
consent shall not be unreasonably withheld, delayed or conditioned. All Extended
Term Loans, Extended Revolving Loan Commitments and all obligations in respect
thereof shall be Loan Obligations under this Agreement and the other Loan
Documents that are secured by the Collateral on a pari passu basis with all
other applicable Loan Obligations with respect to the tranche from which they
were extended. The Lenders hereby irrevocably authorize the Administrative Agent
to enter into amendments to this Agreement and the other Loan Documents with the
Borrower as may be necessary in order to establish new tranches or sub-tranches
in respect of Initial Revolving Loan Commitments, Additional Revolving Loan
Commitments or Term Loans so extended and such technical amendments as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent
and the Borrower in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section. In addition,
if so provided in such amendment and with the consent of the Issuing Bank,
participations in Letters of Credit expiring on or after the Initial Revolving
Loan Maturity Date shall be re-allocated from Lenders holding Initial Revolving
Loan Commitments to Lenders holding Extended Revolving Loan Commitments in
accordance with the terms of such amendment; provided, however, that such
participation interests shall, upon receipt thereof by the relevant Lenders
holding Initial Revolving Loan Commitments, be deemed to be participation
interests in respect of such Initial Revolving Loan Commitments and the terms of
such participation interests (including, without limitation, the commission
applicable thereto) shall be adjusted accordingly.

 

77



--------------------------------------------------------------------------------

(d)    In connection with any Extension, the Borrower shall provide the
Administrative Agent at least ten (10) Business Days (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section.

ARTICLE 3

Conditions Precedent

Section 3.1    Conditions Precedent to Effectiveness of Agreement. The
obligation of the Lenders to undertake the Commitments and make the Term C Loan
on the Restatement Effective Date and the effectiveness of this Agreement are
subject to the prior or contemporaneous fulfillment of each conditions set forth
in the Restatement Agreement to which this Agreement is attached.

Section 3.2    Conditions Precedent to Each Advance, Swingline Loan and Letter
of Credit. The obligation of (x) the Lenders to make, Convert or Continue each
Advance, after the Restatement Effective Date, (y) the Swingline Lender to fund
each Swingline Loan and (z) the Issuing Bank to issue, increase, extend or renew
each Letter of Credit hereunder is subject to the fulfillment of each of the
following conditions immediately prior to or contemporaneously with such Advance
and/or issuance subject, in the case of any Loan or Advance in connection with a
Limited Condition Acquisition, to Section 1.10:

(a)    All of the representations and warranties of the Borrower under this
Agreement and the other Loan Documents (including, without limitation, all
representations and warranties with respect to the Restricted Subsidiaries),
which, pursuant to Section 4.2, are made at and as of the time of such Advance,
Swingline Loan or issuance, increase, extension or renewal of a Letter of
Credit, shall be true and correct at such time in all material respects (except
to the extent that any such representation and warranty is qualified by
materiality or Materially Adverse Effect, in which case such representation and
warranty shall be true and correct in all respects) at such time (or to the
extent related specifically to a specific prior date, as of such date), both
before and after giving effect to the funding of such Advance or Swingline Loan
and/or the issuance, increase, extension or renewal of the Letter of Credit, as
applicable, and the application of the proceeds thereof, and after giving effect
to any updates to information provided to the Lenders in accordance with the
terms of such representations and warranties, and no Default or Event of Default
hereunder shall then exist or be caused thereby.

(b)    The Administrative Agent shall have received a duly executed Request for
Advance and/or Request for Issuance of Letter of Credit, as applicable.

(c)    [Reserved].

(d)    On the date of, and after giving effect to, any Advance, Conversion or
Continuation of any Initial Revolving Loan, Swingline Loan or Additional
Revolving Loan (unless, in the case of the Additional Revolving Loans, otherwise
agreed to by the Administrative Agent and each Incremental Lender holding an
Additional Revolving Loan Commitment) and/or increase, extension, renewal or
issuance of any Letter of Credit (except, solely with respect to any increase,
extension, renewal or issuance of any Letter of Credit, if a Suspension Period
would otherwise be in effect both before and after giving effect thereto), the
Borrower shall be in compliance on a pro forma basis with the covenant set forth
in Section 7.7.

 

78



--------------------------------------------------------------------------------

The acceptance of proceeds of any Advance which would increase the aggregate
principal amount of Loans outstanding shall be deemed to be a representation and
warranty by the Borrower as to compliance with this Section 3.2 on the date any
such Loan is made.

ARTICLE 4

Representations and Warranties

Section 4.1    Representations and Warranties. The Borrower hereby represents
and warrants, in favor of the Administrative Agent and each Lender, that:

(a)    Organization; Ownership; Power; Qualification. The Borrower is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Georgia. The Borrower has the corporate power and authority to
own its properties and to carry on its business as now being and as proposed
hereafter to be conducted. Each Restricted Subsidiary of the Borrower is a
Person duly organized, validly existing and in good standing under the laws of
the state of its incorporation, organization or formation and has the power and
authority to own its properties and to carry on its business as now being and as
proposed hereafter to be conducted. The Borrower and its Restricted Subsidiaries
are duly qualified, in good standing and authorized to do business in each
jurisdiction in which the character of their respective properties or the nature
of their respective businesses requires such qualification or authorization,
except where failure to be so qualified, in the aggregate, could not reasonably
be expected to have a Materially Adverse Effect.

(b)    Borrower: Authorization; Enforceability. The Borrower has the corporate
power and has taken all necessary corporate action to authorize it to borrow
hereunder, and the Borrower has the corporate power and has taken all necessary
corporate action to execute, deliver and perform this Agreement and each of the
other Loan Documents to which it is a party in accordance with their respective
terms, and to consummate the transactions contemplated hereby and thereby. This
Agreement and each of the other Loan Documents to which the Borrower is a party
have been duly executed and delivered by the Borrower and is a legal, valid and
binding obligation of the Borrower, enforceable against the Borrower, in
accordance with its terms, subject, as to enforcement of remedies, to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally, and subject, as
to enforceability, to general principles of equity (the “Bankruptcy Exception”).

(c)    Subsidiaries: Authorization; Enforceability. The Borrower’s Subsidiaries,
and the Borrower’s direct and indirect ownership thereof, in each case as of the
Restatement Effective Date, are as set forth on Schedule 4 attached hereto, and
the Borrower, directly or indirectly, has the unrestricted right to vote the
issued and outstanding Capital Stock of the Subsidiaries shown thereon; such
Capital Stock of such Subsidiaries has been duly authorized and issued and is
fully paid and nonassessable. Each Restricted Subsidiary of the Borrower has the
power and has taken all necessary action to authorize it to execute, deliver and
perform each of the Loan Documents to which it is a party in accordance with
their respective terms and to consummate the transactions contemplated by this
Agreement and by such Loan Documents. Each of the Loan Documents to which any
Restricted Subsidiary of the Borrower is a party has been duly executed and
delivered by such Restricted Subsidiary and is a legal, valid and binding
obligation of such Restricted Subsidiary enforceable against such Restricted
Subsidiary in accordance with its terms, subject, as to enforcement of remedies,
to the Bankruptcy Exception. The Borrower’s Capital Stock in each of its
Restricted Subsidiaries represents a direct or indirect controlling interest of
such Restricted Subsidiary for purposes of directing or causing the direction of
the management and policies of each Restricted Subsidiary.

(d)    Compliance with Other Loan Documents and Contemplated Transactions. The
execution, delivery and performance, in accordance with their respective terms,
by the Borrower of this

 

79



--------------------------------------------------------------------------------

Agreement and by the Borrower and its Restricted Subsidiaries of each of the
other Loan Documents, and the consummation of the transactions contemplated
hereby and thereby, do not and will not (i) require any consent or approval,
governmental or otherwise, not already obtained, (ii) violate any Communications
Laws or any other material Applicable Law respecting the Borrower or any of its
Restricted Subsidiaries, (iii) conflict with, result in a breach of, or
constitute a default under the certificate or articles of incorporation or
by-laws or partnership agreements or operating agreements or trust agreements
(or the equivalents thereof), as the case may be, as amended, of the Borrower or
of any of its Restricted Subsidiaries, (iv) conflict with, result in a breach
of, or constitute a default under any Operating Agreement, or any other
indenture, agreement, or other instrument, to which the Borrower or any of its
Restricted Subsidiaries is a party or by which any of them or their respective
properties may be bound which could, individually or in the aggregate,
reasonably be expected to have a Materially Adverse Effect, or (v) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by the Borrower or any of its
Restricted Subsidiaries, except for Permitted Liens.

(e)    Business. The Borrower, together with its Restricted Subsidiaries, is
engaged only in the Permitted Businesses.

(f)    Licenses; Operating Agreements.

(i)    Each of the Borrower and its Restricted Subsidiaries has all requisite
power and authority, material Operating Agreements and Licenses to own and
operate its properties and to carry on its businesses as now conducted and as
proposed to be conducted (it being recognized that certain Stations may, from
time to time, operate pursuant to Special Temporary Authority granted by the FCC
or may have pending FCC License renewal applications and, as a result, may be
operating under such FCC Licenses pursuant to provisions of the Communications
Laws that keep such FCC Licenses in effect until the FCC has taken final action
on such renewal applications). Schedule 2 correctly identifies the call letters
and designated market area of each Station and sets forth all of the material
Sharing Arrangements, network affiliation agreements, programming agreements,
franchise agreements and Licenses of the Borrower and its Restricted
Subsidiaries with respect to such Station and correctly sets forth the
termination date, if any, of each such Sharing Arrangement, network affiliation
agreement, programming agreement, franchise agreement and License. To the extent
requested by the Administrative Agent, a true, correct and complete copy of each
material Operating Agreement and License set forth in Schedule 2 has been made
available to the Administrative Agent. Each material Operating Agreement and
License was duly and validly issued pursuant to procedures which comply in all
material respects with all requirements of Applicable Law. As of the Restatement
Effective Date and at all times thereafter, the Borrower and its Restricted
Subsidiaries have the right to use all material Licenses required in the
ordinary course of business for all Stations and any Permitted Business, and
each such License is in full force and effect (it being recognized that certain
Stations may, from time to time, operate pursuant to Special Temporary Authority
granted by the FCC or may have pending FCC License renewal applications and, as
a result, may be operating under such FCC Licenses pursuant to provisions of the
Communications Laws that keep such FCC License in effect until the FCC has taken
final action on such renewal applications). Each of the Borrower and its
Restricted Subsidiaries has taken all material actions and performed all of its
material obligations that are necessary to maintain all material Licenses
without adverse modification or impairment. Except as shown on Schedule 2, no
event has occurred which (A) has resulted in, or after notice or lapse of time
or both would reasonably be expected to result in, revocation, suspension,
adverse modification, non-renewal, impairment, restriction or termination of or
any order of forfeiture with respect to, any material License or (B) materially
and adversely affects or could reasonably be expected in the future to
materially and adversely affect the rights of the Borrower or any of its
Restricted Subsidiaries thereunder. Except as set forth on Schedule 2, each FCC
License is held by a License Sub. Except as set forth in Schedule 2, none of the
FCC Licenses requires that any present stockholder, director, officer or
employee of the Borrower or any of its Restricted Subsidiaries remain a
stockholder or employee of such Person, or that any transfer of control of such
Person must be approved by any public or governmental body other than the FCC.

 

80



--------------------------------------------------------------------------------

(ii)    Except as shown on Schedule 2 and excluding any customary applications
filed with the FCC seeking the renewal of a FCC License for so long as no Person
has filed with the FCC a Petition to Deny such application, neither the Borrower
nor any of its Restricted Subsidiaries is a party to or has knowledge of any
investigation, notice of apparent liability, violation, forfeiture or other
order or complaint issued by or before any court or regulatory body, including
the FCC, or of any other proceedings (other than proceedings relating to the
radio or television industries generally) which could in any manner materially
threaten or adversely affect the validity or continued effectiveness of the
material Licenses of any such Person. Except as shown on Schedule 2, neither the
Borrower nor any of its Restricted Subsidiaries has any reason to believe that
any material Licenses listed and described in Schedule 2 will not be renewed in
the ordinary course. Each of the Borrower and its Restricted Subsidiaries, as
applicable, (a) has duly filed in a timely manner all material filings, reports,
applications, documents, instruments and information required to be filed by it
under the Communication Act or pursuant to FCC Regulations or requests of any
regulatory body having jurisdiction over any of its Licenses, (b) has submitted
to the FCC on a timely basis all required equal employment opportunity reports,
and (c) is in compliance with the Communications Laws, including all FCC
Regulations relating to the broadcast of television signals, all FCC Regulations
concerning the limits on the duration of advertising in children’s programming
and the record keeping obligations relating to such advertising, the Children’s
Television Act and all FCC Regulations promulgated thereunder and all equal
employment opportunity-related FCC Regulations, except where the failure to be
in compliance could not, individually or in the aggregate, reasonably be
expected to have a Materially Adverse Effect. The Borrower and its Restricted
Subsidiaries maintain appropriate public files at the Stations and at any other
Permitted Business in a manner that complies in all material respects with all
FCC Regulations.

(iii)     The Ownership Reports filed by the Borrower and its Restricted
Subsidiaries with the FCC are true, correct and complete in all material
respects and there have been no material changes in the ownership of the
Borrower or any Restricted Subsidiary of the Borrower since the filing of such
Ownership Reports other than as described in information filed with the FCC.

Each of the representations and warranties made in this Section 4.1(f) or in any
other provision of this Agreement or any other Loan Document that is qualified
by reference to Schedule 2 shall be made as of the most recent date on which
such schedule (or a restatement thereof) was delivered hereunder.

(g)    Compliance with Law. The Borrower and its Restricted Subsidiaries are in
compliance with all Applicable Law, except where the failure to be in compliance
would not individually or in the aggregate have a Materially Adverse Effect.

(h)    Title to Assets. The Borrower and its Restricted Subsidiaries have good,
legal and marketable title to, or a valid leasehold interest in, all of their
respective material assets. None of the properties or assets of the Borrower or
any of its Restricted Subsidiaries is subject to any Liens, except for Permitted
Liens. Except for financing statements evidencing Permitted Liens, neither the
Borrower nor any of its Restricted Subsidiaries has authorized the filing of any
financing statement under the Uniform Commercial Code as in effect in any
jurisdiction or any other filing which names the Borrower or any of its
Restricted Subsidiaries as debtor or which covers or purports to cover any of
the assets of the Borrower or any of its Restricted Subsidiaries or signed any
security agreement (or similar agreement or instrument) authorizing any secured
party thereunder to file any such financing statement or filing.

(i)    Litigation. Except as set forth on Schedule 3 hereto, there is no action,
suit, proceeding or investigation pending against, or, to the knowledge of the
Borrower, overtly threatened against or in any other manner relating adversely
to, the Borrower or any of its Restricted Subsidiaries or any of their

 

81



--------------------------------------------------------------------------------

respective properties, including, without limitation, the Licenses, in any court
or before any arbitrator of any kind or before or by any governmental body which
could reasonably be expected to have a Materially Adverse Effect. No action,
suit, proceeding or investigation (i) calls into question the validity of this
Agreement or any other Loan Document, or (ii) individually or collectively
involves the possibility of any judgment or liability not fully covered by
insurance which would reasonably be expected to have a Materially Adverse
Effect.

(j)    Taxes. All federal, state and other material tax returns of the Borrower,
each of its Restricted Subsidiaries required by law to be filed have been duly
filed and all federal, state and other taxes, including, without limitation,
withholding taxes, assessments and other governmental charges or levies required
to be paid by the Borrower or by any of its Restricted Subsidiaries or imposed
upon the Borrower or any of its Restricted Subsidiaries or any of their
respective properties, income, profits or assets, which are due and payable,
have been paid, except any such taxes (i) (A) the payment of which the Borrower
or any of its Restricted Subsidiaries is diligently contesting in good faith by
appropriate proceedings, (B) for which adequate reserves have been provided on
the books of the Borrower or the Restricted Subsidiary of the Borrower involved,
and (C) as to which no Lien other than a Permitted Lien has attached and no
foreclosure, distraint, sale or similar proceedings have been commenced, or
(ii) which may result from audits not yet conducted. The charges, accruals and
reserves on the books of the Borrower and each of its Restricted Subsidiaries in
respect of taxes are, in the reasonable judgment of the Borrower, adequate.

(k)    Financial Statements; Projections.

(i)    The Borrower has furnished or caused to be furnished to the
Administrative Agent and the Lenders a Form 10-K for the Borrower and its
Restricted Subsidiaries on a consolidated basis for the fiscal year ended
December 31, 2017 and a Form 10-Q for the Borrower and its Restricted
Subsidiaries on a consolidated basis for the fiscal quarter ended September 30,
2018 which, together with other financial statements furnished to the Lenders
subsequent to the Restatement Effective Date have been prepared in accordance
with GAAP and present fairly in all material respects the financial position of
the Borrower and its Restricted Subsidiaries on a consolidated basis on and as
at such dates and the results of operations for the periods then ended (subject,
in the case of unaudited financial statements, to normal year-end and audit
adjustments).

(ii)    The Borrower has delivered to the Administrative Agent and the Lenders
projections for fiscal years 2019 through 2023. Such projections were prepared
by the Borrower in good faith on the basis of assumptions the Borrower believes
were reasonable in light of the conditions existing at the time of preparation
thereof and remain reasonable as of the Restatement Effective Date, and as of
the Restatement Effective Date there are no facts which are known to the
Borrower which the Borrower believes would cause a material adverse change in
such projections. It is acknowledged and understood that the projections as they
relate to future events are not to be viewed as representations and warranties
that such events will occur and actual results may differ significantly and
materially from the projected results.

(l)    No Material Adverse Change. There has occurred no event since
December 31, 2017 which has or which could reasonably be expected to have a
Materially Adverse Effect.

(m)    ERISA. The Borrower and each of its Restricted Subsidiaries and each of
their respective Plans are in material compliance with ERISA and the Code, and
neither the Borrower nor any of its ERISA Affiliates, including its Restricted
Subsidiaries, has incurred any material accumulated funding deficiency with
respect to any such Plan within the meaning of Section 302(a) of ERISA or
Section 412(a) of the Code. Neither the Borrower nor any of its Restricted
Subsidiaries has made any promises of retirement or other benefits to employees,
except as set forth in the Plans, in written agreements with such employees, or
in the Borrower’s employee handbook and memoranda to employees, in each case
other than any such promises

 

82



--------------------------------------------------------------------------------

required or reasonably necessary to transition employees acquired in connection
with an Acquisition permitted hereunder. Neither the Borrower nor any of its
ERISA Affiliates, including its Restricted Subsidiaries, has incurred any
material liability to PBGC (other than premium payments) in connection with any
such Plan. Except as set forth in the Borrower’s annual report on Form 10-K for
fiscal year ended December 31, 2013, the present value of all “benefit
liabilities” (within the meaning of Section 4001(a)(16) of ERISA) based on the
actuarial assumptions used for accounting purposes specified in FASB ASC 715
using the methodology under FASB ASC 715 to calculate the accumulated benefit
obligation, did not exceed as of the most recent Pension Plan actuarial
valuation date the then current fair market value of the assets of such Pension
Plan. No Reportable Event has occurred and is continuing with respect to any
such Plan. No such Plan or trust created thereunder, or party in interest (as
defined in Section 3(14) of ERISA), or any fiduciary (as defined in
Section 3(21) of ERISA), has engaged in a “prohibited transaction” (as such term
is defined in Section 406 of ERISA or Section 4975 of the Code) which would
subject such Plan or any other Plan of the Borrower or any of its Restricted
Subsidiaries, any trust created thereunder, or any such party in interest or
fiduciary, or any party dealing with any such Plan or any such trust, to a
material tax or penalty on “prohibited transactions” imposed by Section 502 of
ERISA or Section 4975 of the Code. Neither the Borrower nor any of its ERISA
Affiliates, including its Restricted Subsidiaries, is or has been obligated to
make any payment to a Multiemployer Plan. Neither the Borrower nor any of its
Restricted Subsidiaries is or will be using “plan assets” (within the meaning of
29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more
Benefit Plans in connection with the Loans, the Letters of Credit or the
Commitments.

(n)    Compliance with Regulations T, U and X. Neither the Borrower nor any of
its Restricted Subsidiaries is engaged principally or as one of its important
activities in the business of extending credit for the purpose of purchasing or
carrying, and neither the Borrower nor any of its Restricted Subsidiaries owns
or presently intends to acquire, any “margin security” or “margin stock” (the
“Margin Stock”) as defined in Regulations T, U, and X (12 C.F.R. Parts 220, 221
and 224) of the Board of Governors of the Federal Reserve System (the “Fed
Regulations”) which would result in any violation of the Fed Regulations. None
of the proceeds of the Loans will be used, directly or indirectly, for the
purpose of purchasing or carrying any Margin Stock or for the purpose of
reducing or retiring any Indebtedness which was originally incurred to purchase
or carry Margin Stock or for any other purpose which might constitute this
transaction a “purpose credit” within the meaning of said Regulations, in each
case which would result in any violation of the Fed Regulations. The Borrower
has not taken, caused or authorized to be taken, and will not take any action
which might cause this Agreement to violate any Fed Regulation or any other
regulation of the Board of Governors of the Federal Reserve System or to violate
the Securities Exchange Act of 1934, in each case as now in effect or as the
same may hereafter be in effect. If so requested by the Administrative Agent,
the Borrower will furnish the Administrative Agent with (i) a statement or
statements in conformity with the requirements of the applicable Federal Reserve
Forms referred to in Regulation U of said Board of Governors and (ii) other
documents evidencing its compliance with the margin regulations, reasonably
requested by the Administrative Agent. Neither the making of the Loans nor the
use of proceeds thereof will violate, or be inconsistent with, the provisions of
any Fed Regulation. Following the application of the proceeds of each Loan and
Letter of Credit, not more than twenty-five percent (25%) of the value of the
assets (either of the Borrower only or of the Borrower and its Restricted
Subsidiaries on a consolidated basis) subject to the provisions of Section 7.2
or Section 7.4 or subject to any similar restriction contained in any agreement
or instrument between the Borrower and any Lender or any Affiliate of any Lender
relating to Indebtedness subject to Section 8.1(k) will be “Margin Stock”.

(o)    Investment Company Act. Neither the Borrower nor any of its Restricted
Subsidiaries is required to register under the provisions of the Investment
Company Act of 1940, as amended, and neither the entering into or performance by
the Borrower and its Restricted Subsidiaries of this Agreement and the Loan
Documents violates any provision of such Act or requires any consent, approval
or authorization of, or registration with, the United States Securities and
Exchange Commission or any other governmental or public body or authority
pursuant to any provisions of such Act.

 

83



--------------------------------------------------------------------------------

(p)    Governmental Regulation. Neither the Borrower nor any of its Restricted
Subsidiaries is required to obtain any consent, approval, authorization, permit
or license which has not already been obtained from, or effect any filing or
registration which has not already been effected with, any federal, state or
local regulatory authority in connection with the execution, delivery and
performance of this Agreement, any other Loan Document, except for (i) the
filing with the FCC of a copy of this Agreement as required by Section 73.3613
of the FCC’s regulations and (ii) the filing of appropriate Uniform Commercial
Code financing statements.

(q)    Absence of Default, Etc. The Borrower and its Restricted Subsidiaries are
in compliance in all material respects with all of the provisions of their
respective partnership agreements, operating agreements, certificates or
articles of incorporation and by-laws (or the equivalents thereof), as the case
may be, and no event has occurred or failed to occur (including, without
limitation, any matter which could create a Default hereunder by cross default)
which has not been remedied or waived, the occurrence or non-occurrence of which
constitutes, (i) a Default or (ii) a material default by the Borrower or any of
its Restricted Subsidiaries under any indenture, agreement or other instrument
relating to Indebtedness of the Borrower or any of its Restricted Subsidiaries
in the amount of $40,000,000 or more in the aggregate, any material license, or
any judgment, decree or order to which the Borrower or any of its Restricted
Subsidiaries is a party or by which the Borrower or any of its Restricted
Subsidiaries or any of their respective properties may be bound or affected.

(r)    Accuracy and Completeness of Information. All material information,
reports, prospectuses and other papers and data relating to the Borrower or any
of its Restricted Subsidiaries and furnished by or on behalf of the Borrower or
any of its Restricted Subsidiaries to the Administrative Agent or the Lenders,
taken as a whole, were, at the time furnished, true, complete and correct in all
material respects to the extent necessary to give the Administrative Agent and
the Lenders true and accurate knowledge in all material respects of the subject
matter. Any projections and pro forma financial information contained in such
materials are based upon good faith estimates and assumptions believed by the
Borrower to be reasonable and attainable at the time made, it being recognized
by the Lenders that such projections as to future events are not to be viewed as
facts and that actual results during the period or periods covered by any such
projections may materially differ from the projected results. As of the
Restatement Effective Date, all of the information included in the Beneficial
Ownership Certification is true and correct.

(s)    Agreements with Affiliates. As of the Restatement Effective Date, neither
the Borrower nor any of its Restricted Subsidiaries provides services to, or has
any agreements with, Affiliates except for (i) those between and among Credit
Parties, (ii) those that are on terms that are no less advantageous to the
Borrower or such Restricted Subsidiary than would be the case if such
transaction had been effected with a non-Affiliate and (iii) those forth on
Schedule 5 attached hereto.

(t)    Payment of Wages. The Borrower and each of its Restricted Subsidiaries
are in compliance with the Fair Labor Standards Act, as amended, in all material
respects, and to the knowledge of the Borrower and each of its Restricted
Subsidiaries, such Persons have paid all minimum and overtime wages required by
law to be paid to their respective employees.

(u)    Priority. The Security Interest is a valid and, in accordance with the
terms of the Loan Documents, perfected first priority security interest (subject
to Permitted Liens) in the Collateral in favor of the Administrative Agent, for
the benefit of itself and the Secured Parties, securing in accordance with the
terms of the Security Documents, the Obligations, and the Collateral is subject
to no Liens other than Permitted Liens. The Liens created by the Security
Documents are enforceable as security for the Obligations in accordance with
their terms with respect to the Collateral subject, as to enforcement of
remedies, to the following qualifications: (i) an order of specific performance
and an injunction are discretionary remedies and, in particular, may not be
available where damages are considered an adequate remedy at law, and
(ii) enforcement may be limited by the Bankruptcy Exception (insofar as it
relates to the bankruptcy, insolvency or similar event of the Borrower or any of
its Restricted Subsidiaries, as the case may be).

 

84



--------------------------------------------------------------------------------

(v)    [Reserved]

(w)    Solvency. As of the Restatement Effective Date and after giving effect to
the transactions contemplated by the Loan Documents and calculated on a
consolidated basis (i) the property of the Credit Parties, at a fair valuation,
will exceed their debts; (ii) the capital of the Credit Parties will not be
unreasonably small to conduct their business; (iii) the Credit Parties will not
have incurred debts, or have intended to incur debts, beyond their ability to
pay such debts as they mature; and (iv) the present fair salable value of the
assets of the Credit Parties will be greater than the amount that will be
required to pay their probable liabilities (including debts) as they become
absolute and matured. For purposes of this Section 4.1(w), “debt” shall mean any
liability on a claim, and “claim” shall mean (x) the right to payment, whether
or not such right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, undisputed, legal, equitable, secured or
unsecured, or (y) the right to an equitable remedy for breach of performance if
such breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured, unmatured,
undisputed, secured or unsecured.

(x)    Patents, Trademarks, Franchises, etc. The Borrower and each of its
Restricted Subsidiaries owns, possesses, or has the right to use all necessary
patents, trademarks, trademark rights, trade names, trade name rights, service
marks, copyrights and franchises, and rights with respect thereof, necessary to
conduct its respective business as now conducted, without known conflict with
any patent, trademark, trade name, service mark, franchise, or copyright of any
other Person, and in each case, subject to no mortgage, pledge, Lien, lease,
encumbrance, charge, security interest, title retention agreement or option,
other than Permitted Liens. All such patents, trademarks, trademark rights,
trade names, trade name rights, service marks, copyrights, and franchises are
listed as of the Restatement Effective Date on Schedule 7 attached hereto and
are in full force and effect, the holder thereof is in compliance in all
material respects with all of the provisions thereof, and no such asset or
agreement is subject to any pending or, to the Borrower’s knowledge, threatened
attack or revocation.

(y)    Collective Bargaining. As of the Restatement Effective Date, none of the
employees of the Borrower or any of its Restricted Subsidiaries is a party to
any collective bargaining agreement with the Borrower or any of its Restricted
Subsidiaries except as set forth on Schedule 8 attached hereto. To the knowledge
of the Borrower and its officers, there are no material grievances, disputes, or
controversies with any union or any other organization of the employees of the
Borrower or any of its Restricted Subsidiaries or threats of strikes, work
stoppages, or any asserted pending demands for collective bargaining by any
union or other organization except as set forth on Schedule 8 attached hereto.

(z)    Environmental Protection.

(i)    Except as set forth in Schedule 9 attached hereto, neither the Borrower
nor any of its Restricted Subsidiaries nor any of their respective Real Property
or operations are subject to any outstanding written order, consent decree or
settlement agreement with any Person relating to (A) any Environmental Law,
(B) any Environmental Claim or (C) any Hazardous Materials Activity;

(ii)    Neither the Borrower nor any of its Restricted Subsidiaries has received
any letter or written request for information under Section 104 of the
Comprehensive Environmental Response, Compensation and Liability Act (42 U.S.C.
§ 9604) or any comparable state law;

(iii)    There are no and, to the Borrower’s knowledge, have been no conditions,
occurrences, or Hazardous Materials Activities which could reasonably be
expected to form the basis of an Environmental Claim against the Borrower or any
of its Restricted Subsidiaries that, individually or in the aggregate, could
reasonably be expected to have a Materially Adverse Effect;

 

85



--------------------------------------------------------------------------------

(iv)    Neither the Borrower nor any of its Restricted Subsidiaries, nor, to the
Borrower’s knowledge, any predecessor of the Borrower or any of its Restricted
Subsidiaries has filed any notice under any Environmental Law indicating past or
present Release of Hazardous Materials on any Real Property, and neither the
Borrower nor any of its Restricted Subsidiaries’ operations involves the
generation, transportation, treatment, storage or disposal of hazardous waste
(other than hazardous waste generated in the ordinary course of business, and
which is not reasonably likely to materially adversely affect the Real Property
or have a Materially Adverse Effect), as defined under 40 C.F.R. Parts 260-270
or any state equivalent; and

(v)    Compliance with all current requirements pursuant to or under
Environmental Laws will not, individually or in the aggregate, have a reasonable
possibility of giving rise to a Materially Adverse Effect.

Notwithstanding anything in this Section 4.1(z) to the contrary, to the
knowledge of Borrower or any of its Restricted Subsidiaries, no event or
condition has occurred or is occurring with respect to the Borrower or any of
its Restricted Subsidiaries relating to any Environmental Law, any Release of
Hazardous Materials, or any Hazardous Materials Activity which individually or
in the aggregate has had or could reasonably be expected to have a Materially
Adverse Effect.

(aa)    Sanctions, Anti-Money Laundering and Anti-Corruption Generally. None of
(i) the Borrower, any Subsidiary or, to the knowledge of the Borrower or such
Subsidiary, any of their respective directors, officers, employees or
Affiliates, or (ii) to the knowledge of the Borrower, any agent of the Borrower
or any Subsidiary that will act in any capacity in connection with or benefit
from the credit facilities established by this Agreement, (A) is a Sanctioned
Person or currently the subject or target of any Sanctions, (B) has its assets
located in a Sanctioned Country, (C) directly or indirectly derives revenues
from investments in, or transactions with, Sanctioned Persons or (D) has taken
any action, directly or indirectly, that would result in a violation by such
Persons of any Anti-Corruption Laws or Anti-Money Laundering Laws. The Borrower
has implemented and maintains in effect policies and procedures designed to
promote compliance by the Borrower and its Subsidiaries and their respective
directors, officers, employees, agents and Controlled Affiliates with the
Anti-Corruption Laws and Anti-Money Laundering Laws. Each of the Borrower and
its Subsidiaries, and to the knowledge of Borrower, each director, officer,
employee, agent and Affiliate of the Borrower and each such Subsidiary, is in
compliance with the Anti-Corruption Laws and Anti-Money Laundering Laws in all
material respects and applicable Sanctions.

(bb)    Anti-Corruption, Anti-Money Laundering and Use of Proceeds. No proceeds
of any Loan or Letter of Credit have been used, directly or indirectly, by the
Borrower, any of its Subsidiaries or any of its or their respective directors,
officers, employees and agents (i) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in each case in violation of any Anti-Corruption Laws or
Anti-Money Laundering Laws, (ii) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, including any payments (directly or
indirectly) to a Sanctioned Person or a Sanctioned Country or (iii) in any
manner that would result in the violation of any Sanctions applicable to any
party hereto.

(cc)    EEA Financial Institutions. No Credit Party is an EEA Financial
Institution.

Section 4.2    Survival of Representations and Warranties, etc. All
representations and warranties made under this Agreement and any other Loan
Document shall be deemed to be made, and shall be true and correct in all
material respects (except, to the extent that any such representation and
warranty is

 

86



--------------------------------------------------------------------------------

qualified by materiality or Materially Adverse Effect, in which case such
representation and warranty shall be true and correct in all respects), at and
as of the Restatement Effective Date and on the date of the making, Continuation
or Conversion of each Advance or issuance, increase, extension or renewal of
each Letter of Credit, except to the extent relating specifically to the
Restatement Effective Date or an earlier date which shall be true and correct in
all material respects (or, if qualified by materiality or Materially Adverse
Effect, in all respects) as of the Restatement Effective Date or such earlier
date, as the case may be. All representations and warranties made under this
Agreement and the other Loan Documents shall survive, and not be waived by, the
execution hereof by the Lenders and the Administrative Agent, any investigation
or inquiry by any Lender or the Administrative Agent, or the making,
Continuation or Conversion of any Advance or issuance, increase, extension or
renewal of any Letter of Credit under this Agreement.

ARTICLE 5

General Covenants

So long as any of the Loan Obligations is outstanding and unpaid (other than
contingent indemnity and expense reimbursement obligations for which no claim
has been made) or any of the Lenders have an obligation to fund Advances
hereunder (whether or not the conditions to borrowing have been or can be
fulfilled), and unless the Required Lenders, or such greater number of Lenders
as may be expressly provided herein, shall otherwise consent in writing:

Section 5.1    Preservation of Existence and Similar Matters. Except as
permitted under Section 7.4, the Borrower will, and will cause each of its
Restricted Subsidiaries to:

(a)    preserve and maintain its existence, and its material rights, franchises,
Licenses and privileges; and

(b)    qualify and remain qualified and authorized to do business in each
jurisdiction in which the character of its properties or the nature of its
business requires such qualification or authorization, except for such failure
to so qualify and be so authorized as could not reasonably be expected to have a
Materially Adverse Effect.

Section 5.2    Business; Compliance with Applicable Law. The Borrower will, and
will cause each of its Restricted Subsidiaries to, (a) engage only in Permitted
Businesses and (b) comply with the requirements of all Applicable Law, except in
the case of this clause (b), where the failure to so comply, individually or in
the aggregate, could not reasonably be expected to have a Materially Adverse
Effect.

Section 5.3    Maintenance of Properties. The Borrower will, and will cause each
of its Restricted Subsidiaries to, maintain or cause to be maintained in the
ordinary course of business in good repair, working order and condition
(reasonable wear and tear excepted) all properties necessary to conduct, or
material to, their respective businesses (whether owned or held under lease),
other than obsolete equipment or unused assets, and from time to time make or
cause to be made all needed and appropriate repairs, renewals, replacements,
additions, betterments and improvements thereto.

Section 5.4    Accounting Methods and Financial Records. The Borrower will, and
will cause each of its Restricted Subsidiaries on a consolidated basis to,
maintain a system of accounting established and administered in accordance with
GAAP, keep adequate records and books of account in which complete entries will
be made in accordance with GAAP and reflecting all transactions required to be
reflected by GAAP and keep accurate and complete records of their respective
properties and assets (which shall be true and correct in all material
respects). The Borrower and its Restricted Subsidiaries will maintain a fiscal
year ending on December 31st.

 

87



--------------------------------------------------------------------------------

Section 5.5    Insurance. The Borrower will, and will cause each of its
Restricted Subsidiaries to:

(a)    maintain insurance, including, without limitation, business interruption
coverage and public liability coverage insurance from responsible companies in
such amounts and against such risks to the Borrower and each of its Restricted
Subsidiaries as is prudent for similarly situated companies engaged in the
television broadcast industry or same industry as any other Permitted Business,
as applicable;

(b)    [Reserved]; and

(c)    unless waived by the Administrative Agent in its sole discretion, require
that each insurance policy provide for at least thirty (30) days’ prior written
notice to the Administrative Agent of any termination of or proposed
cancellation or nonrenewal of such policy, and name the Administrative Agent as
additional named lender loss payee and, as appropriate, additional insured, to
the extent of the Obligations.

Section 5.6    Payment of Taxes and Claims. The Borrower will, and will cause
each of its Restricted Subsidiaries to, pay and discharge all taxes, including,
without limitation, withholding taxes, assessments and governmental charges or
levies required to be paid by them or imposed upon them or their income or
profits or upon any properties belonging to them, prior to the date on which
penalties attach thereto, and all lawful claims for labor, materials and
supplies which, if unpaid, might become a Lien or charge upon any of their
properties except where the failure to pay and discharge the same could not,
individually or in the aggregate, reasonably be expected to have a Materially
Adverse Effect; provided, however, that no such tax, assessment, charge, levy or
claim need be paid which is being diligently contested in good faith by
appropriate proceedings and for which adequate reserves shall have been set
aside on the appropriate books, but only so long as such tax, assessment,
charge, levy or claim does not become a Lien or charge other than a Permitted
Lien and no foreclosure, distraint, sale or similar proceedings shall have been
commenced. The Borrower will, and will cause each of its Restricted Subsidiaries
to, timely file all information returns required by federal, state or local tax
authorities.

Section 5.7    Compliance with ERISA. The Borrower will, and will cause each of
its Restricted Subsidiaries and ERISA Affiliates to comply with the requirements
of the Code and ERISA with respect to the operation of all Plans, except the
extent that the failure to so comply, individually or in the aggregate, could
not reasonably be expected to have a Materially Adverse Effect.

Section 5.8    Visits and Inspections. The Borrower will, and will cause each of
its Restricted Subsidiaries to, permit representatives of the Administrative
Agent and any of the Lenders, prior to the occurrence of an Event of Default
upon reasonable prior notice and at any time upon the occurrence and during the
continuance of an Event of Default, to (a) visit and inspect the properties of
the Borrower or any of its Restricted Subsidiaries during business hours,
(b) inspect and make extracts from and copies of their respective books and
records, and (c) discuss with their respective principal officers and
independent public accountants their respective businesses, assets, liabilities,
financial positions, results of operations and business prospects.
Notwithstanding the foregoing, with respect to environmental inspections of the
properties of the Borrower or any of its Restricted Subsidiaries,
representatives of the Administrative Agent shall only have the right to inspect
twice in every twelve (12) consecutive months, unless the Administrative Agent
has a reasonable basis to believe that a condition exists or an event has
occurred which reasonably could give rise to material liability to the Borrower
or its Restricted Subsidiaries under applicable Environmental Laws, or an Event
of Default has occurred.

Section 5.9    [Reserved].

 

88



--------------------------------------------------------------------------------

Section 5.10    Use of Proceeds. The Borrower will use the aggregate proceeds of
(a) the Term C Loan funded on the Restatement Effective Date to (i) finance a
portion of the purchase price for the Project Future Acquisition; (ii) refinance
certain Indebtedness of the Project Future Targets and (iii) finance the payment
of premiums, fees and expenses incurred in connection with this Agreement, the
Project Future Acquisition, the issuance of the New Notes and the other
Transactions contemplated to occur on the Restatement Effective Date; and
(b) the Initial Revolving Loans and Swingline Loans for working capital and
general corporate purposes of the Borrower and its Restricted Subsidiaries,
including, without limitation, Investments permitted hereunder and Permitted
Acquisitions.

Section 5.11    Indemnity.

(a)    Indemnification by the Borrower. The Borrower shall indemnify the Lead
Arrangers, Administrative Agent (and any sub-agent thereof), each Lender and the
Issuing Bank, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, and shall pay or reimburse any such Indemnitee for, any and all losses,
claims (including, without limitation, any Environmental Claims or civil
penalties or fines assessed by OFAC), damages, liabilities and related expenses
(including reasonable and documented fees, charges and disbursements of (x) one
counsel to the Administrative Agent and its Affiliates, one additional FCC
counsel to the Administrative Agent and its Affiliates and, if reasonably
necessary, a single specialty or local counsel for the Administrative Agent and
its Affiliates in each relevant specialty or jurisdiction, as applicable and
(y) one counsel to all Indemnitees taken as a whole (other than the
Administrative Agent and its Affiliates), one FCC counsel to all Indemnitees
taken as a whole (other than the Administrative Agent and its Affiliates) and,
if reasonably necessary, a single specialty or local counsel for all Indemnitees
taken as a whole (other than the Administrative Agent and its Affiliates) in
each relevant specialty or jurisdiction, as applicable; provided that in each
case, in the case of an actual or perceived conflict of interest with respect to
any of the foregoing counsel, one additional such counsel to each group of
affected Indemnitees similarly situated and taken as a whole), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any of its Subsidiaries arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto or thereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby (including, without limitation, the Transactions), (ii) any
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Restricted Subsidiaries, or any
Environmental Claim related in any way to the Borrower or any of its Restricted
Subsidiaries, (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by the Borrower or any of
its Subsidiaries, and regardless of whether any Indemnitee is a party thereto,
or (v) any claim, investigation, litigation or other proceeding (whether or not
the Administrative Agent or any Lender is a party thereto) and the prosecution
and defense thereof, arising out of or in any way connected with the Loans, this
Agreement, any other Loan Document, or any documents contemplated by or referred
to herein or therein or the transactions contemplated hereby (including, without
limitation, the Transactions) or thereby, including without limitation,
reasonable attorneys and consultant’s fees, provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee, (y) result from a
claim brought by the Borrower or any other Restricted Subsidiary against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrower or such Restricted Subsidiary has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction or (z) any dispute solely among
the

 

89



--------------------------------------------------------------------------------

Indemnitees (other than any claims (i) against an Indemnitee in its capacity as
or in fulfilling its role as an agent or arranger or any similar role under this
Agreement or any other Loan Document or (ii) arising out of any act or omission
of the Borrower or any Subsidiary of the Borrower or any of their respective
Affiliates).

(b)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby (including, without limitation, the
Transactions) or thereby, any Loan or Letter of Credit or the use of the
proceeds thereof. No Indemnitee referred to in clause (a) above shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby (including, without
limitation, the Transactions) or thereby, unless such use of information or
other materials by unintended recipients is determined by a court of competent
jurisdiction, by a final nonappealable judgment, to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

Section 5.12    Compliance with Anti-Corruption Laws, Anti-Money Laundering Laws
and Sanctions; Beneficial Ownership Regulation. The Borrower will (a) maintain
in effect and enforce policies and procedures designed to promote compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws, Anti-Money Laundering Laws and
applicable Sanctions, (b) notify the Administrative Agent and each Lender that
previously received a Beneficial Ownership Certification of any change in the
information provided in the Beneficial Ownership Certification that would result
in a change to the list of beneficial owners identified therein and (c) promptly
upon the reasonable request of the Administrative Agent or any Lender, provide
the Administrative Agent or such Lender, as the case may be, any information or
documentation requested by it for purposes of complying with the Beneficial
Ownership Regulation.

Section 5.13    Covenants Regarding Formation of Subsidiaries and Acquisitions;
Partnership, Subsidiaries; Designation of Subsidiaries.

(a)    No later than thirty (30) days (or such later time as determined by the
Administrative Agent in its sole discretion) after (i) any Acquisition permitted
hereunder, (ii) any Restricted Subsidiary that was an Immaterial Subsidiary or a
Qualified Joint Venture ceasing to be an Immaterial Subsidiary or a Qualified
Joint Venture, as the case may be, and (iii) the formation of any new Subsidiary
of the Borrower or any of its Restricted Subsidiaries which is permitted under
this Agreement, the Borrower will, and will cause its Restricted Subsidiaries,
as appropriate, to: (A) notify the Administrative Agent of the acquisition,
purchase or formation of such Subsidiary or such Subsidiary ceasing to be an
Immaterial Subsidiary, as the case may be; (B) in the case of clauses (i) or
(iii) above, indicate whether such Subsidiary is an Immaterial Subsidiary or a
Qualified Joint Venture; (C) in accordance with clause (b) below, indicate
whether such Subsidiary is to be designated as an Unrestricted Subsidiary;
(D) in the case of any Domestic Subsidiary (other than an Immaterial Subsidiary
or a Qualified Joint Venture) that is not designated as an Unrestricted
Subsidiary, (1) provide to the Administrative Agent an executed supplement to
the Collateral Agreement and the other applicable Security Documents for such
new Subsidiary, which shall authorize the filing of appropriate Uniform
Commercial Code financing statements, as well as an executed supplement to the
Subsidiary Guaranty for such new Subsidiary, which shall constitute both
Security Documents and Loan Documents for purposes of this Agreement, as well as
a loan certificate for such new Subsidiary, in form and substance satisfactory
to the Administrative Agent, together with appropriate attachments; (2) deliver
to the Administrative Agent such original Capital Stock or other certificates
and stock or other transfer powers evidencing the Capital Stock of such Person
(if any), (3) deliver to the Administrative Agent an updated

 

90



--------------------------------------------------------------------------------

Schedule 4 to this Agreement and such other updated Schedules to the Loan
Documents as may be necessary to make the representations and warranties
contained in the Loan Documents true and correct as of the date such Person is
joined to any applicable Loan Document, and (4) unless waived by the
Administrative Agent in its sole discretion, provide to the Administrative Agent
all other documentation as reasonably requested by the Administrative Agent,
including one or more opinions of counsel, which are satisfactory to the
Administrative Agent and which in its opinion is appropriate with respect to
such Acquisition (if applicable) and such Person; and (E) in the case of any
First Tier Foreign Subsidiary (that is not designated as an Unrestricted
Subsidiary), to the extent requested by the Administrative Agent, cause (1) the
applicable Credit Party to deliver to the Administrative Agent Security
Documents pledging sixty-five percent (65%) of the total outstanding voting
Capital Stock (and one hundred percent (100%) of the non-voting Capital Stock)
of any such new First Tier Foreign Subsidiary and a consent thereto executed by
such new First Tier Foreign Subsidiary (including, without limitation, if
applicable, original certificates (or the equivalent thereof pursuant to the
Applicable Laws and practices of any relevant foreign jurisdiction) evidencing
the Capital Stock of such new First Tier Foreign Subsidiary, together with an
appropriate undated stock or other transfer power for each certificate duly
executed in blank by the registered owner thereof), (2) such First Tier Foreign
Subsidiary to deliver to the Administrative Agent such documents and
certificates of the type referred to in the Restatement Agreement as may be
reasonably requested by the Administrative Agent, (3) such Person to deliver to
the Administrative Agent an updated Schedule 4 to this Agreement and such other
updated Schedules to the Loan Documents as may be necessary to make the
representations and warranties contained in the Loan Documents true and correct
as of the date such Person’s Capital Stock is pledged, and (4) unless waived by
the Administrative Agent in its sole discretion, provide to the Administrative
Agent all other documentation, including one or more opinions of counsel, which
are satisfactory to the Administrative Agent and which in its opinion is
appropriate with respect to such Acquisition (if applicable) and such Person.
Any document, agreement or instrument executed or issued pursuant to this
Section 5.13 shall be a “Loan Document” for purposes of this Agreement.

(b)    The board of directors of the Borrower may at any time designate any
Subsidiary to be an Unrestricted Subsidiary unless such Subsidiary or any of its
Subsidiaries owns any Capital Stock or Indebtedness of, or owns or holds any
Lien on any property of, the Borrower or any other Subsidiary of the Borrower
that is not a Subsidiary of the Subsidiary to be so designated; provided that
(i) before and after such designation, no Default or Event of Default shall have
occurred and be continuing; (ii) before and after giving pro forma effect to
such designation, the Borrower shall be in compliance with Section 7.7
(regardless of whether a Suspension Period is in effect at such time); (iii) no
Subsidiary may be designated as an Unrestricted Subsidiary if, after such
designation, it would be a “Restricted Subsidiary” for the purpose of, the
Senior Notes or any other Indebtedness of the Borrower or any of its Restricted
Subsidiaries; (iv) either (A) the applicable Subsidiary to be so designated has
total assets of $1,000,000 or less or (B) immediately after giving effect to
such designation, the Borrower shall be in compliance with the Debt Incurrence
Test; and (v) once an Unrestricted Subsidiary is redesignated as a Restricted
Subsidiary, such Restricted Subsidiary may not be further re-designated as an
Unrestricted Subsidiary. The designation of any Subsidiary as an Unrestricted
Subsidiary shall constitute an Investment by the Borrower therein at the date of
designation in an amount equal to the fair market value, as determined by the
Borrower in good faith, of the Borrower’s or its Subsidiary’s (as applicable)
Investment therein. The board of directors of the Borrower may at any time
designate or re-designate any Unrestricted Subsidiary of the Borrower to be a
Restricted Subsidiary, so long as (x) such designation or re-designation would
not result in a Default or Event of Default, (y) before and after giving pro
forma effect to such designation or re-designation, the Borrower shall be in
compliance with Section 7.7 (regardless of whether a Suspension Period is in
effect at such time); and (z) all of the Indebtedness and Liens of such
Unrestricted Subsidiary could be incurred at the time of such designation or
re-designation under Sections 7.1 and 7.2. The designation of any Unrestricted
Subsidiary as a Restricted Subsidiary shall constitute the incurrence at the
time of designation of any Indebtedness and Liens of such Subsidiary existing at
such time and a return on any Investment by the Borrower in such Unrestricted
Subsidiary pursuant to the preceding sentence in an amount equal to the fair
market value as determined by the Borrower in good faith

 

91



--------------------------------------------------------------------------------

at the date of such designation of the Borrower’s or its Subsidiary’s (as
applicable) Investment in such Subsidiary. Notwithstanding the foregoing, if, at
any time, any Unrestricted Subsidiary shall guarantee or otherwise provide
credit support or otherwise be designated as a “Restricted Subsidiary” (or
equivalent term) under the Senior Notes or any other Indebtedness of the
Borrower or any of its Restricted Subsidiaries, such Unrestricted Subsidiary
shall automatically and without further action be re-designated as a Restricted
Subsidiary hereunder.

Section 5.14    Payment of Wages. The Borrower will, and will cause each of its
Restricted Subsidiaries to, at all times comply in all material respects, with
the material requirements of the Fair Labor Standards Act, as amended,
including, without limitation, the provisions of such Act relating to the
payment of minimum and overtime wages as the same may become due from time to
time.

Section 5.15    Further Assurances. The Borrower will, and will cause each of
its Restricted Subsidiaries to, promptly cure, or cause to be cured, defects in
the execution and delivery of the Loan Documents (including this Agreement),
resulting from any acts or failure to act by the Borrower or any of its
Restricted Subsidiaries or any employee or officer thereof. The Borrower, at its
expense, will promptly execute and deliver to the Administrative Agent and the
Lenders, or cause to be executed and delivered to the Administrative Agent and
the Lenders, all such other and further documents, agreements and instruments in
compliance with or accomplishment of the covenants and agreements of the
Borrower and its Restricted Subsidiaries in the Loan Documents, including,
without limitation, this Agreement, or to correct any omissions in the Loan
Documents, or more fully to state the obligations set out herein or in any of
the Loan Documents, or to obtain any consents, all as may be necessary or
appropriate in connection therewith and as may be reasonably requested.

Section 5.16    License Subs. At the time of any Acquisition permitted
hereunder, the Borrower shall cause each of the FCC Licenses being acquired by
the Borrower or any of its Restricted Subsidiaries to be transferred to one or
more License Subs, each of which License Subs shall have as its sole asset or
assets the FCC Licenses of the Borrower or any of its Restricted Subsidiaries
and a management agreement with the Borrower and such of its Restricted
Subsidiaries subject to such FCC License or FCC Licenses, such that from and
after such applicable date neither the Borrower nor its Restricted Subsidiaries
(other than License Subs) shall hold any FCC Licenses other than through one or
more duly created and existing License Subs. The Borrower shall not permit the
License Subs to have any business activities, operations, assets, Indebtedness,
Guaranties or Liens (other than holding FCC Licenses, being a party to network
affiliation agreements and owning the Capital Stock of other License Subs, and
pursuant to the Loan Documents, any Guaranties to the extent otherwise permitted
hereunder or any Permitted Liens). Promptly after the transfer of the FCC
Licenses to the License Subs, the Borrower shall, upon the request of the
Administrative Agent, provide to the Administrative Agent copies of any required
consents to such transfer from the FCC and any other governmental authority
which such consents shall be in full force and effect and not subject to any
pending reversal or cancellation. Notwithstanding the foregoing, this
Section 5.16 shall not apply to any FCC Licenses held by an EAT Restricted
Subsidiary during the applicable EAT Completion Period unless at any time, the
aggregate Operating Cash Flow for the most recent Reference Period that is
attributable to all of the EAT Restricted Subsidiaries holding FCC Licenses,
taken as a whole, as of the last day of the Borrower’s most recently ended
fiscal quarter shall be greater than ten percent (10%) of the Operating Cash
Flow of the Borrower and its Restricted Subsidiaries for the most recent
Reference Period, taken as whole, as of such date, in which case the Borrower
shall take all actions necessary (including designating an EAT Restricted
Subsidiary as an Unrestricted Subsidiary in accordance with Section 5.13) to
ensure that the FCC Licenses held by EAT Restricted Subsidiaries are held by EAT
Restricted Subsidiaries that, taken as a whole, comprise ten percent (10%) or
less of the Operating Cash Flow of the Borrower and its Restricted Subsidiaries,
taken as a whole, for the most recent Reference Period.

 

92



--------------------------------------------------------------------------------

Section 5.17    Maintenance of Network Affiliations; Operating Agreements. The
Borrower will, and will cause each of its Restricted Subsidiaries to, maintain
one or more network affiliations with any of ABC, CBS, NBC, FOX, the CW, ION,
MyNetworkTV, Telemundo, Me TV Network or other network reasonably satisfactory
to the Administrative Agent at all times for each Station except where the
failure to maintain such network affiliation could not, individually or in the
aggregate, reasonably be expected to result in a Materially Adverse Effect. The
Borrower will, and will cause each of its Restricted Subsidiaries to comply with
any and all Operating Agreements except where the failure to so comply could
not, individually or in the aggregate, reasonably be expected to have a
Materially Adverse Effect.

Section 5.18    Ownership Reports. The Borrower will file Ownership Reports for
any Station acquired after the Restatement Effective Date (reflecting such
Acquisition by the Borrower) with the FCC within the time frames required under
Applicable Law.

Section 5.19    Environmental Compliance.

(a)    The Borrower will, and will cause each of its Restricted Subsidiaries to,
comply with all applicable Environmental Laws, including, without limitation,
all applicable Environmental Laws in jurisdictions in which the Borrower or any
of its Restricted Subsidiaries owns or operates a facility or site, arranges for
disposal or treatment of Hazardous Materials, accepts for transport any
Hazardous Materials, or holds any interest in real property, except where the
failure to so comply could not reasonably be expected to have a Materially
Adverse Effect. Neither the Borrower nor any of its Restricted Subsidiaries
shall cause or allow the release of Hazardous Materials, solid waste or other
wastes on, under or to any Real Property in which the Borrower or such
Restricted Subsidiary holds any interest or performs any of its operations, in
violation of any applicable Environmental Law, if such release could reasonably
be expected to have a Materially Adverse Effect. The Borrower shall notify the
Lenders promptly after its receipt of notice thereof, of any Environmental Claim
which the Borrower receives involving any potential or actual material liability
of the Borrower or any of its Restricted Subsidiaries arising in connection with
any noncompliance with or violation of the requirements of any Environmental Law
or a material Release or threatened Release of any Hazardous Materials, into the
environment in violation of applicable Environmental Law. The Borrower shall
promptly notify the Lenders (i) of any material Release of Hazardous Material
on, under or from the Real Property in which the Borrower or any of its
Restricted Subsidiaries holds or has held an interest, upon the Borrower’s
learning thereof by receipt of notice that the Borrower or any of its Restricted
Subsidiaries is or may be liable to any Person as a result of such Release or
that the Borrower or such Restricted Subsidiary has been identified as
potentially responsible for, or is subject to investigation by any Governmental
Authority relating to, such Release, and (ii) of the commencement or overt
threat of any judicial or administrative proceeding alleging a material
violation of any Environmental Laws.

(b)    If the Administrative Agent at any time has a reasonable basis to believe
that there may be a violation of any Environmental Law by, or any liability
arising thereunder of, the Borrower or any of its Restricted Subsidiaries or
related to any real property owned, leased or operated by the Borrower or any of
its Restricted Subsidiaries, which violation or liability could reasonably be
expected to have a Materially Adverse Effect, then the Borrower shall, upon
written request from the Administrative Agent, provide the Administrative Agent
with such reports, certificates, engineering studies or other written material
or data as the Administrative Agent reasonably may require so as to reasonably
satisfy the Administrative Agent that the Borrower or such Restricted Subsidiary
is in material compliance with all applicable Environmental Laws.

Section 5.20    Covenants Regarding Post-Closing Deliveries. The Borrower will,
and will cause each of its Restricted Subsidiaries to, execute and deliver the
documents and complete the tasks set forth on Schedule 10, in each case within
the time limits specified on such schedule.

 

93



--------------------------------------------------------------------------------

Section 5.21    Maintenance of Debt Ratings. The Borrower will use commercially
reasonable efforts to maintain Debt Ratings from at least two (2) of the Rating
Agencies.

ARTICLE 6

Information Covenants

So long as any of the Loan Obligations is outstanding and unpaid (other than
contingent indemnity and expense reimbursement obligations for which no claim
has been made) or the Lenders have an obligation to fund Advances hereunder
(whether or not the conditions to borrowing have been or can be fulfilled), and
unless the Required Lenders shall otherwise consent in writing, the Borrower
will furnish or cause to be furnished to the Administrative Agent (with, for the
reports required under Sections 6.1, 6.2, and 6.3, sufficient copies for each
Lender):

Section 6.1    Quarterly Financial Statements and Information. Within fifty
(50) days (or five (5) days following such shorter period as required by
Applicable Law) after the last day of each of the first three (3) quarters of
each fiscal year of the Borrower (a) the balance sheets and the related
statements of operations of the Borrower and its Subsidiaries on a consolidated
basis as at the end of such quarter and for the elapsed portion of the year
ended with the last day of such quarter and (b) the related statements of cash
flows of the Borrower on a consolidated basis with its Subsidiaries for such
quarter and for the elapsed portion of the year ended with the last day of such
quarter, each of which shall set forth in comparative form the corresponding
figures as of the end of and for the corresponding quarter in the preceding
fiscal year and the elapsed portion of the preceding fiscal year ended with the
last day of such corresponding quarter in the preceding fiscal year and shall be
certified by the chief financial officer, chief accounting officer or controller
of the Borrower to have been prepared in accordance with GAAP and to present
fairly in all material respects the financial position of the Borrower on a
consolidated basis with its Subsidiaries, as at the end of such period and the
results of operations for such period, and for the elapsed portion of the year
ended with the last day of such period, subject only to normal year-end and
audit adjustments.

Section 6.2    Annual Financial Statements and Information. Within ninety-five
(95) days (or five (5) days following such shorter period as required by
Applicable Law) after the end of each fiscal year of the Borrower, the audited
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such fiscal year and the related audited consolidated statements of operations
for such fiscal year and for the previous fiscal year, the related audited
consolidated statements of cash flow and members’ equity for such fiscal year
and for the previous fiscal year, each of which shall be accompanied by an
opinion of independent certified public accountants of recognized national
standing acceptable to the Administrative Agent (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of the audit).

Section 6.3    Officer’s Compliance Certificates. At the time the financial
statements are furnished pursuant to Sections 6.1 and 6.2, a certificate of the
president, chief financial officer, chief accounting officer or controller of
the Borrower as to its financial performance, in substantially the form attached
hereto as Exhibit H (each, a “Officer’s Compliance Certificate”):

(a)    setting forth as and at the end of such quarterly period or fiscal year,
as the case may be, the arithmetical calculations required to establish (i) any
adjustment to the Applicable Margins, as provided for in Section 2.3(f) or the
Revolving Commitment Fees, as provided for in Section 2.4(a), (ii) the Leverage
Ratio and (iii) except during a Suspension Period, whether or not the Borrower
was in compliance with the requirements of Section 7.7);

 

94



--------------------------------------------------------------------------------

(b)    stating that, to his or her knowledge, no Default has occurred as at the
end of such quarterly period or year, as the case may be, or, if a Default has
occurred, disclosing each such Default and its nature, when it occurred, whether
it is continuing and the steps being taken by the Borrower with respect to such
Default;

(c)    containing a list of each Subsidiary of the Borrower that identifies each
Subsidiary as a Restricted Subsidiary, Immaterial Subsidiary, Qualified Joint
Venture and/or Unrestricted Subsidiary as of the date of the applicable
Officer’s Compliance Certificate or a confirmation that there has been no change
in such information since the last such list provided pursuant to this Section;

(d)    so long as there is an Unrestricted Subsidiary, a Qualified Joint Venture
or an Excluded VIE, attaching the related consolidating financial statements
reflecting the adjustments necessary to eliminate the accounts of such
Unrestricted Subsidiaries (if any), such Qualified Joint Ventures (if any) and
such Excluded VIEs (if any) from such consolidated financial statements;

(e)    setting forth as and at the end of such quarterly period or fiscal year,
as the case may be, reasonably detailed calculations of the amount of the
Available Amount and specifying any applicable utilizations of the Available
Amount during such quarterly period or fiscal year, as applicable; and

(f)    as and at the end of each fiscal year, a restatement of Schedule 2 hereto
with respect to the following items: (i) the call letters and designated market
area of each full power Station, (ii) all of the network affiliation agreements
for the primary channel of such Station, (iii) the FCC Licenses of the Borrower
and its Restricted Subsidiaries with respect to such full power Stations and
(iv) the termination date, if any, of each such network affiliation agreement
and FCC License.

Section 6.4    Copies of Other Reports.

(a)    Promptly upon receipt thereof, copies of all material reports, if any,
submitted to the Borrower by the Borrower’s independent public accountants
regarding the Borrower, including, without limitation, any management report
submitted to the board of directors of the Borrower prepared in connection with
the annual audit referred to in Section 6.2.

(b)    From time to time and promptly upon each request, such data,
certificates, reports, statements, documents or further information regarding
the business, assets, liabilities, financial position, projections, results of
operations or business prospects of the Borrower or any of its Restricted
Subsidiaries, as the Administrative Agent may reasonably request.

(c)    Upon the reasonable request of the Administrative Agent, certificates of
insurance indicating that the requirements of Section 5.5 remain satisfied for
such fiscal year, together with, upon request, copies of any new or replacement
insurance policies obtained during such year.

(d)    Within seventy-five (75) days of the beginning of each fiscal year, the
annual budget for the Borrower and its Restricted Subsidiaries on a quarter by
quarter basis.

(e)    Promptly upon their becoming available, copies of (i) all financial
statements, reports, notices and proxy statements sent or made available
generally by the Borrower to its security holders or by any Restricted
Subsidiary to its security holders other than the Borrower or another Restricted
Subsidiary, (ii) all regular and periodic reports and all registration
statements (other than on Form S-8 or a similar form) and prospectuses, if any,
filed by the Borrower or any of its Restricted Subsidiaries with any securities
exchange or with the United States Securities and Exchange Commission or any
governmental or private regulatory authority, (iii) all press releases and other
statements made available generally by the Borrower or any of its

 

95



--------------------------------------------------------------------------------

Restricted Subsidiaries to the public concerning material developments in the
business of the Borrower or any of its Restricted Subsidiaries, (iv) any
material non-routine correspondence or official notices received by the
Borrower, or any of its Restricted Subsidiaries from the FCC or other
communications regulatory authority, and (v) subject to Section 6.5, all
material information filed by the Borrower or any of its Restricted Subsidiaries
with the FCC.

(f)    Promptly upon receipt of notice of (A) any forfeiture, non-renewal,
cancellation, termination, revocation, suspension, impairment or material
modification of any material License held by the Borrower or any of its
Restricted Subsidiaries, or any notice of default or forfeiture with respect to
any such License, (B) any complaint or other matter filed with or communicated
to the FCC or other Governmental Authority of which the Borrower and any of its
Restricted Subsidiaries has knowledge which, individually or in the aggregate,
could reasonably be expected to have a Materially Adverse Effect, or (C) any
lapse, termination or relinquishment of any material License held by the
Borrower or any of its Restricted Subsidiaries, or any refusal by any
Governmental Authority or agency (including the FCC) to renew or extend any such
License, a certificate specifying the nature of such event, the period of
existence thereof, and what action the Borrower and its Restricted Subsidiaries
are taking and propose to take with respect thereto.

Section 6.5    Notice of Litigation and Other Matters. Notice specifying the
nature and status of any of the following events, promptly, but in any event not
later than fifteen (15) days after the occurrence of any of the following events
becomes known to the Borrower:

(a)    the commencement of all proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against the Borrower or any Restricted Subsidiary, which, in each
case, could reasonably be expected to have a Materially Adverse Effect;

(b)    any material adverse change with respect to the business, assets,
liabilities, financial position, annual budget, results of operations, business
prospects or projections of the Borrower and its Restricted Subsidiaries, taken
as a whole, other than changes in the ordinary course of business which have not
had and would not reasonably be expected to have a Materially Adverse Effect and
other than changes in the industry in which the Borrower or any of its
Restricted Subsidiaries operate which would not reasonably be expected to have a
Materially Adverse Effect;

(c)    any Default or the occurrence or non-occurrence of any event (i) which
constitutes, or which with the passage of time or giving of notice or both would
constitute a default by the Borrower or any of its Restricted Subsidiaries under
any material agreement other than this Agreement and the other Loan Documents to
which the Borrower or any Restricted Subsidiary is party or by which any of
their respective properties may be bound, including, without limitation, the
Senior Notes, any License, Operating Agreement or other material contract, or
(ii) which could reasonably be expected have a Materially Adverse Effect, giving
in each case a description thereof and specifying the action proposed to be
taken with respect thereto;

(d)    the occurrence of an ERISA Event or the reasonable expectation that an
ERISA Event is likely to occur; and

(e)    the occurrence of any event subsequent to the Restatement Effective Date
which, if such event had occurred prior to the Restatement Effective Date, would
have constituted an exception to the representation and warranty in
Section 4.1(m) of this Agreement.

Documents required to be delivered pursuant to Section 6.1, 6.2 or 6.4(e) (to
the extent any such documents are included in materials otherwise filed with the
United States Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on

 

96



--------------------------------------------------------------------------------

the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet at the website address listed
in Section 11.1; or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent), including, without limitation,
the website of the United States Securities and Exchange Commission at
http://www.sec.gov; provided that: (x) the Borrower shall deliver paper copies
of such documents to the Administrative Agent or any Lender that requests the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(y) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents, other than
with respect to regular periodic quarterly and annual reporting and provide to
the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

Documents which are electronically filed with the FCC and are included within
clause (c) of the definition of Acquisition Documents or are required to be
delivered pursuant to Section 6.4(e) shall be deemed to have been delivered on
the date on which (a) such documents are posted on the Borrower’s behalf and
publicly available on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access and (b) other than with respect
to periodic reporting in the ordinary course of business, the Borrower shall
notify the Administrative Agent (by telecopier or electronic mail) of the
posting of any such documents.

The Borrower hereby acknowledges that (A) the Administrative Agent and/or the
Lead Arrangers will make available to the Lenders and the Issuing Bank, subject
to Section 11.1(d), materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on SyndTrak Online or another similar electronic system (the
“Platform”) and (B) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”). The Borrower
hereby agrees that it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (1) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, means that the word “PUBLIC” shall appear
prominently on the first page thereof; (2) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Lead Arrangers, the Issuing Bank and the Lenders to treat such
Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.24); (3) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (4) the Administrative
Agent and the Lead Arrangers shall be entitled to treat any Borrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not designated “Public Investor.”

ARTICLE 7

Negative Covenants

So long as any of the Loan Obligations is outstanding and unpaid (other than
contingent indemnity and expense reimbursement obligations for which no claim
has been made) or any of the Lenders have an obligation to fund Advances
hereunder (whether or not the conditions to borrowing have been or can be

 

97



--------------------------------------------------------------------------------

fulfilled), and unless the Required Lenders, or such greater number of Lenders
as may be expressly provided herein, shall otherwise give their prior consent in
writing:

Section 7.1    Indebtedness. The Borrower shall not, and shall not permit any of
its Restricted Subsidiaries to, create, assume, incur or otherwise become or
remain obligated in respect of, or permit to be outstanding, any Indebtedness
except:

(a)    the Loan Obligations;

(b)    (i) Hedge Agreements entered into in order to manage existing or
anticipated interest rate, exchange rate or commodity price risks and not for
speculative purposes and (ii) Cash Management Agreements entered into in the
ordinary course of business;

(c)    unsecured Indebtedness; provided, that (i) the Borrower shall be in
compliance with the Debt Incurrence Test; (ii) no Default or Event of Default
has occurred and is continuing at the time of such incurrence or would exist
after giving effect thereto; (iii) such Indebtedness shall rank no higher than
pari passu in right of payment with the Loan Obligations; (iv) such Indebtedness
is not subject to any scheduled amortization, mandatory redemption, mandatory
repayment or mandatory prepayment, sinking fund or similar payment (other than,
in each case, reasonable and customary offers to repurchase upon a change of
control or asset sale and acceleration rights after an event of default or
reasonable and customary AHYDO catchup payments) or have a final maturity date,
in each case prior to the date occurring 180 days following the latest
applicable Maturity Date (in effect as of the date such Indebtedness is
incurred) (provided that any Indebtedness that automatically converts to, or is
exchangeable into, notes or other Indebtedness that meet this clause (iv) shall
be deemed to satisfy this condition so long as the Borrower irrevocably agrees
at the time of the issuance thereof to take all actions necessary to convert or
exchange such Indebtedness); (v) the indenture or other applicable agreement
governing such Indebtedness (including any related guaranties and any other
related documentation) shall not include any financial performance “maintenance”
covenants (whether stated as a covenant, default or otherwise, although
“incurrence-based” financial tests may be included) or cross-defaults (but may
include cross-defaults at the final stated maturity thereof and
cross-acceleration); (vi) such Indebtedness shall not be recourse to, or
guaranteed by, any Person that is not a Credit Party and (vii) prior to the
incurrence of such Indebtedness Borrower shall have delivered to the
Administrative Agent a certificate from an Authorized Signatory of Borrower
certifying as to compliance with the requirements of the preceding clauses
(i) through (vi) above (and containing calculations, in form and substance
satisfactory to the Administrative Agent with respect to clause (i) above) and
that the terms of such Indebtedness (including, without limitation, all
covenants, defaults, guaranties and remedies, but excluding as to interest rate,
call protection and redemption premiums) are no more restrictive or onerous,
taken as a whole, than the terms applicable to the Borrower and its Restricted
Subsidiaries under this Agreement and the other Loan Documents;

(d)    Indebtedness existing on the Restatement Effective Date and set forth on
Schedule 6;

(e)    Indebtedness incurred in connection with Capitalized Lease Obligations,
Permitted Purchase Money Indebtedness and mortgage financings in an aggregate
amount not to exceed the greater of (i) $75,000,000 and (ii) two percent (2.0%)
of Consolidated Total Assets (calculated at the time of incurrence thereof);

(f)    unsecured intercompany Indebtedness:

(i)     owed by any Credit Party to another Credit Party;

 

98



--------------------------------------------------------------------------------

(ii)     owed by any Credit Party to any Non-Guarantor Subsidiary (provided that
such Indebtedness shall be subordinated to the Loan Obligations in a manner
reasonably satisfactory to the Administrative Agent); and

(iii)    owed by any Restricted Subsidiary that is not a Credit Party to any
other Restricted Subsidiary; provided that the aggregate principal amount of
Indebtedness owed at any time by a Non-Guarantor Subsidiary to a Subsidiary
Guarantor shall not exceed $25,000,000;

(g)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument inadvertently drawn
against insufficient funds in the ordinary course of business, so long as such
Indebtedness is covered within ten Business Days;

(h)    Indebtedness under performance bonds, surety bonds, and completion
guarantees provided by the Borrower or any Restricted Subsidiary in the ordinary
course of business;

(i)    Indebtedness incurred by the Borrower or any Restricted Subsidiary
constituting reimbursement obligations with respect to letters of credit issued
in the ordinary course of business, including without limitation, with respect
to letters of credit in respect of workers’ compensation claims or
self-insurance, or other Indebtedness with respect to reimbursement type
obligations regarding workers’ compensation claims; provided however that upon
the drawing of such letters of credit or the incurrence of such Indebtedness,
such obligations are reimbursed within sixty (60) days following such drawing or
incurrence;

(j)    Indebtedness consisting of customary indemnification, adjustments of
purchase price or similar obligations, in each case, incurred or assumed in
connection with the acquisition of any business or assets permitted under this
Agreement;

(k)    so long as no Default or Event of Default shall have occurred and be
continuing at the time of incurrence or would result therefrom, unsecured
Indebtedness consisting of promissory notes issued to any then existing or
former director, officer or employee of the Borrower or any of its Restricted
Subsidiary (or their respective assigns, estates, heirs or current or former
spouses) for the repurchase, redemption or other acquisition or retirement for
value of any Capital Stock held by them that is permitted pursuant to
Section 7.6; provided that the aggregate principal amount of all such
Indebtedness shall not exceed $25,000,000 at any time outstanding;

(l)    Indebtedness of a Person existing at the time such Person became a
Restricted Subsidiary or assets were acquired from such Person in connection
with an Investment permitted pursuant to Section 7.5, to the extent that
(i) such Indebtedness was not incurred in connection with, or in contemplation
of, such Person becoming a Restricted Subsidiary or the acquisition of such
assets, (ii) neither the Borrower nor any Restricted Subsidiary thereof (other
than such Person or any other Person that such Person merges with or that
acquires the assets of such Person) shall have any liability or other obligation
with respect to such Indebtedness and (iii) the aggregate outstanding principal
amount of such Indebtedness does not exceed $150,000,000 at any time
outstanding;

(m)    Indebtedness consisting of New Securities incurred in an amount up to the
Incremental Indebtedness Limit so long as, subject in the case of a Limited
Condition Acquisition, to Section 1.10, (i) no Default or Event of Default shall
have occurred and be continuing at the time of incurrence or would result
therefrom and (ii) the Borrower shall be in compliance with the Debt Incurrence
Test;

 

99



--------------------------------------------------------------------------------

(n)    Indebtedness in an aggregate amount outstanding at any time not to exceed
the greater of (i) $75,000,000 and (ii) two percent (2.0%) of Consolidated Total
Assets (calculated at the time of incurrence thereof);

(o)    (i) Guaranties by any Credit Party with respect to Indebtedness otherwise
permitted pursuant to this Section 7.1; provided that any Guaranty of
Subordinated Indebtedness shall be subordinated to the Loan Obligations on terms
and conditions satisfactory to the Administrative Agent and (ii) to the extent
constituting Indebtedness, other Guaranties permitted pursuant to Section 7.5
(other than Guaranties permitted under clause (d)(ii) of such Section);

(p)    so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, any Refinancing Indebtedness incurred to
refinance, refund, extend or renew any Indebtedness originally permitted under
clauses (c), (d), (l) or (m) of this Section or this clause (p);

(q)    Indebtedness of the Borrower or any of its Restricted Subsidiaries
consisting of (i) the financing of insurance premiums or (ii) take-or-pay
obligations contained in supply arrangements, in each case incurred in the
ordinary course of business of the Borrower and its Restricted Subsidiaries or
consistent with past practice of the Borrower and its Restricted Subsidiaries;
and

(r)    Indebtedness in respect of Tax Advantaged Transactions; provided that the
aggregate amount of such Indebtedness together with the aggregate amount of
Investments made in connection with Tax Advantaged Transactions pursuant to
Section 7.5(s) shall not exceed an aggregate amount equal to the greater of (x)
$75,000,000 and (y) two percent (2.0%) of Consolidated Total Assets (calculated
at the time of incurrence thereof);

Section 7.2    Limitation on Liens. The Borrower shall not, and shall not permit
any of its Restricted Subsidiaries to, create, assume, incur or permit to exist
or to be created, assumed, incurred or permitted to exist, directly or
indirectly, any Lien on any of its properties or assets, whether now owned or
hereafter acquired, except for Permitted Liens. The Borrower shall not, and
shall not permit any of its Restricted Subsidiaries to undertake, covenant or
agree with any third party that it will not create, assume, incur or permit to
exist any Lien in the favor the Administrative Agent or the Secured Parties
securing the Obligations on any of its assets or properties, whether now owned
or hereafter acquired, except for any such undertakings, covenants or agreements
in connection with Permitted Liens (provided that any such restriction contained
therein (x) relates only to the asset or assets subject to such Permitted Lien
and (y) does not prohibit the creation, assumption, incurrence or existence of a
Lien on any Real Property in favor of the Administrative Agent or the Secured
Parties to secure the Obligations other than to the extent of any Real Property
that is subject to a Permitted Lien (other than Permitted Liens under clauses
(l) or (q) of the definition of Permitted Liens)).

Section 7.3    Amendment and Waiver. The Borrower shall not, and shall not
permit any of its Restricted Subsidiaries to, (a) make (without the consent of
the Administrative Agent) any material change in its accounting treatment and
reporting practices, except as required by GAAP, (b) enter into any amendment
of, or agree to or accept or consent to any waiver of any of the provisions of
its articles or certificate of incorporation (or other similar organizational
documents), or its partnership agreement or its by-laws (or other similar
documents), as appropriate, the Project Future Merger Agreement and any other
material Acquisition Documents with respect to the Project Future Acquisition,
any License or Operating Agreement or any of the documents evidencing
Subordinated Indebtedness, any Junior Securities, any New Securities, in each
case, in any respect materially adverse to the Administrative Agent or any
Lender or any of their rights or claims under any of the Loan Documents or
(c) enter into any Specified Servicing Amendment without the consent of the
Required Revolving Lenders.

 

100



--------------------------------------------------------------------------------

Section 7.4    Liquidation, Merger; Disposition of Assets; Specified Servicing
Provider Sales.

(a)    Disposition of Assets. The Borrower shall not, and shall not permit any
of its Restricted Subsidiaries to, make any Asset Sale except:

(i)    Asset Sales in the ordinary course of business of assets held for resale
in the ordinary course of business or the trade in or replacement of assets in
the ordinary course of business;

(ii)    the concurrent exchange of a television broadcast station or of
long-term Station operating assets or cash (including the Capital Stock of a
Person which owns long-term Station operating assets), for which the Borrower or
any Restricted Subsidiary receives cash, Cash Equivalents or Station operating
assets at least equal to the fair market value of the assets so exchanged as
determined by the Borrower in good faith; provided that (v) no Default or Event
of Default then exists or would result therefrom, (w) the aggregate amount of
all cash and Cash Equivalents received by the Borrower or any Restricted
Subsidiary in connection with such asset exchanges shall not exceed thirty-five
percent (35%) of the aggregate consideration for such asset exchange, (x) the
aggregate amount of all cash and Cash Equivalents paid by the Borrower or any of
its Restricted Subsidiaries in connection with such asset exchange shall not
exceed thirty-five percent (35%) of the aggregate amount paid or transferred by
the Borrower or any of its Restricted Subsidiaries in connection with such asset
exchange, (y) any cash or Cash Equivalents that are received by the Borrower or
any Subsidiary in connection with any asset exchange pursuant to this
Section 7.4(a)(ii) shall be applied pursuant to Section 2.6(b)(iii), and (z) at
least five (5) Business Days prior to the completion of such exchange, the
Borrower shall provide to the Administrative Agent (in each case in form and
substance reasonably satisfactory to the Administrative Agent):

(A)    a written notification of such exchange describing the assets to be
exchanged and the proposed closing date of the exchange;

(B)    at the request of the Administrative Agent (in its sole discretion), a
certificate, executed by an Authorized Signatory of the Borrower, (1) certifying
that the property or other consideration received by the Borrower and its
Restricted Subsidiaries is at least equal to the fair market value of the assets
so exchanged, (2) attaching financial calculations specifically demonstrating
either (x) the Borrower’s pro forma compliance with Section 7.7 after giving
effect to such exchange (regardless of whether a Suspension Period is in effect
at the time of such exchange) or (y) that the pro forma Leverage Ratio after
giving effect to such exchange shall not be greater than the Leverage Ratio
immediately prior to giving effect to such exchange, and (3) certifying that no
Default or Event of Default exists or would be caused by such exchange; and

(C)    such other additional financial information as the Administrative Agent
shall reasonably request;

(iii)    other Asset Sales (including any Asset Sale pursuant to a Spectrum
Tender), so long as (A) no Default or Event of Default shall have occurred and
be continuing or would result therefrom, (B) at least seventy-five percent (75%)
of the consideration received in each such Asset Sale (or series of related
Asset Sales) is in the form of cash or Cash Equivalents; provided that cash and
Cash Equivalents shall include any Designated Non-Cash Consideration having a
fair market value at the time received that, when taken together with all other
Designated Non-Cash Consideration previously received and then outstanding, does
not exceed $15,000,000 at the time of receipt thereof; provided further that
this clause (B) shall not apply to any issuance of Capital Stock by a non-wholly
owned Restricted Subsidiary to the non-Affiliate owner(s) of such Restricted
Subsidiary in consideration of a contribution primary consisting of cash or
assets used or useful in a Permitted Business, (C) the portion of Operating Cash
Flow for the most recent Reference Period

 

101



--------------------------------------------------------------------------------

that is attributable to the assets sold or disposed of in such proposed Asset
Sales and all other Asset Sales made pursuant to this Section 7.4(a)(iii) during
the immediately preceding 12-month period (such portion to be determined by the
Borrower in good faith, without giving effect to any such Asset Sales and, if
requested by the Administrative Agent, certified by an Authorized Signatory of
the Borrower), shall not exceed fifteen percent (15%) of the Operating Cash Flow
for such Reference Period; provided that any Asset Sale pursuant to a Spectrum
Tender shall not be subject to the limitation of this clause (C) and shall not
be taken into account in determining whether the percentage of Operating Cash
Flow specified in this clause (C) has been exceeded, and (D) the Net Proceeds
(Asset Sales) of such Asset Sale (or series of related Asset Sales) are applied
or, subject to the proviso to this clause (D), reinvested, as the case may be,
pursuant to Section 2.6(b)(iii); provided that in the case of any Asset Sale
pursuant to a Spectrum Tender that results in the First Lien Leverage Ratio,
calculated after giving pro forma effect to such Asset Sale, being greater than
3.25 to 1.00, the Borrower shall prepay the Loans as provided in
Section 2.6(b)(iii) in an amount equal to 100% of such Net Proceeds (Asset
Sales), or if less, an amount necessary to cause such First Lien Leverage Ratio
to be less than or equal to 3.25 to 1.00 (after giving effect to such
prepayment) without regard to any thresholds or reinvestment provisions in
Section 2.6(b)(iii);

(iv)    Asset Sales in the form of Station Sharing Arrangements; provided that
(A) at least five (5) Business Days prior to the entry into any Station Sharing
Arrangement (or such later time as may be approved by the Administrative Agent
in its sole discretion), the Administrative Agent shall have received, in form
and substance reasonably satisfactory to the Administrative Agent, a copy of any
Shared Services Agreement, Joint Sales Agreement, Local Marketing Agreement,
option agreement, put/call agreement, management services agreement and any
other material agreement or document with respect to such Station Sharing
Arrangement and (B) at the time of entering into such Station Sharing
Arrangement (and after giving effect thereto) no more than ten percent (10%) of
the Operating Cash Flow of the Borrower and its Restricted Subsidiaries, in each
case determined for the then applicable Reference Period, shall be attributable
to Stations that are subject to Station Sharing Arrangements;

(v)    the sale or discount without recourse by the Borrower or any Restricted
Subsidiary thereof of accounts receivable arising in the ordinary course of
business in connection with the compromise or collection thereof;

(vi)    leases, subleases, easements or licenses granted by the Borrower or any
of its Restricted Subsidiaries to third Persons in the ordinary course of
business that do not interfere in any material respect with the business of the
Borrower or any of its Restricted Subsidiaries;

(vii)    the disposition of any Hedge Agreement;

(viii)    the transfer of assets to the Borrower or any other Credit Party
pursuant to any other transaction permitted pursuant to Section 7.4(b);

(ix)    dispositions of Investments in cash and Cash Equivalents;

(x)    (A) the transfer by any Credit Party of its assets to any other Credit
Party, (B) the transfer by any Non-Guarantor Subsidiary of its assets to any
Credit Party (provided that in connection with any such transfer, such Credit
Party shall not pay more than an amount equal to the fair market value of such
assets as determined in good faith at the time of such transfer) and (C) the
transfer by any Non-Guarantor Subsidiary of its assets to any other
Non-Guarantor Subsidiary;

(xi)    (A) the sale of obsolete, worn-out or surplus assets no longer used or
usable in the business of the Borrower or any of its Restricted Subsidiaries and
(B) the forfeiture or surrender of assets determined by the Borrower in good
faith to (1) no longer be necessary in the conduct of its business in the
ordinary course and (2) be required to remain in future compliance with
Applicable Laws and final orders of the FCC;

 

102



--------------------------------------------------------------------------------

(xii)    Asset Sales in connection with insurance and condemnation proceedings;
provided that the requirements of Section 2.6(b)(iii) are complied with in
connection therewith;

(xiii)    to the extent constituting Asset Sales, mergers, consolidations and
liquidations permitted pursuant to Section 7.4(b), Restricted Payments permitted
pursuant to Section 7.6, Investments permitted pursuant to Section 7.5 and Liens
permitted pursuant to Section 7.2;

(xiv)    the sale or other disposition by the Borrower or any of its Restricted
Subsidiaries of assets to the extent that such sale or other disposition is
required by Applicable Laws or final order of the FCC; provided that at least
seventy-five percent (75%) of the consideration received in each such Asset Sale
(or series of related Asset Sales) is in the form of cash or Cash Equivalents
and the Net Proceeds (Asset Sales) of such Asset Sale (or series of related
Asset Sales) are applied or reinvested, as the case may be, pursuant to
Section 2.6(b)(iii) (it being understood and agreed that nothing in this clause
(xiv) shall prohibit the transfer of assets to a divestiture trust in accordance
with Applicable Laws or a final order of the FCC so long as the requirements of
Section 2.6(b)(iii) are complied with when such assets are released from such
divestiture trust);

(xv)    the sale or other disposition on or prior to the Restatement Effective
Date of the Divestiture Stations (as such term is defined in the Project Future
Merger Agreement) in accordance with the Project Future Merger Agreement; and

(xvi)    the sale or other disposition by the Borrower or a Restricted
Subsidiary of real property, equipment or other related assets (but in no event
including any FCC License or the Capital Stock of any License Sub) in connection
with Tax Advantaged Transactions; provided that the aggregate fair market value
of the property and assets sold or disposed of pursuant to this clause
(xvi) shall not exceed an aggregate amount equal to the greater of (x)
$75,000,000 and (y) two percent (2.0%) of Consolidated Total Assets (calculated
at the time of such sale or other disposition).

(b)    Liquidation or Merger. The Borrower shall not, and shall not permit any
of its Restricted Subsidiaries to, at any time liquidate or dissolve itself (or
suffer any liquidation or dissolution) or otherwise wind up, or enter into any
merger or consolidation, other than (so long as no Default or Event of Default
exists or would be caused thereby): (i) a merger or consolidation among the
Borrower and one or more of its Restricted Subsidiaries, provided that (other
than a merger of Gray with and into a New Borrower in connection with a Holding
Company Reorganization) the Borrower is the surviving corporation, or (ii) a
merger or consolidation solely between or among two or more Restricted
Subsidiaries of the Borrower; provided that in any merger involving a Subsidiary
Guarantor, a Subsidiary Guarantor is the surviving Person, or (iii) a merger or
consolidation solely between or among one or more Restricted Subsidiaries of the
Borrower and one or more Unrestricted Subsidiaries of the Borrower; provided
that the applicable Restricted Subsidiary(ies) is(are) the surviving
corporation(s), or (iv) in connection with an Acquisition permitted hereunder
effected by a merger in which the Borrower or, in a merger in which the Borrower
is not a party, a Restricted Subsidiary of the Borrower is the surviving
corporation or the surviving corporation becomes a Restricted Subsidiary of the
Borrower and complies with the requirements of Section 5.13, or (v) in
connection with a Holding Company Reorganization, or (vi) the liquidation or
dissolution of any Restricted Subsidiary of the Borrower so long as either
(A) such Restricted Subsidiary owns no assets at the time of such liquidation or
dissolution or (B) any assets owned by such Restricted Subsidiary are
transferred to the Borrower or another Restricted Subsidiary prior to such
liquidation or dissolution (or if such Restricted Subsidiary is a Subsidiary
Guarantor, to the Borrower or another Subsidiary Guarantor).

 

103



--------------------------------------------------------------------------------

(c)    Specified Servicing Provider Sales. The Borrower shall not, and shall not
permit any of its Restricted Subsidiaries to, make any Specified Servicing
Provider Sales without the written consent of the Required Revolving Lenders.

Section 7.5    Investments. The Borrower shall not, and shall not permit any of
its Restricted Subsidiaries to, directly or indirectly make any Investment;
provided, however, that the Borrower and its Restricted Subsidiaries may:

(a)    make Investments in Cash Equivalents;

(b)    make Investments in any Credit Party;

(c)    make (i) the Project Future Acquisition and (ii) Permitted Acquisitions;

(d)    make Investments in the form of (i) Hedge Agreements permitted pursuant
to Section 7.1 and (ii) Guaranties permitted pursuant to Section 7.1;

(e)    make deposits, prepayments and other credits to suppliers, lessors and
landlords and purchasers of assets, in each case made in the ordinary course of
business;

(f)    make loans or advances by the Borrower or any Restricted Subsidiary to
employees for moving and travel expenses and similar expenses in an aggregate
amount not to exceed $5,000,000 at any time outstanding;

(g)    Investments received in compromise of obligations of account debtors or
customers arising in the ordinary course of business of the Borrower or any of
its Restricted Subsidiaries, including pursuant to any plan of reorganization or
similar arrangement upon the bankruptcy or insolvency of any account debtor or
customer;

(h)    acquire and hold promissory notes and/or Capital Stock issued by the
purchaser or purchasers in connection with any Asset Sale permitted under
Section 7.4; provided that such promissory notes and/or Capital Stock shall be
pledged to the Administrative Agent for the ratable benefit of itself and the
other Secured Parties in accordance with the Collateral Agreement;

(i)    make Investments in Capital Expenditures;

(j)    make Investments in Qualified Joint Ventures; provided that (i) the
aggregate amount of Investments under this clause (j) shall not exceed
$75,000,000 during any fiscal year of the Borrower; provided further that any
portion of the annual amount for any fiscal year (commencing with the fiscal
year ending December 31, 2018) that is not used in such fiscal year may be
carried over to and added to the annual amount in the immediately following
fiscal year (it being understood that any Investments made pursuant to this
clause (j) shall be deemed to be made first from the original annual amount
permitted for such fiscal year and second from amounts carried forward from the
prior fiscal year pursuant to this proviso), (ii) after giving effect to such
transaction, the Borrower shall have Liquidity of at least $20,000,000 and
(iii) on or prior to the consummation of any such Investment or series of
related Investments in excess of $10,000,000, the Borrower shall (unless waived
by the Administrative Agent in its sole discretion) provide to the
Administrative Agent (A) financial calculations, in form and substance
reasonably satisfactory to the Administrative Agent, specifically demonstrating
that the Borrower is, and immediately after giving effect to such Investment and
any Indebtedness incurred in connection therewith, will be, in pro forma
compliance with Section 7.7 (regardless of whether a Suspension Period is in
effect at the time of such Investment) and is in compliance with the Debt
Incurrence Test, (B) financial projections, in form and substance reasonably
satisfactory to the

 

104



--------------------------------------------------------------------------------

Administrative Agent, for the Borrower for a three year period after the closing
of such Investment after giving effect to such Investment, (C) certification
that no Default or Event of Default exists or would result from such Investment
and (D) copies of the documentation governing such Investment;

(k)    without duplication of any other clause of this Section 7.5, so as long
as (i) no Default or Event of Default has occurred and is continuing or would
result after giving effect to such Investment, (ii) Liquidity (calculated on a
pro forma basis after giving effect to such Investment) is at least $20,000,000
and (iii) the Borrower shall be in compliance with the Debt Incurrence Test at
the time of and immediately after giving effect to such Investment, the Borrower
and the Restricted Subsidiaries may make other Investments in an amount not to
exceed the Available Amount; provided that:

(x)    the aggregate amount of Investments made under this clause (k) together
with the aggregate amount of Restricted Payments made pursuant to
Section 7.6(f), in each case at any time that the First Lien Leverage Ratio is
greater than or equal to 4.00 to 1.00, shall not exceed $75,000,000 in any
fiscal year of the Borrower;

(y)    the aggregate amount of Investments made under this clause (k) together
with the aggregate amount of Restricted Payments made pursuant to
Section 7.6(f), in each case at any time that the First Lien Leverage Ratio is
greater than or equal to 4.50 to 1.00, shall not exceed $30,000,000 in any
fiscal year of the Borrower; and

(z)     the aggregate amount of Investments made under this clause (k) together
with the aggregate amount of Restricted Payments made pursuant to
Section 7.6(f), in each case at any time that the First Lien Leverage Ratio is
greater than or equal to 5.00 to 1.00, shall not exceed $5,000,000 in any fiscal
year of the Borrower.

Notwithstanding the foregoing, any Investment made pursuant to this clause
(k) that is permitted at the time made, shall not thereafter be deemed to have
been a violation of this clause (k) as a result of any changes in the First Lien
Leverage Ratio after the date on which such Investment is made.

(l)    so long as (i) no Default or Event of Default has occurred and is
continuing or would result after giving effect to such Investment,
(ii) Liquidity (calculated on a pro forma basis after giving effect to such
Investment) is at least $20,000,000 and (iii) the Borrower shall be in
compliance with the Debt Incurrence Test at the time of and after giving effect
to such Investment, the Borrower may make Investments in an aggregate amount not
to exceed $50,000,000 during any fiscal year (such amount, the “Annual
Investment Amount”) of the Borrower; provided that any portion of the Annual
Investment Amount for any fiscal year (commencing with the fiscal year ending
December 31, 2018) that is not used in such fiscal year may be carried over to
and added to the Annual Investment Amount in the immediately following fiscal
year (it being understood that any Investments made pursuant to this clause
(l) shall be deemed to be made first from the original Annual Investment Amount
for such fiscal year and second from amounts carried forward from the prior
fiscal year pursuant to this proviso);

(m)    Investments to the extent that the consideration for such Investment is
made solely with Capital Stock (other than Disqualified Stock) of the Borrower;

(n)    so long as (i) no Default or Event of Default has occurred and is
continuing or would result after giving effect to such Investment,
(ii) Liquidity (calculated on a pro forma basis after giving effect to such
Investment) is at least $20,000,000 and (iii) the Borrower shall be in
compliance with the Debt Incurrence Test at the time of and after giving effect
to such Investment, Investments consisting of customary or reasonable earnest
money deposits required in connection with a purchase agreement or letter of
intent or

 

105



--------------------------------------------------------------------------------

other acquisition, in each case only to the extent the underlying transaction is
permitted hereunder; provided that if the Borrower is not able to satisfy clause
(ii) and/or clause (iii) above, but reasonably and in good faith believes that
the proposed acquisition will be permitted hereunder at the time of consummation
of such acquisition, then such Investment may still be made so long as the
aggregate amount of such Investments made in reliance on this proviso shall be
limited to $40,000,000 at any time outstanding;

(o)    Investments acquired or made in connection with an asset exchange
otherwise permitted under Section 7.4(a)(ii);

(p)    asset purchases of the Borrower and its Restricted Subsidiaries
(including purchases of inventory, supplies, materials and equipment) and
licensing, leasing or contribution of intellectual property pursuant to joint
marketing or other arrangements with other Persons, in each case in the ordinary
course of business;

(q)    make any Investments, so long as (i) no Default or Event of Default has
occurred and is continuing or would result after giving effect to such
Investment, (ii) Liquidity (calculated on a pro forma basis after giving effect
to such Investment) is at least $20,000,000, (iii) the Borrower shall be in
compliance with the Debt Incurrence Test at the time of and after giving effect
to such Investment and (iv) the First Lien Leverage Ratio (calculated on a pro
forma basis after giving effect to such Investment and any Indebtedness incurred
in connection therewith) is less than or equal to 2.25 to 1.00;

(r)    Investments made during one or more LCA Periods in an aggregate amount
outstanding not to exceed $25,000,000 so long as (i) no Default or Event of
Default has occurred and is continuing or would result after giving effect to
such Investment, (ii) Liquidity (calculated on a pro forma basis after giving
effect to such Investment) is at least $20,000,000 and (iii) the Borrower shall
be in compliance with the Debt Incurrence Test at the time of and after giving
effect to such Investment; and

(s)    so long as no Default or Event of Default has occurred or would result
therefrom; Investments in respect of Tax Advantaged Transactions; provided that
the aggregate amount of such Investments together with the aggregate amount of
Indebtedness made in connection with Tax Advantaged Transactions pursuant to
Section 7.1(r) shall not exceed an aggregate amount equal to the greater of (x)
$75,000,000 and (y) two percent (2.0%) of Consolidated Total Assets (calculated
at the time of such Investment).

Section 7.6    Restricted Payments. The Borrower shall not, and shall not permit
any of its Restricted Subsidiaries to, directly or indirectly declare or make
any Restricted Payment; provided, however, that:

(a)    any Restricted Subsidiary of the Borrower may declare and make Restricted
Payments to the Borrower or to a Subsidiary Guarantor or any other wholly owned
Restricted Subsidiary of the Borrower (and, if applicable, in the case of a
Restricted Payment made by a Qualified Joint Venture to other holders of its
outstanding Capital Stock (other than Disqualified Stock) on a pro rata basis);

(b)    [Reserved];

(c)    the Borrower may make payments of current interest on any Subordinated
Indebtedness, subject to the subordination terms thereof, and on the Junior
Securities;

(d)    the Borrower may make payments of Indebtedness solely by issuance of the
Capital Stock (other than Disqualified Stock) of the Borrower to a Person other
than the Borrower or any of its Subsidiaries;

 

106



--------------------------------------------------------------------------------

(e)    the Borrower may repurchase Capital Stock of the Borrower deemed to occur
upon the “cashless” exercise of warrants, options or similar rights held by
employees and directors, and to make payments in respect of or purchase
restricted stock and similar stock based awards under employee benefit plans and
to settle employees’ and directors’ tax liabilities (if any) related thereto, in
an aggregate amount not to exceed $50,000,000 during the term of this Agreement;

(f)    so long as (i) no Default or Event of Default has occurred and is
continuing or would result after giving effect to such Restricted Payment,
(ii) Liquidity (calculated on a pro forma basis after giving effect to such
Restricted Payment) is at least $20,000,000 and (iii) the Borrower shall be in
compliance with the Debt Incurrence Test, the Borrower may (A) declare and make
dividends to holders of its Capital Stock, (B) fund payments of current interest
on any Permitted Holding Company Indebtedness, (C) fund payments, prepayments
and repurchases of principal of any Permitted Holding Company Indebtedness,
(D) make payments, prepayments and repurchases of Subordinated Indebtedness or
Junior Securities of the Borrower and its Restricted Subsidiaries and
(E) repurchase its Capital Stock (or, after the completion of a Holding Company
Reorganization make Restricted Payments to the Holding Company, or any
Intermediate Holding Company, to fund repurchases of the Capital Stock of the
Holding Company), in an amount not to exceed the sum of:

(1)    $15,000,000 in the aggregate during the term of this Agreement; plus

(2)    the Available Amount; provided that:

(x)    the aggregate amount of Restricted Payments made under this clause
(2) together with the aggregate amount of Investments made pursuant to
Section 7.5(k), in each case at any time that the First Lien Leverage Ratio is
greater than or equal to 4.00 to 1.00, shall not exceed $75,000,000 in any
fiscal year of the Borrower;

(y)    the aggregate amount of Restricted Payments made under this clause
(2) together with the aggregate amount of Investments made pursuant to
Section 7.5(k), in each case at any time that the First Lien Leverage Ratio is
greater than or equal to 4.50 to 1.00, shall not exceed $30,000,000 in any
fiscal year of the Borrower; and

(z)     the aggregate amount of Restricted Payments made under this clause
(2) together with the aggregate amount of Investments made pursuant to
Section 7.5(k), in each case at any time that the First Lien Leverage Ratio is
greater than or equal to 5.00 to 1.00, shall not exceed $5,000,000 in any fiscal
year of the Borrower;

provided further that solely with respect to a Restricted Payment consisting
entirely of payments or prepayments of Indebtedness, so long as (I) the First
Lien Leverage Ratio does not increase and (II) the Leverage Ratio decreases (in
each case, determined on a pro forma basis after giving effect to such payment
or prepayment and any Indebtedness incurred in connection therewith), each of
the amounts permitted at such time for such Restricted Payment in accordance
with clauses (x), (y) and (z) above shall be doubled.

(g)    after the completion of a Holding Company Reorganization, the Borrower
may make Restricted Payments, directly or indirectly, to the Holding Company to
pay (i) any consolidated, combined or similar income taxes for which the Holding
Company is liable that are attributable to the income of the Borrower and its
Subsidiaries; provided that (A) the amount of such Restricted Payments with
respect to any taxable period shall not exceed the amount of such income taxes
that the Borrower and its Subsidiaries would have been required to pay if the
Borrower and its Subsidiaries had paid such tax on a separate group basis and
(B) any such Restricted Payments attributable to the income of any Unrestricted
Subsidiary shall be limited to the amount of any cash actually paid by such
Unrestricted Subsidiary to the Borrower or any Restricted Subsidiary for such
purpose and (ii) Holding Company Overhead Expenses;

 

107



--------------------------------------------------------------------------------

(h)    so long as (i) no Default or Event of Default has occurred and is
continuing or would result from such Restricted Payment, (ii) Liquidity as of
the date of payment of such Restricted Payment (calculated on a pro forma basis
after giving effect to such payment) is at least $20,000,000 and (iii) the First
Lien Leverage Ratio (calculated on a pro forma basis after giving effect to such
payment and any Indebtedness incurred in connection therewith) is less than or
equal to 3.50 to 1.00, the Borrower and its Restricted Subsidiaries may make
Restricted Payments consisting entirely of payment (including any prepayment or
installment payment) of principal of, or interest on, or payment into a sinking
fund for the retirement of, or any defeasance of, Junior Securities;

(i)    so long as no Default or Event of Default has occurred and is continuing
or would result after giving effect to such Restricted Payment, the Borrower may
exchange (A) Capital Stock of the Borrower (other than Disqualified Stock) for
outstanding Junior Securities or other Capital Stock of the Borrower; and
(B) Indebtedness permitted hereunder for outstanding Junior Securities; provided
that in the case of an exchange under this clause (B) the Indebtedness being
exchanged for the Junior Securities shall satisfy each of the conditions in
clauses (a) through (e) and the last sentence of the definition of “Refinancing
Indebtedness” (with references therein to “Refinanced Indebtedness” being deemed
to refer to the Junior Securities being exchanged and references therein to
“refinancing” or “refinanced” being deemed to refer to the exchange contemplated
by this clause (i));

(j)    the Borrower and its Restricted Subsidiaries may refinance, refund, renew
or extend any Subordinated Indebtedness and any Junior Securities in each case
in accordance with the terms of Section 7.1(p);

(k)    the Borrower may make any dividends or distributions within sixty
(60) days after the date of declaration thereof, if as of the date of
declaration thereof the payment of such dividend or distribution would have
complied with the provisions of this Agreement (including one of the other
clauses of this Section, it being understood that any applicable basket or
threshold shall be reduced upon the declaration of such payment and in the case
of any declaration made pursuant to clause (f) above shall be a utilization of
the Available Amount; provided that, the amount of any dividends or
distributions declared but not actually made within the applicable 60-day period
shall be credited to the Available Amount upon receipt of notice by the
Administrative Agent evidencing the amount of such unutilized payments);

(l)    the Borrower may make any Restricted Payments, so long as (i) no Default
or Event of Default has occurred and is continuing or would result from such
Restricted Payment, (ii) Liquidity as of the date of payment of such Restricted
Payment (calculated on a pro forma basis after giving effect to such payment) is
at least $20,000,000, (iii) the Borrower shall be in compliance with the Debt
Incurrence Test and (iv) the First Lien Leverage Ratio (calculated on a pro
forma basis after giving effect to such payment and any Indebtedness incurred in
connection therewith) is less than or equal to 2.00 to 1.00; and

(m)    the Borrower may make Restricted Payments consisting of redemptions of
Preferred Stock of the Borrower, so long as (i) no Default or Event of Default
has occurred and is continuing or would result from such Restricted Payment,
(ii) Liquidity as of the date of payment of such Restricted Payment (calculated
on a pro forma basis after giving effect to such payment) is at least
$20,000,000 and (iii) the Leverage Ratio (calculated on a pro forma basis after
giving effect to such payment and any Indebtedness incurred in connection
therewith) is less than or equal to 4.25 to 1.00.

Section 7.7    First Lien Leverage Ratio. Except during a Suspension Period, the
Borrower shall not permit its First Lien Leverage Ratio as of the last day of
any fiscal quarter to exceed (a) for the period from the Restatement Effective
Date to the second anniversary of the Restatement Effective Date, 4.50 to 1.00
and (b) thereafter, 4.25 to 1.00.

 

108



--------------------------------------------------------------------------------

Section 7.8    Affiliate Transactions. Except as specifically provided herein,
transactions among Credit Parties and as may be described on Schedule 5 attached
hereto, the Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, at any time engage in any transaction with an Affiliate, or
make an assignment or other transfer of any of its properties or assets to any
Affiliate on terms no less advantageous to the Borrower or such Restricted
Subsidiary than would be the case if such transaction had been effected with a
non-Affiliate.

Section 7.9    ERISA Liabilities. The Borrower shall not, and shall cause each
of its ERISA Affiliates not to, enter into any Multiemployer Plan.

Section 7.10    No Limitation on Upstream Dividends by Subsidiaries. The
Borrower shall not permit any Restricted Subsidiary to enter into or agree, or
otherwise become subject (other than pursuant to Applicable Law), to any
agreement, contract or other arrangement (other than this Agreement or the other
Loan Documents) with any Person pursuant to the terms of which (a) such
Restricted Subsidiary is or would be prohibited from or limited in declaring or
paying any cash dividends or distributions on any class of its Capital Stock
owned directly or indirectly by the Borrower or from making any other
distribution on account of any class of any such Capital Stock (herein referred
to as “Upstream Dividends”) or (b) the declaration or payment of Upstream
Dividends by a Restricted Subsidiary to the Borrower or to another Restricted
Subsidiary, on an annual or cumulative or other basis, is or would be otherwise
limited or restricted.

Section 7.11    Nature of Business.

(a)    The Borrower shall not, and shall cause each of its Restricted
Subsidiaries not to engage in any business other than a Permitted Business.

(b)    With respect to the Holding Company and each Intermediate Holding Company
(if any), engage in any business, operations or activities other than holding
all of the Capital Stock of an Intermediate Holding Company or the Borrower (as
applicable) owned thereby, incurrence of Permitted Holding Company Indebtedness
and activities reasonably complementary and incidental thereto.

Section 7.12    Anti-Corruption; Anti-Money Laundering Laws and Sanctions. The
Borrower will not request any Loan or Letter of Credit, and the Borrower shall
not use, and shall ensure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Loan or Letter of Credit, directly or indirectly, (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws or Anti-Money Laundering Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

ARTICLE 8

Default

Section 8.1    Events of Default. Each of the following shall constitute an
Event of Default, whatever the reason for such event and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment or order of any court or any order, rule or regulation of any
governmental or non-governmental body:

(a)    Any representation or warranty made under this Agreement or any other
Loan Document shall prove incorrect or misleading in any material respect (or
any representation or warranty made under this Agreement or any other Loan
Document that is qualified by materiality or Materially Adverse Effect shall
prove incorrect or misleading in any respect) when made or deemed to be made
hereunder or thereunder;

 

109



--------------------------------------------------------------------------------

(b)    The Borrower shall default in the payment of: (i) any interest on the
Loans or fees or other amounts (other than principal on the Loans or
reimbursement obligations with respect to any Letter of Credit) payable to the
Lenders and the Administrative Agent under any of the Loan Documents, or any of
them, when due, and such Default shall not be cured by payment in full thereof
within three (3) Business Days from the due date; or (ii) any principal on the
Loans or reimbursement obligations with respect to any Letter of Credit when
due;

(c)    The Borrower, any Intermediate Holding Company or the Holding Company (as
applicable) shall default in the performance or observance of any agreement or
covenant contained in Sections 5.1(a), 5.10, 5.11, 5.13, 5.16, 5.20, 5.21 or
6.5(c) or in Article 7; provided that a breach or default of Section 7.7 shall
not constitute an Event of Default with respect to any Term Loans unless and
until the Required Revolving Lenders have declared all outstanding amounts with
respect thereto to be due and payable and all outstanding Initial Revolving Loan
Commitments and/or Additional Revolving Loan Commitments, as applicable, to be
terminated, in each case in accordance with this Agreement and such declaration
has not been rescinded;

(d)    The Borrower shall default in the performance or observance of any
agreement or covenant contained in Article 6 (other than Section 6.5(c)), and
such default shall not be cured within a period of ten (10) days from the
occurrence of such Default;

(e)    The Borrower shall default in the performance or observance of any other
agreement or covenant contained in this Agreement not specifically referred to
elsewhere in this Section 8.1, and such default shall not be cured within a
period of thirty (30) days from the occurrence of such Default;

(f)    There shall occur any default in the performance or observance of any
agreement or covenant contained in any Loan Document (other than this Agreement)
by any Credit Party or any Subsidiary thereof, which shall not be cured within a
period of thirty (30) days from the occurrence of such Default;

(g)    There shall be entered and remain unstayed a decree or order for relief
in respect of the Borrower or any of its Restricted Subsidiaries under Title 11
of the United States Code, as now constituted or hereafter amended, or any other
applicable federal or state bankruptcy law or other similar law, or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or similar
official of the Borrower or any of its Restricted Subsidiaries, or of any
substantial part of their respective properties, or ordering the winding-up or
liquidation of the affairs of the Borrower, or any of its Restricted
Subsidiaries; or an involuntary petition shall be filed against the Borrower or
any of its Restricted Subsidiaries and a temporary stay entered, and (i) such
petition and stay shall not be diligently contested, or (ii) any such petition
and stay shall continue undismissed for a period of sixty (60) consecutive days;

(h)    The Borrower or any of its Restricted Subsidiaries shall file a petition,
answer or consent seeking relief under Title 11 of the United States Code, as
now constituted or hereafter amended, or any other applicable federal or state
bankruptcy law or other similar law, or the Borrower or any of its Restricted
Subsidiaries shall consent to the institution of proceedings thereunder or to
the filing of any such petition or to the appointment or taking of possession of
a receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Borrower or any of its Restricted Subsidiaries or of any
substantial part of their respective properties, or the Borrower or any of its
Restricted Subsidiaries shall fail generally to pay their respective debts as
they become due or shall be adjudicated insolvent; the Borrower shall suspend

 

110



--------------------------------------------------------------------------------

or discontinue its business; the Borrower or any of its Restricted Subsidiaries
shall have concealed or removed any of its property with the intent to hinder or
defraud its creditors or shall have made a fraudulent or preferential transfer
under any applicable fraudulent conveyance or bankruptcy law, or the Borrower or
any of its Restricted Subsidiaries shall take any action in furtherance of any
such action;

(i)    The occurrence of either of the following events:

(1)    judgments which have not been paid or discharged or stayed pending appeal
or removed to bond either (A) within thirty (30) days after the entry thereof or
(B) after the expiration of any stay (as applicable), which are not covered by
insurance or indemnification (where the insuring or indemnifying party has
agreed to insure or indemnify and is financially able to do so) shall be entered
by any court against the Borrower or any of its Restricted Subsidiaries for the
payment of money which, together with the aggregate amount of all property of
the Borrower or its Restricted Subsidiaries that is subject to all issuances,
levies or similar processes described in clause (2) below, exceeds $50,000,000
in the aggregate, or

(2)     warrants of attachment or execution or similar processes which have not
been paid or discharged or stayed pending appeal or removed to bond either
(A) within thirty (30) days after the issuance or levy thereof or (B) after the
expiration of any stay (as applicable), which are not covered by insurance or
indemnification (where the insuring or indemnifying party has agreed to insure
or indemnify and is financially able to do so) shall be issued or levied against
property of the Borrower or any of its Restricted Subsidiaries the value of
which, together with all other such property of the Borrower or any of its
Restricted Subsidiaries subject to other such process and all judgements
described in clause (1) above exceeds $50,000,000 in the aggregate;

(j)    An ERISA Event occurs which, together with all other ERISA Events, has
resulted or could reasonably be expected to result in a Materially Adverse
Effect;

(k)    There shall occur (i) any default under any instrument, document or
agreement relating to (A) any Indebtedness of the Borrower or any of its
Restricted Subsidiaries in an aggregate principal amount exceeding $50,000,000
or (B) any New Securities, or Permitted Holding Company Indebtedness; (ii) any
event or condition the occurrence of which would permit acceleration of such
Indebtedness, or which, as a result of a failure to comply with the terms
thereof, would make such Indebtedness otherwise due and payable, and which event
or condition has not been cured within any applicable cure period or waived in
writing prior to any declaration of an Event of Default or acceleration of the
Loans hereunder; or (iii) any material default under any Hedge Agreement which
would permit the obligation of the Borrower to make payments to the counterparty
thereunder to be then due and payable, and such default has not been cured
within any applicable cure period or waived in writing prior to any declaration
of an Event of Default or acceleration of the Loans hereunder;

(l)    Any Loan Document or any material provision thereof, shall at any time
and for any reason be declared by a court of competent jurisdiction to be null
and void, or a proceeding shall be commenced by the Borrower or any of its
Restricted Subsidiaries or by any governmental authority having jurisdiction
over the Borrower or any of its Restricted Subsidiaries seeking to establish the
invalidity or unenforceability thereof (exclusive of questions of interpretation
of any provision thereof), or the Borrower or any of its Restricted Subsidiaries
shall deny that it has any liability or obligation for the payment of principal
or interest purported to be created under any Loan Document;

(m)    Any Security Document shall for any reason, fail or cease (except by
reason of lapse of time) to create a valid and perfected and first-priority Lien
on or Security Interest in any portion of the Collateral purported to be covered
thereby other than as a result of the action or inaction of the Administrative
Agent or the Lenders, subject only to Permitted Liens;

 

111



--------------------------------------------------------------------------------

(n)    Any of the following shall occur:

(i) at any time prior to a Holding Company Reorganization, (A) any Person (or
group of Persons) is or becomes the “beneficial owner” (within the meaning of
Rules 13d-3 and 13d-5 under the federal Securities Exchange Act of 1934, as
amended), directly or indirectly, of a percentage of the voting Capital Stock of
the Borrower greater than thirty-five percent (35%), other than any Permitted
Holder; or (B) except as expressly permitted pursuant to this Agreement, the
Borrower shall cease or fail to own, directly or indirectly, beneficial and
legal title to all of the issued and outstanding Capital Stock of each of the
License Subs or any License Sub shall cease to be a wholly owned Subsidiary of
the Borrower;

(ii)    at any time after a Holding Company Reorganization, (A) any Person (or
group of Persons) is or becomes the “beneficial owner” (within the meaning of
Rules 13d-3 and 13d-5 under the federal Securities Exchange Act of 1934, as
amended), directly or indirectly, of a percentage of the voting Capital Stock of
the Holding Company greater than thirty-five percent (35%), other than any
Permitted Holder; or (B) except as permitted pursuant to this Agreement, the
Holding Company shall cease or fail to own, directly (or indirectly through one
or more Intermediate Holding Companies), beneficial and legal title to all of
the issued and outstanding Capital Stock of the Borrower; or (C) except as
permitted pursuant to this Agreement, the Borrower shall cease or fail to own,
directly or indirectly, beneficial and legal title to all of the issued and
outstanding Capital Stock of each of the License Subs or any License Sub shall
cease to be a wholly owned Subsidiary of the Borrower; or

(iii)    there shall have occurred under any indenture or other instrument
evidencing any Indebtedness or Capital Stock in excess of $50,000,000 any
“change of control” or similar provision (as set forth in the indenture,
agreement or other evidence of such Indebtedness or Capital Stock) and, as a
result of such occurrence the Borrower or any of its Restricted Subsidiaries is
obligated to repurchase, redeem or repay (or offer to repurchase, redeem or
repay) Indebtedness or Capital Stock in an amount in excess of $50,000,000.

(o)    Any License shall be cancelled, terminated, rescinded, revoked,
suspended, impaired, otherwise finally denied renewal, or otherwise modified, in
each case, to the extent the same could, individually or in the aggregate,
reasonably be expected to result in a Materially Adverse Effect, or shall be
renewed on terms that could, individually or in the aggregate, reasonably be
expected to result in a Materially Adverse Effect; or any License shall cease to
be in full force and effect if such failure to be in full force and effect
could, individually or in the aggregate, reasonably be expected to result in a
Materially Adverse Effect; or the grant of any License shall have been stayed,
vacated or reversed, or modified by judicial or administrative proceedings to
the extent the same could, individually or in the aggregate, reasonably be
expected to result in a Materially Adverse Effect; or any administrative law
judge or other representative of the FCC shall have issued an initial decision
in any non-comparative License renewal, License revocation or any comparative
(multiple applicant) proceeding to the effect that any License should be revoked
or not be renewed if such revocation or non-renewal could, individually or in
the aggregate, reasonably be expected to result in a Materially Adverse Effect;
or any other proceeding shall have been instituted by the FCC or shall have been
commenced before any court, the FCC or any other regulatory body that could
reasonably be expected to result in (i) cancellation, termination, rescission,
revocation, impairment, suspension or denial of renewal of a License that could,
individually or in the aggregate, reasonably be expected to result in a
Materially Adverse Effect, (ii) a modification of a License or a renewal thereof
on terms that could, individually or in the aggregate, reasonably be expected to
result in a Materially Adverse Effect, (iii) a forfeiture (within the meaning of
47 C.F.R. Section 1.80 of the FCC Regulations) or effect on or with respect to
any License that could, individually or in the aggregate, reasonably be expected
to result in a Materially

 

112



--------------------------------------------------------------------------------

Adverse Effect as a result of the failure by the Borrower or any Restricted
Subsidiary thereof to comply with any FCC Regulation regarding digital
television broadcasting or (iv) cancellation, termination, rescission,
revocation, suspension or material impairment of any Necessary Authorization
with respect to the Project Future Acquisition, which could reasonably be
expected to have a Materially Adverse Effect;

(p)    Any Operating Agreement shall be revoked or terminated or materially,
adversely modified and not replaced by a substitute reasonably acceptable to the
Administrative Agent within thirty (30) days of such revocation, termination or
modification; or

(q)    The Borrower’s on-the-air broadcast operations at any Station shall be
interrupted at any time for more than forty-eight (48) hours, whether or not
consecutive, during any period of five (5) consecutive days, and such
interruption could reasonably be expected to have a Materially Adverse Effect.

Section 8.2    Remedies.

(a)    If an Event of Default specified in Section 8.1 (other than an Event of
Default under Section 8.1(g) or (h)) shall have occurred and shall be
continuing, the Administrative Agent, at the request of the Required Lenders (or
if such Event of Default results solely from a breach of Section 7.7 that has
not become an Event of Default with respect to the Term Loans pursuant to
Section 8.1(c), the Required Revolving Lenders) subject to Section 11.3, shall
(i) (A) terminate the Commitments, and/or (B) declare the principal of and
interest on the Loans and all other amounts owed to the Lenders and the
Administrative Agent under this Agreement, the Notes and any other Loan
Documents to be forthwith due and payable without presentment, demand, protest
or other notice of any kind, all of which are hereby expressly waived, to the
extent permitted by Applicable Law, anything in this Agreement, the Notes or any
other Loan Document to the contrary notwithstanding, and the Commitments shall
thereupon forthwith terminate and (ii) require the Borrower to, and the Borrower
shall thereupon, deposit in a Controlled Account, as cash collateral for the
Loan Obligations, an amount equal to the maximum amount currently or at any time
thereafter to be drawn on all outstanding Letters of Credit, and the Borrower
hereby pledges to the Administrative Agent, the Lenders and the Issuing Bank and
grants to them a security interest in, all such cash as security for the Loan
Obligations.

(b)    Upon the occurrence and continuance of an Event of Default specified in
Section 8.1(g) or (h), all principal, interest and other amounts due hereunder,
and all other Loan Obligations, shall thereupon and concurrently therewith
become due and payable and the Commitments shall forthwith terminate and the
principal amount of the Loans outstanding hereunder shall bear interest at the
Default Rate, and the Borrower shall thereupon, deposit in a Controlled Account,
as cash collateral for the Loan Obligations, an amount equal to the maximum
amount currently or at any time thereafter to be drawn on all outstanding
Letters of Credit, all without any action by the Administrative Agent, the
Lenders, the Required Lenders and the Issuing Bank, or any of them, and without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived, to the extent permitted by Applicable Law, anything in this
Agreement or in the other Loan Documents to the contrary notwithstanding, and
the Borrower hereby pledges to the Administrative Agent, the Lenders and the
Issuing Bank and grants to them a security interest in, all such Cash Collateral
as security for the Loan Obligations. Amounts held in such Cash Collateral
account shall be applied by the Administrative Agent to the payment of drafts
drawn under such Letters of Credit, and the unused portion thereof after all
such Letters of Credit shall have expired or been fully drawn upon, if any,
shall be applied to repay the other Loan Obligations as set forth in
Section 8.3. After all such Letters of Credit shall have expired or been fully
drawn upon, the Letter of Credit Obligations shall have been satisfied and all
other Loan Obligations shall have been paid in full, the balance, if any, in
such Cash Collateral account shall be returned to the Borrower.

 

113



--------------------------------------------------------------------------------

(c)    Upon acceleration of the Loan Obligations, as provided in subsection
(a) or (b) of this Section 8.2, the Administrative Agent and the Lenders shall
have all of the post-default rights granted to them, or any of them, as
applicable under the Loan Documents and under Applicable Law.

(d)    Upon acceleration of the Loan Obligations, as provided in subsection
(a) or (b) of this Section 8.2, the Administrative Agent shall have the right
(but not the obligation) upon the request of the Lenders to operate the business
of the Borrower and its Subsidiaries in accordance with the terms of the
Licenses and pursuant to the terms and subject to any limitations contained in
the Security Documents and, within guidelines established by the Required
Lenders, to make any and all payments and expenditures necessary or desirable in
connection therewith, including, without limitation, payment of wages as
required under the Fair Labor Standards Act, as amended, and of any necessary
withholding taxes to state or federal authorities. In the event the Required
Lenders fail to agree upon the guidelines referred to in the preceding sentence
within six (6) Business Days after the Administrative Agent has begun to operate
the business of the Borrower, the Administrative Agent may, after giving three
(3) days’ prior written notice to the Lenders of its intention to do so, make
such payments and expenditures as it deems reasonable and advisable in its sole
discretion to maintain the normal day-to-day operation of such business. Such
payments and expenditures in excess of receipts shall constitute Advances under
this Agreement, not in excess of the amount of the Commitments. Advances made
pursuant to this Section 8.2(d) shall bear interest as provided in
Section 2.3(d) and shall be payable on demand. The making of one or more
Advances under this Section 8.2(d) shall not create any obligation on the part
of the Lenders to make any additional Advances hereunder. No exercise by the
Administrative Agent of the rights granted to it under this Section 8.2(d) shall
constitute a waiver of any other rights and remedies granted to the
Administrative Agent and the Lenders, or any of them, under this Agreement or at
law. The Borrower hereby irrevocably appoints the Administrative Agent as agent
for the Lenders, the true and lawful attorney of the Borrower, in its name and
stead and on its behalf, to execute, receipt for or otherwise act in connection
with any and all contracts, instruments or other documents in connection with
the operation of the Borrower’s business in the exercise of the Administrative
Agent’s and the Lenders’ rights under this Section 8.2(d). Such power of
attorney is coupled with an interest and is irrevocable. The rights of the
Administrative Agent under this Section 8.2(d) shall be subject to its prior
compliance with Applicable Law to the extent applicable to the exercise of such
rights.

(e)    Upon acceleration of the Loan Obligations, as provided in subsection
(a) or (b) of this Section 8.2, the Administrative Agent, upon request of the
Required Lenders, shall have the right to the appointment of a receiver for the
properties and assets of the Borrower and its Subsidiaries, and the Borrower,
for itself and on behalf of its Subsidiaries, hereby consents to such rights and
such appointment and hereby waives any objection the Borrower or any Subsidiary
may have thereto or the right to have a bond or other security posted by the
Administrative Agent on behalf of the Lenders, in connection therewith. The
rights of the Administrative Agent under this Section 8.2(e) shall be subject to
its prior compliance with Applicable Law to the extent applicable to the
exercise of such rights.

 

114



--------------------------------------------------------------------------------

Section 8.3    Payments Subsequent to Declaration of Event of Default.

(a)    Notwithstanding the provisions of Sections 2.6 and 2.10 or anything to
the contrary contained in this Agreement, after the exercise of remedies
(including rights of setoff) provided for in Section 8.2 (or after the Loans
have automatically become immediately due and payable as contemplated by
Section 8.2(b)), any amounts received on account of the Obligations (whether as
a result of any realization on the Collateral, a payment under the Subsidiary
Guaranty, any setoff rights, any distribution in connection with any proceeding
under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other applicable federal or state bankruptcy law or other
similar law or otherwise) shall be applied as follows, in any such case until
the prior payment in full in cash of all Obligations:

first, to the payment of that portion of the Obligations constituting
indemnities, fees, costs and expenses payable to the Administrative Agent in its
capacity as such, including any reasonable costs and expenses incurred in
connection with the collection of such payment, including, without limitation,
any reasonable costs incurred by it in connection with the sale or disposition
of any Collateral for the Obligations and all amounts under Section 5.11 and
Section 11.2 (irrespective of whether a claim for such indemnitees, fees, costs
and expenses is allowed or allowable in any proceeding under any Debtor Relief
Law or otherwise);

second, to the payment of that portion of the Obligations constituting
indemnities, fees, costs and expenses payable to the Lenders, the Issuing Bank
and the Swingline Lender (other than Revolving Commitment Fees and letter of
credit commissions payable under Section 2.4(b)), including any attorney fees
and reasonable costs and expenses incurred in connection with the collection of
such payment, including, without limitation, any reasonable costs incurred by it
in connection with the sale or disposition of any Collateral for the Obligations
and all amounts under Section 5.11 and Section 11.2 (irrespective of whether a
claim for such indemnitees, fees, costs and expenses is allowed or allowable in
any proceeding under any Debtor Relief Law or otherwise), ratably among the
Lenders, the Issuing Bank and the Swingline Lender in proportion to the amounts
described in this clause second payable to them;

third, to the payment of that portion of the Obligations constituting
(i) accrued and unpaid Revolving Commitment Fees, letter of credit commissions
pursuant to Section 2.4(b) and interest on the Loans and Letter of Credit
Obligations and (ii) any fees, premiums and scheduled periodic payments due
under any Secured Hedge Agreements and any interest accrued thereon
(irrespective of whether a claim for such interest or premiums is allowed or
allowable in any proceeding under any Debtor Relief Law or otherwise) ratably
among the Lenders, the Issuing Bank, the Swingline Lender and the other Secured
Parties in proportion to the amounts described in this clause third payable to
them;

fourth, to the payment of that portion of the Obligations constituting (i) the
principal and other payment obligations then due and payable on the Loans and
Letter of Credit Obligations then outstanding, (ii) breakage, termination or
other payments then owing under Secured Hedge Agreements and (iii) payment
obligations under Secured Cash Management Agreements, until all such obligations
have been paid in full (irrespective of whether a claim for such amounts is
allowed or allowable in any proceeding under any Debtor Relief Law or otherwise)
ratably among the Lenders, the Issuing Bank, the Swingline Lender and the other
Secured Parties in proportion to the amounts described in this clause fourth
payable to them;

fifth, to the Administrative Agent for the account of the Issuing Bank to Cash
Collateralize any Letter of Credit Obligations then outstanding; and

sixth, to the Borrower or as otherwise required by law.

(b)    If any Secured Party collects or received any amounts received on account
of the Obligations to which it is not entitled under this Section 8.3, such
Secured Party shall hold the same in trust for the Secured Parties and shall
forthwith deliver the same to the Administrative Agent, for the account of the
Secured Parties, to be applied in accordance with this Section 8.3.

(c)    Without limiting the generality of the foregoing, this Section 8.3 is
intended to constitute and shall be deemed to constitute a “subordination
agreement” within the meaning of Section 510(a) of the Bankruptcy Code of the
United States and is intended to be and shall be interpreted to be enforceable
to the maximum extent permitted pursuant to applicable non-bankruptcy law.

(d)    Notwithstanding the foregoing, Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as

 

115



--------------------------------------------------------------------------------

the Administrative Agent may request, from the applicable Cash Management Bank
or Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article 9 for
itself and its Affiliates as if a “Lender” party hereto.

Section 8.4    Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower or any of its Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Loan or
Letter of Credit Obligation shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Letter of Credit Obligations
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.4, 5.11,
9.9 and 11.2) allowed in such judicial proceeding; and

(b)    to file and prove a claim for the whole amount of the principal to
collect and receive any monies or other property payable or deliverable on any
such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.4, 5.11, 9.9 and 11.2. Nothing contained
herein shall be deemed to authorize the Administrative Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

Section 8.5    Credit Bidding.

(a)    The Administrative Agent, on behalf of itself and the Secured Parties,
shall, upon the direction of the Required Lenders, have the right to credit bid
and purchase (either directly or through one or more acquisition entities) for
the benefit of the Administrative Agent and the Secured Parties all or any
portion of Collateral (i) at any sale thereof conducted by the Administrative
Agent at the direction of the Required Lenders under the provisions of the
Uniform Commercial Code, including pursuant to Sections 9-610 or 9-620 of the
Uniform Commercial Code, (ii) at any sale thereof conducted under the provisions
of the United States Bankruptcy Code, including Section 363 thereof or a sale
under a confirmed plan of reorganization, or (iii) at any other sale or
foreclosure conducted by the Administrative Agent at the direction of the
Required Lenders (whether by judicial action or otherwise) in accordance with
Applicable Law. In connection with any such credit bid, the Obligations shall be
credit bid on a ratable basis with Obligations in respect of contingent or
unliquidated claims receiving contingent interest in the acquired assets (or
Capital Stock of any acquisition entity used in connection with such
acquisition) that would vest upon the liquidation of such claims. Such credit
bid or purchase may be completed through one or more acquisition vehicles formed
by the

 

116



--------------------------------------------------------------------------------

Administrative Agent to make such credit bid or purchase and, in connection
therewith, the Administrative Agent is authorized, on behalf of itself and the
other Secured Parties, to adopt documents providing for the governance of the
acquisition vehicle or vehicles, and assign the applicable Obligations to any
such acquisition vehicle in exchange for Capital Stock and/or debt issued by the
applicable acquisition vehicle (which shall be deemed to be held for the ratable
account of the applicable Secured Parties on the basis of the Obligations so
assigned by each Secured Party); provided that any actions by the Administrative
Agent with respect to such acquisition vehicle, including the disposition of
assets and Capital Stock thereof shall be governed, directly or indirectly, by
the vote of the Required Lenders without giving effect to limitations on actions
of the Required Lenders in Section 11.12.

(b)    Each Lender hereby agrees that, except as otherwise provided in any Loan
Documents or with the written consent of the Administrative Agent and the
Required Lenders, it will not take any enforcement action prior to maturity
under any Loan Document, or exercise any right that it might otherwise have
under Applicable Law to credit bid at foreclosure sales, Uniform Commercial Code
sales or other similar dispositions of Collateral.

ARTICLE 9

The Administrative Agent

Section 9.1    Appointment and Authority. Each of the Lenders (including in its
capacity as a potential Hedge Bank or Cash Management Bank) and the Issuing Bank
hereby irrevocably appoints Wells Fargo to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Bank, and neither the Borrower
nor any Subsidiary shall have rights as a third party beneficiary of any of such
provisions.

Section 9.2    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

Section 9.3    Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;

(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law; and

 

117



--------------------------------------------------------------------------------

(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of their Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 11.12 and Section 8.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower, a Lender or the Issuing Bank.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article 3 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Section 9.4    Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the Issuing
Bank, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the Issuing Bank unless the Administrative Agent shall have
received notice to the contrary from such Lender or the Issuing Bank prior to
the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

Section 9.5    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

118



--------------------------------------------------------------------------------

Section 9.6    Resignation of Administrative Agent.

(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the Issuing Bank and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, in consultation with the Borrower
(provided that no such consultation shall be required if an Event of Default has
occurred and is continuing), on behalf of the Lenders and the Issuing Bank,
appoint a successor Administrative Agent meeting the qualifications set forth
above provided that if the Administrative Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (i) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the Issuing Bank under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Bank directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Sections 5.11
and 11.2 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

(b)    Any resignation by Wells Fargo as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Bank. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Bank, (ii) the retiring
Issuing Bank shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (iii) the successor
Issuing Bank shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangement satisfactory to the retiring Issuing Bank to effectively assume the
obligations of the retiring Issuing Bank with respect to such Letters of Credit.

Section 9.7    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

119



--------------------------------------------------------------------------------

Section 9.8    No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the syndication agent, documentation agents, co-agents,
book manager, lead manager, arranger, Lead Arrangers or co-arranger listed on
the cover page or signature pages hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the
Issuing Bank hereunder.

Section 9.9    Indemnification. To the extent that the Borrower for any reason
fails to pay any amount required under Section 5.11 or Section 11.2 of this
Agreement to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Issuing Bank or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Issuing Bank or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the Issuing Bank in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or Issuing Bank in
connection with such capacity. The obligations of the Lenders under this Section
are subject to the provisions of Section 11.18.

Section 9.10    Collateral and Guaranty Matters. The Lenders (including in its
or any of its Affiliate’s capacities as a potential Hedge Bank or Cash
Management Bank) irrevocably authorize the Administrative Agent, at its option
and in its discretion,

(a)    to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of itself and the Secured Parties,
under any Loan Document (i) upon the termination of the Commitments and payment
in full of all Obligations (other than (1) contingent indemnification
obligations and (2) obligations and liabilities under Secured Cash Management
Agreements or Secured Hedge Agreements as to which arrangements satisfactory to
the applicable Cash Management Bank or Hedge Bank shall have been made) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
as to which other arrangements satisfactory to the Administrative Agent and the
Issuing Bank shall have been made), (ii) that is sold or to be sold as part of
or in connection with any sale permitted hereunder or under any other Loan
Document, or (iii) subject to Section 11.12(j), if approved, authorized or
ratified in writing by the Required Lenders;

(b)    to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
Collateral that is permitted by clauses (l), (q) and (r) of the definition of
“Permitted Liens”;

(c)    to release any Restricted Subsidiary from its obligations under the
Subsidiary Guaranty if such Restricted Subsidiary ceases to be a Restricted
Subsidiary as a result of a transaction permitted hereunder; and

(d)    to negotiate and enter into any necessary and customary intercreditor
agreements with the holders of any senior Indebtedness issued pursuant to the
terms of Section 2.14 and/or 7.1(m).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Restricted Subsidiary from its obligations under the Subsidiary Guaranty
pursuant to this Section.

 

120



--------------------------------------------------------------------------------

Section 9.11    Secured Hedge Agreements and Secured Cash Management Agreements.
No Cash Management Bank or Hedge Bank that obtains the benefits of Section 8.3
or any Collateral by virtue of the provisions hereof or of any Security Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article 9 to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Secured Cash
Management Agreements and Secured Hedge Agreements, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be.

ARTICLE 10

Change in Circumstances Affecting LIBOR Advances

Section 10.1    LIBOR Basis Determination Inadequate or Unfair. If with respect
to any proposed LIBOR Advance for any Interest Period, (a) the Administrative
Agent determines after consultation with the Lenders that (i) deposits in
Dollars (in the applicable amount) are not being offered to each of the Lenders
in the relevant market for such Interest Period or (ii) reasonable and adequate
means do not exist for the ascertaining the LIBOR Basis for such Interest Period
with respect to a proposed LIBOR Advance or (b) the Required Lenders shall
determine (which determination shall be conclusive and binding absent manifest
error) that the LIBOR Basis does not adequately and fairly reflect the cost to
such Lenders of making or maintaining LIBOR Advances during such Interest
Period, the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Lenders, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such situation no longer exist
(which notice shall be promptly given following the Administrative Agent’s
knowledge of the termination of any such circumstance), the obligations of any
affected Lender to make its portion of such LIBOR Advances shall be suspended.

Section 10.2    Illegality. If after the Original Closing Date, the adoption of
any Applicable Law, or any change in any Applicable Law (whether adopted before
or after the Original Closing Date), or any change in interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender with any directive (whether or not having the force of law) of any
such Governmental Authority, central bank or comparable agency, shall make it
unlawful or impossible for any Lender to make, maintain or fund its portion of
LIBOR Advances, such Lender shall so notify the Administrative Agent, and the
Administrative Agent shall forthwith give notice thereof to the other Lenders
and the Borrower. Before giving any notice to the Administrative Agent pursuant
to this Section 10.2, such Lender shall designate a different Lending Office if
such designation will avoid the need for giving such notice and will not, in the
sole reasonable judgment of such Lender, be otherwise materially disadvantageous
to such Lender. Thereafter, until the Administrative Agent notifies the Borrower
that such circumstances no longer exist, (i) the obligations of the Lenders to
make LIBOR Advances, and the right of the Borrower to convert any Advance to a
LIBOR Advance or continue any Advance as a LIBOR Advance shall be suspended and
thereafter the Borrower may select only Base Rate Advances and (ii) if any of
the Lenders may not lawfully continue to maintain a LIBOR Advance to the end of
the then current Interest Period applicable thereto, the applicable Advance
shall immediately be converted to a Base Rate Advance for the remainder of such
Interest Period.

 

121



--------------------------------------------------------------------------------

Section 10.3    Increased Costs.

(a)    Increased Costs Generally. If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
the LIBOR Basis) or the Issuing Bank;

(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)    impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or LIBOR Advances made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender, the Issuing Bank or such other Recipient of making, converting to,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, the Issuing Bank or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, the Issuing Bank or other Recipient hereunder (whether of principal,
interest or any other amount) then, upon written request of such Lender, the
Issuing Bank or other Recipient, the Borrower shall promptly pay to any such
Lender, the Issuing Bank or other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender, the Issuing Bank or other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.

(b)    Certificates for Reimbursement. A certificate of a Lender, the Issuing
Bank or such other Recipient setting forth the amount or amounts necessary to
compensate such Lender, the Issuing Bank, such other Recipient or any of their
respective holding companies, as the case may be, as specified in paragraph
(a) of this Section or in Section 2.11 and delivered to the Borrower, shall be
conclusive absent manifest error. The Borrower shall pay such Lender, the
Issuing Bank or such other Recipient, as the case may be, the amount shown as
due on any such certificate within ten (10) days after receipt thereof.

(c)    Delay in Requests. Failure or delay on the part of any Lender, the
Issuing Bank or such other Recipient to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s, the Issuing Bank’s or
such other Recipient’s right to demand such compensation; provided that the
Borrower shall not be required to compensate any Lender, the Issuing Bank or any
other Recipient pursuant to this Section for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that such
Lender, the Issuing Bank or such other Recipient, as the case may be, notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions, and of such Lender’s, the Issuing Bank’s or such other Recipient’s
intention to claim compensation therefor (except that if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

Section 10.4    Effect On Other Advances. If notice has been given pursuant to
Section 10.1, 10.2 or 10.3 suspending the obligation of any Lender to make its
portion of any type of LIBOR Advance, or requiring such Lender’s portion of
LIBOR Advances to be repaid or prepaid, then, unless and until such Lender
notifies the Borrower that the circumstances giving rise to such repayment no
longer apply, all amounts which would otherwise be made by such Lender as its
portion of LIBOR Advances shall, unless otherwise notified by the Borrower, be
made instead as Base Rate Advances.

 

122



--------------------------------------------------------------------------------

Section 10.5    Claims for Increased Costs and Taxes.

(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.11 or Section 10.3, or requires the Borrower to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.12, then such
Lender shall, at the request of the Borrower, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.11, Section 2.12 or Section 10.3, as the case may be, in the future
and (ii) would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b)    Replacement of Lenders. If any Lender requests compensation under
Section 10.3, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.12, and, in each case, such Lender has
declined or is unable to designate a different Lending Office in accordance with
Section 10.5(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.5), all of its interests,
rights (other than its existing rights to payments pursuant to Section 2.11,
Section 2.12 or Section 10.3) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 11.5;

(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 2.9) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 2.11 or Section 10.3 or payments required to be made
pursuant to Section 2.12, such assignment will result in a reduction in such
compensation or payments thereafter;

(iv)    such assignment does not conflict with Applicable Law; and

(v)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

123



--------------------------------------------------------------------------------

ARTICLE 11

Miscellaneous

Section 11.1    Notices.

(a)    Notices Generally. Except as otherwise expressly provided herein, all
notices and other communications under this Agreement and the other Loan
Documents (unless otherwise specifically stated therein) shall be in writing and
shall be deemed to have been given three (3) Business Days after deposit in the
mail, designated as certified mail, return receipt requested, postage-prepaid,
or one (1) Business Day after being entrusted to a reputable commercial
overnight delivery service for next day delivery, or when sent on a Business Day
prior to 5:00 p.m. by telecopy addressed to the party to which such notice is
directed at its address determined as provided in this Section 11.1. All notices
and other communications under this Agreement shall be given to the parties
hereto at the following addresses:

(i)    If to the Borrower, to it at:

Gray Television, Inc.

4370 Peachtree Road, N.E.

Atlanta, Georgia 30319

Attention: James C. Ryan

Telecopy: (404) 261-9607

Website: http://www.gray.tv

with a copy to:

Jones Day

1420 Peachtree Street, N.E., Suite 800

Atlanta, Georgia 30309

Attention: Todd Roach

Telephone: (404) 581-8274

Telecopy:   (404) 581-8003

(ii)   If to the Administrative Agent, to it at:

Wells Fargo Bank, National Association

MAC D1109-019

1525 West W.T. Harris Blvd.

Charlotte, NC 28262

Attention: Syndication Agency Services

Telephone: (704) 590-2703

Telecopy: (704) 715-0092

 

124



--------------------------------------------------------------------------------

with a copy to:

Wells Fargo Bank, National Association

301 South College Street, 14th Floor

D1053-144

Charlotte, NC 28288

Attention: Nick Grocholski

Telephone: (704) 383-2313

Telecopy: (704) 383-7611

(iii)    If to the Lenders, to them at the addresses set forth in the Register.

The failure to provide copies shall not affect the validity of the notice given
to the primary recipient.

(b)    Change of Address. Any party hereto may change the address to which
notices shall be directed under this Section 11.1 by giving ten (10) days’
written notice of such change to the other parties.

(c)    Platform.

(i)    Each Credit Party agrees that the Administrative Agent may, but shall not
be obligated to, make the Borrower Materials available to the Issuing Bank and
the other Lenders by posting the Borrower Materials on the Platform.

(ii)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the accuracy or completeness of the Borrower
Materials or the adequacy of the Platform, and expressly disclaim liability for
errors or omissions in the Borrower Materials. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Borrower Materials or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Credit Party, any
Lender or any other Person or entity for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Credit Party’s or the Administrative Agent’s transmission of communications
through the Internet (including, without limitation, the Platform), except to
the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided that in no event shall any Agent Party have any
liability to any Credit Party, any Lender, the Issuing Bank or any other Person
for indirect, special, incidental, consequential or punitive damages, losses or
expenses (as opposed to actual damages, losses or expenses).

(d)    Private Side Designation. Each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and Applicable Law,
including United States Federal and state securities Applicable Laws, to make
reference to Borrower Materials that are not made available through the “Public
Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities Applicable Laws.

 

125



--------------------------------------------------------------------------------

Section 11.2    Expenses.

(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent) in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
Issuing Bank (including the fees, charges and disbursements of any counsel for
the Administrative Agent, any Lender or the Issuing Bank) in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b)    Payments. All amounts due under this Section and Section 5.11 shall be
payable promptly after written demand therefor.

Section 11.3    Waivers. The rights and remedies of the Administrative Agent and
the Lenders under this Agreement and the other Loan Documents shall be
cumulative and not exclusive of any rights or remedies which they would
otherwise have. No failure or delay by the Administrative Agent, the Required
Lenders, or the Lenders, or any of them, in exercising any right, shall operate
as a waiver of such right. The Administrative Agent and the Lenders expressly
reserve the right to require strict compliance with the terms of this Agreement
in connection with any future funding of a Request for Advance. In the event the
Lenders decide to fund a Request for Advance at a time when the Borrower is not
in strict compliance with the terms of this Agreement, such decision by the
Lenders shall not be deemed to constitute an undertaking by the Lenders to fund
any further Request for Advance or preclude the Lenders or the Administrative
Agent from exercising any rights available under the Loan Documents or at law or
equity. Any waiver or indulgence granted by the Administrative Agent, the
Lenders, or the Required Lenders, shall not constitute a modification of this
Agreement or any other Loan Document, except to the extent expressly provided in
such waiver or indulgence, or constitute a course of dealing at variance with
the terms of this Agreement or any other Loan Document such as to require
further notice of their intent to require strict adherence to the terms of this
Agreement or any other Loan Document in the future.

Section 11.4    Set-Off. If an Event of Default shall have occurred and be
continuing, each Secured Party, the Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Secured Party, the Issuing Bank or any such Affiliate to or
for the credit or the account of the Borrower or any Subsidiary against any and
all of the obligations of the Borrower or such Subsidiary now or hereafter
existing under this Agreement or any other Loan Document to such Secured Party
or the Issuing Bank, irrespective of whether or not such Secured Party or the
Issuing Bank shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Subsidiary may be
contingent or unmatured or are owed to a branch or office of such Secured Party
or the Issuing Bank different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Secured Party, the Issuing
Bank and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Secured Party,
the Issuing Bank or their respective Affiliates may have. Each Lender and the
Issuing Bank agrees to notify the Borrower and the Administrative Agent promptly
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application.

 

126



--------------------------------------------------------------------------------

Section 11.5    Successors and Assigns; Participations.

(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any Subsidiary may assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (e) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Initial Revolving Loan Commitment and, if
applicable, its Additional Revolving Loan Commitment, and the Loans at the time
owing to it); provided that, in each case, any such assignment shall be subject
to the following conditions:

(i)    Minimum Amounts.

(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, in the case of any assignment in
respect of the Initial Revolving Loan Commitment or the Additional Revolving
Loan Commitment, or $1,000,000, in the case of any assignment in respect of any
Term Loan, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided that the
Borrower shall be deemed to have given its consent ten (10) Business Days after
the date written notice thereof has been delivered by the assigning Lender
(through the Administrative Agent) unless such consent is expressly refused by
the Borrower prior to such tenth (10th) Business Day;

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate classes
on a non-pro rata basis;

 

127



--------------------------------------------------------------------------------

(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:

(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof; and provided, further, that the
Borrower’s consent shall not be required during the primary syndication of the
Term C Loan Commitments and the Term C Loan;

(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) the Initial Revolving Loans or Additional Revolving Loans if such
assignment is to a Person that is not a Lender with an Initial Revolving Loan
Commitment or an Additional Revolving Loan Commitment, an Affiliate of such
Lender or an Approved Fund with respect to such Lender or (ii) any Term Loan to
a Person who is not a Lender, an Affiliate of a Lender or an Approved Fund; and

(C)    the consents of the Issuing Bank and the Swingline Lender shall be
required for any assignment in respect of the Initial Revolving Loan Commitment.

(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 for each assignment; provided
that (A) only one such fee will be payable in connection with simultaneous
assignments to two or more related Approved Funds by a Lender and (B) the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v)    No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of its Subsidiaries or Affiliates or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).

(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested, but not funded by, the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Bank, the Swingline Lender and each other
Lender hereunder (and interest accrued thereon), and (B) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Initial Revolving Loan
Commitment Ratio. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

128



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.9, 2.11, 2.12, 5.11, and 11.2 and Article 10 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section (other than a purported assignment to a natural
Person or the Borrower or any of the Borrower’s Subsidiaries or Affiliates,
which shall be null and void).

(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in
Charlotte, North Carolina, a copy of each Assignment and Assumption and each
Incremental Increase Amendment delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amounts of (and stated interest on) the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender (but only to the extent of entries
in the Register that are applicable to such Lender), at any reasonable time and
from time to time upon reasonable prior notice.

(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Issuing Bank, the Swingline Lender and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 9.9 with
respect to any payments made by such Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in the first
proviso to Section 11.12 that affects such Participant. The Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.9, 2.11, 2.12
and Article 10 (subject to the requirements and limitations therein, including
the requirements under Section 2.12(g) (it being understood that the
documentation required under Section 2.12(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this

 

129



--------------------------------------------------------------------------------

Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 10.5 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.12 or 10.3, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 10.5(b) with respect to any Participant. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 11.4 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.10 as though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

(f)    Cashless Settlement. Notwithstanding anything to the contrary contained
in this Agreement, any Lender may exchange, continue or rollover all or a
portion of its Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by the Borrower, the
Administrative Agent and such Lender.

Section 11.6    No Advisory or Fiduciary Responsibility.

(a)    In connection with all aspects of each transaction contemplated hereby,
each Credit Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Lead
Arrangers and the Lenders, on the other hand, and the Borrower is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof), (ii) in connection with the process leading to such transaction, each
of the Administrative Agent, the Lead Arrangers and the Lenders is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower or any of its Affiliates, stockholders, creditors or
employees (except as otherwise agreed in writing by Wells Fargo Securities, LLC
as financial advisor to the Borrower in connection with the Project Future
Acquisition), (iii) none of the Administrative Agent, the Lead Arrangers or the
Lenders

 

130



--------------------------------------------------------------------------------

has assumed or will assume an advisory, agency or fiduciary responsibility in
favor of the Borrower with respect to any of the transactions contemplated
hereby or the process leading thereto, including with respect to any amendment,
waiver or other modification hereof or of any other Loan Document (irrespective
of whether any Lead Arranger or Lender has advised or is currently advising the
Borrower or any of its Affiliates on other matters) and none of the
Administrative Agent, the Lead Arrangers or the Lenders has any obligation to
the Borrower or any of its Affiliates with respect to the financing transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents, (iv) the Lead Arrangers and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from, and may conflict with, those of the Borrower
and its Affiliates, and none of the Administrative Agent, the Lead Arrangers or
the Lenders has any obligation to disclose any of such interests by virtue of
any advisory, agency or fiduciary relationship and (v) the Administrative Agent,
the Lead Arrangers and the Lenders have not provided and will not provide any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Credit Parties have
consulted their own legal, accounting, regulatory and tax advisors to the extent
they have deemed appropriate. To the fullest extent permitted by law, each
Credit Party hereby waives and releases any claims that it may have against the
Administrative Agent, the Lead Arrangers or any Lender with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

(b)    Each Credit Party acknowledges and agrees that each Lender, the Lead
Arrangers and any Affiliate thereof may lend money to, invest in, and generally
engage in any kind of business with, any of the Borrower, the Holding Company,
any Affiliate thereof or any other person or entity that may do business with or
own securities of any of the foregoing, all as if such Lender, Lead Arranger or
Affiliate thereof were not a Lender or Lead Arranger or an Affiliate thereof (or
an agent or any other person with any similar role under the credit facilities
established hereunder) and without any duty to account therefor to any other
Lender, the Lead Arrangers, the Holding Company, the Borrower or any Affiliate
of the foregoing. Each Lender, the Lead Arrangers and any Affiliate thereof may
accept fees and other consideration from the Holding Company, the Borrower or
any Affiliate thereof for services in connection with this Agreement, the credit
facilities established hereunder or otherwise without having to account for the
same to any other Lender, the Lead Arrangers, the Holding Company, the Borrower
or any Affiliate of the foregoing.

Section 11.7    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute but one and the same instrument.
Delivery of an executed counterpart of a signature page of this Agreement shall
be effective as delivery of an original counterpart of this Agreement and
delivery of or any document or instrument delivered in connection herewith by
telecopy shall be effective as delivery of a manually executed counterpart of
such other document or instrument, as applicable.

Section 11.8    Governing Law. This Agreement, and the other Loan Documents,
unless otherwise expressly set forth therein, shall be governed by, construed
and enforced in accordance with the law of the State of New York applicable to
agreements made to be performed in New York. If any action or proceeding shall
be brought by the Administrative Agent or any Lender hereunder or under any
other Loan Document in order to enforce any right or remedy under this Agreement
or any other Loan Document, the Borrower hereby consents and will, and the
Borrower will cause each Subsidiary to, submit to the jurisdiction of any state
or federal court of competent jurisdiction sitting in the county of New York on
the date of this Agreement. The Borrower, for itself and on behalf of its
Subsidiaries, hereby agrees that, to the extent permitted by Applicable Law,
service of the summons and complaint and all other process which may be served
in any such suit, action or proceeding may be effected by mailing by registered
mail a copy of such process to the offices of the Borrower at the address given
in Section 11.1 and that personal service of process shall not be required.
Nothing herein shall be construed to prohibit service of process by any other
method permitted by law, or the bringing of any suit, action or proceeding in
any other jurisdiction. The Borrower agrees that final judgment in such suit,
action or proceeding shall be conclusive and may be enforced in any other
jurisdiction by suit on the judgment or in any other manner provided by
Applicable Law.

 

131



--------------------------------------------------------------------------------

Section 11.9    Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall be ineffective to the
extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof in that jurisdiction or affecting the validity or
enforceability of such provision in any other jurisdiction.

Section 11.10    Interest.

(a)    In no event shall the amount of interest due or payable hereunder exceed
the maximum rate of interest allowed by Applicable Law, and in the event any
such payment is inadvertently made by the Borrower or inadvertently received by
the Administrative Agent or any Lender, then such excess sum shall be credited
as a payment of principal, unless the Borrower shall notify the Administrative
Agent or such Lender, in writing, that it elects to have such excess sum
returned forthwith. It is the express intent hereof that the Borrower not pay
and the Administrative Agent and the Lenders not receive, directly or indirectly
in any manner whatsoever, interest in excess of that which may legally be paid
by the Borrower under Applicable Law.

(b)    Notwithstanding the use by the Lenders of the Base Rate and the LIBOR as
reference rates for the determination of interest on the Loans, the Lenders
shall be under no obligation to obtain funds from any particular source in order
to charge interest to the Borrower at interest rates related to such reference
rates.

Section 11.11    Table of Contents and Headings. The Table of Contents and the
headings of the various subdivisions used in this Agreement are for convenience
only and shall not in any way modify or amend any of the terms or provisions
hereof, nor be used in connection with the interpretation of any provision
hereof.

Section 11.12    Amendment and Waiver. Except as set forth below or as
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower; provided, that no amendment, waiver or consent shall:

(a)    waive any condition set forth in the Restatement Agreement without the
written consent of each Lender directly affected thereby;

(b)    amend, modify or waive (A) Section 3.2, or waive any Default or Event of
Default for the purpose of waiving the requirements of Section 3.2, or amend,
modify or waive any other provision of this Agreement, if the effect of such
amendment, modification or waiver is to require the Lenders with an Initial
Revolving Loan Commitment (pursuant to, in the case of any amendment,
modification or waiver of a provision other than Section 3.2, any substantially
concurrent request by the Borrower for a borrowing, Conversion or Continuation
of Initial Revolving Loans or Swingline Loans or issuance, increase, extension
or renewal of any Letter of Credit) to make Initial Revolving Loans or
participate in Swingline Loans or Letters of Credit when such Lenders would not
otherwise be required to do so or (B) the amount of the Available Letter of
Credit Commitment and/or the Swingline Commitment, in each case without the
prior written consent of the Required Initial Revolving Lenders;

 

132



--------------------------------------------------------------------------------

(c)    amend, extend or increase any Commitment of any Lender (or reinstate any
Initial Revolving Loan Commitment or Additional Revolving Loan Commitment
terminated pursuant to Section 8.2) or the amount of Loans of any Lender without
the written consent of such Lender;

(d)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) without the written consent of
each Lender directly affected thereby;

(e)    reduce the principal of, or the rate of interest specified herein on, any
Loan or payment owed under Section 2.13(d), or (subject to clause (iv) of the
second proviso to this Section) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby; provided that only the consent of the Required
Lenders shall be necessary to (i) waive any obligation of the Borrower to pay
interest at the Default Rate during the continuance of any Event of Default or
(ii) subject to clause (v) of the second proviso to this Section, amend any
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
payment owed under Section 2.13(d), or to reduce any fee payable hereunder;

(f)    (i) change (A) Section 2.10, or Section 8.3 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender directly affected thereby or (B) Section 8.3 in a manner adverse to
the priority status of the Lenders with an Initial Revolving Loan Commitment
without the prior written consent of each of the Lenders with an Initial
Revolving Loan Commitment or (ii) (A) amend, modify or waive Sections
2.17(a)(ii), 2.17(a)(vii) or 2.17(a)(xii) or (B) except as expressly permitted
in Section 9.10(b), subordinate the priority of the Liens granted under the Loan
Documents, in each case under this clause (ii), without the prior written
consent of each Lender with an Initial Revolving Loan Commitment;

(g)    change Section 2.6(b)(iii), (iv), (v) or (vi) in a manner that would
alter the order of application of amounts prepaid pursuant thereto in a manner
materially adverse to any Lender without the written consent of such Lender;

(h)    change any provision of this Section or the definition of “Required
Lenders”, “Required Revolving Lenders”, “Required Initial Revolving Lenders”,
“Required Additional Revolving Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender directly affected thereby;

(i)    release all of the guarantors or release guarantors comprising
substantially all of the credit support for the Obligations, in either case,
from the Subsidiary Guaranty (other than as authorized in Section 9.10), without
the written consent of each Lender;

(j)    release all or substantially all of the value of the Collateral or
release any Security Document (other than as authorized in Section 9.10 or as
otherwise specifically permitted or contemplated in this Agreement or the
applicable Security Document) without the written consent of each Lender;

(k)    amend, modify or waive Section 3.2, or waive any Default or Event of
Default for the purpose of waiving the requirements of Section 3.2, or amend,
modify or waive any other provision of this Agreement, if the effect of such
amendment, modification or waiver is to require the Lenders with an Additional
Revolving Loan Commitment (pursuant to, in the case of any amendment,
modification or waiver of a provision other than Section 3.2, any substantially
concurrent request by the Borrower for a borrowing, Conversion or Continuation
of Additional Revolving Loans) to make Additional Revolving Loans when such
Lenders would not otherwise be required to do so, without the prior written
consent of the Required Additional Revolving Lenders;

 

133



--------------------------------------------------------------------------------

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Bank in addition to the Lenders required
above, affect the rights or duties of the Issuing Bank under this Agreement or
any Request for Issuance of Letter of Credit relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Swingline Lender in addition to the Lenders
required above, affect the rights or duties of the Swingline Lender under this
Agreement or any Request for Advance relating to any Swingline Loan made by it;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) the Administrative Agent Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto; (v) unless a breach of Section 7.7 has become an Event of
Default with respect to the Term Loans in accordance with Section 8.1(c), any
amendment, waiver or consent of Section 7.7 (or any defined terms used therein,
but only for purposes of Section 7.7 and not for any other purposes, including,
without limitation, any pro forma compliance or incurrence tests) may only be
effected with consent of the Borrower and the Required Revolving Lenders (or the
Administrative Agent with the consent of the Required Revolving Lenders) and
shall not require the vote of any Lender holding Term Loans or a Commitment to
make Term Loans; (vi) any amendment, modification or waiver of any of Sections
7.3(c) or 7.4(c) or any of the definitions of “Specified Servicing Amendment”,
“Specified Servicing Arrangement” or “Specified Servicing Provider Sale” may
only be effected with consent of the Borrower and the Required Revolving Lenders
(or the Administrative Agent with the consent of the Required Revolving Lenders)
and shall not require the vote of any Lender holding Term Loans or a Commitment
to make Term Loans; (vii) no amendment, waiver or consent shall include any Real
Property in the Collateral or require the creation of a Lien or Security
Interest in any Real Property unless approved by each Lender holding an Initial
Revolving Loan Commitment or Additional Revolving Loan Commitment and shall not
require the vote of any Lender holding Term Loans or a Commitment to make Term
Loans and (viii) the Administrative Agent and the Borrower shall be permitted to
amend any provision of the Loan Documents (and such amendment shall become
effective without any further action or consent of any other party to any Loan
Document) if the Administrative Agent and the Borrower shall have jointly
identified an obvious error or any error or omission of a technical or
immaterial nature in any such provision. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.

Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on behalf of such Lender and
without further action or consent by such Lender, to enter into amendments or
modifications to this Agreement (including, without limitation, amendments to
this Section 11.12) or any of the other Loan Documents or to enter into
additional Loan Documents as the Administrative Agent reasonably deems
appropriate in order to effectuate the terms of Sections 2.14, 2.18 or Article
13 of this Agreement (including, without limitation, as applicable, (1) to
permit the Incremental Increases and the Loans made in connection therewith to
share ratably in the benefits of this Agreement and the other Loan Documents,
(2) to permit the Incremental Term Loans to be structured as second lien credit
facilities (including amendments to Section 2.6(b)), (3) to include the Lenders
with an Additional Revolving Loan Commitment, an Incremental Term Loan
Commitment or outstanding Incremental Term Loans in any determination of
Required Lenders and (4) to include the Lenders with an Additional Revolving
Loan Commitment in any determination of Required Revolving Lenders); provided
that no amendment or modification shall result in any increase in the amount of
any Lender’s Commitment or any increase in any Lender’s Commitment Ratio, in
each case, without the written consent of such affected Lender.

 

134



--------------------------------------------------------------------------------

Section 11.13    Entire Agreement. Except as otherwise expressly provided
herein, this Agreement and the other documents described or contemplated herein
will embody the entire agreement and understanding among the parties hereto and
thereto and supersede all prior agreements and understandings relating to the
subject matter hereof and thereof.

Section 11.14    Other Relationships. No relationship created hereunder or under
any other Loan Document shall in any way affect the ability of the
Administrative Agent and each Lender to enter into or maintain business
relationships with the Borrower or any of its Affiliates beyond the
relationships specifically contemplated by this Agreement and the other Loan
Documents.

Section 11.15    Directly or Indirectly. If any provision in this Agreement
refers to any action taken or to be taken by any Person, or which such Person is
prohibited from taking, such provision shall be applicable whether such action
is taken directly or indirectly by such Person, whether or not expressly
specified in such provision.

Section 11.16    Reliance on and Survival of Various Provisions. All covenants,
agreements, statements, representations and warranties made herein or in any
certificate delivered pursuant hereto (a) shall be deemed to have been relied
upon by the Administrative Agent and each of the Lenders notwithstanding any
investigation heretofore or hereafter made by them, and (b) shall survive the
execution and delivery of the Loan Documents and shall continue in full force
and effect so long as any Loan Obligation is outstanding and unpaid. Any right
to indemnification hereunder, including, without limitation, rights pursuant to
Sections 2.9, 2.11, 2.12, 5.11, 10.3 and 11.2, shall survive the termination of
this Agreement and the payment and performance of all Loan Obligations.

Section 11.17    Senior Indebtedness. The Obligations are secured by the
Security Documents and are intended by the parties hereto to be in parity with
the Secured Hedge Agreements and Secured Cash Management Agreements and senior
in right of payment to all other Indebtedness of the Borrower.

Section 11.18    Obligations Several. The obligations of the Administrative
Agent and each of the Lenders hereunder are several, not joint.

Section 11.19    Survival of Indemnities. Notwithstanding any termination of
this Agreement, the indemnities to which the Administrative Agent and the
Lenders are entitled under the provisions of Sections 5.11 and 9.9 and this
Article 11 and any other provision of this Agreement and the other Loan
Documents shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders against claims arising after such
termination (in respect of events occurring prior to such termination) as well
as before.

Section 11.20    Term of Agreement. This Agreement shall remain in effect from
the Restatement Effective Date through and including the date upon which all
Loan Obligations arising hereunder or under any other Loan Document shall have
been paid and satisfied in full (other than contingent and expense obligations
for which no claim has been made) and all Commitments have been terminated. The
Administrative Agent is hereby permitted to release all Liens on the Collateral
in favor of the Administrative Agent, for the ratable benefit of itself and the
Lenders, upon repayment of the outstanding principal of and all accrued interest
on the Loans, payment of all outstanding fees and expenses hereunder and the
termination of the Lender’s Commitments unless the Administrative Agent has
received written notice prior to such release from the holder of any obligations
owing by any Credit Party under (i) any Secured Hedge Agreement and (ii) any
Secured Cash Management Agreement that such obligations remains outstanding. No
termination of this Agreement shall affect the rights and obligations of the
parties hereto arising prior to such termination or in respect of any provision
of this Agreement which survives such termination.

 

135



--------------------------------------------------------------------------------

Section 11.21    Advice of Counsel. Each of the parties represents to each other
party hereto that it has discussed this Agreement with its counsel.

Section 11.22    No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

Section 11.23    USA Patriot Act; Anti-Money Laundering Laws. The Administrative
Agent and each Lender hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) or any other Anti-Money Laundering Laws, it
is required to obtain, verify and record information that identifies the
Borrower which information includes the name and address of the Borrower and
other information that will allow such Lender to identify the Borrower in
accordance with such Act or such Anti-Money Laundering Laws.

Section 11.24    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the Issuing Bank agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
Related Parties (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent required or
requested by, or required to be disclosed to, any rating agency, or regulatory
or similar authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies under this Agreement, under any other Loan Document or under any
Secured Hedge Agreement or Secured Cash Management Agreement, or any action or
proceeding relating to this Agreement, any other Loan Document or any Secured
Hedge Agreement or Secured Cash Management Agreement, or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement, (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder, (iii) to an investor or
prospective investor in an Approved Fund that also agrees that Information shall
be used solely for the purpose of evaluating an investment in such Approved
Fund, (iv) to a trustee, collateral manager, servicer, backup servicer,
noteholder or secured party in an Approved Fund in connection with the
administration, servicing and reporting on the assets serving as collateral for
an Approved Fund, or (v) to a nationally recognized rating agency that requires
access to information regarding the Borrower and its Subsidiaries, the Loans and
the Loan Documents in connection with ratings issued with respect to an Approved
Fund, (g) on a confidential basis to (i) any rating agency in connection with
rating the Borrower or its Subsidiaries or the credit facilities or (ii) the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the credit facilities; (h) with the
consent of the Borrower, (i) to Gold Sheets and other similar bank trade
publications, such information to consist of deal terms and other information
customarily found in such publications, (j) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent, any Lender, the
Issuing Bank or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrower or (k) to governmental regulatory
authorities in connection with any regulatory examination of the Administrative
Agent or any Lender or in accordance with the Administrative Agent’s or any
Lender’s regulatory compliance policy if the Administrative Agent or such Lender
deems necessary for the mitigation of claims by those authorities against the
Administrative Agent or such Lender or any of its subsidiaries or affiliates.
For

 

136



--------------------------------------------------------------------------------

purposes of this Section, “Information” shall mean all information received from
any Credit Party or any Subsidiary thereof relating to any Credit Party or any
Subsidiary thereof or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Bank on a nonconfidential basis prior to disclosure by any Credit Party
or any Subsidiary thereof; provided that, in the case of information received
from a Credit Party or any Subsidiary thereof after the Restatement Effective
Date, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Section 11.25    Amendment and Restatement; No Novation. This Agreement
constitutes an amendment and restatement of the Third Amended and Restated
Credit Agreement (as amended) effective from and after the Restatement Effective
Date. The execution and delivery of this Agreement shall not constitute a
novation of any indebtedness or other obligations owing to the Lenders or the
Administrative Agent under the Third Amended and Restated Credit Agreement based
on facts or events occurring or existing prior to the execution and delivery of
this Agreement, and the execution and delivery of the Restatement Agreement
shall not constitute a novation of any indebtedness or other obligations owing
to the Lenders or the Administrative Agent under this Agreement based on facts
or events occurring or existing prior to the execution and delivery of the
Restatement Agreement. On the Restatement Effective Date, the credit facilities
described in the Third Amended and Restated Credit Agreement shall be amended,
supplemented, modified and restated in their entirety by the facilities
described herein, and all loans and other obligations of the Borrower
outstanding as of such date under the Third Amended and Restated Credit
Agreement shall be deemed to be Loans and Loan Obligations outstanding under the
corresponding facilities described herein, without any further action by any
Person, except that the Administrative Agent shall make such transfers of funds
as are necessary in order that the outstanding balance of such Loans, together
with any Loans funded on the Restatement Effective Date, reflect the respective
Commitment of the Lenders hereunder. In furtherance of the foregoing, each of
the Lenders hereby authorizes the Administrative Agent to enter into each
respective Security Document on its behalf (such Lender’s signature to this
Agreement being conclusive evidence of such authorization). On the Restatement
Effective Date, the credit facilities described in the Third Amended and
Restated Credit Agreement immediately prior to the effectiveness of the
Restatement Agreement shall be exchanged and replaced as described herein and in
the Restatement Agreement, and the Administrative Agent shall make such
transfers of funds as are necessary in order that the outstanding balance of
such Loans, together with any Loans funded on the Restatement Effective Date,
reflect the respective Commitment of the Lenders hereunder. In furtherance of
the foregoing, each of the Lenders hereby authorizes the Administrative Agent to
enter into each respective Security Document on its behalf (such Lender’s
signature or consent to the Restatement Agreement being conclusive evidence of
such authorization).

This Agreement is subject to Section 5 of the Restatement Agreement, the terms
and provisions of which are incorporated herein by reference as if fully set
forth herein.

Section 11.26    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

137



--------------------------------------------------------------------------------

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 11.27    Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, each Lead Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Credit Party, that at least one of the
following is and will be true:

(i)     such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit or the Commitments;

(ii)     the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;

(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or

(iv)     such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

138



--------------------------------------------------------------------------------

(b)     In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, each Lead Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Credit Party, that none of the Administrative Agent, any
Lead Arranger and their respective Affiliates is a fiduciary with respect to the
assets of such Lender involved in such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).

ARTICLE 12

Waiver of Jury Trial

Section 12.1    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

ARTICLE 13

Holding Company Reorganization

Section 13.1    Holding Company Reorganization. Notwithstanding anything to the
contrary contained in this Agreement or the other Loan Documents, the parties
hereto acknowledge and agree that (i) so long as no Default or Event of Default
has occurred and is continuing and (ii) the Borrower is in pro forma compliance
with the financial covenant set forth in Section 7.7 and the Debt Incurrence
Test, in each case after giving effect to such Holding Company Reorganization
(regardless of whether a Suspension Period is in effect at such time), the
Borrower and its Subsidiaries may complete a Holding Company Reorganization. In
furtherance of this Section 13.1, each Lender hereby irrevocably authorizes the
Administrative Agent, on behalf of such Lender and without further action or
consent by such Lender, to enter into amendments or modifications to this
Agreement or to enter into additional Loan Documents as the Administrative Agent
reasonably deems appropriate in order to effectuate the terms of such Holding
Company Reorganization; provided that:

(a)    the Administrative Agent shall have received written notice, in form and
substance reasonably satisfactory to the Administrative Agent, of such Holding
Company Reorganization (which notice shall describe in reasonable detail the
terms and structure of all proposed steps to effectuate such Holding Company
Reorganization), not less than thirty (30) days prior to the completion of such
Holding Company Reorganization;

 

139



--------------------------------------------------------------------------------

(b)    concurrently with the completion of such Holding Company Reorganization,
the Administrative Agent shall have received (i) a reaffirmation agreement from
each guarantor (and, to the extent that Gray remains the Borrower hereunder,
Gray) reaffirming such Person’s obligations under the Loan Documents to which it
is a party and (ii) an agreement, in form and substance reasonably satisfactory
to the Administrative Agent, executed by each New Borrower, each Intermediate
Holding Company and the Holding Company (as applicable) which such agreement
shall provide for (A) the assumption by the New Borrower of all of the
obligations of Gray (to the extent that Gray is no longer the Borrower) as the
“Borrower” hereunder and under the other Loan Documents, in each case,
immediately prior to the completion of such Holding Company Reorganization and
(B) the acknowledgement and agreement by each Holding Company and each
Intermediate Holding Company of its obligations hereunder;

(c)    concurrently with the completion of such Holding Company Reorganization
the Administrative Agent shall have received each of the following, in form and
substance reasonably satisfactory to the Administrative Agent: (i) an executed
supplement to the Collateral Agreement for the Holding Company and each
Intermediate Holding Company, which shall authorize the filing of appropriate
Uniform Commercial Code financing statements; (ii) guaranty agreements executed
by the Holding Company and each Intermediate Holding Company, in form and
substance reasonably satisfactory to the Administrative Agent; (iii) a loan
certificate for the Holding Company, each Intermediate Holding Company and the
Borrower, in form and substance reasonably satisfactory to the Administrative
Agent, together with appropriate attachments; (iv) such original Capital Stock
or other certificates and stock or other transfer powers evidencing the Capital
Stock of the Borrower; and (v) updated Schedules to this Agreement and such
other updated Schedules to the Loan Documents as may be necessary to make the
representations and warranties contained in the Loan Documents true and correct
in all material respects as of the date such Person is joined to any applicable
Loan Document (except to the extent that any such representation and warranty is
qualified by materiality or Materially Adverse Effect, in which case such
representation and warranty shall be true and correct in all respects); and

(d)    concurrently with the completion of such Holding Company Reorganization,
the Administrative Agent shall have received all other documentation, including
one or more opinions of counsel, which are reasonably satisfactory to the
Administrative Agent and which in its opinion is appropriate with respect to
such Holding Company Reorganization, the Borrower, each Intermediate Holding
Company and the Holding Company.

(e)    The parties hereto acknowledge and agree that each document, agreement or
instrument executed or issued pursuant to this Section 13.1 will be a “Loan
Document” for purposes of this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

140